UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  December 31, 2012 Item 1: Reports to Shareholders Annual Report | December 31, 2012 Vanguard Variable Insurance Fund High Yield Bond Portfolio Money Market Portfolio Short-Term Investment-Grade Portfolio Total Bond Market Index Portfolio > The broad U.S. stock market returned about 16% for the 12 months ended December 31, 2012. > International stocks fared even better than their U.S. counterparts, with European stocks among the best performers. > U.S. bonds produced solid returns for the period, despite their low yields. Contents Market Perspective 1 High Yield Bond Portfolio 2 Money Market Portfolio 16 Short-Term Investment-Grade Portfolio 31 Total Bond Market Index Portfolio 60 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Market Perspective Dear Planholder, We sometimes describe Vanguard as a company “with the intellectual rigor of Wall Street but with Midwestern values.” That’s also an apt description for Gus Sauter. Gus retired as our chief investment officer at the end of December, having set the highest of standards for both intellectual achievement and devotion to doing the right thing for clients. During his 25 years at Vanguard, Gus played a pivotal role in transforming indexing from a novelty to an investing mainstay. He also developed our active quantitative equity strategies, oversaw the growth of our expertise in fixed income, and ultimately helped Vanguard to become a global investment manager responsible for $2 trillion in client assets. As for the Midwestern values, Gus—a native of Ohio, incidentally—served our clients with a dedication to thrift, candor, and common sense that has helped make Vanguard what it is. An important aspect of Gus’s legacy is the team of world-class investment professionals that he cultivated at Vanguard. That team is now led by Tim Buckley, who oversaw our services for individual investors before becoming chief investment officer. I am confident that Tim will not only carry on Gus’s legacy, but also—as Gus himself put it—take Vanguard investment management to the next level. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 9, 2013 With help from central banks, stocks posted strong results Stocks around the world recorded double- digit gains for the 12 months ended December 31, 2012, with international stocks faring even better than their U.S. counterparts. European stocks shook off investors’ concerns to deliver some of the best results, rising about 19% compared with about 16% for U.S. stocks. The rally came as European central bankers moved to address worries about the finances of governments and banks. Still, Vanguard economists expect Europe to remain a trouble spot, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. In the United States, attention to the nation’s considerable budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to nervousness in the markets before policymakers reached a limited tax-rate agreement on the cusp of the new year. The compromise legislation, which President Barack Obama signed into law on January 2, addressed some immediate concerns, but a credible long-term deficit-reduction strategy had yet to be crafted to resolve the nation’s fiscal imbalance and open the way for growth. Bond returns were solid, but challenges lie ahead The broad U.S. taxable bond market returned about 4% for the 12 months. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it remained exceptionally low by historical standards. Although bonds can provide critical diversification benefits to a portfolio, their prospects look much less promising than they had in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Market Barometer Average Annual Total Returns Periods Ended December 31, 2012 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 16.42% 11.12% 1.92% Russell 2000 Index (Small-caps) 16.35 12.25 3.56 Russell 3000 Index (Broad U.S. market) 16.42 11.20 2.04 MSCI All Country World Index ex USA (International) 16.83 3.87 –2.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.21% 6.19% 5.95% Barclays Municipal Bond Index (Broad tax-exempt market) 6.78 6.57 5.91 Citigroup Three-Month Treasury Bill Index 0.07 0.08 0.44 CPI Consumer Price Index 1.74% 2.06% 1.80% 1 Vanguard ® High Yield Bond Portfolio Despite periods of heightened volatility in 2012—notably over the health of Spanish banks in May and the U.S. “fiscal cliff” in November and December—demand for high-yield bonds was strong. With U.S. Treasury yields hitting all-time lows during the year, investors proved willing to take on more risk for the additional yield on offer from riskier fixed income securities, including high-yield bonds. Vanguard High Yield Bond Portfolio returned 14.30% for the year, trailing the 15.81% return of its benchmark index but a step ahead of the average return of 14.11% for its peer group. With bond prices moving higher during the year, the yield of the portfolio fell (bond prices move inversely to yields). As of December 31, the portfolio’s 30-day SEC yield was 4.21%, down from 6.34% a year ago. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Investors hunt for greater yield The slow recovery in the economy and stubbornly high unemployment prompted the Federal Reserve to continue its efforts to spur growth by keeping borrowing costs low. It expanded and extended its bond-buying programs in the attempt to push longer-term interest rates down, and indeed both 10-year and 30-year Treasury yields fell to all-time lows in July. The Fed also maintained its target for the federal funds rate in the range of 0.00%–0.25%, where it’s been since December 2008. With so little yield to be had among high-quality bonds, investors had a hearty appetite for riskier securities. This demand led to a narrowing of 1.88 percentage points in the yield spread between high-yield bonds and Treasuries. At the same time, issuance was high. Borrowers took advantage of both the exceptionally low interest rates and the market’s willingness to extend them credit by issuing a record amount of new debt in 2012. Much of it, however, was related to refinancing existing debt at a lower cost. Part of the portfolio’s underperformance versus its benchmark index resulted from its positioning. The portfolio favors bonds of higher credit quality and lower risk to reduce default risk and limit the potential for capital losses, but this dampens returns when riskier bonds outperform, as was the case in 2012. At the end of the period, less than 4% of the fund was made up of securities with a rating lower than B, whereas the index weighting in those securities was around 17%. On the other hand, the portfolio outpaced the average return of its peers, in part because of the tilt in its holdings toward bonds of financial institutions. An improvement in investor sentiment toward banks helped this beleaguered sector significantly outperform industrials and utilities for the year. Over the long term, solid returns for a conservative high-yield fund For the ten years ended December 31, the High Yield Bond Portfolio posted an average annual return of 7.88%, trailing its benchmark at 10.62% and a step behind the return of its peers at 8.09%. The bias of the portfolio toward higher-quality securities within the high-yield category acted as a drag over the decade, which included a number of bullish years for high-yield bonds. Bonds remain an important part of a diversified investment plan With yields having fallen so low, there is little room for them to decline further. Some investors believe that’s a signal to jump off the bond bandwagon. Our fundamental belief, however, is that bonds will continue to play an important role in a well-diversified investment plan, helping to cushion overall returns in periods when volatility in stocks runs high. Total Returns Ten Years Ended December 31, 2012 Year Ended Average December 31, 2012 Annual Return Vanguard High Yield Bond Portfolio 14.30% 7.88% Barclays U.S. Corporate High Yield Bond Index 15.81 10.62 Variable Insurance High Yield Funds Average 1 14.11 8.09 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Portfolio Compared With Its Peer Group Variable Insurance High Yield Portfolio Funds Average 1 High Yield Bond Portfolio 0.29% 0.85% 1 Derived from data provided by Lipper Inc. 2 The portfolio expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 2 Vanguard High Yield Bond Portfolio Advisor’s Report The investment environment For the year ended December 31, 2012, the High Yield Bond Portfolio returned 14.30%, compared with the benchmark return of 15.81%. During the period, lower-quality bonds outperformed higher-quality bonds handily, as investors continued to reach for yield. Caa-rated bonds returned 18.3% for the period, while B-rated bonds returned 15.5% and Ba-rated bonds returned 14.6%. The spread of the high-yield market, as expressed by the Barclays U.S. Corporate High Yield Bond Index, over U.S. Treasuries compressed meaningfully, starting at 699 basis points as of December 31, 2011, and ending at 511 as of December 31, 2012. The 12 months represented a record year, with more than $365 billion of new issuance. Issuers continued to exercise restraint in their borrowing behavior, emphasizing balance sheet repair over more aggressive activity like share repurchases, special dividends, and leveraged acquisitions or buyouts. More than 50% of the gross proceeds raised in 2012 was for refinancing, a creditor-friendly trend that has been solidly in place since 2009. In contrast, proceeds targeted for shareholder-friendly activity totaled just 22%. In the past, elevated default cycles have typically occurred only after several years when aggressive borrowing has exceeded 40% of the total. In this context, the high-yield market remains balanced and shows no immediate signs of fundamental credit deterioration. Indeed, both ratings actions and default forecasts were benign. After two years in which credit upgrades by ratings agencies significantly outpaced downgrades, the pace of upgrades slowed in 2012 but remained positive. Note that bonds rated Caa and below accounted for 17% of the market at December 31, 2012, a figure that has been on the decline since its peak in late 2009 at 30%. Likewise, Moody’s Investors Service is forecasting that the default rate will decline to 3.0% in 2013 from a realized default rate of 3.2% in 2012. These figures are still well below the long-term average of 4.5%. By and large, high-yield issuers enjoy healthy credit profiles, having maintained strong gross margins and interest coverage ratios through 2012. With our expectation of modest U.S. GDP expansion in 2013, we believe most high-yield companies will be able to sustain these profiles. Nonetheless, we are watching a couple of emerging trends: Leverage ratios have ticked up in the last year, and cash balances have fallen moderately. Our view of the market would become more negative if these trends were to persist in 2013. Because of strong retail and institutional demand for the asset class, the high-yield market set a record low yield of 6.1% on December 31, 2012, having compressed from 8.4% on December 31, 2011. Over the same period, the average dollar price of the high-yield market rose from $98 to $105, setting a record high. At this price, we believe the high-yield market has very limited room for capital appreciation, as the individual underlying bond instruments have become call-constrained. Further, we see rising U.S. Treasury yields as a moderate problem this year and possibly an even more meaningful one in future years. We believe the overall market valuation fully reflects the positive underlying fundamentals, and we are exercising caution in 2013. The portfolio’s successes The portfolio benefited from positive security selection in the financial and metals sectors, from its overweight allocation to financials, and from its underweight positions in the energy and supermarkets sectors. The portfolio’s shortfalls Cash holdings detracted from relative performance for the year. The portfolio was also hurt by its underweight allocation to the homebuilding sector and by security selection in the wireless and technology sectors. The portfolio’s positioning The portfolio remains consistent in its investment objective and strategy and maintains a meaningful exposure to relatively higher-quality names within the high-yield market. We believe these credits have more consistent businesses and greater predictability of cash flows than those at the lower end of the spectrum. We prefer higher-quality credits in an effort to minimize defaults and to provide stable income. We continue to diversify the portfolio’s holdings by issuer and industry and continue to deemphasize non-cash-paying securities, preferred stocks, and equity-linked securities such as convertibles because of their potential for volatility. Michael L. Hong, CFA Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp January 10, 2013 3 Vanguard High Yield Bond Portfolio Portfolio Profile As of December 31, 2012 Financial Attributes Comparative Broad Portfolio Index 1 Index 2 Number of Issues 379 2,013 8,109 Yield 3 4.2% 6.1% 1.7% Yield to Maturity 4.9% 4 6.8% 1.7% Average Coupon 6.4% 7.9% 3.6% Average Effective Maturity 4.8 years 6.7 years 7.0 years Average Duration 4.2 years 4.1 years 5.1 years Expense Ratio 5 0.29% — — Short-Term Reserves 8.0% — — Volatility Measures Portfolio Versus Portfolio Versus Comparative Index 1 Broad Index 2 R-Squared 0.97 0.00 Beta 0.87 0.03 Distribution by Effective Maturity (% of portfolio) Under 1 Year 6.0% 1–5 Years 46.1 5–10 Years 38.7 10–20 Years 4.5 20–30 Years 1.2 Over 30 Years 3.5 Sector Diversification (% of portfolio) Basic Industry 8.6% Capital Goods 8.6 Communication 19.3 Consumer Cyclical 11.0 Consumer Noncyclical 12.1 Energy 6.3 Finance 17.3 Technology 8.8 Transportation 1.3 Utilities 6.7 Distribution by Credit Quality (% of portfolio) U.S. Government 0.0% Aaa 0.0 Aa 0.0 A 0.0 Baa 5.4 Ba 48.5 B 38.3 Caa 3.7 Other 4.1 Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Barclays U.S. Corporate High Yield Bond Index. 2 Barclays U.S. Aggregate Bond Index. 3 30-day SEC yield for the portfolio; index yield assumes that all bonds are called or prepaid at the earliest possible dates. 4 Before expenses. 5 The expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.29%. 4 Vanguard High Yield Bond Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2002–December 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2012 of a $10,000 One Year Five Years Ten Years Investment High Yield Bond Portfolio 14.30% 8.23% 7.88% $21,360 Barclays U.S. Corporate High Yield Bond Index 15.81 10.34 10.62 27,434 Variable Insurance High Yield Bond Funds Average 1 14.11 6.76 8.09 21,768 Barclays U.S. Aggregate Bond Index 4.22 5.95 5.18 16,575 Fiscal-Year Total Returns (%): December 31, 2002–December 31, 2012 1 Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 5 Vanguard High Yield Bond Portfolio Financial Statements Statement of Net Assets As of December 31, 2012 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back of the report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Corporate Bonds (89.2%) Finance (14.3%) Banking (2.6%) 1 Barclays Bank plc 6.050% 12/4/17 4,061 4,486 Barclays Bank plc 5.140% 10/14/20 1,015 1,058 1 LBG Capital No.1 plc 7.875% 11/1/20 2,385 2,528 1 Lloyds TSB Bank plc 6.500% 9/14/20 785 859 Royal Bank of Scotland Group plc 6.125% 12/15/22 3,515 3,680 UBS AG 7.625% 8/17/22 1,245 1,363 Finance Companies (9.3%) Air Lease Corp. 5.625% 4/1/17 3,535 3,747 Ally Financial Inc. 8.300% 2/12/15 1,560 1,739 Ally Financial Inc. 8.000% 3/15/20 2,250 2,756 Ally Financial Inc. 7.500% 9/15/20 2,050 2,481 CIT Group Inc. 4.250% 8/15/17 1,555 1,606 CIT Group Inc. 5.250% 3/15/18 1,715 1,844 1 CIT Group Inc. 6.625% 4/1/18 3,405 3,848 1 CIT Group Inc. 5.500% 2/15/19 1,815 1,969 CIT Group Inc. 5.375% 5/15/20 3,560 3,880 CIT Group Inc. 5.000% 8/15/22 4,600 4,933 International Lease Finance Corp. 8.625% 9/15/15 845 951 International Lease Finance Corp. 5.750% 5/15/16 530 558 1 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,350 International Lease Finance Corp. 8.750% 3/15/17 1,180 1,363 1 International Lease Finance Corp. 7.125% 9/1/18 1,775 2,059 International Lease Finance Corp. 5.875% 4/1/19 1,820 1,916 International Lease Finance Corp. 6.250% 5/15/19 1,882 2,018 International Lease Finance Corp. 8.250% 12/15/20 1,511 1,806 International Lease Finance Corp. 8.625% 1/15/22 900 1,118 1 Provident Funding Associates LP / PFG Finance Corp. 10.250% 4/15/17 1,300 1,430 SLM Corp. 6.250% 1/25/16 2,180 2,371 SLM Corp. 6.000% 1/25/17 960 1,045 SLM Corp. 8.450% 6/15/18 1,100 1,291 SLM Corp. 8.000% 3/25/20 1,675 1,916 SLM Corp. 7.250% 1/25/22 615 678 Insurance (2.4%) 2 Hartford Financial Services Group Inc. 8.125% 6/15/38 2,740 3,154 1 ING US Inc. 5.500% 7/15/22 4,000 4,320 1 Liberty Mutual Group Inc. 7.800% 3/15/37 1,560 1,759 MetLife Capital Trust IV 7.875% 12/15/67 1,390 1,710 MetLife Capital Trust X 9.250% 4/8/68 1,000 1,370 Provident Cos. Inc. 7.000% 7/15/18 690 820 Unum Group 7.375% 6/15/32 175 198 77,978 Industrial (68.8%) Basic Industry (7.8%) Alpha Natural Resources Inc. 6.000% 6/1/19 436 404 ArcelorMittal 5.000% 2/25/17 535 539 ArcelorMittal 6.750% 2/25/22 495 518 Arch Coal Inc. 8.750% 8/1/16 285 296 Arch Coal Inc. Bank Loan 5.750% 5/16/18 1,797 1,813 1 Ashland Inc. 4.750% 8/15/22 775 804 Cascades Inc. 7.750% 12/15/17 825 870 Cascades Inc. 7.875% 1/15/20 250 266 Celanese US Holdings LLC 6.625% 10/15/18 380 418 Celanese US Holdings LLC 5.875% 6/15/21 305 342 Face Market Maturity Amount Value • Coupon Date ($000) ($000) CF Industries Inc. 6.875% 5/1/18 580 706 CF Industries Inc. 7.125% 5/1/20 760 954 Chemtura Corp. 7.875% 9/1/18 290 310 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 500 535 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 375 411 CONSOL Energy Inc. 8.000% 4/1/17 1,280 1,386 CONSOL Energy Inc. 8.250% 4/1/20 950 1,028 1 Eldorado Gold Corp. 6.125% 12/15/20 1,035 1,056 1 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 1,475 1,556 1 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 530 549 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 2,125 2,183 1 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 1,525 1,563 Hexion US Finance Corp. 6.625% 4/15/20 1,250 1,272 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC 8.875% 2/1/18 1,725 1,772 1 INEOS Finance plc 8.375% 2/15/19 965 1,037 1 INEOS Finance plc 7.500% 5/1/20 1,990 2,095 INEOS Holdings Ltd. Bank Loan 6.500% 4/27/18 1,315 1,328 LyondellBasell Industries NV 5.000% 4/15/19 3,510 3,887 LyondellBasell Industries NV 6.000% 11/15/21 496 583 Neenah Paper Inc. 7.375% 11/15/14 327 327 Novelis Inc. 8.375% 12/15/17 1,120 1,235 Novelis Inc. 8.750% 12/15/20 1,035 1,151 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,220 Peabody Energy Corp. 6.000% 11/15/18 1,730 1,834 Peabody Energy Corp. 6.250% 11/15/21 1,740 1,844 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,420 PH Glatfelter Co. 5.375% 10/15/20 210 215 1 Vedanta Resources plc 8.750% 1/15/14 275 289 1 Vedanta Resources plc 9.500% 7/18/18 835 964 Weyerhaeuser Co. 7.375% 10/1/19 570 705 Capital Goods (7.8%) 1 Ardagh Packaging Finance plc 7.375% 10/15/17 870 950 1 Ardagh Packaging Finance plc 9.125% 10/15/20 880 959 1 Ashtead Capital Inc. 6.500% 7/15/22 335 362 B/E Aerospace Inc. 6.875% 10/1/20 1,090 1,213 B/E Aerospace Inc. 5.250% 4/1/22 3,061 3,245 Ball Corp. 7.125% 9/1/16 105 112 Ball Corp. 7.375% 9/1/19 795 884 Ball Corp. 5.000% 3/15/22 740 792 1 Building Materials Corp. of America 6.875% 8/15/18 420 456 1 Building Materials Corp. of America 6.750% 5/1/21 1,445 1,595 Case New Holland Inc. 7.750% 9/1/13 695 723 Case New Holland Inc. 7.875% 12/1/17 2,660 3,145 1 Cemex Finance LLC 9.500% 12/14/16 3,190 3,456 Clean Harbors Inc. 5.250% 8/1/20 535 559 1 Clean Harbors Inc. 5.125% 6/1/21 365 379 1 CNH Capital LLC 3.875% 11/1/15 610 629 CNH Capital LLC 6.250% 11/1/16 1,200 1,323 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 1,100 1,206 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,999 3,329 1 Fibria Overseas Finance Ltd. 6.750% 3/3/21 300 333 Huntington Ingalls Industries Inc. 6.875% 3/15/18 791 860 Huntington Ingalls Industries Inc. 7.125% 3/15/21 1,225 1,332 6 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Masco Corp. 6.125% 10/3/16 465 515 Masco Corp. 5.850% 3/15/17 278 303 Masco Corp. 6.625% 4/15/18 105 112 Masco Corp. 7.125% 3/15/20 2,372 2,763 Masco Corp. 5.950% 3/15/22 590 655 Masco Corp. 7.750% 8/1/29 420 466 Masco Corp. 6.500% 8/15/32 120 123 Owens Corning 9.000% 6/15/19 1,000 1,253 Owens Corning 7.000% 12/1/36 160 176 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.125% 4/15/19 1,905 2,053 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.875% 8/15/19 245 273 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 480 517 1 United Rentals North America Inc. 5.750% 7/15/18 900 970 1 United Rentals North America Inc. 7.375% 5/15/20 665 728 1 United Rentals North America Inc. 7.625% 4/15/22 945 1,056 United Rentals North America Inc. 6.125% 6/15/23 390 412 Vulcan Materials Co. 6.400% 11/30/17 480 524 Vulcan Materials Co. 7.000% 6/15/18 1,600 1,766 Vulcan Materials Co. 7.500% 6/15/21 60 68 Vulcan Materials Co. 7.150% 11/30/37 100 99 Communication (17.2%) Belo Corp. 8.000% 11/15/16 250 273 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,129 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 1,045 1,126 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 911 984 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 1,156 1,303 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 1,505 1,624 CCO Holdings LLC / CCO Holdings Capital Corp. 6.625% 1/31/22 1,500 1,643 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 1,950 1,984 Cricket Communications Inc. 7.750% 5/15/16 655 693 Cricket Communications Inc. 7.750% 10/15/20 1,725 1,764 CSC Holdings LLC 7.875% 2/15/18 1,090 1,267 CSC Holdings LLC 7.625% 7/15/18 2,085 2,424 CSC Holdings LLC 8.625% 2/15/19 895 1,074 1 CSC Holdings LLC 6.750% 11/15/21 690 769 DISH DBS Corp. 4.625% 7/15/17 1,020 1,063 DISH DBS Corp. 7.875% 9/1/19 295 350 DISH DBS Corp. 6.750% 6/1/21 3,630 4,129 DISH DBS Corp. 5.875% 7/15/22 1,900 2,042 1 DISH DBS Corp. 5.000% 3/15/23 2,425 2,449 1 eAccess Ltd. 8.250% 4/1/18 1,911 2,121 GCI Inc. 6.750% 6/1/21 1,466 1,448 Hughes Satellite Systems Corp. 6.500% 6/15/19 2,502 2,752 Hughes Satellite Systems Corp. 7.625% 6/15/21 580 660 1 IAC/InterActiveCorp 4.750% 12/15/22 720 721 1 Inmarsat Finance plc 7.375% 12/1/17 590 635 Intelsat Jackson Holdings SA 7.250% 4/1/19 2,125 2,284 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 533 Intelsat Jackson Holdings SA 7.250% 10/15/20 3,185 3,448 1 Intelsat Jackson Holdings SA 7.250% 10/15/20 1,380 1,490 Intelsat Jackson Holdings SA 7.500% 4/1/21 1,350 1,475 Lamar Media Corp. 7.875% 4/15/18 305 337 Lamar Media Corp. 5.875% 2/1/22 485 527 1 Lamar Media Corp. 5.000% 5/1/23 1,170 1,204 Liberty Interactive LLC 8.500% 7/15/29 405 439 Liberty Interactive LLC 8.250% 2/1/30 1,310 1,421 MetroPCS Wireless Inc. 7.875% 9/1/18 1,485 1,609 Face Market Maturity Amount Value • Coupon Date ($000) ($000) MetroPCS Wireless Inc. 6.625% 11/15/20 2,175 2,316 National CineMedia LLC 6.000% 4/15/22 895 949 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 1,300 1,453 NII Capital Corp. 7.625% 4/1/21 1,990 1,488 Quebecor Media Inc. 7.750% 3/15/16 795 816 Quebecor Media Inc. 7.750% 3/15/16 765 785 1 Quebecor Media Inc. 5.750% 1/15/23 2,530 2,662 1 SBA Communications Corp. 5.625% 10/1/19 1,120 1,173 SBA Telecommunications Inc. 8.250% 8/15/19 436 487 1 SBA Telecommunications Inc. 5.750% 7/15/20 410 435 1 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,183 1 Sirius XM Radio Inc. 5.250% 8/15/22 765 776 1 Sprint Nextel Corp. 9.000% 11/15/18 3,260 4,026 1 Sprint Nextel Corp. 7.000% 3/1/20 4,420 5,171 1 Starz LLC / Starz Finance Corp. 5.000% 9/15/19 945 969 1 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 1,460 1,507 1 UPCB Finance III Ltd. 6.625% 7/1/20 2,115 2,266 1 UPCB Finance V Ltd. 7.250% 11/15/21 1,170 1,288 1 UPCB Finance VI Ltd. 6.875% 1/15/22 1,701 1,838 Videotron Ltd. 9.125% 4/15/18 695 740 Videotron Ltd. 5.000% 7/15/22 1,018 1,068 Virgin Media Finance plc 5.250% 2/15/22 530 563 1 Wind Acquisition Finance SA 11.750% 7/15/17 2,645 2,771 Windstream Corp. 7.875% 11/1/17 1,180 1,325 Windstream Corp. 8.125% 9/1/18 645 701 Windstream Corp. 7.000% 3/15/19 250 255 Windstream Corp. 7.750% 10/15/20 1,050 1,134 Zayo Group LLC / Zayo Capital Inc. 8.125% 1/1/20 615 684 Zayo Group LLC / Zayo Capital Inc. 10.125% 7/1/20 1,470 1,672 Consumer Cyclical (10.2%) AMC Entertainment Inc. 8.750% 6/1/19 1,750 1,938 AutoNation Inc. 5.500% 2/1/20 455 488 Caesars Entertainment Operating Co. Inc. 8.500% 2/15/20 3,710 3,701 1 Carlson Wagonlit BV 6.875% 6/15/19 2,040 2,152 Choice Hotels International Inc. 5.700% 8/28/20 211 229 Choice Hotels International Inc. 5.750% 7/1/22 205 227 1 Cinemark USA Inc. 5.125% 12/15/22 195 197 1 Continental Rubber Of America Corp. 4.500% 9/15/19 2,435 2,484 Delphi Corp. 5.875% 5/15/19 1,001 1,081 Delphi Corp. 6.125% 5/15/21 730 810 Dollar General Corp. 4.125% 7/15/17 295 310 1 Dufry Finance SCA 5.500% 10/15/20 375 386 1 Felcor Lodging LP 5.625% 3/1/23 1,095 1,096 1 General Motors Financial Co. Inc. 4.750% 8/15/17 3,100 3,255 General Motors Financial Co. Inc. 6.750% 6/1/18 1,170 1,343 Hanesbrands Inc. 8.000% 12/15/16 304 333 Hanesbrands Inc. 6.375% 12/15/20 1,086 1,195 Host Hotels & Resorts LP 6.750% 6/1/16 247 253 Host Hotels & Resorts LP 5.875% 6/15/19 870 948 Host Hotels & Resorts LP 6.000% 11/1/20 1,475 1,619 Host Hotels & Resorts LP 4.750% 3/1/23 700 746 Limited Brands, Inc. 8.500% 6/15/19 140 172 Limited Brands, Inc. 7.000% 5/1/20 580 669 Limited Brands, Inc. 6.625% 4/1/21 1,430 1,645 Limited Brands, Inc. 5.625% 2/15/22 525 574 1 NAI Entertainment Holdings LLC 8.250% 12/15/17 97 107 Neiman Marcus Group Inc. 7.125% 6/1/28 1,210 1,190 PVH Corp. 7.375% 5/15/20 645 724 PVH Corp. 4.500% 12/15/22 750 758 1 QVC Inc. 7.500% 10/1/19 1,899 2,098 1 QVC Inc. 5.125% 7/2/22 90 94 1 Realogy Corp. LLC 7.625% 1/15/20 1,476 1,675 Regal Cinemas Corp. 8.625% 7/15/19 1,735 1,917 Rite Aid Corp. 9.750% 6/12/16 720 779 Rite Aid Corp. 8.000% 8/15/20 750 857 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 917 Sally Holdings LLC / Sally Capital Inc. 6.875% 11/15/19 751 830 7 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 640 694 Service Corp. International 7.625% 10/1/18 940 1,119 Service Corp. International 4.500% 11/15/20 660 672 Service Corp. International 8.000% 11/15/21 1,225 1,507 Tenneco Inc. 7.750% 8/15/18 230 249 Tenneco Inc. 6.875% 12/15/20 775 845 1 TRW Automotive Inc. 7.000% 3/15/14 1,405 1,486 1 TRW Automotive Inc. 7.250% 3/15/17 1,487 1,710 US Foods Inc. Bank Loan 0.000% 3/31/17 931 933 US Foods Inc. Bank Loan 5.750% 3/31/17 380 381 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,085 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 464 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 2,925 3,327 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 1,455 1,542 Consumer Noncyclical (10.7%) ARAMARK Corp. 8.500% 2/1/15 2,485 2,494 1 ARAMARK Holdings Corp. 8.625% 5/1/16 680 696 Bausch & Lomb Inc. Bank Loan 5.250% 5/17/19 1,303 1,314 Bio-Rad Laboratories Inc. 8.000% 9/15/16 275 299 1 Biomet Inc. 6.500% 8/1/20 1,790 1,897 1 Biomet Inc. 6.500% 10/1/20 2,305 2,294 CHS/Community Health Systems Inc. 5.125% 8/15/18 1,515 1,579 Constellation Brands Inc. 7.250% 9/1/16 1,780 2,060 Constellation Brands Inc. 7.250% 5/15/17 730 856 Constellation Brands Inc. 6.000% 5/1/22 370 424 Constellation Brands Inc. 4.625% 3/1/23 335 350 DaVita HealthCare Partners Inc. 6.375% 11/1/18 997 1,069 DaVita HealthCare Partners Inc. 6.625% 11/1/20 1,015 1,104 Del Monte Foods Co. Bank Loan 4.500% 3/8/18 1,438 1,439 1 Fresenius Medical Care US Finance II Inc. 5.625% 7/31/19 1,015 1,091 1 Fresenius Medical Care US Finance II Inc. 5.875% 1/31/22 595 643 1 Fresenius Medical Care US Finance Inc. 6.500% 9/15/18 165 184 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 1,170 1,258 1 Fresenius US Finance II Inc. 9.000% 7/15/15 795 916 HCA Inc. 6.375% 1/15/15 1,390 1,501 HCA Inc. 6.500% 2/15/16 490 534 HCA Inc. 9.875% 2/15/17 1,075 1,137 HCA Inc. 8.500% 4/15/19 2,315 2,581 HCA Inc. 6.500% 2/15/20 4,465 5,023 HCA Inc. 5.875% 3/15/22 1,695 1,848 HCA Inc. 4.750% 5/1/23 2,500 2,531 HCA Inc. 7.690% 6/15/25 130 133 Health Management Associates Inc. 7.375% 1/15/20 1,843 1,986 1 Hypermarcas SA 6.500% 4/20/21 2,020 2,186 1 IMS Health Inc. 12.500% 3/1/18 2,065 2,499 1 IMS Health Inc. 6.000% 11/1/20 595 623 LifePoint Hospitals Inc. 6.625% 10/1/20 540 583 1 Party City Holdings Inc. 8.875% 8/1/20 2,480 2,669 Quintiles Transnational Corp. Bank Loan 7.500% 2/28/17 425 430 1 STHI Holding Corp. 8.000% 3/15/18 495 536 Tenet Healthcare Corp. 10.000% 5/1/18 762 869 Tenet Healthcare Corp. 6.250% 11/1/18 1,075 1,183 Tenet Healthcare Corp. 8.875% 7/1/19 1,105 1,232 1 Tenet Healthcare Corp. 4.750% 6/1/20 490 496 1 US Foods Inc. 8.500% 6/30/19 655 673 1 Valeant Pharmaceuticals International 6.500% 7/15/16 130 137 1 Valeant Pharmaceuticals International 6.875% 12/1/18 210 226 1 Valeant Pharmaceuticals International 6.750% 8/15/21 875 939 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 3,493 3,720 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Energy (5.7%) Berry Petroleum Co. 6.375% 9/15/22 1,065 1,109 Chesapeake Energy Corp. 6.625% 8/15/20 782 840 Chesapeake Energy Corp. 6.875% 11/15/20 300 326 Chesapeake Energy Corp. 6.125% 2/15/21 1,818 1,891 Concho Resources Inc. 7.000% 1/15/21 417 464 Concho Resources Inc. 6.500% 1/15/22 1,020 1,119 Concho Resources Inc. 5.500% 10/1/22 2,480 2,610 Continental Resources Inc. 5.000% 9/15/22 2,865 3,080 Denbury Resources Inc. 8.250% 2/15/20 523 590 Denbury Resources Inc. 6.375% 8/15/21 330 363 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,129 EP Energy LLC / EP Energy Finance Inc. 9.375% 5/1/20 1,947 2,195 EP Energy LLC / Everest Acquisition Finance Inc. 6.875% 5/1/19 410 447 Harvest Operations Corp. 6.875% 10/1/17 1,375 1,526 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 546 Hornbeck Offshore Services Inc. 5.875% 4/1/20 995 1,040 1 MEG Energy Corp. 6.375% 1/30/23 850 886 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,677 Newfield Exploration Co. 6.875% 2/1/20 925 992 Newfield Exploration Co. 5.750% 1/30/22 720 793 Newfield Exploration Co. 5.625% 7/1/24 775 837 Plains Exploration & Production Co. 6.500% 11/15/20 600 663 Plains Exploration & Production Co. 6.625% 5/1/21 345 381 Plains Exploration & Production Co. 6.750% 2/1/22 663 745 Plains Exploration & Production Co. 6.875% 2/15/23 440 503 Range Resources Corp. 6.750% 8/1/20 400 435 Range Resources Corp. 5.750% 6/1/21 1,210 1,295 Range Resources Corp. 5.000% 8/15/22 515 539 1 Seadrill Ltd. 5.625% 9/15/17 2,010 1,997 Other Industrial (0.3%) Virgin Media Finance plc 8.375% 10/15/19 1,620 1,843 Technology (8.0%) Brocade Communications Systems Inc. 6.625% 1/15/18 240 248 Brocade Communications Systems Inc. 6.875% 1/15/20 356 383 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 1,170 1,296 CDW LLC / CDW Finance Corp. Bank Loan 4.000% 7/15/17 1,506 1,498 Equinix Inc. 8.125% 3/1/18 915 1,010 Equinix Inc. 7.000% 7/15/21 1,725 1,915 Fidelity National Information Services Inc. 7.625% 7/15/17 605 660 Fidelity National Information Services Inc. 7.875% 7/15/20 525 593 Fidelity National Information Services Inc. 5.000% 3/15/22 2,185 2,349 1 First Data Corp. 7.375% 6/15/19 2,375 2,464 1 First Data Corp. 8.875% 8/15/20 621 680 1 First Data Corp. 6.750% 11/1/20 1,890 1,914 1 First Data Corp. 8.250% 1/15/21 1,160 1,160 First Data Corp. Bank Loan 4.211% 9/24/14 1,448 1,377 Freescale Semiconductor Inc. 8.875% 12/15/14 88 89 1 Freescale Semiconductor Inc. 10.125% 3/15/18 1,388 1,530 1 Freescale Semiconductor Inc. 9.250% 4/15/18 1,090 1,191 Freescale Semiconductor Inc. Bank Loan 4.463% 12/1/16 1,692 1,658 Freescale Semiconductor Inc. Bank Loan 6.000% 2/28/19 953 944 Infor US Inc. Bank Loan 5.250% 4/5/18 593 597 Infor US Inc. 11.500% 7/15/18 895 1,045 Infor US Inc. 9.375% 4/1/19 905 1,014 Iron Mountain Inc. 7.750% 10/1/19 945 1,063 Iron Mountain Inc. 8.000% 6/15/20 810 855 Iron Mountain Inc. 8.375% 8/15/21 1,231 1,357 Iron Mountain Inc. 5.750% 8/15/24 755 766 Jabil Circuit Inc. 7.750% 7/15/16 310 364 Jabil Circuit Inc. 8.250% 3/15/18 255 312 8 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Jabil Circuit Inc. 5.625% 12/15/20 285 316 Jabil Circuit Inc. 4.700% 9/15/22 1,365 1,440 Lender Processing Services Inc. 5.750% 4/15/23 750 776 1 NCR Corp. 4.625% 2/15/21 1,350 1,350 1 NCR Corp. 5.000% 7/15/22 480 487 1 Sensata Technologies BV 6.500% 5/15/19 1,939 2,065 1 Sorenson Communications Inc. 10.500% 2/1/15 745 618 SunGard Data Systems Inc. 7.375% 11/15/18 1,555 1,666 1 SunGard Data Systems Inc. 6.625% 11/1/19 1,170 1,196 SunGard Data Systems Inc. 7.625% 11/15/20 2,975 3,258 Transportation (1.1%) 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 557 595 1 HDTFS Inc. 5.875% 10/15/20 205 214 1 HDTFS Inc. 6.250% 10/15/22 135 144 Hertz Corp. 6.750% 4/15/19 2,600 2,854 Hertz Corp. 7.375% 1/15/21 2,230 2,453 375,732 Utilities (6.1%) Electric (3.1%) AES Corp. 7.750% 10/15/15 1,240 1,392 AES Corp. 8.000% 10/15/17 1,255 1,450 AES Corp. 8.000% 6/1/20 565 650 1 Calpine Corp. 7.250% 10/15/17 2,807 2,989 1 Calpine Corp. 7.500% 2/15/21 1,677 1,853 1 Calpine Corp. 7.875% 1/15/23 450 508 DPL Inc. 6.500% 10/15/16 1,000 1,057 DPL Inc. 7.250% 10/15/21 2,230 2,386 2 Homer City Funding LLC 8.734% 10/1/26 1,399 1,556 1 IPALCO Enterprises Inc. 7.250% 4/1/16 340 377 IPALCO Enterprises Inc. 5.000% 5/1/18 610 639 2 Midwest Generation LLC 8.560% 1/2/16 178 174 Puget Energy Inc. 5.625% 7/15/22 700 760 1 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. 11.500% 10/1/20 1,605 1,252 Natural Gas (3.0%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 715 785 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 1,375 1,531 El Paso LLC 7.000% 6/15/17 805 920 El Paso LLC 7.250% 6/1/18 1,755 2,027 El Paso LLC 6.500% 9/15/20 1,230 1,390 El Paso LLC 7.750% 1/15/32 740 874 Energy Transfer Equity LP 7.500% 10/15/20 2,140 2,472 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 2,078 2,057 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 1,536 1,684 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.500% 8/15/21 355 388 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.250% 6/15/22 1,515 1,659 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 5.500% 2/15/23 455 493 33,323 Total Corporate Bonds (Cost $451,665) 487,033 Market Value • Coupon Shares ($000) Preferred Stocks (1.4%) Citigroup Capital XIII Pfd. 7.875% 153,750 4,281 GMAC Capital Trust I Pfd. 8.125% 37,200 986 Hartford Financial Services Group Inc. Pfd. 7.875% 92,000 2,622 Total Preferred Stocks (Cost $7,184) 7,889 Other (0.0%) * MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $778) 2,084 22 Temporary Cash Investment (8.3%) Face Amount ($000) Repurchase Agreement (8.3%) Bank of America Securities, LLC (Dated 12/31/12, Repurchase Value $45,200,000, Collateralized by Federal National Mortgage Assn. 3.000%–4.000%, 3/1/42–11/1/42) (Cost $45,200) 0.190% 1/2/13 45,200 45,200 Total Investments (98.9%) (Cost $504,827) 540,144 Other Assets and Liabilities (1.1%) Other Assets 8,543 Liabilities (2,694) 5,849 Net Assets (100%) Applicable to 65,546,986 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At December 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 497,876 Undistributed Net Investment Income 28,350 Accumulated Net Realized Losses (15,550) Unrealized Appreciation (Depreciation) 35,317 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2012, the aggregate value of these securities was $153,702,000, representing 28.2% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At December 31, 2012, the aggregate value of these securities was $13,712,000, representing 2.5% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. 9 Vanguard High Yield Bond Portfolio Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Dividends 542 Interest 30,203 Total Income 30,745 Expenses Investment Advisory Fees—Note B 289 The Vanguard Group—Note C Management and Administrative 937 Marketing and Distribution 97 Custodian Fees 19 Auditing Fees 30 Shareholders’ Reports 22 Trustees’ Fees and Expenses 1 Total Expenses 1,395 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 29,350 24,760 Realized Net Gain (Loss) 9,421 5,664 Change in Unrealized Appreciation (Depreciation) 24,141 (6,323) Net Increase (Decrease) in Net Assets Resulting from Operations 62,912 24,101 Distributions Net Investment Income (24,876) (24,938) Realized Capital Gain — — Total Distributions (24,876) (24,938) Capital Share Transactions Issued 160,872 111,974 Issued in Lieu of Cash Distributions 24,876 24,938 Redeemed (74,928) (93,704) Net Increase (Decrease) from Capital Share Transactions 110,820 43,208 Total Increase (Decrease) 148,856 42,371 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $28,350,000 and $23,876,000. See accompanying Notes, which are an integral part of the Financial Statements. 10 Vanguard High Yield Bond Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .420 .516 .568 .543 1 .580 Net Realized and Unrealized Gain (Loss) on Investments .641 .004 .290 1.567 (2.260) Total from Investment Operations 1.061 .520 .858 2.110 (1.680) Distributions Dividends from Net Investment Income (.451) (.580) (.538) (.560) (.620) Distributions from Realized Capital Gains — Total Distributions (.451) (.580) (.538) (.560) (.620) Net Asset Value, End of Period Total Return 14.30% 6.93% 12.10% 38.85% –21.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $546 $397 $355 $316 $197 Ratio of Total Expenses to Average Net Assets 0.29% 0.29% 0.29% 0.29% 0.24% Ratio of Net Investment Income to Average Net Assets 6.10% 6.85% 7.54% 8.19% 8.23% Portfolio Turnover Rate 29% 37% 38% 40% 22% 1 Calculated based on average shares outstanding. Notes to Financial Statements Vanguard High Yield Bond Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 11 Vanguard High Yield Bond Portfolio 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp , provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. For the year ended December 31, 2012, the investment advisory fee represented an effective annual rate of 0.06% of the portfolio’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2012, the portfolio had contributed capital of $74,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.03% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio’s investments as of December 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds — 487,033 — Preferred Stocks 7,889 — — Other — — 22 Temporary Cash Investments — 45,200 — Total 7,889 532,233 22 E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. For tax purposes, at December 31, 2012, the portfolio had $29,163,000 of ordinary income available for distribution. The fund used capital loss carryforwards of $9,421,000 to offset taxable capital gains realized during the year ended December 31, 2012. At December 31, 2012, the fund had available capital losses totaling $15,537,000 to offset future net capital gains of $4,991,000 through December 31, 2016, and $10,546,000 through December 31, 2017. At December 31, 2012, the cost of investment securities for tax purposes was $504,827,000. Net unrealized appreciation of investment securities for tax purposes was $35,317,000, consisting of unrealized gains of $37,176,000 on securities that had risen in value since their purchase and $1,859,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended December 31, 2012, the portfolio purchased $223,997,000 of investment securities and sold $124,097,000 of investment securities, other than temporary cash investments. 12 Vanguard High Yield Bond Portfolio G. Capital shares issued and redeemed were: Year Ended December 31 2012 2011 Shares Shares (000) (000) Issued 20,277 14,668 Issued in Lieu of Cash Distributions 3,269 3,338 Redeemed (9,426) (12,159) Net Increase (Decrease) in Shares Outstanding 14,120 5,847 At December 31, 2012, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record or beneficial owner of 72% of the portfolio’s net assets. If the shareholder were to redeem its investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. H. In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 13 Vanguard High Yield Bond Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of High Yield Bond Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of High Yield Bond Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the custodians and broker, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 11, 2013 14 Vanguard High Yield Bond Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During High Yield Bond Portfolio 6/30/2012 12/31/2012 Period 1 Based on Actual Portfolio Return $1,000.00 $1,070.69 $1.51 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.74 1.48 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.29%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 15 Vanguard ® Money Market Portfolio With short-term interest rates continuing to hover near zero, the Money Market Portfolio provided a return of 0.14% for the 12 months ended December 31, 2012. This result, while frustratingly low, was nevertheless better than the benchmark index return of 0.07% and the peer-group average of 0.00%. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. During the period, the portfolio maintained a net asset value of $1 per share, as is expected but not guaranteed. On December 31, the portfolio’s 7-day SEC yield was 0.14%, unchanged from a year earlier. Monetary policy keeps a lid on returns for short-term lenders With the slow recovery in the economy and stubbornly high unemployment, the Federal Reserve continued its efforts to spur growth by keeping borrowing costs low during the year. It expanded and extended its bond-buying programs in the attempt to push longer-term interest rates down and also maintained its target for the federal funds rate in the range of 0.00%–0.25%, where it’s been since December 2008. Although the Fed has since linked its policy decisions to targets for unemployment and inflation, it expected interest rates to remain exceptionally low until mid-2015 at least. In this environment, where yield was hard to come by, the Money Market Portfolio’s management team and low costs played crucial roles. They enabled the portfolio to deliver better returns than its comparative standards while continuing to hold very diversified, high-quality, highly liquid investments. Treasury bills and other short-term U.S. obligations continued to make up a good part of the portfolio, around 42% as of December 31. But with short-term U.S. government obligations returning so little, the portfolio reduced its exposure to them during the year in favor of other high-quality securities offering slightly better returns. Geographical diversification is an integral part of our investment approach. The portfolio, while continuing to avoid European financial institutions, found opportunities to increase its holdings in securities issued by Australian and Canadian banks. It was also able to broaden its exposure geographically by holding commercial paper from a very limited number of European corporations that offered attractive returns and met our rigorous credit standards. More solid returns over the long term The portfolio outpaced its benchmark index and its peer group over the past decade, as it did this year, but with more substantial returns. The portfolio produced an average annual return of 1.95% for the ten years ended December 31, 2012, which included several years, of course, when short-term interest rates were higher than they have been since the Great Recession. For the same period, the benchmark index had an average annual return of 1.69%, and the peer average was 1.57%. Still a refuge for short-term investors Although money market funds as a whole have produced disappointingly low returns of late, they continue to perform important roles in well-diversified portfolios—providing investors with a safe haven for their capital as well as liquidity should they need it. Total Returns Ten Years Ended December 31, 2012 Year Ended Average December 31, 2012 Annual Return Vanguard Money Market Portfolio (7-Day SEC Yield: 0.14%) 0.14% 1.95% Citigroup Three-Month U.S. Treasury Bill Index 0.07 1.69 Variable Insurance Money Market Funds Average 1 0.00 1.57 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Portfolio Compared With Its Peer Group Variable Insurance Money Market Portfolio Funds Average 1 Money Market Portfolio 0.18% 0.30% 1 Derived from data provided by Lipper Inc. 2 The portfolio expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense rate was 0.16%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 16 Vanguard Money Market Portfolio Portfolio Profile As of December 31, 2012 Financial Attributes Yield 1 0.14% Average Weighted Maturity 50 days Expense Ratio 2 0.18% Sector Diversification 3 (% of portfolio) Certificates of Deposit 5.8% Repurchase Agreements 2.7 U.S. Commercial Paper 12.1 U.S. Government Obligations 15.4 U.S. Treasury Bills 26.4 Yankee/Foreign 29.7 Other 7.9 Distribution by Credit Quality (% of portfolio) First Tier 100.0% 7-Day SEC Yield. A money market portfolio’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Credit Quality. For Vanguard money market portfolios, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market portfolios. A First Tier security is one that is eligible for money market portfolios and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market portfolios and is not a First Tier security. 1 7-day SEC yield. 2 The expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 3 The agency sector may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 17 Vanguard Money Market Portfolio Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions. An investment in a money market portfolio is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the portfolio seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the portfolio. The portfolio’s SEC 7-day annualized yield as of December 31, 2012, was 0.14%. This yield reflects the current earnings of the portfolio more closely than do the average annual returns. Note that the returns do not reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2002–December 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2012 of a $10,000 One Year Five Years Ten Years Investment Money Market Portfolio 0.14% 0.79% 1.95% $12,135 Variable Insurance Money Market Funds Average 1 0.00 0.48 1.57 11,690 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.44 1.69 11,824 Fiscal-Year Total Returns (%): December 31, 2002–December 31, 2012 1 Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 18 Vanguard Money Market Portfolio Financial Statements Statement of Net Assets As of December 31, 2012 The portfolio reports a complete list of its holdings in various monthly and quarterly regulatory filings. The portfolio publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The portfolio’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the SEC on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (41.4%) 2 Federal Home Loan Bank Discount Notes 0.143%– 0.145% 1/18/13 7,070 7,069 2 Federal Home Loan Bank Discount Notes 0.150%– 0.160% 2/13/13 6,100 6,099 2 Federal Home Loan Bank Discount Notes 0.160% 2/26/13 5,050 5,049 2 Federal Home Loan Bank Discount Notes 0.129% 3/8/13 6,000 5,999 2 Federal Home Loan Bank Discount Notes 0.160% 3/15/13 5,000 4,998 2 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 3,000 2,999 2 Federal Home Loan Banks 1.750% 3/8/13 1,060 1,063 Federal Home Loan Banks 0.173% 9/6/13 2,000 2,000 Federal Home Loan Banks 0.161% 11/22/13 1,500 1,500 Federal Home Loan Banks 0.186% 12/26/13 8,000 8,000 Federal Home Loan Banks 0.194% 10/1/14 2,000 1,999 Federal Home Loan Mortgage Corp. 0.164% 2/4/13 10,000 9,999 Federal Home Loan Mortgage Corp. 0.171% 3/21/13 8,000 7,999 Federal Home Loan Mortgage Corp. 0.163% 5/6/13 8,000 7,999 Federal Home Loan Mortgage Corp. 0.164% 6/3/13 8,000 7,999 Federal Home Loan Mortgage Corp. 0.159% 6/17/13 1,000 1,000 4 Federal National Mortgage Assn. 4.375% 3/15/13 904 912 Federal National Mortgage Assn. 0.202% 8/12/13 8,000 7,998 Federal National Mortgage Assn. 0.183% 11/8/13 12,000 11,997 Federal National Mortgage Assn. 0.179% 11/14/13 15,000 14,996 Federal National Mortgage Assn. 0.192% 9/11/14 25,000 24,991 4 Freddie Mac Discount Notes 0.150% 2/12/13 2,000 2,000 4 Freddie Mac Discount Notes 0.160% 2/19/13 3,000 2,999 4 Freddie Mac Discount Notes 0.160% 5/20/13 6,000 5,996 4 Freddie Mac Discount Notes 0.160% 5/21/13 11,000 10,993 4 Freddie Mac Discount Notes 0.158% 6/3/13 5,000 4,997 United States Treasury Bill 0.140% 1/17/13 20,958 20,957 United States Treasury Bill 0.140% 1/24/13 10,000 9,999 United States Treasury Bill 0.146%– 0.158% 1/31/13 35,000 34,995 United States Treasury Bill 0.145% 2/21/13 25,000 24,995 United States Treasury Bill 0.134% 3/21/13 10,000 9,997 United States Treasury Bill 0.142% 3/28/13 20,000 19,993 United States Treasury Bill 0.165% 5/2/13 10,000 9,994 United States Treasury Bill 0.145% 5/30/13 30,000 29,982 United States Treasury Bill 0.091%– 0.092% 6/20/13 10,000 9,996 United States Treasury Note/Bond 1.375% 1/15/13 20,670 20,679 United States Treasury Note/Bond 0.625% 1/31/13 8,000 8,003 United States Treasury Note/Bond 2.875% 1/31/13 11,000 11,024 United States Treasury Note/Bond 1.375% 2/15/13 4,000 4,006 United States Treasury Note/Bond 3.875% 2/15/13 5,000 5,023 United States Treasury Note/Bond 0.625% 2/28/13 7,250 7,255 United States Treasury Note/Bond 2.750% 2/28/13 11,400 11,447 United States Treasury Note/Bond 1.375% 3/15/13 21,248 21,300 United States Treasury Note/Bond 2.500% 3/31/13 13,521 13,598 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) United States Treasury Note/Bond 0.750% 3/31/13 12,866 12,884 United States Treasury Note/Bond 3.125% 4/30/13 3,374 3,407 Total U.S. Government and Agency Obligations (Cost $459,184) 459,184 Commercial Paper (24.5%) Bank Holding (0.2%) PNC Bank NA 0.190% 3/21/13 2,500 2,499 Finance—Auto (2.2%) American Honda Finance Corp. 0.190% 1/11/13 2,000 2,000 American Honda Finance Corp. 0.180% 2/5/13 250 250 American Honda Finance Corp. 0.180%– 0.190% 2/13/13 1,000 1,000 American Honda Finance Corp. 0.170% 2/25/13 2,100 2,099 American Honda Finance Corp. 0.170% 2/26/13 2,000 1,999 American Honda Finance Corp. 0.170% 2/27/13 2,500 2,499 American Honda Finance Corp. 0.180% 3/19/13 500 500 American Honda Finance Corp. 0.190% 3/21/13 500 500 American Honda Finance Corp. 0.190% 3/25/13 250 250 American Honda Finance Corp. 0.190% 3/26/13 500 500 5 BMW US Capital LLC 0.190% 2/4/13 500 500 5 BMW US Capital LLC 0.160% 2/21/13 500 500 5 BMW US Capital LLC 0.150% 2/25/13 1,000 1,000 5 BMW US Capital LLC 0.180% 3/11/13 1,000 1,000 5 BMW US Capital LLC 0.180% 3/12/13 500 500 5 BMW US Capital LLC 0.170% 3/18/13 1,500 1,499 5 BMW US Capital LLC 0.180% 3/22/13 1,000 1,000 5 BMW US Capital LLC 0.170% 3/26/13 1,000 1,000 Toyota Motor Credit Corp. 0.341% 2/20/13 1,000 999 Toyota Motor Credit Corp. 0.200% 3/15/13 1,250 1,249 Toyota Motor Credit Corp. 0.270% 4/1/13 2,000 1,999 Toyota Motor Credit Corp. 0.290% 5/10/13 1,650 1,648 24,491 Finance—Other (5.0%) 5 Chariot Funding LLC 0.210% 2/5/13 1,000 1,000 General Electric Capital Corp. 0.180% 2/4/13 4,000 3,999 General Electric Capital Corp. 0.180% 2/7/13 2,000 1,999 General Electric Capital Corp. 0.180% 2/8/13 3,000 2,999 General Electric Capital Corp. 0.180% 2/13/13 3,000 2,999 General Electric Capital Corp. 0.190% 2/14/13 500 500 General Electric Capital Corp. 0.180% 2/15/13 2,000 1,999 General Electric Capital Corp. 0.180% 3/1/13 3,000 2,999 General Electric Capital Corp. 0.200% 3/8/13 1,000 999 General Electric Capital Corp. 0.160% 3/14/13 2,000 1,999 5 Jupiter Securitization Co. LLC 0.210% 2/11/13 1,000 1,000 5 Jupiter Securitization Co. LLC 0.210% 3/12/13 400 400 5 Old Line Funding LLC 0.200% 1/7/13 540 540 5 Old Line Funding LLC 0.200% 1/8/13 838 838 5 Old Line Funding LLC 0.200% 1/10/13 1,091 1,091 5 Old Line Funding LLC 0.200% 1/14/13 922 922 5 Old Line Funding LLC 0.200% 1/24/13 1,400 1,400 5 Old Line Funding LLC 0.200% 1/25/13 500 500 5 Old Line Funding LLC 0.200% 1/29/13 2,000 2,000 5 Old Line Funding LLC 0.200% 2/1/13 500 500 5 Old Line Funding LLC 0.200% 2/4/13 500 500 19 Vanguard Money Market Portfolio Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 5 Old Line Funding LLC 0.200% 2/5/13 1,665 1,665 5 Old Line Funding LLC 0.200% 2/11/13 1,301 1,301 5 Old Line Funding LLC 0.200% 2/12/13 1,000 1,000 5 Old Line Funding LLC 0.200% 2/13/13 1,000 1,000 5 Old Line Funding LLC 0.200% 2/14/13 1,500 1,500 5 Old Line Funding LLC 0.200% 2/19/13 1,000 1,000 5 Old Line Funding LLC 0.200% 2/20/13 500 500 5 Old Line Funding LLC 0.200% 3/11/13 1,500 1,499 5 Old Line Funding LLC 0.200% 3/12/13 1,000 999 5 Old Line Funding LLC 0.200% 3/13/13 500 500 5 Old Line Funding LLC 0.200% 3/18/13 500 500 5 Old Line Funding LLC 0.200% 3/22/13 500 500 5 Old Line Funding LLC 0.190%– 0.200% 3/25/13 1,750 1,749 5 Straight-A Funding LLC 0.180% 1/3/13 250 250 5 Straight-A Funding LLC 0.180% 1/3/13 250 250 5 Straight-A Funding LLC 0.180% 1/7/13 1,000 1,000 5 Straight-A Funding LLC 0.180% 1/7/13 1,000 1,000 5 Straight-A Funding LLC 0.180% 1/7/13 250 250 5 Straight-A Funding LLC 0.180% 1/8/13 1,000 1,000 5 Straight-A Funding LLC 0.180% 1/9/13 1,000 1,000 5 Straight-A Funding LLC 0.180% 1/9/13 1,790 1,790 5 Straight-A Funding LLC 0.180% 1/14/13 2,000 2,000 5 Straight-A Funding LLC 0.180% 1/17/13 250 250 5 Straight-A Funding LLC 0.180% 1/18/13 271 271 5 Straight-A Funding LLC 0.180% 1/18/13 600 600 5 Straight-A Funding LLC 0.180% 1/18/13 250 250 5 Straight-A Funding LLC 0.180% 1/22/13 500 500 5 Straight-A Funding LLC 0.180% 1/23/13 550 550 55,857 Foreign Banks (4.3%) 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 3,000 2,999 5 Commonwealth Bank of Australia 0.300% 2/28/13 8,000 7,996 5 Commonwealth Bank of Australia 0.270% 5/9/13 2,000 1,998 5 Commonwealth Bank of Australia 0.285% 5/23/13 3,000 2,997 Royal Bank of Canada 0.140% 3/21/13 2,000 1,999 Westpac Banking Corp. 0.304% 2/1/13 7,000 7,000 Westpac Banking Corp. 0.304% 2/4/13 5,000 5,000 5 Westpac Banking Corp. 0.230% 2/5/13 2,000 2,000 5 Westpac Banking Corp. 0.210% 2/8/13 1,750 1,750 5 Westpac Banking Corp. 0.250% 2/15/13 5,000 4,998 5 Westpac Banking Corp. 0.300% 2/26/13 1,000 999 Westpac Banking Corp. 0.233% 4/3/13 3,500 3,500 Westpac Banking Corp. 0.213% 5/7/13 2,000 2,000 Westpac Banking Corp. 0.231% 5/20/13 1,500 1,500 46,736 Foreign Governments (2.3%) Export Development Canada 0.200% 4/11/13 1,000 999 Export Development Canada 0.170% 4/22/13 2,658 2,656 Export Development Canada 0.175% 6/3/13 500 500 Export Development Canada 0.180% 6/14/13 500 499 Province of Ontario 0.160% 1/7/13 750 750 Province of Ontario 0.170% 2/6/13 4,261 4,260 Province of Ontario 0.165% 2/28/13 500 500 Province of Ontario 0.160% 3/6/13 1,500 1,499 Province of Ontario 0.160% 3/7/13 500 500 Province of Ontario 0.160% 3/8/13 1,000 1,000 Province of Ontario 0.160% 3/11/13 1,000 1,000 Province of Ontario 0.160% 3/12/13 500 500 Province of Ontario 0.150% 3/18/13 1,000 1,000 Province of Ontario 0.150% 3/19/13 3,000 2,999 Province of Ontario 0.150% 3/20/13 1,000 1,000 Province of Ontario 0.150% 3/22/13 1,000 1,000 Province of Ontario 0.150% 3/28/13 1,000 1,000 Province of Ontario 0.170% 4/15/13 500 500 5 Quebec 0.150% 2/6/13 500 500 5 Quebec 0.170% 2/25/13 500 500 5 Quebec 0.170% 3/11/13 1,062 1,062 5 Quebec 0.170% 3/21/13 1,000 999 25,223 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Foreign Industrial (5.4%) 5 BASF SE 0.140% 2/19/13 500 500 5 BASF SE 0.190% 2/20/13 1,500 1,500 5 BASF SE 0.190% 2/25/13 2,000 1,999 5 BASF SE 0.190% 2/26/13 500 500 5 GlaxoSmithKline Finance plc 0.170% 2/13/13 3,000 2,999 5 Nestle Capital Corp. 0.260% 3/4/13 4,000 3,998 5 Nestle Capital Corp. 0.260% 3/12/13 5,000 4,997 5 Nestle Capital Corp. 0.260% 5/13/13 4,500 4,496 5 Nestle Capital Corp. 0.230% 5/17/13 750 749 5 Nestle Capital Corp. 0.230% 5/21/13 399 399 5 Nestle Capital Corp. 0.250% 9/17/13 3,000 2,995 Nestle Finance International Ltd. 0.145% 3/18/13 2,000 1,999 Nestle Finance International Ltd. 0.240%– 0.265% 3/25/13 2,910 2,908 Nestle Finance International Ltd. 0.210% 4/15/13 2,100 2,099 5 Reckitt Benckiser Treasury Services plc 0.190%– 0.200% 2/15/13 8,900 8,898 5 Reckitt Benckiser Treasury Services plc 0.180% 3/12/13 4,500 4,498 5 Reckitt Benckiser Treasury Services plc 0.180% 3/14/13 500 500 5 Reckitt Benckiser Treasury Services plc 0.180% 3/18/13 1,500 1,499 5 Total Capital Canada Ltd. 0.180% 1/15/13 1,000 1,000 5 Total Capital Canada Ltd. 0.190% 1/31/13 1,500 1,500 5 Total Capital Canada Ltd. 0.130% 2/5/13 2,000 2,000 5 Total Capital Canada Ltd. 0.140% 2/8/13 1,000 1,000 Toyota Credit Canada Inc. 0.300% 1/9/13 500 500 Toyota Credit Canada Inc. 0.280% 3/21/13 500 500 Toyota Credit Canada Inc. 0.270% 3/25/13 500 500 Toyota Credit Canada Inc. 0.260% 4/9/13 5,000 4,996 Toyota Credit Canada Inc. 0.290% 4/23/13 250 250 59,779 Industrial (5.1%) 5 Emerson Electric Co. 0.180% 3/18/13 500 500 5 Emerson Electric Co. 0.150% 3/25/13 3,000 2,999 General Electric Co. 0.280% 2/20/13 1,000 1,000 General Electric Co. 0.260% 3/4/13 1,000 1,000 5 Google Inc. 0.150% 3/7/13 500 500 5 Google Inc. 0.200% 5/21/13 750 749 5 Procter & Gamble Co. 0.170% 2/19/13 3,000 2,999 5 Procter & Gamble Co. 0.170% 2/20/13 2,000 1,999 5 Procter & Gamble Co. 0.170% 2/21/13 1,000 1,000 5 Procter & Gamble Co. 0.160%– 0.190% 2/22/13 1,900 1,899 5 Procter & Gamble Co. 0.160% 3/1/13 1,300 1,300 5 Procter & Gamble Co. 0.160% 3/4/13 3,500 3,499 5 Procter & Gamble Co. 0.160% 3/5/13 500 500 5 Procter & Gamble Co. 0.150%– 0.160% 3/7/13 1,500 1,500 5 Procter & Gamble Co. 0.160% 3/8/13 500 500 5 Procter & Gamble Co. 0.160% 3/11/13 1,500 1,499 5 Procter & Gamble Co. 0.160% 3/12/13 1,000 1,000 5 The Coca-Cola Co. 0.170% 1/3/13 500 500 5 The Coca-Cola Co. 0.170% 1/9/13 1,000 1,000 5 The Coca-Cola Co. 0.170% 1/25/13 1,000 1,000 5 The Coca-Cola Co. 0.190% 2/1/13 2,000 2,000 5 The Coca-Cola Co. 0.190% 2/19/13 500 500 5 The Coca-Cola Co. 0.190% 2/22/13 1,000 1,000 5 The Coca-Cola Co. 0.180% 2/25/13 1,915 1,914 5 The Coca-Cola Co. 0.180% 2/26/13 1,500 1,500 5 The Coca-Cola Co. 0.180% 3/13/13 500 500 5 The Coca-Cola Co. 0.180% 3/14/13 2,500 2,499 5 The Coca-Cola Co. 0.160% 3/15/13 2,000 1,999 5 The Coca-Cola Co. 0.160% 3/18/13 500 500 5 The Coca-Cola Co. 0.220% 5/6/13 2,000 1,998 5 The Coca-Cola Co. 0.220% 5/7/13 1,000 999 5 The Coca-Cola Co. 0.220% 5/15/13 3,000 2,997 20 Vanguard Money Market Portfolio Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 5 The Coca-Cola Co. 0.220%– 0.240% 6/3/13 9,500 9,490 5 The Coca-Cola Co. 0.200% 6/4/13 1,000 999 5 The Walt Disney Co. 0.150% 4/11/13 1,000 1,000 56,838 Total Commercial Paper (Cost $271,423) 271,423 Certificates of Deposit (22.2%) Domestic Banks (5.2%) Branch Banking & Trust Co. 0.180% 1/3/13 1,500 1,500 Branch Banking & Trust Co. 0.180% 1/3/13 1,500 1,500 Branch Banking & Trust Co. 0.190% 1/28/13 4,500 4,500 Branch Banking & Trust Co. 0.190% 1/29/13 2,250 2,250 Branch Banking & Trust Co. 0.200% 2/5/13 5,000 5,000 JPMorgan Chase Bank NA 0.220% 3/18/13 4,000 4,000 State Street Bank & Trust Co. 0.180% 1/8/13 11,000 11,000 State Street Bank & Trust Co. 0.190% 1/29/13 3,000 3,000 State Street Bank & Trust Co. 0.190% 2/5/13 2,000 2,000 State Street Bank & Trust Co. 0.190% 3/13/13 1,000 1,000 State Street Bank & Trust Co. 0.230% 4/16/13 10,000 10,000 State Street Bank & Trust Co. 0.250% 6/10/13 6,000 6,000 Wells Fargo Bank NA 0.230% 3/4/13 3,900 3,900 Wells Fargo Bank NA 0.220% 3/14/13 2,000 2,000 57,650 Eurodollar Certificates of Deposit (7.0%) 3 Australia & New Zealand Banking Group, Ltd. 0.300% 1/25/13 2,000 2,000 3 Australia & New Zealand Banking Group, Ltd. 0.313% 2/11/13 3,000 3,000 3 Australia & New Zealand Banking Group, Ltd. 0.230% 4/19/13 4,000 4,000 Australia & New Zealand Banking Group, Ltd. 0.250% 4/19/13 5,000 5,000 Australia & New Zealand Banking Group, Ltd. 0.250% 4/24/13 6,000 6,000 3 Australia & New Zealand Banking Group, Ltd. 0.229% 5/16/13 2,000 2,000 Commonwealth Bank of Australia 0.335% 2/15/13 3,000 3,000 3 Commonwealth Bank of Australia 0.233% 4/9/13 8,000 8,000 3 Commonwealth Bank of Australia 0.239% 4/16/13 6,000 6,000 3 Commonwealth Bank of Australia 0.249% 5/16/13 4,000 4,000 3 National Australia Bank Ltd. 0.301% 2/13/13 6,000 6,000 3 National Australia Bank Ltd. 0.275% 3/5/13 8,000 8,000 3 National Australia Bank Ltd. 0.263% 4/2/13 9,000 9,000 3 National Australia Bank Ltd. 0.261% 4/23/13 6,000 6,000 3 National Australia Bank Ltd. 0.260% 4/25/13 5,000 5,000 77,000 Yankee Certificates of Deposit (10.0%) 3 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.212% 4/11/13 4,000 4,000 3 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.211% 4/23/13 2,000 2,000 3 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.213% 5/7/13 1,000 1,000 3 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.215% 5/7/13 2,000 2,000 Bank of Montreal (Chicago Branch) 0.190% 1/7/13 4,500 4,500 Bank of Montreal (Chicago Branch) 0.200% 1/15/13 1,000 1,000 Bank of Montreal (Chicago Branch) 0.200% 1/25/13 1,000 1,000 Bank of Montreal (Chicago Branch) 0.210% 1/28/13 5,000 5,000 Bank of Montreal (Chicago Branch) 0.220% 2/7/13 2,000 2,000 Bank of Montreal (Chicago Branch) 0.220% 2/8/13 3,000 3,000 Bank of Montreal (Chicago Branch) 0.220% 3/11/13 5,000 5,000 Bank of Montreal (Chicago Branch) 0.230% 3/19/13 750 750 3 Bank of Nova Scotia (Houston Branch) 0.282% 1/14/13 7,000 7,000 Bank of Nova Scotia (Houston Branch) 0.200% 1/16/13 1,000 1,000 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Bank of Nova Scotia (Houston Branch) 0.255% 3/5/13 1,500 1,500 3 Bank of Nova Scotia (Houston Branch) 0.235% 4/5/13 8,000 8,000 3 Bank of Nova Scotia (Houston Branch) 0.241% 4/23/13 10,000 10,000 3 Bank of Nova Scotia (Houston Branch) 0.241% 4/24/13 3,000 3,000 3 Bank of Nova Scotia (Houston Branch) 0.233% 5/7/13 3,000 3,000 3 Canadian Imperial Bank of Commerce (New York Branch) 0.481% 1/22/13 500 500 Canadian Imperial Bank of Commerce (New York Branch) 0.510% 2/12/13 1,500 1,501 Canadian Imperial Bank of Commerce (New York Branch) 0.200% 2/15/13 4,000 4,000 Canadian Imperial Bank of Commerce (New York Branch) 0.540% 2/22/13 1,000 1,000 Canadian Imperial Bank of Commerce (New York Branch) 0.160% 3/11/13 2,000 2,000 Royal Bank of Canada (New York Branch) 0.490% 2/8/13 1,150 1,150 Toronto Dominion Bank (New York Branch) 0.300% 1/18/13 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.300% 1/22/13 5,000 5,000 3 Toronto Dominion Bank (New York Branch) 0.313% 2/4/13 1,000 1,000 Toronto Dominion Bank (New York Branch) 0.290% 2/7/13 5,500 5,500 Toronto Dominion Bank (New York Branch) 0.320% 3/18/13 450 450 Toronto Dominion Bank (New York Branch) 0.240% 3/19/13 1,000 1,000 3 Toronto Dominion Bank (New York Branch) 0.210% 4/26/13 5,000 5,000 3 Toronto Dominion Bank (New York Branch) 0.215% 5/7/13 6,000 6,000 Toronto Dominion Bank (New York Branch) 0.240% 5/20/13 500 500 3 Toronto Dominion Bank (New York Branch) 0.211% 6/26/13 2,000 2,000 3 Westpac Banking Corp. (New York Branch) 0.214% 5/2/13 4,000 4,000 3 Westpac Banking Corp. (New York Branch) 0.384% 5/3/13 1,000 1,001 111,352 Total Certificates of Deposit (Cost $246,002) 246,002 Repurchase Agreements (2.7%) Bank of Nova Scotia (Dated 12/31/12, Repurchase Value $1,199,000, collateralized by U.S. Treasury Note/Bond 1.875%, 6/30/15) 0.180% 1/2/13 1,199 1,199 Bank of Nova Scotia (Dated 12/17/12, Repurchase Value $5,000,000, collateralized by U.S. Treasury Note/Bond 0.250%–2.000%, 7/15/13–5/31/19) 0.160% 1/2/13 5,000 5,000 Goldman Sachs & Co. (Dated 12/26/12, Repurchase Value $4,000,000, collateralized by Federal Home Loan Bank 0.375%, 1/29/14) 0.190% 1/2/13 4,000 4,000 Goldman Sachs & Co. (Dated 12/28/12, Repurchase Value $2,000,000, collateralized by U.S. Treasury Note/Bond 4.375%, 11/15/39) 0.170% 1/4/13 2,000 2,000 Goldman Sachs & Co. (Dated 12/31/12, Repurchase Value $4,000,000, collateralized by Federal Home Loan Bank 0.375%, 1/29/14) 0.190% 1/7/13 4,000 4,000 21 Vanguard Money Market Portfolio Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) JP Morgan Securities LLC (Dated 11/30/12, Repurchase Value $6,001,000, collateralized by U.S. Treasury Note/Bond 0.250%, 8/15/15) 0.200% 1/7/13 6,000 6,000 RBC Capital Markets LLC (Dated 12/17/12, Repurchase Value $7,001,000, collateralized by U.S. Treasury Note/Bond 0.250%–4.250%, 3/15/13–8/15/22) 0.150% 1/7/13 7,000 7,000 Total Repurchase Agreements (Cost $29,199) 29,199 Taxable Municipal Bonds (0.4%) BlackRock Municipal Bond Trust TOB VRDO 0.200% 1/2/13 185 185 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.200% 1/2/13 100 100 BlackRock Municipal Income Trust TOB VRDO 0.200% 1/2/13 1,650 1,650 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.200% 1/2/13 150 150 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.200% 1/2/13 195 195 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.200% 1/2/13 205 205 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.200% 1/2/13 1,550 1,550 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.200% 1/2/13 130 130 BlackRock Strategic Municipal Trust TOB VRDO 0.200% 1/2/13 100 100 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 1/7/13 145 145 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.210% 1/7/13 100 100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.210% 1/7/13 100 100 Total Taxable Municipal Bonds (Cost $4,610) 4,610 Tax-Exempt Municipal Bonds (3.3%) 6 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.120% 1/7/13 100 100 6 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.120% 1/7/13 200 200 6 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.150% 1/7/13 600 600 6 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.120% 1/7/13 250 250 6 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 1/7/13 665 665 6 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.140% 1/7/13 90 90 6 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.120% 1/7/13 1,000 1,000 6 Bi-State Development Agency of the Missouri-Illinois Metropolitan District Revenue VRDO 0.130% 1/7/13 400 400 6 Buffalo NY Municipal Water System Revenue VRDO 0.110% 1/7/13 250 250 6 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.130% 1/7/13 200 200 6 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.140% 1/7/13 100 100 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.130% 1/7/13 100 100 6 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.120% 1/7/13 300 300 6 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.120% 1/7/13 100 100 6 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.120% 1/7/13 500 500 6 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.150% 1/7/13 200 200 6 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.130% 1/7/13 100 100 6 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.110% 1/7/13 250 250 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.120% 1/7/13 400 400 Curators of the University of Missouri System Facilities Revenue VRDO 0.130% 1/7/13 1,250 1,250 6 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 1/7/13 900 900 6 District of Columbia Revenue (Georgetown University) VRDO 0.120% 1/7/13 100 100 6 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 1/7/13 100 100 6 Greenville County SC Hospital System Revenue VRDO 0.130% 1/7/13 250 250 6 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.150% 1/7/13 130 130 6 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.110% 1/7/13 700 700 6 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 1/7/13 50 50 6 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 1/7/13 250 250 6 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.120% 1/7/13 340 340 6 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.130% 1/7/13 605 605 6 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.130% 1/7/13 200 200 6 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.120% 1/7/13 145 145 6 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.150% 1/7/13 200 200 6 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.150% 1/7/13 100 100 22 Vanguard Money Market Portfolio Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.110% 1/7/13 315 315 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.120% 1/7/13 160 160 6 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.110% 1/7/13 265 265 6 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.150% 1/7/13 200 200 6 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.120% 1/7/13 125 125 6 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.120% 1/7/13 170 170 6 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.130% 1/7/13 500 500 6 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.140% 1/7/13 500 500 6 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.130% 1/7/13 200 200 6 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.110% 1/7/13 100 100 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.120% 1/7/13 1,000 1,000 6 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.120% 1/7/13 500 500 6 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.130% 1/7/13 300 300 6 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.150% 1/7/13 105 105 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 1/7/13 500 500 6 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.110% 1/7/13 995 995 6 Nassau NY Health Care Corp. VRDO 0.110% 1/7/13 250 250 6 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.130% 1/7/13 200 200 6 New York City NY GO VRDO 0.120% 1/7/13 300 300 6 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.100% 1/7/13 400 400 6 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.100% 1/7/13 200 200 6 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.120% 1/7/13 985 985 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.120% 1/7/13 435 435 6 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.120% 1/7/13 300 300 6 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.130% 1/7/13 220 220 6 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.110% 1/7/13 1,000 1,000 6 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.110% 1/7/13 265 265 6 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.150% 1/7/13 600 600 6 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.110% 1/7/13 1,100 1,100 6 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.150% 1/7/13 200 200 6 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 1/7/13 1,100 1,100 6 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 1/7/13 400 400 6 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.120% 1/7/13 100 100 6 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.150% 1/7/13 400 400 6 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.150% 1/7/13 125 125 6 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.140% 1/7/13 250 250 6 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.120% 1/7/13 300 300 6 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.110% 1/7/13 400 400 6 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.120% 1/7/13 500 500 6 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 1/7/13 100 100 6 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.150% 1/7/13 250 250 6 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.120% 1/7/13 400 400 6 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.150% 1/7/13 500 500 6 Oakland University of Michigan Revenue VRDO 0.130% 1/7/13 100 100 23 Vanguard Money Market Portfolio Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.150% 1/7/13 115 115 6 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.130% 1/7/13 675 675 Ohio State University General Receipts Revenue VRDO 0.110% 1/7/13 1,300 1,300 6 Piedmont SC Municipal Power Agency Revenue VRDO 0.110% 1/7/13 250 250 6 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.120% 1/7/13 200 200 6 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.120% 1/7/13 100 100 6 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.150% 1/7/13 100 100 6 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.130% 1/7/13 250 250 6 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.120% 1/7/13 300 300 6 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.120% 1/7/13 200 200 6 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.110% 1/7/13 150 150 6 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.120% 1/7/13 235 235 6 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.120% 1/7/13 250 250 6 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.130% 1/7/13 520 520 6 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.130% 1/7/13 700 700 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.150% 1/7/13 300 300 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.150% 1/7/13 500 500 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.160% 1/7/13 380 380 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 1/7/13 15 15 6 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.150% 1/7/13 200 200 6 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 1/7/13 100 100 6 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.130% 1/7/13 100 100 Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 1/7/13 260 260 6 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 1/7/13 100 100 6 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.120% 1/7/13 100 100 6 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.120% 1/7/13 300 300 6 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.130% 1/7/13 200 200 6 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.130% 1/7/13 325 325 Total Tax-Exempt Municipal Bonds (Cost $36,665) Corporate Bonds (2.1%) Finance (2.1%) General Electric Capital Corp. 2.800% 1/8/13 465 465 General Electric Capital Corp. 5.450% 1/15/13 1,000 1,002 General Electric Co. 5.000% 2/1/13 2,469 2,479 3 Royal Bank of Canada 0.461% 3/8/13 1,500 1,500 3 Royal Bank of Canada (New York Branch) 0.463% 1/28/13 1,000 1,000 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 4,910 4,930 Wal-Mart Stores Inc. 4.250% 4/15/13 9,905 10,018 Wal-Mart Stores Inc. 4.550% 5/1/13 1,632 1,655 Total Corporate Bonds (Cost $23,049) Sovereign Bonds (U.S. Dollar-Denominated) (0.2%) 7 Export Development Canada (Cost $3,002) 0.900% 2/15/13 3,000 3,002 Shares Money Market Funds (2.3%) 8 Vanguard Municipal Cash Management Fund (Cost $25,119) 0.130% 25,118,739 Total Investments (99.1%) (Cost $1,098,253) Other Assets and Liabilities (0.9%) Other Assets 10,984 Liabilities (1,012) 9,972 Net Assets (100%) Applicable to 1,107,772,087 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 24 Vanguard Money Market Portfolio At December 31, 2012, net assets consisted of: Amount ($000) Paid-in-Capital 1,108,172 Undistributed Net Investment Income — Accumulated Net Realized Gains 53 Net Assets 1,108,225 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At December 31, 2012, the aggregate value of these securities was $191,027,000, representing 17.2% of net assets. 6 Scheduled principal and interest payments are guaranteed by bank letter of credit. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2012, the aggregate value of these securities was $7,612,000, representing 0.7% of net assets. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 25 Vanguard Money Market Portfolio Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Interest 1 2,343 Total Income 2,343 Expenses The Vanguard Group—Note B Investment Advisory Services 46 Management and Administrative 1,366 Marketing and Distribution 336 Custodian Fees 31 Auditing Fees 28 Shareholders’ Reports 24 Trustees’ Fees and Expenses 1 Total Expenses 1,832 Expense Reduction—Note B (1,144) Net Expenses 688 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 28 Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,655 1,979 Realized Net Gain (Loss) 28 17 Net Increase (Decrease) in Net Assets Resulting from Operations 1,683 1,996 Distributions Net Investment Income (1,655) (1,979) Realized Capital Gain — — Total Distributions (1,655) (1,979) Capital Share Transactions (at $1.00) Issued 476,099 536,670 Issued in Lieu of Cash Distributions 1,655 1,979 Redeemed (587,187) (534,849) Net Increase (Decrease) from Capital Share Transactions (109,433) 3,800 Total Increase (Decrease) (109,405) 3,817 Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the portfolio was $38,000. See accompanying Notes, which are an integral part of the Financial Statements. 26 Vanguard Money Market Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .001 .002 .002 .006 .028 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .002 .002 .006 .028 Distributions Dividends from Net Investment Income (.001) (.002) (.002) (.006) (.028) Distributions from Realized Capital Gains — Total Distributions (.001) (.002) (.002) (.006) (.028) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.14% 0.17% 0.23% 0.62% 2.83% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,108 $1,218 $1,214 $1,415 $2,107 Ratio of Expenses to Average Net Assets 0.06% 1 0.06% 1 0.06% 1 0.19% 2 0.16% 2 Ratio of Net Investment Income to Average Net Assets 0.14% 0.17% 0.23% 0.67% 2.78% 1 The ratios of total expenses to average net assets before an expense reduction were 0.16% for 2012, 0.18% for 2011, and 0.18% for 2010. See Note B in Notes to Financial Statements. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.03% for 2009 and 0.01% for 2008. Notes to Financial Statements Vanguard Money Market Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. The portfolio invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 27 Vanguard Money Market Portfolio 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2012, the portfolio had contributed capital of $155,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.06% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the portfolio’s daily yield so as to maintain a zero or positive yield for the portfolio. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended December 31, 2012, Vanguard’s expenses were reduced by $1,144,000 (an effective annual rate of 0.10% of the portfolio’s average net assets). C. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The portfolio’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the portfolio’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. At December 31, 2012, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record or beneficial owner of 64% of the portfolio’s net assets. If the shareholder were to redeem its investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. E. In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 28 Vanguard Money Market Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Money Market Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Money Market Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the custodians and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 11, 2013 29 Vanguard Money Market Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During Money Market Portfolio 6/30/2012 12/31/2012 Period 1 Based on Actual Portfolio Return $1,000.00 $1,000.74 $0.30 Based on Hypothetical 5% Yearly Return 1,000.00 1,024.90 0.31 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.06%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. If certain fees were not voluntarily waived by Vanguard during the period, the annualized expense ratio would have been 0.16%, and the expenses paid in the actual and hypothetical examples above would have been $0.81 and $0.82, respectively. 30 Vanguard ® Short-Term Investment-Grade Portfolio Despite periods of heightened anxiety over a number of issues—from the slowdown in the Chinese economy to the U.S. “fiscal cliff”—investor demand in 2012 was greater for the additional yield on offer from investment-grade bonds than for the perceived safety of U.S. Treasury bonds. The Short-Term Investment-Grade Portfolio returned 4.42% for the 12 months ended December 31, lagging its benchmark index’s return of 5.51% but well ahead of the average return of its peer funds, which was 2.99%. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. The portfolio’s 30-day SEC yield was 1.14% on December 31, down from 1.87% a year ago. Investors hunt for greater yield The slow recovery in the economy and stubbornly high unemployment prompted the Federal Reserve to take further action to spur economic growth by pushing down borrowing costs. During the period, the Fed expanded and extended its bond-buying programs in the attempt to push longer-term interest rates lower while keeping its target for the federal funds rate between 0.00% and 0.25%, where it’s been since December 2008. And in fact some Treasury yields did hit all-time lows in 2012. With such meager yields to be had from Treasuries, investors turned elsewhere, with higher-yielding and longer-term bonds seeing the most demand. The Short-Term Investment-Grade Portfolio moved in that direction as well, increasing its holdings in securities with maturities of 3 to 5 years and at the lower end of the investment-grade credit category. Among sectors, financials benefited during the period from actions taken by the European Central Bank to shore up the continent’s banks as well as accommodative moves by a number of other central banks that helped ease concerns about the global financial system. The rebound in sentiment toward financials pushed returns well ahead of those for industrials and utilities.The portfolio also took advantage of greater opportunities to diversify among international issuers. The duration of the portfolio was shorter than that of its benchmark. While this positioning has proved beneficial in more risk-averse periods, it was a drag on performance in 2012, when longer-maturity bonds outperformed. Solid returns over the past decade Short-term investment-grade bonds have more moderate levels of credit risk than their high-yield counterparts and less interest rate risk than longer-term bonds, and their returns tend to be more modest. Nonetheless, the portfolio managed to post an average annual return of 4.01% over the past ten years. That was a little less than the benchmark index (4.57%) but just over a full percentage point more than the peer group (2.99%). Returns matter, and so do costs It’s gratifying to be able to report that your portfolio outperformed its peers over the past year and past decade. Astute security selection helped, as did the portfolio’s low expenses. In the accompanying expense ratios table, you can see that we estimate that we were able to manage the portfolio in 2012 at about one-third of the average cost of its peers. Total Returns Ten Years Ended December 31, 2012 Year Ended Average December 31, 2012 Annual Return Vanguard Short-Term Investment-Grade Portfolio 4.42% 4.01% Barclays U.S. 1–5 Year Credit Bond Index 5.51 4.57 Variable Insurance Short-Intermediate Investment Grade Debt Funds Average 1 2.99 2.99 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Portfolio Compared With Its Peer Group Variable Insurance Short-Intermediate Investment Grade Portfolio Debt Funds Average 1 Short-Term Investment-Grade Portfolio 0.20% 0.62% 1 Derived from data provided by Lipper Inc. 2 The portfolio expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.20%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 31 Vanguard Short-Term Investment-Grade Portfolio Portfolio Profile As of December 31, 2012 Financial Attributes Comparative Broad Portfolio Index 1 Index 2 Number of Issues 1,576 1,906 8,109 Yield 3 1.1% 1.3% 1.7% Yield to Maturity 1.1% 4 1.3% 1.7% Average Coupon 3.1% 3.8% 3.6% Average Effective Maturity 3.0 years 3.0 years 7.0 years Average Duration 2.3 years 2.8 years 5.1 years Expense Ratio 5 0.20% –– –– Short-Term Reserves 2.7% –– –– Volatility Measures Portfolio Versus Portfolio Versus Comparative Index 1 Broad Index 2 R-Squared 0.93 0.27 Beta 0.76 0.34 Distribution by Effective Maturity (% of portfolio) Under 1 Year 9.7% 1–3 Years 43.8 3–5 Years 39.0 5–7 Years 6.1 7–10 Years 1.2 20–30 Years 0.1 Over 30 Years 0.1 Sector Diversification 6 (% of portfolio) Asset–Backed/Commercial Mortgage-Backed 19.3% Finance 27.3 Foreign 7.5 Government Mortgage-Backed 0.1 Industrial 30.9 Treasury/Agency 9.8 Utilities 4.0 Other 1.1 Distribution by Credit Quality (% of portfolio) U.S. Government 8.3% Aaa 17.6 Aa 15.9 A 34.4 Baa 18.5 Ba 0.6 Caa 0.1 Ca 0.1 Other 4.5 Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Barclays U.S. 1–5 Year U.S. Credit Bond Index. 2 Barclays U.S. Aggregate Bond Index. 3 30-day SEC yield for the portfolio; index yield assumes that all bonds are called or prepaid at the earliest possible dates. 4 Before expenses. 5 The expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.20%. 6 The agency sector may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 32 Vanguard Short-Term Investment-Grade Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2002–December 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2012 of a $10,000 One Year Five Years Ten Years Investment Short-Term Investment-Grade Portfolio 4.42% 4.26% 4.01% $14,811 Barclays U.S. 1–5 Year U.S. Credit Bond Index 5.51 5.17 4.57 15,639 Variable Insurance Short-Intermediate Investment Grade Debt Funds Average 1 2.99 2.85 2.99 13,423 Barclays U.S. Aggregate Bond Index 4.22 5.95 5.18 16,575 Fiscal-Year Total Returns (%): December 31, 2002–December 31, 2012 1 Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 33 Vanguard Short-Term Investment-Grade Portfolio Financial Statements Statement of Net Assets As of December 31, 2012 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (9.7%) U.S. Government Securities (9.6%) United States Treasury Note/Bond 1.375% 1/15/13 8,000 8,004 1 United States Treasury Note/Bond 2.000% 11/30/13 5,000 5,082 United States Treasury Note/Bond 0.250% 9/30/14 13,500 13,502 United States Treasury Note/Bond 0.125% 12/31/14 4,150 4,140 2 United States Treasury Note/Bond 2.250% 1/31/15 6,500 6,766 United States Treasury Note/Bond 2.375% 2/28/15 5,000 5,224 United States Treasury Note/Bond 0.375% 3/15/15 1,250 1,252 United States Treasury Note/Bond 2.500% 3/31/15 3,500 3,674 United States Treasury Note/Bond 0.250% 5/15/15 8,702 8,691 United States Treasury Note/Bond 2.125% 5/31/15 1,300 1,356 United States Treasury Note/Bond 0.375% 6/15/15 3,744 3,750 United States Treasury Note/Bond 1.750% 7/31/15 4,500 4,664 United States Treasury Note/Bond 1.250% 8/31/15 17 17 United States Treasury Note/Bond 0.625% 5/31/17 6,175 6,181 United States Treasury Note/Bond 0.750% 6/30/17 6,000 6,034 United States Treasury Note/Bond 0.750% 12/31/17 21,650 21,677 United States Treasury Note/Bond 1.500% 8/31/18 1,000 1,035 101,049 Conventional Mortgage-Backed Securities (0.0%) Fannie Mae Pool 6.000% 12/1/16 55 59 Fannie Mae Pool 6.500% 9/1/16 59 63 Freddie Mac Gold Pool 6.000% 4/1/17 49 53 175 Nonconventional Mortgage-Backed Securities (0.1%) 3,4,5 Fannie Mae Pool 2.125% 12/1/32 20 21 3,4,5 Fannie Mae Pool 2.250% 6/1/33 138 148 3,4,5 Fannie Mae Pool 2.310% 7/1/32 16 17 3,4,5 Fannie Mae Pool 2.335% 5/1/33 131 141 3,4,5 Fannie Mae Pool 2.370% 9/1/32 3 4 3,4,5 Fannie Mae Pool 2.819% 2/1/37 44 47 3,4,5 Fannie Mae Pool 2.875% 9/1/32 9 10 3,4,5 Fannie Mae Pool 2.885% 8/1/37 16 17 3,4,5 Fannie Mae Pool 2.902% 8/1/33 47 48 3,4,5 Fannie Mae Pool 2.910% 8/1/33 119 126 3,4,5 Fannie Mae Pool 2.925% 7/1/33 285 296 3,4,5 Fannie Mae Pool 3.017% 5/1/33 29 31 3,4,5 Freddie Mac Non Gold Pool 2.486% 9/1/32 22 24 3,4,5 Freddie Mac Non Gold Pool 2.864% 8/1/37 66 71 3,4,5 Freddie Mac Non Gold Pool 2.931% 1/1/33 17 19 3,4,5 Freddie Mac Non Gold Pool 2.970% 10/1/32 18 19 3,4,5 Freddie Mac Non Gold Pool 3.018% 9/1/32 34 35 3,4,5 Freddie Mac Non Gold Pool 3.086% 2/1/33– 8/1/33 68 72 1,146 Total U.S. Government and Agency Obligations (Cost $102,147) 102,370 Asset-Backed/Commercial Mortgage-Backed Securities (19.3%) 3 Ally Auto Receivables Trust 1.140% 6/15/16 1,000 1,009 3 Ally Auto Receivables Trust 2010-2 2.090% 5/15/15 1,300 1,316 Ally Auto Receivables Trust 2010-3 2.690% 2/15/17 500 514 3 Ally Auto Receivables Trust 2011-1 2.230% 3/15/16 1,200 1,226 3 Ally Auto Receivables Trust 2012-1 1.210% 7/15/16 400 406 3 Ally Auto Receivables Trust 2012-SN1 0.700% 12/21/15 300 300 Ally Master Owner Trust 4.250% 4/15/17 65 70 3 Ally Master Owner Trust 1.210% 6/15/17 1,250 1,260 Ally Master Owner Trust 1.279% 8/15/17 1,650 1,677 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Ally Master Owner Trust 1.540% 9/15/19 1,800 1,807 Ally Master Owner Trust Series 2010-2 4.590% 4/15/17 400 430 Ally Master Owner Trust Series 2010-3 3.470% 4/15/15 500 503 Ally Master Owner Trust Series 2010-3 3.870% 4/15/15 300 302 3,5,6 Ally Master Owner Trust Series 2010-4 1.759% 8/15/17 990 1,009 3,5,6 Ally Master Owner Trust Series 2010-4 2.159% 8/15/17 750 764 American Express Credit Account Master Trust 0.479% 1/15/20 1,000 1,004 American Express Credit Account Master Trust 0.449% 5/15/20 2,600 2,600 American Express Credit Account Master Trust 0.759% 5/15/20 700 700 3,5,6 American Express Credit Account Master Trust Series 2004-2 0.879% 12/15/16 150 150 Americold 2rust 4.954% 1/14/29 275 322 Americold 2rust Series 2010-ART 6.811% 1/14/29 230 289 AmeriCredit Automobile Receivables Trust 2008-1 5.213% 1/6/15 168 168 AmeriCredit Automobile Receivables Trust 2008-2 5.213% 4/6/15 320 324 3 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 200 202 3 Americredit Prime Automobile Receivable 2.900% 12/15/14 32 32 3,5,6 Arkle Master Issuer PLC 1.561% 5/17/60 620 631 3,5,6 Arran Residential Mortgages Funding PLC 1.710% 5/16/47 520 528 3,5,6 Arran Residential Mortgages Funding PLC 1.761% 11/19/47 1,170 1,188 6 Australia & New Zealand Banking Group Ltd. 2.400% 11/23/16 590 621 BA Credit Card Trust 0.249% 11/15/19 790 783 3 Banc of America Commercial Mortgage Trust 2007-2 5.625% 4/10/49 580 684 3 Banc of America Funding 2006-H Trust 3.115% 9/20/46 792 572 Banc of America Re-Remic Trust Series 2011-FSHN 2.959% 12/10/30 125 129 3 Bank of America Mortgage 2002-J Trust 3.787% 9/25/32 1 1 3,5,6 Bank of America Student Loan Trust 1.115% 2/25/43 1,429 1,445 6 Bank of Montreal 2.625% 1/25/16 1,600 1,696 6 Bank of Montreal 1.950% 1/30/18 570 594 6 Bank of Nova Scotia 2.150% 8/3/16 1,100 1,155 6 Bank of Nova Scotia 1.950% 1/30/17 700 729 Bank One Issuance Trust Series 2004-C2 1.009% 2/15/17 200 201 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 439 451 3 Bear Stearns ARM Trust 2006-4 2.856% 10/25/36 920 638 3 Bear Stearns ARM Trust 2007-3 3.099% 5/25/47 792 620 3 Bear Stearns Commercial Mortgage Securities 5.715% 6/11/40 395 473 3,5,6 BMW Floorplan Master Owner Trust 0.609% 9/15/17 2,100 2,107 Brazos Higher Education Authority 0.510% 6/25/26 350 329 Brazos Higher Education Authority 1.212% 5/25/29 836 850 Brazos Higher Education Authority 1.112% 2/25/30 1,000 1,014 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 197 201 6 Canadian Imperial Bank of Commerce 2.750% 1/27/16 1,150 1,223 34 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Capital One Multi-Asset Execution Trust 0.299% 8/15/18 130 130 Capital One Multi-Asset Execution Trust 0.259% 11/15/19 610 606 Capital One Multi-Asset Execution Trust 0.289% 12/16/19 6,880 6,836 Capital One Multi-Asset Execution Trust 0.249% 7/15/20 3,690 3,649 Capital One Multi-asset Execution Trust 2003-C3 2.459% 7/15/16 840 847 Capital One Multi-asset Execution Trust 2004-C2 1.259% 12/15/16 72 72 Capital One Multi-asset Execution Trust 2006-A11 0.299% 6/17/19 500 497 3,5,6 Cards II Trust 0.659% 9/15/17 680 681 3 CarMax Auto Owner Trust 2.040% 10/15/15 800 814 3 CarMax Auto Owner Trust 0.790% 4/16/18 400 400 3 CD 2007-CD4 Commercial Mortgage Trust 5.205% 12/11/49 281 283 3 CenterPoint Energy Transition Bond Co. LLC 2.161% 10/15/21 700 729 CFCRE Commercial Mortgage Securities Trust Series 2011-C1 5.549% 4/15/44 36 40 CFCRE Commercial Mortgage Trust 5.560% 12/15/47 275 327 3 Chase Issuance Trust 0.790% 6/15/17 2,600 2,615 Chase Issuance Trust 0.479% 5/15/19 2,300 2,307 Chase Issuance Trust 0.470% 12/16/19 3,000 3,001 3 Chase Issuance Trust 2.160% 9/16/24 625 623 Chase Issuance Trust 2007-C1 0.669% 4/15/19 800 791 3 CHL Mortgage Pass-Through Trust 2003-HYB3 2.964% 11/19/33 81 81 3 CHL Mortgage Pass-Through Trust 2006-HYB1 2.779% 3/20/36 426 264 3 CHL Mortgage Pass-Through Trust 2007-HYB2 2.972% 2/25/47 522 345 3 Chrysler Financial Auto Securitization Trust 2010-A 3.520% 8/8/16 700 706 CIT Equipment Collateral 1.100% 8/22/16 700 703 Citibank Credit Card Issuance Trust 0.368% 12/17/18 525 522 Citibank Credit Card Issuance Trust 0.380% 12/17/18 1,960 1,947 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 728 Citibank Credit Card Issuance Trust 1.586% 5/20/20 1,500 1,586 Citibank Credit Card Issuance Trust 2005-C2 0.681% 3/24/17 100 100 Citibank Credit Card Issuance Trust 2006-C1 0.611% 2/20/15 920 920 3 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 500 533 3,5,6 Citibank Omni Master Trust 2.959% 8/15/18 2,990 3,109 Citibank Omni Master Trust 5.350% 8/15/18 2,035 2,188 Citibank Omni Master Trust 4.900% 11/15/18 3,631 3,912 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 283 285 3 Citigroup Commercial Mortgage Trust 3.024% 9/10/45 100 104 Citigroup Commercial Mortgage Trust 3.683% 9/10/45 52 55 3 Citigroup Mortgage Loan Trust 2007-AR8 2.934% 7/25/37 416 285 CLI Funding LLC 2011-1A 4.500% 3/18/26 251 255 3 CNH Equipment Trust 1.750% 5/16/16 400 407 3 CNH Equipment Trust 1.290% 9/15/17 800 812 3 CNH Equipment Trust 2010-B 1.740% 1/17/17 2,500 2,533 3 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 600 692 3 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 900 1,038 3 COMM 2007-C9 Mortgage Trust 5.800% 12/10/49 33 34 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 75 79 3 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 100 107 3 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 70 72 3 Commercial Mortgage Pass Through Certificates 2.822% 11/15/45 130 133 3 Commercial Mortgage Pass Through Certificates 2.771% 12/10/45 70 71 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Commercial Mortgage Pass-Through Certificates Series 2007-C5 5.589% 9/15/40 131 131 6 Commonwealth Bank of Australia 2.250% 3/16/17 1,050 1,099 6 Credit Suisse AG 1.625% 3/6/15 400 408 3 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.804% 6/15/38 357 408 Cronos Containers Program Ltd. 2012-2A 3.810% 9/18/27 439 453 Discover Card Master Trust 0.789% 3/15/18 4,200 4,246 Discover Card Master Trust 0.579% 11/15/19 2,000 2,013 3 Discover Card Master Trust 1.670% 1/18/22 2,700 2,722 Dominos Pizza Master Issuer LLC 2012-1A 5.216% 1/25/42 791 887 3 Dryrock Issuance Trust 0.640% 8/15/18 350 350 Enterprise Fleet Financing LLC 1.900% 10/20/16 300 305 Enterprise Fleet Financing LLC 2.100% 5/20/17 331 340 Enterprise Fleet Financing LLC 0.720% 4/20/18 800 800 Enterprise Fleet Financing LLC 0.930% 4/20/18 250 250 Enterprise Fleet Financing LLC Series 2011-2 1.430% 10/20/16 865 871 3 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.065% 11/25/36 327 240 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.576% 1/25/37 789 618 Fontainebleau Miami Beach Trust 2012-FBLU 2.887% 5/5/27 130 133 3 Ford Credit Auto Lease Trust 1.420% 1/15/15 400 405 3 Ford Credit Auto Lease Trust 1.030% 4/15/15 600 605 Ford Credit Auto Lease Trust 2012-B 1.100% 12/15/15 250 250 3 Ford Credit Auto Owner Trust 1.150% 6/15/17 250 254 3 Ford Credit Auto Owner Trust 2010-A 2.930% 11/15/15 150 154 3 Ford Credit Auto Owner Trust 2010-A 3.220% 3/15/16 150 155 3,5,6 Ford Credit Floorplan Master Owner Trust 1.909% 2/15/17 2,635 2,711 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 410 439 3 Ford Credit Floorplan Master Owner Trust 1.920% 1/15/19 700 720 3 Ford Credit Floorplan Master Owner Trust 1.490% 9/15/19 2,700 2,710 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.990% 2/15/17 530 572 3 Ford Credit Floorplan Master Owner Trust A Series 2012-4 0.940% 9/15/16 300 300 3 Ford Credit Floorplan Master Owner Trust A Series 2012-4 1.390% 9/15/16 700 703 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 200 201 3 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 200 201 3 GE Capital Credit Card Master Note Trust 1.360% 8/17/20 1,700 1,715 3 GE Capital Credit Card Master Note Trust 2.220% 1/15/22 2,000 2,075 GE Capital Credit Card Master Note Trust Series 2011-2 1.209% 5/15/19 1,200 1,213 GE Dealer Floorplan Master Note Trust 0.811% 7/20/16 1,500 1,508 GE Dealer Floorplan Master Note Trust 0.781% 2/20/17 1,000 1,006 GE Dealer Floorplan Master Note Trust 0.651% 10/20/17 600 601 GE Dealer Floorplan Master Note Trust 0.961% 4/22/19 900 910 3 GMACM Mortgage Loan Trust 2005-AR6 3.629% 11/19/35 152 128 3,5,6 Golden Credit Card Trust 0.659% 7/17/17 1,400 1,406 Golden Credit Card Trust 1.770% 1/15/19 2,200 2,263 Granite Master Issuer plc Series 2007-1 0.351% 12/20/54 198 195 35 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Granite Master Issuer plc Series 2007-2 0.289% 12/17/54 66 65 Great America Leasing Receivables 2.340% 4/15/16 450 457 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 250 277 GS Mortgage Securities Corp. II 2.954% 11/5/34 175 178 GS Mortgage Securities Corp. II 4.948% 1/10/45 25 29 3 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 667 754 GS Mortgage Securities Trust 2010-C2 5.227% 12/10/43 100 113 GS Mortgage Securities Trust 2011-ALF 3.215% 2/10/21 340 346 GS Mortgage Securities Trust 2011-ALF 3.563% 2/10/21 125 128 GS Mortgage Securities Trust 2011-GC3 5.543% 3/10/44 70 78 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 250 270 3 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 100 108 3 Harley-Davidson Motorcycle Trust 2010-1 1.530% 9/15/15 700 705 3 Harley-Davidson Motorcycle Trust 2011-1 1.310% 3/15/17 1,200 1,215 Hertz Vehicle Financing LLC 2009-2A 5.290% 3/25/16 620 674 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 1,500 1,616 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 1,000 1,076 3,5,6 Holmes Master Issuer plc 2011-3A 1.890% 10/21/54 300 305 Hyundai Auto Lease Securitization Trust 2011-A 1.020% 8/15/14 1,434 1,438 Hyundai Auto Lease Securitization Trust 2011-A 1.120% 11/15/16 1,000 1,004 Hyundai Auto Lease Securitization Trust 2012-A 1.050% 4/17/17 400 403 3 Hyundai Auto Receivables Trust 3.150% 3/15/16 503 510 3 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 200 205 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 500 509 5 Illinois Student Assistance Commission 1.365% 4/25/22 882 893 JP Morgan Chase Commercial Mortgage Securities Corp. 3.093% 7/5/32 150 157 JP Morgan Chase Commercial Mortgage Securities Corp. 4.608% 6/15/43 120 137 JP Morgan Chase Commercial Mortgage Securities Corp. 3.616% 11/15/43 75 82 JP Morgan Chase Commercial Mortgage Securities Corp. 4.070% 11/15/43 70 80 3 JP Morgan Chase Commercial Mortgage Securities Corp. 2.829% 10/15/45 100 102 JP Morgan Chase Commercial Mortgage Securities Corp. 3.424% 10/15/45 150 155 JP Morgan Chase Commercial Mortgage Securities Corp. 4.388% 2/15/46 440 501 JP Morgan Chase Commercial Mortgage Securities Corp. 5.314% 8/15/46 100 120 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 311 315 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.797% 6/15/49 665 670 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 420 427 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP1 4.625% 3/15/46 91 91 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 690 823 Face Market Maturity Amount Value • Coupon Date ($000) ($000) JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 150 174 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 170 187 3,5,6 Kildare Securities Ltd. 2007-1A 0.430% 12/10/43 317 306 3,5,6 Lanark Master Issuer PLC 1.711% 12/22/54 740 757 3 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 74 74 3 LB-UBS Commercial Mortgage Trust 2006-C4 5.865% 6/15/38 270 314 3 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 1,000 1,201 Macquarie Equipment Funding Trust 1.910% 4/20/17 350 354 Macquarie Equipment Funding Trust 0.850% 10/22/18 330 330 Master Credit Card Trust 2012-2A 1.970% 4/21/17 100 100 3 MASTR Adjustable Rate Mortgages Trust 2004-3 2.507% 4/25/34 68 67 MBNA Credit Card Master Note Trust 0.469% 8/16/21 455 453 MBNA Credit Card Master Note Trust 2003-C7 1.559% 3/15/16 230 231 MBNA Credit Card Master Note Trust 2004-C2 1.109% 11/15/16 1,050 1,055 MBNA Credit Card Master Note Trust 2006-C1 0.629% 7/15/15 1,481 1,481 Mercedes-Benz Auto Lease Trust 2011-B 1.240% 7/17/17 350 352 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 1,300 1,299 3 Merrill Lynch Mortgage Investors Trust Series 2003-A2 2.131% 2/25/33 78 80 3 Merrill Lynch Mortgage Investors Trust Series 2003-A4 2.753% 7/25/33 27 27 3 Merrill Lynch Mortgage Trust 5.745% 6/12/50 141 141 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 10 10 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 192 193 MMAF Equipment Finance LLC 2.100% 7/15/17 625 641 MMAF Equipment Finance LLC 3.040% 8/15/28 700 742 MMAF Equipment Finance LLC 3.510% 1/15/30 523 538 MMAF Equipment Finance LLC 1.980% 6/10/32 370 375 3 Morgan Stanley Bank of America Merrill Lynch Trust 3.176% 8/15/45 150 159 3 Morgan Stanley Bank of America Merrill Lynch Trust 3.792% 8/15/45 100 107 3 Morgan Stanley Bank of America Merrill Lynch Trust 2.858% 11/15/45 140 145 3 Morgan Stanley Bank of America Merrill Lynch Trust 3.476% 11/15/45 100 104 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 300 307 3 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 9 9 3 Morgan Stanley Capital I Trust 2007-TOP27 5.651% 6/11/42 74 74 3 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 60 64 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 200 211 3 Morgan Stanley Mortgage Loan Trust 2006-8AR 2.514% 6/25/36 365 330 3,5,6 Motor PLC 0.710% 2/25/20 1,035 1,035 Motor PLC 1.286% 2/25/20 305 306 6 National Australia Bank Ltd. 2.000% 6/20/17 800 827 3 Nissan Auto Lease Trust 0.980% 5/15/15 585 589 3 Nissan Auto Lease Trust 1.130% 5/15/17 340 344 3 Nissan Auto Lease Trust 2011-B 1.100% 1/16/17 900 907 Nissan Master Owner Trust Receivables 0.679% 5/15/17 1,570 1,573 6 Norddeutsche Landesbank Girozentrale 0.875% 10/16/15 400 401 36 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 5 North Carolina Education Assistance Authority Student Loan Revenue 1.215% 1/26/26 700 707 North Carolina State Education Assistance Authority 1.115% 7/25/25 130 130 3,5,6 Permanent Master Issuer PLC 1.490% 7/15/42 1,240 1,240 Rental Car Finance Corp. 2011-1A 2.510% 2/25/16 2,400 2,481 3 RFMSI Series 2006-SA2 Trust 3.824% 8/25/36 696 532 3 RFMSI Series 2006-SA3 Trust 3.939% 9/25/36 244 185 Royal Bank of Canada 1.200% 9/19/17 1,425 1,428 3,5,6 Silverstone Master Issuer PLC 1.819% 1/21/55 790 814 SLM Student Loan Trust 0.490% 9/25/19 875 876 SLM Student Loan Trust 0.415% 4/25/25 2,275 2,249 SLM Student Loan Trust 0.405% 1/26/26 1,575 1,530 SLM Student Loan Trust 0.425% 1/25/27 500 487 SLM Student Loan Trust 2005-9 0.435% 1/27/25 1,033 1,028 SLM Student Loan Trust 2006-4 0.415% 10/27/25 455 452 SLM Student Loan Trust 2006-6 0.425% 10/27/25 800 782 3,5,6 SLM Student Loan Trust 2011-A 1.209% 10/15/24 428 430 SLM Student Loan Trust 2011-A 4.370% 4/17/28 300 331 SLM Student Loan Trust 2011-B 3.740% 2/15/29 1,400 1,517 3,5,6 SLM Student Loan Trust 2011-C 1.609% 12/15/23 634 641 SLM Student Loan Trust 2011-C 4.540% 10/17/44 637 711 3,5,6 SLM Student Loan Trust 2012-B 1.309% 12/15/21 314 316 SLM Student Loan Trust 2012-B 3.480% 10/15/30 450 480 3,5,6 SLM Student Loan Trust 2012-E 0.959% 10/16/23 650 652 3,5,6 SMART Trust/Australia 1.059% 10/14/14 172 172 SMART Trust/Australia 1.770% 10/14/14 414 416 3,5,6 SMART Trust/Australia 1.709% 12/14/15 1,300 1,312 SMART Trust/Australia 2.520% 11/14/16 700 717 3 SMART Trust/Australia 0.970% 3/14/17 600 600 SMART Trust/Australia 2.310% 4/14/17 1,150 1,178 3 SMART Trust/Australia 1.250% 8/14/18 200 200 Sonic Capital LLC 2011-1A 5.438% 5/20/41 476 534 South Carolina Student Loan Corp. 1.315% 7/25/25 650 660 6 Sparebank 1 Boligkreditt AS 1.750% 11/15/19 530 523 TAL Advantage LLC 2011-2A 4.310% 5/20/26 320 324 Textainer Marine Containers Ltd. 2011-1A 4.700% 6/15/26 425 444 6 Toronto-Dominion Bank 1.625% 9/14/16 2,350 2,421 6 Toronto-Dominion Bank 1.500% 3/13/17 1,500 1,535 Trinity Rail Leasing LP 2.266% 1/15/43 275 274 3 UBS Commercial Mortgage Trust 4.171% 5/10/45 30 33 UBS-BAMLL Trust 3.663% 6/10/30 300 320 3 UBS-Barclays Commercial Mortgage Trust 2.850% 12/10/45 175 179 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 150 155 3 Volkswagen Auto Lease Trust 1.060% 5/22/17 350 354 3 Volkswagen Auto Loan Enhanced Trust 1.150% 7/20/18 500 508 3,5,6 Volkswagen Credit Auto Master Owner Trust 0.891% 9/20/16 1,900 1,913 Volvo Financial Equipment LLC 2010-1A 2.990% 5/15/17 194 194 Volvo Financial Equipment LLC 2012-1A 2.380% 9/16/19 150 153 3 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 392 396 3 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 7 7 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 270 310 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 1,090 1,254 3 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 2.493% 1/25/33 21 21 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 2.319% 8/25/33 36 36 3 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 2.435% 9/25/33 46 45 3 Wells Fargo Commercial Mortgage Trust 2.918% 10/15/45 100 103 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Wells Fargo Commercial Mortgage Trust 3.539% 10/15/45 40 42 3 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 2.637% 10/25/36 689 567 6 Westpac Banking Corp. 1.375% 7/17/15 780 791 6 Westpac Banking Corp. 2.450% 11/28/16 300 316 3 WF-RBS Commercial Mortgage Trust 2.870% 11/15/45 150 155 3 WF-RBS Commercial Mortgage Trust 3.388% 11/15/45 70 72 3 WF-RBS Commercial Mortgage Trust 2012-C10 A3 2.875% 12/15/45 170 175 3 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 200 216 3 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 200 220 3 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 100 104 3 World Omni Auto Receivables Trust 5.120% 5/15/14 96 97 3 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 1,300 1,308 3 World Omni Automobile Lease Securitization Trust 1.780% 9/15/16 660 668 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $201,271) 204,786 Corporate Bonds (60.2%) Finance (26.3%) Banking (19.7%) Abbey National Treasury Services plc 2.875% 4/25/14 910 928 6 Abbey National Treasury Services plc 3.875% 11/10/14 520 538 Abbey National Treasury Services plc 4.000% 4/27/16 750 790 American Express Centurion Bank 0.875% 11/13/15 360 360 American Express Centurion Bank 6.000% 9/13/17 1,200 1,446 American Express Co. 4.875% 7/15/13 120 123 American Express Credit Corp. 1.750% 6/12/15 915 934 American Express Credit Corp. 2.750% 9/15/15 1,376 1,443 American Express Credit Corp. 2.800% 9/19/16 1,575 1,667 American Express Credit Corp. 2.375% 3/24/17 790 828 Associated Banc-Corp 1.875% 3/12/14 1,100 1,103 6 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 525 556 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 1,050 1,073 Bancolombia SA 4.250% 1/12/16 180 188 Bank of America Corp. 7.375% 5/15/14 1,190 1,287 Bank of America Corp. 5.375% 6/15/14 300 318 Bank of America Corp. 4.500% 4/1/15 1,095 1,167 Bank of America Corp. 4.750% 8/1/15 290 312 Bank of America Corp. 3.700% 9/1/15 100 106 Bank of America Corp. 1.500% 10/9/15 635 638 Bank of America Corp. 3.625% 3/17/16 225 238 Bank of America Corp. 3.750% 7/12/16 150 160 Bank of America Corp. 6.500% 8/1/16 1,250 1,445 Bank of America Corp. 5.625% 10/14/16 370 416 Bank of America Corp. 5.420% 3/15/17 710 773 Bank of America Corp. 3.875% 3/22/17 200 216 Bank of America Corp. 6.000% 9/1/17 1,540 1,803 Bank of America Corp. 5.750% 12/1/17 420 487 Bank of Montreal 2.500% 1/11/17 2,265 2,377 Bank of Montreal 1.400% 9/11/17 1,055 1,062 Bank of New York Mellon Corp. 4.300% 5/15/14 632 664 Bank of New York Mellon Corp. 1.700% 11/24/14 460 470 Bank of New York Mellon Corp. 3.100% 1/15/15 705 739 Bank of New York Mellon Corp. 1.200% 2/20/15 280 282 Bank of New York Mellon Corp. 4.950% 3/15/15 825 896 Bank of New York Mellon Corp. 0.700% 10/23/15 1,090 1,086 Bank of New York Mellon Corp. 2.300% 7/28/16 690 721 Bank of New York Mellon Corp. 2.400% 1/17/17 760 796 Bank of New York Mellon Corp. 1.969% 6/20/17 200 206 Bank of Nova Scotia 1.850% 1/12/15 300 307 37 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bank of Nova Scotia 3.400% 1/22/15 1,195 1,259 Bank of Nova Scotia 2.050% 10/7/15 387 400 Bank of Nova Scotia 0.750% 10/9/15 800 801 Bank of Nova Scotia 2.900% 3/29/16 345 367 Bank of Nova Scotia 2.550% 1/12/17 1,925 2,028 Bank of Nova Scotia 1.375% 12/18/17 800 802 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.350% 2/23/17 200 208 Bank One Corp. 4.900% 4/30/15 385 415 Barclays Bank plc 2.375% 1/13/14 1,000 1,017 Barclays Bank plc 5.200% 7/10/14 2,640 2,817 Barclays Bank plc 2.750% 2/23/15 1,300 1,339 Barclays Bank plc 5.000% 9/22/16 2,425 2,722 BB&T Corp. 3.375% 9/25/13 300 306 BB&T Corp. 2.050% 4/28/14 420 428 BB&T Corp. 5.700% 4/30/14 1,331 1,417 BB&T Corp. 5.200% 12/23/15 365 407 BB&T Corp. 3.200% 3/15/16 1,311 1,395 BB&T Corp. 3.950% 4/29/16 260 284 BB&T Corp. 2.150% 3/22/17 1,000 1,031 BB&T Corp. 4.900% 6/30/17 250 278 BB&T Corp. 1.600% 8/15/17 540 546 BB&T Corp. 1.450% 1/12/18 295 297 BBVA US Senior SAU 4.664% 10/9/15 2,000 2,050 Bear Stearns Cos. LLC 5.300% 10/30/15 585 650 Bear Stearns Cos. LLC 5.550% 1/22/17 650 733 Bear Stearns Cos. LLC 6.400% 10/2/17 530 637 Bear Stearns Cos. LLC 7.250% 2/1/18 315 395 BNP Paribas SA 3.250% 3/11/15 1,100 1,149 BNP Paribas SA 3.600% 2/23/16 1,870 1,984 BNP Paribas SA 2.375% 9/14/17 3,675 3,728 BNY Mellon NA 4.750% 12/15/14 700 754 6 BPCE SA 2.375% 10/4/13 355 356 Branch Banking & Trust Co. 5.625% 9/15/16 125 143 Canadian Imperial Bank of Commerce 0.900% 10/1/15 1,050 1,056 Capital One Bank USA NA 6.500% 6/13/13 125 128 Capital One Financial Corp. 7.375% 5/23/14 1,115 1,213 Capital One Financial Corp. 2.125% 7/15/14 250 254 Capital One Financial Corp. 2.150% 3/23/15 1,275 1,300 Capital One Financial Corp. 1.000% 11/6/15 730 726 Capital One Financial Corp. 3.150% 7/15/16 90 96 Capital One Financial Corp. 6.150% 9/1/16 105 120 Capital One Financial Corp. 6.750% 9/15/17 600 730 Citigroup Inc. 6.500% 8/19/13 571 591 Citigroup Inc. 6.000% 12/13/13 347 363 Citigroup Inc. 6.375% 8/12/14 300 325 Citigroup Inc. 5.000% 9/15/14 495 521 Citigroup Inc. 5.500% 10/15/14 475 509 Citigroup Inc. 6.010% 1/15/15 704 769 Citigroup Inc. 4.875% 5/7/15 251 266 Citigroup Inc. 4.700% 5/29/15 475 510 Citigroup Inc. 4.587% 12/15/15 500 545 Citigroup Inc. 3.953% 6/15/16 855 919 Citigroup Inc. 5.850% 8/2/16 190 217 Citigroup Inc. 4.450% 1/10/17 370 410 Citigroup Inc. 6.125% 11/21/17 990 1,179 3,6,7 Colonial BancGroup Inc. 7.114% 5/29/49 560 — Comerica Bank 5.700% 6/1/14 470 498 Comerica Bank 5.750% 11/21/16 225 260 Comerica Bank 5.200% 8/22/17 60 69 Commonwealth Bank of Australia 1.950% 3/16/15 1,150 1,178 Commonwealth Bank of Australia 1.250% 9/18/15 850 859 6 Commonwealth Bank of Australia 3.250% 3/17/16 800 853 Commonwealth Bank of Australia 1.900% 9/18/17 675 690 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 55 56 6 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.200% 5/13/14 360 377 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 300 310 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 2,485 2,669 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Countrywide Financial Corp. 6.250% 5/15/16 630 695 Credit Suisse 2.200% 1/14/14 150 152 Credit Suisse 5.500% 5/1/14 1,700 1,810 Credit Suisse 3.500% 3/23/15 1,004 1,059 Credit Suisse USA Inc. 5.500% 8/15/13 250 257 Credit Suisse USA Inc. 4.875% 1/15/15 467 504 Credit Suisse USA Inc. 5.125% 8/15/15 1,225 1,357 Credit Suisse USA Inc. 5.375% 3/2/16 825 926 Credit Suisse USA Inc. 5.850% 8/16/16 950 1,093 Deutsche Bank AG 3.875% 8/18/14 206 216 Deutsche Bank AG 3.450% 3/30/15 815 861 Deutsche Bank AG 3.250% 1/11/16 2,273 2,412 Deutsche Bank AG 6.000% 9/1/17 1,700 2,042 Deutsche Bank Financial LLC 5.375% 3/2/15 175 187 Fifth Third Bank 4.750% 2/1/15 425 456 3 Fifth Third Capital Trust IV 6.500% 4/15/67 5 5 First Horizon National Corp. 5.375% 12/15/15 1,025 1,119 Goldman Sachs Group Inc. 5.250% 10/15/13 1,200 1,241 Goldman Sachs Group Inc. 5.150% 1/15/14 495 516 Goldman Sachs Group Inc. 6.000% 5/1/14 952 1,013 Goldman Sachs Group Inc. 5.000% 10/1/14 425 453 Goldman Sachs Group Inc. 5.125% 1/15/15 1,195 1,284 Goldman Sachs Group Inc. 3.300% 5/3/15 550 573 Goldman Sachs Group Inc. 3.700% 8/1/15 935 984 Goldman Sachs Group Inc. 5.350% 1/15/16 609 672 Goldman Sachs Group Inc. 3.625% 2/7/16 500 529 Goldman Sachs Group Inc. 5.750% 10/1/16 1,000 1,134 Goldman Sachs Group Inc. 5.625% 1/15/17 310 340 Goldman Sachs Group Inc. 6.250% 9/1/17 970 1,137 Goldman Sachs Group Inc. 5.950% 1/18/18 365 426 HSBC Bank USA NA 4.625% 4/1/14 670 699 HSBC Bank USA NA 6.000% 8/9/17 250 293 HSBC USA Inc. 2.375% 2/13/15 2,410 2,476 HSBC USA Inc. 1.625% 1/16/18 1,090 1,089 6 ING Bank NV 3.750% 3/7/17 360 381 JPMorgan Chase & Co. 4.875% 3/15/14 800 835 JPMorgan Chase & Co. 4.650% 6/1/14 241 254 JPMorgan Chase & Co. 5.125% 9/15/14 662 703 JPMorgan Chase & Co. 3.700% 1/20/15 633 666 JPMorgan Chase & Co. 4.750% 3/1/15 440 474 JPMorgan Chase & Co. 1.875% 3/20/15 875 890 JPMorgan Chase & Co. 3.400% 6/24/15 685 721 5 JPMorgan Chase & Co. 1.502% 9/1/15 190 190 JPMorgan Chase & Co. 5.150% 10/1/15 250 275 JPMorgan Chase & Co. 1.100% 10/15/15 920 919 JPMorgan Chase & Co. 2.600% 1/15/16 463 480 JPMorgan Chase & Co. 3.450% 3/1/16 820 872 JPMorgan Chase & Co. 3.150% 7/5/16 1,180 1,248 JPMorgan Chase & Co. 2.000% 8/15/17 600 611 JPMorgan Chase Bank NA 5.875% 6/13/16 250 283 KeyBank NA 5.450% 3/3/16 300 336 Lloyds TSB Bank plc 4.875% 1/21/16 2,161 2,381 Lloyds TSB Bank plc 4.200% 3/28/17 1,550 1,718 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 725 3 Manufacturers & Traders Trust Co. 5.629% 12/1/21 245 251 Mellon Funding Corp. 5.200% 5/15/14 200 212 Mellon Funding Corp. 5.000% 12/1/14 165 178 Merrill Lynch & Co. Inc. 5.450% 7/15/14 715 758 Merrill Lynch & Co. Inc. 5.000% 1/15/15 410 438 Merrill Lynch & Co. Inc. 6.050% 5/16/16 760 835 Merrill Lynch & Co. Inc. 5.700% 5/2/17 117 127 Merrill Lynch & Co. Inc. 6.400% 8/28/17 736 868 Morgan Stanley 2.875% 1/24/14 335 341 Morgan Stanley 4.750% 4/1/14 1,169 1,209 Morgan Stanley 6.000% 5/13/14 349 369 Morgan Stanley 4.200% 11/20/14 665 694 Morgan Stanley 4.100% 1/26/15 900 938 Morgan Stanley 6.000% 4/28/15 665 722 Morgan Stanley 4.000% 7/24/15 550 575 Morgan Stanley 5.375% 10/15/15 670 728 Morgan Stanley 3.450% 11/2/15 250 260 38 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Morgan Stanley 3.800% 4/29/16 1,030 1,079 Morgan Stanley 5.750% 10/18/16 505 560 Morgan Stanley 5.450% 1/9/17 1,235 1,367 Morgan Stanley 4.750% 3/22/17 35 38 Morgan Stanley 5.550% 4/27/17 615 681 Morgan Stanley 6.250% 8/28/17 560 644 Morgan Stanley 5.950% 12/28/17 295 333 National Australia Bank Ltd. 2.000% 3/9/15 300 307 National Australia Bank Ltd. 1.600% 8/7/15 250 253 National Australia Bank Ltd. 2.750% 3/9/17 880 925 National Bank of Canada 1.500% 6/26/15 800 812 National Bank of Canada 1.450% 11/7/17 900 904 National City Bank 5.250% 12/15/16 500 570 National City Bank 5.800% 6/7/17 375 443 National City Corp. 4.900% 1/15/15 750 809 6 Nordea Bank AB 3.125% 3/20/17 235 249 PNC Bank NA 4.875% 9/21/17 365 418 PNC Funding Corp. 5.400% 6/10/14 200 213 PNC Funding Corp. 3.625% 2/8/15 800 846 PNC Funding Corp. 4.250% 9/21/15 615 670 PNC Funding Corp. 5.250% 11/15/15 656 733 PNC Funding Corp. 2.700% 9/19/16 1,290 1,356 Regions Bank 7.500% 5/15/18 500 596 Regions Financial Corp. 5.750% 6/15/15 300 324 Royal Bank of Canada 1.125% 1/15/14 305 307 Royal Bank of Canada 1.450% 10/30/14 520 529 Royal Bank of Canada 1.150% 3/13/15 500 505 Royal Bank of Canada 0.800% 10/30/15 750 750 Royal Bank of Canada 2.625% 12/15/15 120 127 Royal Bank of Canada 2.875% 4/19/16 1,700 1,802 Royal Bank of Canada 2.300% 7/20/16 1,500 1,565 Royal Bank of Scotland Group plc 2.550% 9/18/15 2,250 2,303 Royal Bank of Scotland plc 4.875% 3/16/15 1,120 1,203 Royal Bank of Scotland plc 3.950% 9/21/15 1,001 1,064 Royal Bank of Scotland plc 4.375% 3/16/16 2,394 2,604 Santander Holdings USA Inc. 3.000% 9/24/15 360 367 Santander Holdings USA Inc. 4.625% 4/19/16 200 211 6 Societe Generale SA 3.100% 9/14/15 100 103 6 Societe Generale SA 3.500% 1/15/16 320 331 Societe Generale SA 2.750% 10/12/17 1,650 1,679 SouthTrust Corp. 5.800% 6/15/14 680 721 State Street Bank & Trust Co. 5.300% 1/15/16 190 212 State Street Corp. 2.875% 3/7/16 1,100 1,175 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 350 354 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 1,180 1,203 SunTrust Banks Inc. 3.600% 4/15/16 1,170 1,246 SunTrust Banks Inc. 3.500% 1/20/17 345 369 Svenska Handelsbanken AB 3.125% 7/12/16 601 640 Svenska Handelsbanken AB 2.875% 4/4/17 650 687 Toronto-Dominion Bank 2.500% 7/14/16 639 671 Toronto-Dominion Bank 2.375% 10/19/16 1,790 1,882 UBS AG 2.250% 1/28/14 650 659 UBS AG 3.875% 1/15/15 1,090 1,149 UBS AG 5.875% 7/15/16 350 392 UBS AG 5.875% 12/20/17 1,605 1,904 UBS AG 5.750% 4/25/18 855 1,012 Union Bank NA 5.950% 5/11/16 1,100 1,250 Union Bank NA 3.000% 6/6/16 625 663 Union Bank NA 2.125% 6/16/17 670 686 UnionBanCal Corp. 5.250% 12/16/13 250 260 US Bancorp 1.375% 9/13/13 300 302 US Bancorp 4.200% 5/15/14 129 135 US Bancorp 2.450% 7/27/15 350 365 US Bancorp 2.200% 11/15/16 675 703 US Bancorp 1.650% 5/15/17 600 612 US Bank NA 6.300% 2/4/14 1,450 1,537 US Bank NA 4.950% 10/30/14 500 538 5 US Bank NA/Cincinnati OH 0.620% 10/14/14 180 180 3 US Bank NA/Cincinnati OH 3.778% 4/29/20 720 765 Wachovia Bank NA 4.800% 11/1/14 400 429 Wachovia Bank NA 4.875% 2/1/15 384 413 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wachovia Bank NA 5.000% 8/15/15 250 272 Wachovia Bank NA 5.600% 3/15/16 250 281 Wachovia Bank NA 6.000% 11/15/17 585 699 Wachovia Corp. 4.875% 2/15/14 369 384 Wachovia Corp. 5.250% 8/1/14 1,048 1,116 Wachovia Corp. 5.625% 10/15/16 920 1,054 Wachovia Corp. 5.750% 2/1/18 400 480 7 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 1 Wells Fargo & Co. 4.625% 4/15/14 321 337 Wells Fargo & Co. 3.625% 4/15/15 380 403 Wells Fargo & Co. 1.500% 7/1/15 1,765 1,789 Wells Fargo & Co. 3.676% 6/15/16 1,500 1,618 Wells Fargo & Co. 2.625% 12/15/16 635 668 Wells Fargo & Co. 2.100% 5/8/17 530 546 Wells Fargo & Co. 1.500% 1/16/18 250 250 Wells Fargo Bank NA 4.750% 2/9/15 285 306 Westpac Banking Corp. 1.850% 12/9/13 610 619 Westpac Banking Corp. 4.200% 2/27/15 1,225 1,315 Westpac Banking Corp. 3.000% 8/4/15 775 817 Westpac Banking Corp. 1.125% 9/25/15 650 656 Westpac Banking Corp. 3.000% 12/9/15 850 901 Westpac Banking Corp. 2.000% 8/14/17 1,575 1,620 Brokerage (0.2%) Ameriprise Financial Inc. 5.650% 11/15/15 185 209 Charles Schwab Corp. 0.850% 12/4/15 350 350 6 Charles Schwab Corp. 3.225% 9/1/22 250 253 Franklin Resources Inc. 1.375% 9/15/17 350 351 Franklin Resources Inc. 2.800% 9/15/22 125 126 Jefferies Group Inc. 5.875% 6/8/14 50 52 Jefferies Group Inc. 3.875% 11/9/15 300 309 Jefferies Group Inc. 5.125% 4/13/18 120 126 7 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 210 — TD Ameritrade Holding Corp. 4.150% 12/1/14 400 425 Finance Companies (2.0%) General Electric Capital Corp. 5.900% 5/13/14 20 21 General Electric Capital Corp. 5.500% 6/4/14 350 374 General Electric Capital Corp. 4.750% 9/15/14 242 258 General Electric Capital Corp. 3.750% 11/14/14 850 897 General Electric Capital Corp. 2.150% 1/9/15 1,215 1,247 General Electric Capital Corp. 1.625% 7/2/15 595 606 General Electric Capital Corp. 4.375% 9/21/15 260 283 General Electric Capital Corp. 2.250% 11/9/15 485 501 General Electric Capital Corp. 1.000% 12/11/15 170 171 General Electric Capital Corp. 5.000% 1/8/16 595 662 General Electric Capital Corp. 2.950% 5/9/16 600 631 General Electric Capital Corp. 3.350% 10/17/16 1,445 1,550 General Electric Capital Corp. 2.900% 1/9/17 725 764 General Electric Capital Corp. 2.300% 4/27/17 1,210 1,253 General Electric Capital Corp. 5.625% 9/15/17 265 313 General Electric Capital Corp. 1.600% 11/20/17 710 710 3 General Electric Capital Corp. 6.375% 11/15/67 375 395 HSBC Finance Corp. 5.250% 1/15/14 1,725 1,797 HSBC Finance Corp. 5.250% 4/15/15 600 651 HSBC Finance Corp. 5.000% 6/30/15 1,104 1,201 HSBC Finance Corp. 5.500% 1/19/16 1,882 2,102 5 HSBC Finance Corp. 0.740% 6/1/16 400 389 SLM Corp. 5.375% 5/15/14 400 420 SLM Corp. 5.050% 11/14/14 550 577 SLM Corp. 3.875% 9/10/15 730 748 SLM Corp. 6.250% 1/25/16 840 914 SLM Corp. 6.000% 1/25/17 625 680 SLM Corp. 4.625% 9/25/17 235 241 6 USAA Capital Corp. 3.500% 7/17/14 240 250 6 USAA Capital Corp. 1.050% 9/30/14 440 443 6 USAA Capital Corp. 2.250% 12/13/16 260 270 39 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Insurance (2.8%) ACE INA Holdings Inc. 5.875% 6/15/14 799 858 ACE INA Holdings Inc. 5.600% 5/15/15 460 510 ACE INA Holdings Inc. 2.600% 11/23/15 660 694 ACE INA Holdings Inc. 5.700% 2/15/17 580 681 Aegon NV 4.750% 6/1/13 193 196 Aetna Inc. 6.000% 6/15/16 560 650 Aetna Inc. 1.750% 5/15/17 125 127 Aetna Inc. 1.500% 11/15/17 400 401 Aflac Inc. 3.450% 8/15/15 300 320 Allied World Assurance Co. Ltd. 7.500% 8/1/16 530 626 American International Group Inc. 4.250% 9/15/14 484 510 American International Group Inc. 2.375% 8/24/15 250 254 American International Group Inc. 5.050% 10/1/15 670 740 American International Group Inc. 4.875% 9/15/16 838 936 American International Group Inc. 5.600% 10/18/16 300 343 American International Group Inc. 3.800% 3/22/17 555 600 American International Group Inc. 5.450% 5/18/17 365 418 Axis Capital Holdings Ltd. 5.750% 12/1/14 1,295 1,389 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 100 103 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 516 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 600 606 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 374 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 610 640 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 250 255 Berkshire Hathaway Inc. 3.200% 2/11/15 215 226 Berkshire Hathaway Inc. 2.200% 8/15/16 125 130 Berkshire Hathaway Inc. 1.900% 1/31/17 730 752 Cigna Corp. 2.750% 11/15/16 175 184 CNA Financial Corp. 5.850% 12/15/14 270 293 CNA Financial Corp. 6.500% 8/15/16 505 583 CNA Financial Corp. 7.350% 11/15/19 100 125 Coventry Health Care Inc. 6.125% 1/15/15 650 711 Genworth Financial Inc. 5.750% 6/15/14 181 189 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 211 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 169 Hartford Financial Services Group Inc. 4.000% 10/15/17 68 74 Jefferson-Pilot Corp. 4.750% 1/30/14 220 228 Manulife Financial Corp. 3.400% 9/17/15 380 400 6 MassMutual Global Funding II 3.125% 4/14/16 375 397 6 MassMutual Global Funding II 2.500% 10/17/22 225 222 MetLife Inc. 2.375% 2/6/14 875 892 MetLife Inc. 6.750% 6/1/16 990 1,173 MetLife Inc. 1.756% 12/15/17 400 406 6 Metropolitan Life Global Funding I 2.000% 1/10/14 1,000 1,014 6 New York Life Global Funding 1.300% 10/30/17 425 427 Principal Financial Group Inc. 1.850% 11/15/17 400 402 6 Principal Life Global Funding I 5.050% 3/15/15 250 271 6 Principal Life Global Funding II 1.000% 12/11/15 500 501 Prudential Financial Inc. 5.100% 9/20/14 250 268 Prudential Financial Inc. 6.200% 1/15/15 310 342 Prudential Financial Inc. 4.750% 9/17/15 800 878 Prudential Financial Inc. 3.000% 5/12/16 275 290 Reinsurance Group of America Inc. 5.625% 3/15/17 175 198 Transatlantic Holdings Inc. 5.750% 12/14/15 1,050 1,162 Travelers Cos. Inc. 6.250% 6/20/16 245 288 Travelers Cos. Inc. 5.750% 12/15/17 256 311 UnitedHealth Group Inc. 5.000% 8/15/14 340 361 UnitedHealth Group Inc. 1.400% 10/15/17 635 638 WellPoint Inc. 5.250% 1/15/16 155 173 WellPoint Inc. 5.875% 6/15/17 260 308 Willis North America Inc. 6.200% 3/28/17 245 279 XL Group plc 5.250% 9/15/14 1,199 1,277 Other Finance (0.1%) 6 LeasePlan Corp. NV 3.000% 10/23/17 250 252 NYSE Euronext 2.000% 10/5/17 480 488 ORIX Corp. 3.750% 3/9/17 500 528 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Real Estate Investment Trusts (1.5%) Boston Properties LP 5.625% 4/15/15 120 132 Brandywine Operating Partnership LP 5.400% 11/1/14 150 160 Brandywine Operating Partnership LP 5.700% 5/1/17 225 255 Brandywine Operating Partnership LP 4.950% 4/15/18 250 274 Camden Property Trust 5.000% 6/15/15 190 207 DDR Corp. 5.500% 5/1/15 655 713 DDR Corp. 4.750% 4/15/18 45 50 Digital Realty Trust LP 4.500% 7/15/15 1,368 1,458 Duke Realty LP 7.375% 2/15/15 125 139 Duke Realty LP 5.950% 2/15/17 117 134 ERP Operating LP 6.584% 4/13/15 199 223 ERP Operating LP 5.125% 3/15/16 420 469 ERP Operating LP 5.375% 8/1/16 360 409 HCP Inc. 2.700% 2/1/14 450 457 HCP Inc. 3.750% 2/1/16 570 604 HCP Inc. 6.000% 1/30/17 250 288 Health Care REIT Inc. 5.875% 5/15/15 145 160 Health Care REIT Inc. 3.625% 3/15/16 507 536 Health Care REIT Inc. 4.700% 9/15/17 120 134 Health Care REIT Inc. 2.250% 3/15/18 350 349 Health Care REIT Inc. 4.125% 4/1/19 272 292 Hospitality Properties Trust 7.875% 8/15/14 300 321 Hospitality Properties Trust 6.300% 6/15/16 125 137 Kilroy Realty LP 5.000% 11/3/15 200 219 Kilroy Realty LP 4.800% 7/15/18 185 206 Kimco Realty Corp. 5.783% 3/15/16 380 426 ProLogis LP 6.250% 3/15/17 205 235 ProLogis LP 4.500% 8/15/17 200 217 ProLogis LP 6.625% 5/15/18 125 151 Realty Income Corp. 2.000% 1/31/18 500 500 Regency Centers LP 5.875% 6/15/17 325 375 Senior Housing Properties Trust 4.300% 1/15/16 300 310 Simon Property Group LP 5.100% 6/15/15 285 314 Simon Property Group LP 6.100% 5/1/16 165 190 Simon Property Group LP 5.250% 12/1/16 140 160 Simon Property Group LP 2.800% 1/30/17 892 943 Simon Property Group LP 5.875% 3/1/17 125 147 Simon Property Group LP 2.150% 9/15/17 1,500 1,555 Simon Property Group LP 6.125% 5/30/18 350 425 Tanger Properties LP 6.150% 11/15/15 490 558 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 500 499 278,578 Industrial (30.0%) Basic Industry (2.4%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 301 Air Products & Chemicals Inc. 2.000% 8/2/16 240 249 Air Products & Chemicals Inc. 1.200% 10/15/17 240 240 Alcoa Inc. 6.750% 7/15/18 250 285 ArcelorMittal 5.375% 6/1/13 963 975 ArcelorMittal 9.500% 2/15/15 475 527 ArcelorMittal 4.250% 8/5/15 420 425 ArcelorMittal 4.250% 3/1/16 122 124 ArcelorMittal 5.000% 2/25/17 471 474 Barrick Gold Corp. 1.750% 5/30/14 960 974 Barrick Gold Corp. 2.900% 5/30/16 650 683 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 177 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 1,100 1,169 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 1,225 1,241 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 716 740 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 940 962 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 110 129 Celulosa Arauco y Constitucion SA 5.125% 7/9/13 120 122 CF Industries Inc. 6.875% 5/1/18 169 206 Eastman Chemical Co. 2.400% 6/1/17 1,138 1,180 Ecolab Inc. 2.375% 12/8/14 385 396 Ecolab Inc. 3.000% 12/8/16 583 621 Ecolab Inc. 1.450% 12/8/17 340 339 EI du Pont de Nemours & Co. 5.875% 1/15/14 8 8 EI du Pont de Nemours & Co. 1.950% 1/15/16 860 887 EI du Pont de Nemours & Co. 2.750% 4/1/16 101 107 40 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) EI du Pont de Nemours & Co. 5.250% 12/15/16 413 477 EI du Pont de Nemours & Co. 6.000% 7/15/18 247 305 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 255 254 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 180 181 International Paper Co. 5.300% 4/1/15 250 271 International Paper Co. 7.950% 6/15/18 175 226 Praxair Inc. 4.625% 3/30/15 996 1,085 Praxair Inc. 5.375% 11/1/16 150 174 Praxair Inc. 5.200% 3/15/17 337 394 Praxair Inc. 1.050% 11/7/17 180 180 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 2,390 2,649 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 695 714 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 945 985 Rio Tinto Finance USA plc 2.000% 3/22/17 550 565 Rio Tinto Finance USA plc 1.625% 8/21/17 580 587 Rohm & Haas Co. 6.000% 9/15/17 120 143 RPM International Inc. 3.450% 11/15/22 150 148 Teck Resources Ltd. 5.375% 10/1/15 120 133 Vale Overseas Ltd. 6.250% 1/11/16 390 439 Vale Overseas Ltd. 6.250% 1/23/17 894 1,029 6 Xstrata Finance Canada Ltd. 1.800% 10/23/15 720 724 6 Xstrata Finance Canada Ltd. 3.600% 1/15/17 400 423 Capital Goods (3.0%) 3M Co. 1.000% 6/26/17 380 381 ABB Finance USA Inc. 1.625% 5/8/17 370 374 6 ABB Treasury Center USA Inc. 2.500% 6/15/16 350 364 Boeing Capital Corp. 2.125% 8/15/16 190 198 Boeing Co. 3.500% 2/15/15 250 265 Case New Holland Inc. 7.750% 9/1/13 1,020 1,061 Caterpillar Financial Services Corp. 4.900% 8/15/13 450 462 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,800 1,877 Caterpillar Financial Services Corp. 6.125% 2/17/14 940 999 Caterpillar Financial Services Corp. 1.650% 4/1/14 625 634 5 Caterpillar Financial Services Corp. 0.660% 2/9/15 630 633 Caterpillar Financial Services Corp. 4.750% 2/17/15 130 141 Caterpillar Financial Services Corp. 1.100% 5/29/15 240 242 Caterpillar Financial Services Corp. 2.750% 6/24/15 250 262 Caterpillar Financial Services Corp. 2.650% 4/1/16 335 352 Caterpillar Financial Services Corp. 2.050% 8/1/16 475 492 Caterpillar Financial Services Corp. 1.625% 6/1/17 115 117 Caterpillar Financial Services Corp. 1.250% 11/6/17 275 275 Caterpillar Inc. 1.500% 6/26/17 250 252 CRH America Inc. 5.300% 10/15/13 475 491 CRH America Inc. 4.125% 1/15/16 950 995 Danaher Corp. 1.300% 6/23/14 325 329 Danaher Corp. 2.300% 6/23/16 582 610 Eaton Corp. plc 5.950% 3/20/14 250 265 Emerson Electric Co. 5.625% 11/15/13 200 209 Emerson Electric Co. 4.125% 4/15/15 230 248 General Dynamics Corp. 1.375% 1/15/15 705 716 General Dynamics Corp. 1.000% 11/15/17 1,300 1,296 General Electric Co. 0.850% 10/9/15 370 371 General Electric Co. 5.250% 12/6/17 2,210 2,605 Harsco Corp. 2.700% 10/15/15 750 757 Illinois Tool Works Inc. 5.150% 4/1/14 565 598 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 455 470 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 725 803 John Deere Capital Corp. 4.900% 9/9/13 500 515 John Deere Capital Corp. 1.250% 12/2/14 1,075 1,089 John Deere Capital Corp. 2.950% 3/9/15 550 576 John Deere Capital Corp. 0.875% 4/17/15 125 125 John Deere Capital Corp. 0.950% 6/29/15 425 428 John Deere Capital Corp. 0.700% 9/4/15 150 150 John Deere Capital Corp. 2.250% 6/7/16 650 678 John Deere Capital Corp. 1.850% 9/15/16 900 927 John Deere Capital Corp. 2.000% 1/13/17 320 332 John Deere Capital Corp. 1.400% 3/15/17 510 516 John Deere Capital Corp. 2.800% 9/18/17 160 171 John Deere Capital Corp. 1.200% 10/10/17 360 361 L-3 Communications Corp. 3.950% 11/15/16 860 932 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lockheed Martin Corp. 2.125% 9/15/16 375 389 Mohawk Industries Inc. 6.375% 1/15/16 175 197 Precision Castparts Corp. 0.700% 12/20/15 460 460 Precision Castparts Corp. 1.250% 1/15/18 910 912 Roper Industries Inc. 1.850% 11/15/17 240 241 United Technologies Corp. 4.875% 5/1/15 100 110 United Technologies Corp. 1.200% 6/1/15 350 355 United Technologies Corp. 1.800% 6/1/17 1,520 1,559 United Technologies Corp. 5.375% 12/15/17 161 191 Waste Management Inc. 6.375% 3/11/15 250 279 Waste Management Inc. 2.600% 9/1/16 230 242 Communication (5.4%) America Movil SAB de CV 5.500% 3/1/14 870 917 America Movil SAB de CV 5.750% 1/15/15 485 532 America Movil SAB de CV 3.625% 3/30/15 1,050 1,113 America Movil SAB de CV 2.375% 9/8/16 1,790 1,868 America Movil SAB de CV 5.625% 11/15/17 270 324 American Tower Corp. 4.625% 4/1/15 125 133 AT&T Inc. 5.100% 9/15/14 1,275 1,370 AT&T Inc. 0.875% 2/13/15 750 752 AT&T Inc. 2.500% 8/15/15 1,185 1,236 AT&T Inc. 0.800% 12/1/15 100 100 AT&T Inc. 2.950% 5/15/16 550 581 AT&T Inc. 5.625% 6/15/16 620 712 AT&T Inc. 2.400% 8/15/16 1,335 1,392 AT&T Inc. 1.600% 2/15/17 820 831 AT&T Inc. 1.700% 6/1/17 680 690 AT&T Inc. 1.400% 12/1/17 600 601 AT&T Inc. 5.500% 2/1/18 175 208 BellSouth Corp. 5.200% 9/15/14 875 938 6 British Sky Broadcasting Group plc 6.100% 2/15/18 130 156 6 British Sky Broadcasting Group plc 9.500% 11/15/18 320 445 6 BSKYB Finance UK plc 5.625% 10/15/15 125 140 CBS Corp. 1.950% 7/1/17 420 429 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,170 1,238 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 1,790 1,880 CenturyLink Inc. 5.000% 2/15/15 250 264 Comcast Corp. 5.300% 1/15/14 500 524 Comcast Corp. 6.500% 1/15/15 1,240 1,382 Comcast Corp. 5.850% 11/15/15 425 483 Comcast Corp. 6.500% 1/15/17 420 505 COX Communications Inc. 5.450% 12/15/14 126 140 Deutsche Telekom International Finance BV 5.875% 8/20/13 410 424 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 106 6 Deutsche Telekom International Finance BV 3.125% 4/11/16 440 464 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 100 107 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 1,470 1,546 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 450 471 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 765 809 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 520 532 Discovery Communications LLC 3.700% 6/1/15 1,065 1,133 Embarq Corp. 7.082% 6/1/16 250 292 France Telecom SA 4.375% 7/8/14 1,060 1,116 France Telecom SA 2.125% 9/16/15 900 927 France Telecom SA 2.750% 9/14/16 650 681 Interpublic Group of Cos. Inc. 6.250% 11/15/14 350 379 NBCUniversal Media LLC 2.100% 4/1/14 800 814 NBCUniversal Media LLC 3.650% 4/30/15 675 718 NBCUniversal Media LLC 2.875% 4/1/16 1,145 1,206 News America Inc. 5.300% 12/15/14 450 490 41 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Omnicom Group Inc. 5.900% 4/15/16 375 427 Qwest Corp. 7.500% 10/1/14 475 520 Qwest Corp. 6.500% 6/1/17 160 187 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 214 Rogers Communications Inc. 6.375% 3/1/14 250 266 Rogers Communications Inc. 7.500% 3/15/15 250 286 TCI Communications Inc. 8.750% 8/1/15 240 287 Telecom Italia Capital SA 5.250% 11/15/13 260 267 Telecom Italia Capital SA 6.175% 6/18/14 490 519 Telecom Italia Capital SA 4.950% 9/30/14 1,260 1,320 Telecom Italia Capital SA 5.250% 10/1/15 695 740 Telefonica Emisiones SAU 4.949% 1/15/15 505 529 Telefonica Emisiones SAU 3.729% 4/27/15 140 145 Telefonica Emisiones SAU 3.992% 2/16/16 475 496 Telefonica Emisiones SAU 6.421% 6/20/16 480 533 Telefonos de Mexico SAB de CV 5.500% 1/27/15 125 135 Thomson Reuters Corp. 5.950% 7/15/13 1,750 1,794 Thomson Reuters Corp. 5.700% 10/1/14 575 622 Time Warner Cable Inc. 8.250% 2/14/14 160 173 Time Warner Cable Inc. 7.500% 4/1/14 625 677 Time Warner Cable Inc. 3.500% 2/1/15 625 660 Time Warner Cable Inc. 5.850% 5/1/17 940 1,108 Verizon Communications Inc. 1.250% 11/3/14 1,400 1,420 Verizon Communications Inc. 4.900% 9/15/15 200 222 Verizon Communications Inc. 0.700% 11/2/15 625 625 Verizon Communications Inc. 5.550% 2/15/16 780 889 Verizon Communications Inc. 2.000% 11/1/16 1,200 1,243 Verizon Communications Inc. 5.500% 4/1/17 325 383 Verizon Communications Inc. 1.100% 11/1/17 325 324 Vodafone Group plc 4.150% 6/10/14 1,715 1,799 Vodafone Group plc 5.375% 1/30/15 200 219 Vodafone Group plc 2.875% 3/16/16 950 1,005 Vodafone Group plc 5.625% 2/27/17 450 530 Vodafone Group plc 1.625% 3/20/17 890 906 Vodafone Group plc 1.250% 9/26/17 1,075 1,078 WPP Finance UK 8.000% 9/15/14 120 133 Consumer Cyclical (4.6%) Amazon.com Inc. 0.650% 11/27/15 960 958 Amazon.com Inc. 1.200% 11/29/17 360 358 6 American Honda Finance Corp. 6.700% 10/1/13 600 627 6 American Honda Finance Corp. 3.500% 3/16/15 190 201 6 American Honda Finance Corp. 2.500% 9/21/15 340 354 6 American Honda Finance Corp. 2.125% 2/28/17 370 380 6 American Honda Finance Corp. 1.500% 9/11/17 267 267 Carnival Corp. 1.875% 12/15/17 350 350 Costco Wholesale Corp. 0.650% 12/7/15 550 553 Costco Wholesale Corp. 1.125% 12/15/17 650 656 CVS Caremark Corp. 3.250% 5/18/15 430 455 CVS Caremark Corp. 5.750% 6/1/17 747 890 CVS Pass-Through Trust 6.117% 1/10/13 353 354 6 Daimler Finance North America LLC 2.300% 1/9/15 520 532 6 Daimler Finance North America LLC 2.400% 4/10/17 260 268 Darden Restaurants Inc. 6.200% 10/15/17 275 327 eBay Inc. 1.625% 10/15/15 392 403 eBay Inc. 1.350% 7/15/17 445 449 6 Experian Finance plc 2.375% 6/15/17 540 547 Ford Motor Credit Co. LLC 3.875% 1/15/15 1,017 1,060 Ford Motor Credit Co. LLC 7.000% 4/15/15 1,286 1,437 Ford Motor Credit Co. LLC 2.750% 5/15/15 844 861 Ford Motor Credit Co. LLC 5.625% 9/15/15 402 440 Ford Motor Credit Co. LLC 2.500% 1/15/16 420 427 Ford Motor Credit Co. LLC 4.207% 4/15/16 594 633 Ford Motor Credit Co. LLC 3.984% 6/15/16 750 791 Ford Motor Credit Co. LLC 8.000% 12/15/16 535 644 Ford Motor Credit Co. LLC 4.250% 2/3/17 345 369 Ford Motor Credit Co. LLC 3.000% 6/12/17 625 643 Ford Motor Credit Co. LLC 6.625% 8/15/17 541 630 Ford Motor Credit Co. LLC 5.000% 5/15/18 320 353 6 Harley-Davidson Financial Services Inc. 1.150% 9/15/15 400 400 6 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 307 330 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 415 430 6 Harley-Davidson Funding Corp. 5.750% 12/15/14 610 664 Historic TW Inc. 9.125% 1/15/13 840 842 Home Depot Inc. 5.400% 3/1/16 2,020 2,308 6 Hyundai Capital America 3.750% 4/6/16 280 296 6 Hyundai Capital Services Inc. 4.375% 7/27/16 480 517 6 Kia Motors Corp. 3.625% 6/14/16 271 284 Lowe’s Cos. Inc. 1.625% 4/15/17 921 943 Macy’s Retail Holdings Inc. 7.875% 7/15/15 393 458 Macy’s Retail Holdings Inc. 5.900% 12/1/16 359 422 Macy’s Retail Holdings Inc. 7.450% 7/15/17 619 765 Marriott International Inc. 6.375% 6/15/17 180 211 6 Nissan Motor Acceptance Corp. 3.250% 1/30/13 1,030 1,032 6 Nissan Motor Acceptance Corp. 4.500% 1/30/15 749 799 6 Nissan Motor Acceptance Corp. 1.950% 9/12/17 340 344 Nordstrom Inc. 6.750% 6/1/14 202 219 Nordstrom Inc. 6.250% 1/15/18 180 219 5 PACCAR Financial Corp. 0.665% 4/5/13 1,275 1,276 PACCAR Financial Corp. 1.550% 9/29/14 1,100 1,120 PACCAR Financial Corp. 0.750% 8/14/15 320 320 TJX Cos. Inc. 4.200% 8/15/15 140 152 Toll Brothers Finance Corp. 5.150% 5/15/15 370 395 Toyota Motor Credit Corp. 1.250% 11/17/14 417 423 Toyota Motor Credit Corp. 1.000% 2/17/15 1,080 1,086 Toyota Motor Credit Corp. 0.875% 7/17/15 665 668 Toyota Motor Credit Corp. 2.800% 1/11/16 509 536 Toyota Motor Credit Corp. 2.000% 9/15/16 876 907 Toyota Motor Credit Corp. 2.050% 1/12/17 740 763 Toyota Motor Credit Corp. 1.750% 5/22/17 890 912 Toyota Motor Credit Corp. 1.250% 10/5/17 900 902 Viacom Inc. 2.500% 12/15/16 280 293 6 Volkswagen International Finance NV 1.625% 8/12/13 475 478 6 Volkswagen International Finance NV 1.875% 4/1/14 1,140 1,153 6 Volkswagen International Finance NV 2.375% 3/22/17 380 392 6 Volkswagen International Finance NV 1.600% 11/20/17 340 338 Wal-Mart Stores Inc. 1.625% 4/15/14 440 447 Wal-Mart Stores Inc. 2.875% 4/1/15 1,380 1,452 Wal-Mart Stores Inc. 1.500% 10/25/15 450 463 Wal-Mart Stores Inc. 2.800% 4/15/16 480 512 Wal-Mart Stores Inc. 5.375% 4/5/17 989 1,170 Walgreen Co. 1.000% 3/13/15 1,224 1,225 Walgreen Co. 1.800% 9/15/17 477 480 6 Wesfarmers Ltd. 2.983% 5/18/16 180 188 Western Union Co. 6.500% 2/26/14 665 707 Western Union Co. 5.930% 10/1/16 400 439 Wyndham Worldwide Corp. 2.950% 3/1/17 200 205 Wyndham Worldwide Corp. 5.750% 2/1/18 180 200 Consumer Noncyclical (7.4%) 6 AbbVie Inc. 1.200% 11/6/15 1,225 1,233 6 AbbVie Inc. 1.750% 11/6/17 1,375 1,388 Allergan Inc. 5.750% 4/1/16 372 428 Altria Group Inc. 8.500% 11/10/13 937 998 Altria Group Inc. 4.125% 9/11/15 908 986 AmerisourceBergen Corp. 5.875% 9/15/15 222 251 Amgen Inc. 1.875% 11/15/14 1,430 1,464 Amgen Inc. 2.300% 6/15/16 510 531 Amgen Inc. 2.125% 5/15/17 1,301 1,350 Anheuser-Busch Cos. Inc 5.050% 10/15/16 125 142 Anheuser-Busch Cos. Inc. 5.000% 1/15/15 181 197 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 1,000 1,013 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 495 537 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 595 636 Anheuser-Busch InBev Worldwide Inc. 3.625% 4/15/15 526 560 Anheuser-Busch InBev Worldwide Inc. 0.800% 7/15/15 940 942 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 1,365 1,448 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 890 898 AstraZeneca plc 5.400% 6/1/14 500 535 AstraZeneca plc 5.900% 9/15/17 575 699 AstraZeneca plc 1.950% 9/18/19 260 263 Baxter International Inc. 5.375% 6/1/18 255 306 42 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Becton Dickinson & Co. 1.750% 11/8/16 505 519 Biogen Idec Inc. 6.000% 3/1/13 895 903 Boston Scientific Corp. 5.450% 6/15/14 130 138 Boston Scientific Corp. 4.500% 1/15/15 950 1,010 Boston Scientific Corp. 6.250% 11/15/15 270 305 Boston Scientific Corp. 6.400% 6/15/16 370 427 Bottling Group LLC 6.950% 3/15/14 250 269 Bottling Group LLC 5.500% 4/1/16 826 946 Bristol-Myers Squibb Co. 0.875% 8/1/17 500 496 Brown-Forman Corp. 1.000% 1/15/18 130 130 Bunge Ltd. Finance Corp. 5.100% 7/15/15 100 108 Cardinal Health Inc. 5.500% 6/15/13 100 102 Cardinal Health Inc. 1.900% 6/15/17 170 173 CareFusion Corp. 5.125% 8/1/14 360 382 Celgene Corp. 2.450% 10/15/15 910 946 Celgene Corp. 1.900% 8/15/17 230 234 Church & Dwight Co. Inc. 3.350% 12/15/15 240 253 Clorox Co. 5.000% 3/1/13 75 76 6 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 167 Coca-Cola Co. 0.750% 11/15/13 750 753 Coca-Cola Co. 3.625% 3/15/14 400 415 Coca-Cola Co. 1.500% 11/15/15 465 477 Coca-Cola Co. 1.800% 9/1/16 1,330 1,373 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 500 515 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 475 512 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 100 108 Covidien International Finance SA 6.000% 10/15/17 251 304 CR Bard Inc. 2.875% 1/15/16 520 545 Delhaize Group SA 6.500% 6/15/17 330 375 Diageo Capital plc 7.375% 1/15/14 80 86 Diageo Capital plc 1.500% 5/11/17 950 964 Express Scripts Holding Co. 6.250% 6/15/14 495 533 6 Express Scripts Holding Co. 2.750% 11/21/14 570 589 6 Express Scripts Holding Co. 2.100% 2/12/15 780 796 Express Scripts Holding Co. 3.125% 5/15/16 660 696 6 Express Scripts Holding Co. 3.500% 11/15/16 720 772 6 Express Scripts Holding Co. 2.650% 2/15/17 917 953 Genentech Inc. 4.750% 7/15/15 420 462 Gilead Sciences Inc. 2.400% 12/1/14 520 535 Gilead Sciences Inc. 3.050% 12/1/16 430 460 GlaxoSmithKline Capital plc 0.750% 5/8/15 390 391 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,850 1,880 HJ Heinz Co. 2.000% 9/12/16 210 217 Hospira Inc. 5.900% 6/15/14 150 160 Hospira Inc. 6.050% 3/30/17 165 192 Kellogg Co. 4.250% 3/6/13 75 76 Kellogg Co. 1.750% 5/17/17 260 264 Koninklijke Philips Electronics NV 5.750% 3/11/18 619 752 6 Kraft Foods Group Inc. 1.625% 6/4/15 375 382 6 Kraft Foods Group Inc. 2.250% 6/5/17 660 684 Kroger Co. 7.500% 1/15/14 375 401 Kroger Co. 2.200% 1/15/17 185 191 Laboratory Corp. of America Holdings 2.200% 8/23/17 250 256 Life Technologies Corp. 4.400% 3/1/15 400 427 Lorillard Tobacco Co. 3.500% 8/4/16 905 958 Lorillard Tobacco Co. 2.300% 8/21/17 480 487 McKesson Corp. 6.500% 2/15/14 320 341 McKesson Corp. 0.950% 12/4/15 600 601 McKesson Corp. 3.250% 3/1/16 320 343 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 418 Medco Health Solutions Inc. 6.125% 3/15/13 440 445 Medco Health Solutions Inc. 2.750% 9/15/15 230 240 Medtronic Inc. 4.500% 3/15/14 250 262 Medtronic Inc. 3.000% 3/15/15 135 142 Merck & Co. Inc. 4.750% 3/1/15 150 164 Merck & Co. Inc. 4.000% 6/30/15 869 945 Merck & Co. Inc. 2.250% 1/15/16 1,149 1,198 Mondelez International Inc. 6.750% 2/19/14 655 699 Mondelez International Inc. 4.125% 2/9/16 420 457 Mondelez International Inc. 6.500% 8/11/17 470 573 Mondelez International Inc. 6.125% 8/23/18 225 276 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Newell Rubbermaid Inc. 2.050% 12/1/17 120 121 Novartis Capital Corp. 4.125% 2/10/14 500 520 Novartis Capital Corp. 2.900% 4/24/15 955 1,005 PepsiAmericas Inc. 4.375% 2/15/14 375 391 PepsiCo Inc. 0.875% 10/25/13 280 281 PepsiCo Inc. 3.750% 3/1/14 608 630 PepsiCo Inc. 0.800% 8/25/14 445 447 PepsiCo Inc. 3.100% 1/15/15 350 368 PepsiCo Inc. 0.750% 3/5/15 505 507 PepsiCo Inc. 2.500% 5/10/16 535 563 PepsiCo Inc. 1.250% 8/13/17 1,160 1,164 6 Pernod-Ricard SA 2.950% 1/15/17 75 79 Pfizer Inc. 4.500% 2/15/14 100 105 Pfizer Inc. 5.350% 3/15/15 1,425 1,570 Philip Morris International Inc. 6.875% 3/17/14 315 339 Philip Morris International Inc. 2.500% 5/16/16 1,235 1,297 Philip Morris International Inc. 1.125% 8/21/17 475 474 Procter & Gamble Co. 3.500% 2/15/15 40 42 Procter & Gamble Co. 4.850% 12/15/15 75 84 Procter & Gamble Co. 1.450% 8/15/16 544 555 Reynolds American Inc. 1.050% 10/30/15 160 160 Reynolds American Inc. 7.625% 6/1/16 405 485 Reynolds American Inc. 6.750% 6/15/17 71 86 6 Roche Holdings Inc. 5.000% 3/1/14 64 67 6 Roche Holdings Inc. 6.000% 3/1/19 500 623 Safeway Inc. 6.250% 3/15/14 250 264 Safeway Inc. 3.400% 12/1/16 390 403 Sanofi 1.200% 9/30/14 1,010 1,024 Sanofi 2.625% 3/29/16 1,205 1,269 St. Jude Medical Inc. 2.200% 9/15/13 255 258 St. Jude Medical Inc. 3.750% 7/15/14 500 523 St. Jude Medical Inc. 2.500% 1/15/16 375 389 Stryker Corp. 3.000% 1/15/15 170 178 Stryker Corp. 2.000% 9/30/16 750 782 6 Takeda Pharmaceutical Co. Ltd. 1.031% 3/17/15 970 975 6 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 660 669 6 Tesco plc 2.000% 12/5/14 390 398 6 Tesco plc 2.700% 1/5/17 200 208 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 255 266 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 900 946 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 990 1,011 Thermo Fisher Scientific Inc. 3.200% 3/1/16 510 541 Thermo Fisher Scientific Inc. 2.250% 8/15/16 355 369 Tyson Foods Inc. 6.600% 4/1/16 390 445 Unilever Capital Corp. 0.450% 7/30/15 725 722 Unilever Capital Corp. 2.750% 2/10/16 125 132 Unilever Capital Corp. 0.850% 8/2/17 785 776 Watson Pharmaceuticals Inc. 1.875% 10/1/17 480 486 Wyeth LLC 5.500% 2/1/14 1,375 1,449 Wyeth LLC 5.500% 2/15/16 255 291 Wyeth LLC 5.450% 4/1/17 80 95 Energy (3.9%) Anadarko Petroleum Corp. 7.625% 3/15/14 390 420 Anadarko Petroleum Corp. 5.750% 6/15/14 800 854 Anadarko Petroleum Corp. 5.950% 9/15/16 1,200 1,380 Anadarko Petroleum Corp. 6.375% 9/15/17 550 656 Apache Corp. 1.750% 4/15/17 485 497 BP Capital Markets plc 5.250% 11/7/13 1,056 1,099 BP Capital Markets plc 3.625% 5/8/14 1,110 1,156 BP Capital Markets plc 3.875% 3/10/15 2,340 2,498 BP Capital Markets plc 3.125% 10/1/15 1,075 1,141 BP Capital Markets plc 0.700% 11/6/15 1,000 997 BP Capital Markets plc 3.200% 3/11/16 1,335 1,423 BP Capital Markets plc 2.248% 11/1/16 735 765 BP Capital Markets plc 1.846% 5/5/17 300 306 BP Capital Markets plc 1.375% 11/6/17 500 500 Canadian Natural Resources Ltd. 1.450% 11/14/14 400 406 Canadian Natural Resources Ltd. 4.900% 12/1/14 225 242 Canadian Natural Resources Ltd. 5.700% 5/15/17 180 213 43 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chevron Corp. 1.104% 12/5/17 600 604 ConocoPhillips 4.750% 2/1/14 229 239 ConocoPhillips 4.600% 1/15/15 170 184 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 930 1,091 Devon Energy Corp. 5.625% 1/15/14 150 158 Devon Energy Corp. 1.875% 5/15/17 250 255 Ensco plc 3.250% 3/15/16 750 798 EOG Resources Inc. 6.125% 10/1/13 275 286 EOG Resources Inc. 2.950% 6/1/15 625 658 EOG Resources Inc. 2.500% 2/1/16 325 340 FMC Technologies Inc. 2.000% 10/1/17 300 303 Marathon Oil Corp. 0.900% 11/1/15 1,480 1,480 Marathon Petroleum Corp. 3.500% 3/1/16 130 139 National Oilwell Varco Inc. 1.350% 12/1/17 125 126 Noble Holding International Ltd. 3.450% 8/1/15 340 359 Noble Holding International Ltd. 3.050% 3/1/16 370 386 Occidental Petroleum Corp. 2.500% 2/1/16 900 946 Occidental Petroleum Corp. 4.125% 6/1/16 215 239 Occidental Petroleum Corp. 1.750% 2/15/17 1,250 1,283 6 Phillips 66 1.950% 3/5/15 765 781 6 Phillips 66 2.950% 5/1/17 375 397 Pioneer Natural Resources Co. 6.650% 3/15/17 120 141 Pioneer Natural Resources Co. 6.875% 5/1/18 170 207 6 Schlumberger Norge AS 1.950% 9/14/16 1,035 1,063 6 Schlumberger Norge AS 1.250% 8/1/17 490 489 Shell International Finance BV 4.000% 3/21/14 2,346 2,450 Shell International Finance BV 3.100% 6/28/15 1,355 1,437 Shell International Finance BV 0.625% 12/4/15 525 527 Shell International Finance BV 5.200% 3/22/17 375 440 Shell International Finance BV 1.125% 8/21/17 620 623 Total Capital International SA 0.750% 1/25/16 500 499 Total Capital International SA 1.500% 2/17/17 825 838 Total Capital International SA 1.550% 6/28/17 650 660 Total Capital SA 3.000% 6/24/15 980 1,035 Total Capital SA 3.125% 10/2/15 950 1,011 Total Capital SA 2.300% 3/15/16 455 473 Transocean Inc. 4.950% 11/15/15 1,430 1,565 Transocean Inc. 5.050% 12/15/16 650 723 Transocean Inc. 2.500% 10/15/17 370 374 Valero Energy Corp. 4.500% 2/1/15 375 401 Valero Energy Corp. 6.125% 6/15/17 355 423 Weatherford International Inc. 6.350% 6/15/17 260 298 Weatherford International Ltd. 5.150% 3/15/13 11 11 Weatherford International Ltd. 5.500% 2/15/16 240 263 6 Woodside Finance Ltd. 8.125% 3/1/14 225 243 Technology (2.3%) Affiliated Computer Services Inc. 5.200% 6/1/15 250 269 Agilent Technologies Inc. 5.500% 9/14/15 170 189 Agilent Technologies Inc. 6.500% 11/1/17 500 605 Altera Corp. 1.750% 5/15/17 185 190 Amphenol Corp. 4.750% 11/15/14 500 533 Applied Materials Inc. 2.650% 6/15/16 200 210 Baidu Inc. 2.250% 11/28/17 150 152 Cisco Systems Inc. 1.625% 3/14/14 720 731 Cisco Systems Inc. 5.500% 2/22/16 590 675 Computer Sciences Corp. 2.500% 9/15/15 370 378 Corning Inc. 1.450% 11/15/17 250 251 Dell Inc. 2.100% 4/1/14 175 178 Dell Inc. 5.625% 4/15/14 650 690 Dell Inc. 2.300% 9/10/15 560 577 Dell Inc. 3.100% 4/1/16 175 184 Dun & Bradstreet Corp. 2.875% 11/15/15 250 254 GOOGLE Inc. 2.125% 5/19/16 95 99 Hewlett-Packard Co. 1.250% 9/13/13 500 500 Hewlett-Packard Co. 6.125% 3/1/14 170 178 Hewlett-Packard Co. 4.750% 6/2/14 240 250 Hewlett-Packard Co. 2.625% 12/9/14 250 253 Hewlett-Packard Co. 2.125% 9/13/15 1,040 1,041 Hewlett-Packard Co. 2.200% 12/1/15 570 572 Hewlett-Packard Co. 2.650% 6/1/16 410 410 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hewlett-Packard Co. 3.000% 9/15/16 525 529 Hewlett-Packard Co. 5.400% 3/1/17 160 172 Hewlett-Packard Co. 2.600% 9/15/17 430 421 HP Enterprise Services LLC 6.000% 8/1/13 1,175 1,205 Intel Corp. 1.950% 10/1/16 250 258 Intel Corp. 1.350% 12/15/17 1,180 1,180 International Business Machines Corp. 1.000% 8/5/13 1,470 1,477 International Business Machines Corp. 6.500% 10/15/13 225 235 International Business Machines Corp. 0.875% 10/31/14 860 867 International Business Machines Corp. 0.550% 2/6/15 340 340 International Business Machines Corp. 2.000% 1/5/16 450 466 International Business Machines Corp. 1.950% 7/22/16 1,315 1,365 International Business Machines Corp. 1.250% 2/6/17 400 404 International Business Machines Corp. 5.700% 9/14/17 100 121 Lexmark International Inc. 5.900% 6/1/13 425 433 Microsoft Corp. 1.625% 9/25/15 265 273 Microsoft Corp. 0.875% 11/15/17 500 498 Oracle Corp. 3.750% 7/8/14 222 233 Oracle Corp. 5.250% 1/15/16 785 887 Oracle Corp. 1.200% 10/15/17 1,825 1,836 Pitney Bowes Inc. 4.875% 8/15/14 450 472 Texas Instruments Inc. 1.375% 5/15/14 495 502 Texas Instruments Inc. 2.375% 5/16/16 405 424 Xerox Corp. 4.250% 2/15/15 675 710 Xerox Corp. 2.950% 3/15/17 200 205 Transportation (1.0%) Burlington Northern Santa Fe LLC 4.875% 1/15/15 120 130 Burlington Northern Santa Fe LLC 5.650% 5/1/17 125 147 Canadian National Railway Co. 4.950% 1/15/14 269 281 Canadian National Railway Co. 1.450% 12/15/16 180 183 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 197 214 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 81 86 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 176 202 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 137 148 Continental Airlines 2006-1 Class G Pass Through Trust 0.660% 6/2/15 285 281 3 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 75 78 CSX Corp. 5.500% 8/1/13 474 488 CSX Corp. 6.250% 4/1/15 357 399 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 139 152 3 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 496 560 3 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 5/7/20 130 139 6 ERAC USA Finance LLC 2.750% 7/1/13 260 262 6 ERAC USA Finance LLC 2.250% 1/10/14 1,320 1,337 6 ERAC USA Finance LLC 5.600% 5/1/15 236 260 6 ERAC USA Finance LLC 1.400% 4/15/16 225 224 JB Hunt Transport Services Inc. 3.375% 9/15/15 290 299 3,5,8 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.683% 6/15/15 120 118 3,5,8 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.728% 9/15/15 475 452 3,5,8 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.760% 5/15/18 220 194 Norfolk Southern Corp. 5.257% 9/17/14 328 353 Norfolk Southern Corp. 5.750% 1/15/16 112 128 6 Penske Truck Leasing Co. Lp / PTL Finance Corp. 2.500% 7/11/14 400 404 Ryder System Inc. 5.850% 3/1/14 165 174 Ryder System Inc. 3.150% 3/2/15 550 570 Ryder System Inc. 3.600% 3/1/16 670 704 Ryder System Inc. 2.500% 3/1/17 325 332 44 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 61 71 United Parcel Service Inc. 1.125% 10/1/17 325 325 United Parcel Service Inc. 5.500% 1/15/18 351 423 317,653 Utilities (3.9%) Electric (3.1%) Ameren Illinois Co. 6.125% 11/15/17 80 97 American Electric Power Co. Inc. 1.650% 12/15/17 610 611 Appalachian Power Co. 5.000% 6/1/17 85 97 Arizona Public Service Co. 5.800% 6/30/14 200 214 Baltimore Gas & Electric Co. 5.900% 10/1/16 170 197 Carolina Power & Light Co. 5.125% 9/15/13 190 196 Carolina Power & Light Co. 5.150% 4/1/15 100 110 Carolina Power & Light Co. 5.250% 12/15/15 370 419 CenterPoint Energy Inc. 5.950% 2/1/17 120 139 CMS Energy Corp. 2.750% 5/15/14 725 735 CMS Energy Corp. 4.250% 9/30/15 940 996 CMS Energy Corp. 5.050% 2/15/18 165 186 Commonwealth Edison Co. 5.950% 8/15/16 260 304 Commonwealth Edison Co. 1.950% 9/1/16 675 694 Commonwealth Edison Co. 6.150% 9/15/17 430 521 Commonwealth Edison Co. 5.800% 3/15/18 240 291 Consumers Energy Co. 5.500% 8/15/16 110 127 Consumers Energy Co. 5.150% 2/15/17 140 162 Dominion Resources Inc. 1.950% 8/15/16 280 289 DTE Energy Co. 7.625% 5/15/14 100 109 Duke Energy Carolinas LLC 5.300% 10/1/15 250 281 Duke Energy Carolinas LLC 1.750% 12/15/16 175 180 Duke Energy Carolinas LLC 5.100% 4/15/18 135 161 Duke Energy Corp. 3.350% 4/1/15 125 132 6 Enel Finance International NV 5.700% 1/15/13 200 200 6 Enel Finance International NV 3.875% 10/7/14 525 541 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,069 Entergy Corp. 3.625% 9/15/15 460 482 Entergy Corp. 4.700% 1/15/17 225 247 Entergy Louisiana LLC 1.875% 12/15/14 235 240 Exelon Corp. 4.900% 6/15/15 240 261 Exelon Generation Co. LLC 5.350% 1/15/14 500 523 Florida Power Corp. 0.650% 11/15/15 180 180 Florida Power Corp. 5.100% 12/1/15 1,290 1,452 Florida Power Corp. 5.800% 9/15/17 125 149 Florida Power Corp. 5.650% 6/15/18 160 194 FPL Energy Marcus Hook LP 7.590% 7/10/18 423 425 Georgia Power Co. 6.000% 11/1/13 200 210 Georgia Power Co. 0.750% 8/10/15 1,065 1,066 Georgia Power Co. 0.625% 11/15/15 840 838 Georgia Power Co. 3.000% 4/15/16 160 171 Georgia Power Co. 5.700% 6/1/17 135 161 Great Plains Energy Inc. 2.750% 8/15/13 300 303 6 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 1,320 1,356 6 International Transmission Co. 4.450% 7/15/13 200 203 LG&E & KU Energy LLC 2.125% 11/15/15 275 281 Louisville Gas & Electric Co. 1.625% 11/15/15 140 144 MidAmerican Energy Co. 4.650% 10/1/14 120 128 MidAmerican Energy Co. 5.300% 3/15/18 415 497 MidAmerican Energy Holdings Co. 5.750% 4/1/18 50 60 6 Monongahela Power Co. Inc. 7.950% 12/15/13 170 181 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 1,900 1,948 National Rural Utilities Cooperative Finance Corp. 1.125% 11/1/13 325 327 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 315 330 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 205 207 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 250 258 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 200 213 Nevada Power Co. 5.875% 1/15/15 830 914 Face Market Maturity Amount Value • Coupon Date ($000) ($000) NextEra Energy Capital Holdings Inc. 1.200% 6/1/15 545 548 NextEra Energy Capital Holdings Inc. 2.600% 9/1/15 465 481 NextEra Energy Capital Holdings Inc. 7.875% 12/15/15 70 84 3 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 130 138 6 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 125 Ohio Power Co. 4.850% 1/15/14 125 130 Ohio Power Co. 6.000% 6/1/16 150 173 Pacific Gas & Electric Co. 6.250% 12/1/13 420 442 Pacific Gas & Electric Co. 4.800% 3/1/14 440 461 Pacific Gas & Electric Co. 5.625% 11/30/17 510 616 Peco Energy Co. 5.000% 10/1/14 120 129 Pennsylvania Electric Co. 6.050% 9/1/17 140 164 PG&E Corp. 5.750% 4/1/14 1,365 1,448 Potomac Electric Power Co. 4.950% 11/15/13 135 140 PPL Energy Supply LLC 5.400% 8/15/14 200 213 Public Service Co. of Colorado 5.500% 4/1/14 175 186 Public Service Electric & Gas Co. 5.000% 8/15/14 250 268 Public Service Electric & Gas Co. 2.700% 5/1/15 500 522 Sierra Pacific Power Co. 5.450% 9/1/13 240 248 Sierra Pacific Power Co. 6.000% 5/15/16 120 139 Southern California Edison Co. 5.000% 1/15/14 100 105 Southern California Edison Co. 5.750% 3/15/14 300 318 Southern Co. 4.150% 5/15/14 245 257 Southern Co. 2.375% 9/15/15 55 57 Southwestern Electric Power Co. 5.550% 1/15/17 50 57 6 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 1,350 1,424 Union Electric Co. 6.400% 6/15/17 200 244 Wisconsin Electric Power Co. 6.000% 4/1/14 150 160 3 Wisconsin Energy Corp. 6.250% 5/15/67 125 134 Natural Gas (0.8%) Atmos Energy Corp. 4.950% 10/15/14 160 172 Colorado Interstate Gas Co. LLC 6.800% 11/15/15 615 714 DCP Midstream Operating LP 2.500% 12/1/17 180 180 El Paso Pipeline Partners Operating Co. LLC 4.100% 11/15/15 737 789 Enbridge Energy Partners LP 5.350% 12/15/14 60 65 3 Enbridge Energy Partners LP 8.050% 10/1/77 30 34 Energy Transfer Partners LP 6.000% 7/1/13 440 451 Energy Transfer Partners LP 5.950% 2/1/15 187 205 Energy Transfer Partners LP 6.125% 2/15/17 515 597 Energy Transfer Partners LP 6.700% 7/1/18 150 182 6 GDF Suez 1.625% 10/10/17 340 339 6 Gulfstream Natural Gas System LLC 6.950% 6/1/16 150 176 Kinder Morgan Energy Partners LP 3.500% 3/1/16 550 588 Kinder Morgan Energy Partners LP 6.000% 2/1/17 315 368 Magellan Midstream Partners LP 6.450% 6/1/14 100 107 ONEOK Partners LP 3.250% 2/1/16 230 243 ONEOK Partners LP 2.000% 10/1/17 175 177 Sempra Energy 6.500% 6/1/16 620 728 Sempra Energy 2.300% 4/1/17 885 923 Southern California Gas Co. 5.500% 3/15/14 200 212 Spectra Energy Partners LP 2.950% 6/15/16 220 227 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 125 133 Williams Partners LP 3.800% 2/15/15 645 682 40,710 Total Corporate Bonds (Cost $622,751) 636,941 Sovereign Bonds (U.S. Dollar-Denominated) (7.2%) 6 Abu Dhabi National Energy Co. 4.750% 9/15/14 300 315 6 Banco do Brasil SA 4.500% 1/22/15 500 527 Banco do Brasil SA 3.875% 1/23/17 400 418 6 Banco do Nordeste do Brasil SA 4.375% 5/3/19 100 103 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 400 409 6 Bank Nederlandse Gemeenten 1.375% 3/23/15 400 406 6 Caisse d’Amortissement de la Dette Sociale 1.750% 2/24/15 150 153 6 Caixa Economica Federal 2.375% 11/6/17 125 124 6 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 200 213 6 CNPC General Capital Ltd. 2.750% 4/19/17 125 130 45 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 6 Corp Nacional del Cobre de Chile 4.750% 10/15/14 100 106 6 Corp Nacional del Cobre de Chile 3.750% 11/4/20 225 243 6 Corp Nacional del Cobre de Chile 3.875% 11/3/21 400 435 Corp. Andina de Fomento 3.750% 1/15/16 1,830 1,928 Corp. Andina de Fomento 5.750% 1/12/17 100 114 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 150 164 9 Development Bank of Japan Inc. 2.750% 3/15/16 100 107 9 Development Bank of Japan Inc. 5.125% 2/1/17 200 233 6 Development Bank of Kazakhstan JSC 5.500% 12/20/15 100 107 6,10 Dexia Credit Local SA 2.750% 4/29/14 700 707 6 Electricite de France SA 5.500% 1/26/14 30 32 6 Emirate of Abu Dhabi 5.500% 4/8/14 430 457 European Bank for Reconstruction & Development 1.625% 9/3/15 50 52 European Investment Bank 4.250% 7/15/13 250 255 European Investment Bank 2.875% 1/15/15 500 523 European Investment Bank 2.750% 3/23/15 250 262 European Investment Bank 1.625% 9/1/15 275 283 Export-Import Bank of Korea 8.125% 1/21/14 150 161 6 Export-Import Bank of Korea 5.250% 2/10/14 65 68 Export-Import Bank of Korea 5.875% 1/14/15 630 689 Export-Import Bank of Korea 5.125% 3/16/15 400 433 Export-Import Bank of Korea 4.125% 9/9/15 775 832 Export-Import Bank of Korea 3.750% 10/20/16 705 755 Export-Import Bank of Korea 4.000% 1/11/17 400 435 Export-Import Bank of Korea 4.000% 1/29/21 100 107 6 Federation of Malaysia 2.991% 7/6/16 125 131 Federative Republic of Brazil 7.875% 3/7/15 875 1,002 Federative Republic of Brazil 6.000% 1/17/17 1,530 1,810 Federative Republic of Brazil 5.875% 1/15/19 200 248 6 Hrvatska Elektroprivreda 6.000% 11/9/17 75 79 Hydro-Quebec 2.000% 6/30/16 400 417 6 Industrial Bank of Korea 7.125% 4/23/14 150 162 9 Japan Bank for International Cooperation 2.875% 2/2/15 400 420 9 Japan Bank for International Cooperation 1.875% 9/24/15 1,250 1,294 9 Japan Bank for International Cooperation 2.500% 1/21/16 500 527 9 Japan Bank for International Cooperation 2.500% 5/18/16 1,000 1,059 9 Japan Bank for International Cooperation 2.250% 7/13/16 910 958 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 110 9 Japan Finance Organization for Municipalities 4.000% 1/13/21 250 289 9 Japan Highway Public Corp. 4.625% 10/24/13 100 103 6 KazMunayGas Finance Sub BV 11.750% 1/23/15 100 119 11 KFW 2.750% 10/21/14 750 781 6 Kommunalbanken AS 2.375% 1/19/16 125 131 Korea Development Bank 5.300% 1/17/13 150 150 Korea Development Bank 5.750% 9/10/13 100 103 Korea Development Bank 8.000% 1/23/14 450 482 Korea Development Bank 4.375% 8/10/15 290 312 Korea Development Bank 3.250% 3/9/16 450 471 Korea Development Bank 4.000% 9/9/16 200 216 Korea Development Bank 3.875% 5/4/17 675 730 Korea Development Bank 3.500% 8/22/17 775 829 6 Korea Electric Power Corp. 3.000% 10/5/15 200 209 6 Korea Expressway Corp. 5.125% 5/20/15 100 108 Korea Finance Corp. 3.250% 9/20/16 200 210 Korea Finance Corp. 2.250% 8/7/17 275 278 6 Korea Hydro & Nuclear Power Co. Ltd. 6.250% 6/17/14 200 214 6 Korea Hydro & Nuclear Power Co. Ltd. 3.125% 9/16/15 100 104 6 Korea National Oil Corp. 2.875% 11/9/15 100 104 6 Korea National Oil Corp. 4.000% 10/27/16 525 567 6 Korea Western Power Co. Ltd. 3.125% 5/10/17 200 208 Nordic Investment Bank 2.500% 7/15/15 1,000 1,052 12 Oesterreichische Kontrollbank AG 1.375% 1/21/14 125 126 12 Oesterreichische Kontrollbank AG 4.500% 3/9/15 200 216 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 12 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,600 1,650 12 Oesterreichische Kontrollbank AG 2.000% 6/3/16 650 674 Pemex Project Funding Master Trust 5.750% 3/1/18 325 379 6 Perusahaan Penerbit SBSN 4.000% 11/21/18 200 214 Petrobras International Finance Co.–Pifco 9.125% 7/2/13 125 130 Petrobras International Finance Co.–Pifco 7.750% 9/15/14 275 303 Petrobras International Finance Co.–Pifco 2.875% 2/6/15 500 513 Petrobras International Finance Co.–Pifco 3.875% 1/27/16 755 794 Petrobras International Finance Co.–Pifco 6.125% 10/6/16 75 85 Petrobras International Finance Co.–Pifco 3.500% 2/6/17 2,450 2,569 Petrobras International Finance Co.–Pifco 5.875% 3/1/18 130 148 Petroleos Mexicanos 4.875% 3/15/15 275 296 Petroleos Mexicanos 8.000% 5/3/19 150 196 Petroleos Mexicanos 6.000% 3/5/20 150 180 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 59 65 Province of British Columbia 2.100% 5/18/16 200 210 Province of British Columbia 1.200% 4/25/17 225 229 Province of Manitoba 2.625% 7/15/15 185 195 Province of Manitoba 1.300% 4/3/17 775 793 Province of New Brunswick 2.750% 6/15/18 25 27 Province of Nova Scotia 2.375% 7/21/15 1,180 1,235 Province of Ontario 3.500% 7/15/13 250 254 Province of Ontario 1.375% 1/27/14 900 910 Province of Ontario 4.100% 6/16/14 550 580 Province of Ontario 0.950% 5/26/15 975 986 Province of Ontario 2.700% 6/16/15 2,405 2,534 Province of Ontario 1.875% 9/15/15 1,125 1,166 Province of Ontario 4.750% 1/19/16 250 281 Province of Ontario 2.300% 5/10/16 2,975 3,132 Province of Ontario 1.600% 9/21/16 1,850 1,907 Province of Ontario 1.100% 10/25/17 250 251 Province of Ontario 3.000% 7/16/18 275 301 6 Qtel International Finance Ltd. 3.375% 10/14/16 375 393 6 Qtel International Finance Ltd. 3.250% 2/21/23 125 125 Quebec 4.875% 5/5/14 50 53 Quebec 4.600% 5/26/15 250 274 Quebec 5.000% 3/1/16 250 285 Quebec 3.500% 7/29/20 250 278 Quebec 2.750% 8/25/21 250 261 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 160 179 6 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 275 296 6 Republic of Austria 1.750% 6/17/16 250 258 Republic of Chile 3.250% 9/14/21 225 244 Republic of Columbia 8.250% 12/22/14 100 114 Republic of Columbia 7.375% 1/27/17 875 1,078 Republic of Columbia 4.375% 7/12/21 300 347 6 Republic of Iceland 4.875% 6/16/16 100 105 6 Republic of Indonesia 10.375% 5/4/14 250 279 6 Republic of Indonesia 6.875% 3/9/17 75 89 Republic of Italy 2.125% 9/16/13 50 50 Republic of Italy 3.125% 1/26/15 1,425 1,447 Republic of Italy 4.750% 1/25/16 1,855 1,943 Republic of Italy 5.250% 9/20/16 1,450 1,542 Republic of Italy 5.375% 6/12/17 375 401 Republic of Korea 4.250% 6/1/13 175 177 Republic of Korea 5.750% 4/16/14 400 425 Republic of Korea 4.875% 9/22/14 575 615 Republic of Korea 5.125% 12/7/16 250 289 Republic of Panama 7.250% 3/15/15 775 872 Republic of Panama 5.200% 1/30/20 100 119 Republic of Poland 5.250% 1/15/14 125 131 46 Vanguard Short-Term Investment-Grade Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Republic of Poland 3.875% 7/16/15 920 987 Republic of Poland 5.000% 3/23/22 275 324 Republic of Poland 3.000% 3/17/23 100 99 Republic of South Africa 6.500% 6/2/14 100 108 Republic of South Africa 5.500% 3/9/20 125 148 Russian Federation 3.625% 4/29/15 100 106 6 Russian Federation 3.250% 4/4/17 200 213 State of Israel 5.125% 3/1/14 125 131 State of Israel 5.500% 11/9/16 125 144 State of Israel 4.000% 6/30/22 200 217 6 State of Qatar 5.150% 4/9/14 100 105 6 State of Qatar 4.000% 1/20/15 500 526 Statoil ASA 1.800% 11/23/16 100 103 Statoil ASA 3.125% 8/17/17 175 191 Statoil ASA 1.200% 1/17/18 150 150 Svensk Exportkredit AB 1.750% 10/20/15 1,550 1,595 Svensk Exportkredit AB 2.125% 7/13/16 600 622 Svensk Exportkredit AB 1.750% 5/30/17 100 102 6 TDIC Finance Ltd. 6.500% 7/2/14 125 133 6 Transnet SOC Ltd. 4.500% 2/10/16 100 106 United Mexican States 5.875% 2/17/14 826 869 United Mexican States 6.625% 3/3/15 1,435 1,608 United Mexican States 5.625% 1/15/17 3,143 3,648 Total Sovereign Bonds (Cost $74,735) Taxable Municipal Bonds (0.6%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 200 200 California GO 5.250% 4/1/14 150 158 California GO 5.750% 3/1/17 250 287 California GO 5.950% 3/1/18 650 763 California GO 6.200% 10/1/19 350 426 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 400 408 George Washington University District of Columbia GO 3.485% 9/15/22 200 212 Harris County TX Toll Road Revenue 1.361% 8/15/17 250 250 Howard Hughes Medical Institute Maryland Revenue 3.450% 9/1/14 150 157 Illinois GO 4.421% 1/1/15 290 307 Illinois GO 4.511% 3/1/15 205 218 Illinois GO 4.961% 3/1/16 700 766 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.220% 2/1/21 750 816 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.450% 2/1/22 350 382 5 Mississippi GO (Nissan North America, Inc. Project) 0.914% 11/1/17 300 300 5 University of California Revenue 0.794% 7/1/41 500 500 Total Taxable Municipal Bonds (Cost $5,951) Tax-Exempt Municipal Bonds (0.1%) 13 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.130% 2/1/37 500 500 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 75 81 Total Tax-Exempt Municipal Bonds (Cost $573) Market Value • Coupon Shares ($000) Convertible Preferred Stocks (0.0%) 7 Lehman Brothers Holdings Inc. Pfd. (Cost $700) 7.250% 700 — Preferred Stocks (0.0%) Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 157 4,14 Federal National Mortgage Assn. Pfd. 4.500% 21,600 38 Total Preferred Stocks (Cost $694) Temporary Cash Investments (4.1%) Money Market Fund (4.1%) 15 Vanguard Market Liquidity Fund (Cost $43,160) 0.162% 43,160,062 Expiration Date Contracts Options on Futures Contracts Purchased (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 134.50 (Cost $4) 1/25/13 31 2 Total Investments (101.2%) (Cost $1,051,986) Other Assets and Liabilities (–1.2%) Other Assets 12,791 Liabilities (25,181) (12,390) Net Assets (100%) Applicable to 97,178,853 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 47 Vanguard Short-Term Investment-Grade Portfolio At December 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,010,682 Undistributed Net Investment Income 20,837 Accumulated Net Realized Gains 7,974 Unrealized Appreciation (Depreciation) Investment Securities 18,908 Futures Contracts (17) Options on Futures Contracts (2) Swap Contracts 119 Net Assets 1,058,501 • See Note A in Notes to Financial Statements. 1 Securities with a value of $325,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $2,498,000 have been segregated as collateral for open swap contracts. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2012, the aggregate value of these securities was $137,496,000, representing 13.0% of net assets. 7 Non-income-producing security—security in default. 8 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 9 Guaranteed by the Government of Japan. 10 Guaranteed by multiple countries. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Republic of Austria. 13 Scheduled principal and interest payments are guaranteed by bank letter of credit. 14 Non-income-producing security—security discontinued payments effective September 30, 2008. 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 48 Vanguard Short-Term Investment-Grade Portfolio Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Dividends 37 Interest 1 24,093 Total Income 24,130 Expenses The Vanguard Group—Note B Investment Advisory Services 92 Management and Administrative 1,640 Marketing and Distribution 199 Custodian Fees 35 Auditing Fees 35 Shareholders’ Reports 27 Trustees’ Fees and Expenses 1 Total Expenses 2,029 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 7,276 Futures Contracts (821) Options on Futures Contracts (37) Swap Contracts 4,542 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 14,877 Futures Contracts 141 Options on Futures Contracts (2) Swap Contracts (3,870) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 22,101 23,630 Realized Net Gain (Loss) 10,960 955 Change in Unrealized Appreciation (Depreciation) 11,146 (6,742) Net Increase (Decrease) in Net Assets Resulting from Operations 44,207 17,843 Distributions Net Investment Income (25,949) (30,153) Realized Capital Gain — (8,557) Total Distributions (25,949) (38,710) Capital Share Transactions Issued 183,799 222,140 Issued in Lieu of Cash Distributions 25,949 38,710 Redeemed (160,014) (144,598) Net Increase (Decrease) from Capital Share Transactions 49,734 116,252 Total Increase (Decrease) 67,992 95,385 Net Assets Beginning of Period End of Period 2 1 Interest income from an affiliated company of the portfolio was $26,000. 2 Net Assets—End of Period includes undistributed net investment income of $20,837,000 and $24,263,000. See accompanying Notes, which are an integral part of the Financial Statements. 49 Vanguard Short-Term Investment-Grade Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .233 .258 .335 .404 1 .480 Net Realized and Unrealized Gain (Loss) on Investments .232 (.043) .215 .913 (.830) Total from Investment Operations .465 .215 .550 1.317 (.350) Distributions Dividends from Net Investment Income (.285) (.370) (.320) (.470) (.470) Distributions from Realized Capital Gains — (.105) — (.057) — Total Distributions (.285) (.475) (.320) (.527) (.470) Net Asset Value, End of Period Total Return 4.42% 2.02% 5.22% 13.86% –3.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,059 $991 $895 $849 $454 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 2.18% 2.51% 3.07% 3.92% 4.62% Portfolio Turnover Rate 79% 50% 59% 59% 50% 1 Calculated based on average shares outstanding. See accompanying Notes, which are an integral part of the Financial Statements. 50 Vanguard Short-Term Investment-Grade Portfolio Notes to Financial Statements Vanguard Short-Term Investment-Grade Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The portfolio uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the portfolio loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the portfolio loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended December 31, 2012, the portfolio’s average investments in long and short futures contracts represented 5% and 4% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended December 31, 2012, the portfolio’s average investments in purchased and written options on futures contracts each represented less than 1% of net assets, based on quarterly average market values. 51 Vanguard Short-Term Investment-Grade Portfolio 3. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the portfolio. Upon a counterparty default, a portfolio’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The portfolio attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and by requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio’s net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended December 31, 2012, the portfolio’s average amounts of credit protection sold and credit protection purchased each represented less than 1% of net assets, based on quarterly average notional amounts. The average amount of interest rate swaps represented 6% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2009-2012), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 52 Vanguard Short-Term Investment-Grade Portfolio 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2012, the portfolio had contributed capital of $144,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.06% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio’s investments as of December 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 102,370 — Asset-Backed/Commercial Mortgage-Backed Securities — 204,277 509 Corporate Bonds — 636,940 1 Sovereign Bonds — 76,706 — Taxable Municipal Bonds — 6,150 — Tax-Exempt Municipal Bonds — 581 — Convertible Preferred Stocks — — — Preferred Stocks 195 — — Temporary Cash Investments 43,160 — — Options on Futures 2 — — Futures Contracts—Assets 1 41 — — Futures Contracts—Liabilities 1 (20) — — Swap Contracts—Assets — 381 — Swap Contracts—Liabilities — (262) — Total 43,378 1,027,143 510 1 Represents variation margin on the last day of the reporting period. 53 Vanguard Short-Term Investment-Grade Portfolio D. At December 31, 2012, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Credit Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 226 198 424 Liabilities (146) (136) (282) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended December 31, 2012, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (821) — (821) Options on Futures Contracts (37) — (37) Swap Contracts 4,527 15 4,542 Realized Net Gain (Loss) on Derivatives 3,669 15 3,684 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 141 — 141 Options on Futures Contracts (2) — (2) Swap Contracts (4,001) 131 (3,870) Change in Unrealized Appreciation (Depreciation) on Derivatives (3,862) 131 (3,731) At December 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note March 2013 (365) (45,411) 47 2-Year U.S. Treasury Note March 2013 181 39,905 4 10-Year U.S. Treasury Note March 2013 (57) (7,569) 4 30-Year U.S. Treasury Bond March 2013 (34) (5,015) (35) Ultra Long U.S. Treasury Bond March 2013 10 1,626 (37) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 54 Vanguard Short-Term Investment-Grade Portfolio At December 31, 2012, the portfolio had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Altria Group Inc./Baa1 12/20/16 JPMC 260 2 1.000 7 Altria Group Inc./Baa1 12/20/16 BOANA 260 2 1.000 7 Bank of America Corp./Baa2 12/20/17 MSCS 420 15 1.000 9 Berkshire Hathaway Inc./Aa2 12/20/17 BARC 1,000 18 1.000 9 BNP Paribas SA/A2 9/20/17 BARC 365 23 1.000 18 Cisco Systems Inc./A1 6/20/17 BOANA 625 (5) 1.000 5 Deutsche Bank AG/A2 12/20/17 BOANA 700 16 1.000 19 Deutsche Bank AG/A2 12/20/17 BOANA 700 16 1.000 18 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 370 19 1.000 12 Goldman Sachs Group Inc./A3 12/20/17 MSCS 485 19 1.000 8 HSBC Finance Corp./Aa3 9/20/16 DBAG 300 8 1.000 9 Lincoln National Corp./Baa2 9/20/12 BOANA 600 43 1.000 22 Medtronic Inc./A1 6/20/17 JPMC 470 (7) 1.000 3 MetLife Inc./A3 3/20/17 GSCM 255 11 1.000 6 MetLife Inc./A3 3/20/17 GSCM 255 11 1.000 6 National Rural Utilities Cooperative Finance Corp./A2 12/20/17 CSFBI 480 (7) 1.000 (1) National Rural Utilities Cooperative Finance Corp./A2 12/20/17 CSFBI 100 (1) 1.000 Royal Bank of Scotland plc/A3 3/20/17 GSCM 600 (8) 3.000 32 Simon Property Group LP/A3 12/20/17 GSCM 250 (1) 1.000 (1) Simon Property Group LP/A3 12/20/17 GSCM 300 (2) 1.000 (1) Simon Property Group LP/A3 12/20/17 GSCM 250 (1) 1.000 (1) UnitedHealth Group Inc./A3 3/20/17 DBAG 150 — 1.000 3 UnitedHealth Group Inc./A3 9/20/17 DBAG 250 1 1.000 5 UnitedHealth Group Inc./A3 12/20/17 CSFBI 250 (3) 1.000 — 9,695 194 Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300 — (1.040) (1) Bank of America Corp. 12/20/14 DBAG 170 (1) (1.000) (3) Bank of America Corp. 12/20/14 BARC 170 (1) (1.000) (3) Bank of America Corp. 12/20/14 BARC 300 (1) (1.000) (4) Citigroup Inc. 6/20/14 BOANA 1,120 (15) (5.000) (93) Computer Sciences Corp. 9/20/15 BARC 185 19 (5.000) (2) Computer Sciences Corp. 9/20/15 MSCS 185 19 (5.000) (2) Danske Bank A/S 12/20/15 BARC 145 (1) (1.000) (2) Merrill Lynch & Co. Inc. 12/20/17 MSCS 420 (14) (1.000) (7) Morgan Stanley 9/20/15 BARC 200 (6) (1.000) (6) Morgan Stanley 9/20/17 DBAG 240 (12) (1.000) (3) Wells Fargo 3/20/15 GSCM 280 (1) (1.000) (6) 3,715 (132) 62 1 BARC—Barclays Bank plc. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services Inc. UBSAG—UBS AG. 55 Vanguard Short-Term Investment-Grade Portfolio Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 1/15/13 JPMC 300 1.634 (0.340) 2 — 3/1/13 WFC 5,000 (0.311) 0.214 3 (1) 3/2/13 CSFBI 3,000 (0.312) 0.214 3 (1) 3/15/13 WFC 750 1.708 (0.308) 2 2 4/5/13 GSCM 1,275 1.767 (0.215) 3 5 6/2/13 BOANA 285 0.755 (0.311) 2 1 12/1/13 WFC 2,292 2.582 (0.311) 2 47 12/1/13 GSCM 2,923 2.584 (0.311) 2 60 3/2/14 WFC 5,000 0.404 (0.214) 3 9 3/5/14 CSFBI 5,000 0.408 (0.215) 3 10 3/15/14 WFC 250 0.519 (0.308) 2 1 10/14/14 WFC 180 1.861 (0.340) 2 5 2/9/15 GSCM 630 0.616 (0.310) 2 3 11/7/15 BOANA 5,000 0.375 (0.213) 3 (1) 11/7/15 BOANA 5,000 0.374 (0.213) 3 (2) 6/1/16 WFC 350 2.910 (0.311) 2 28 3/5/17 CSFBI 5,000 (1.064) 0.215 3 (93) 3/5/17 GSCM 1,500 (1.063) 0.215 3 (28) 11/7/17 BOANA 3,000 (0.723) 0.213 3 5 11/7/17 BOANA 4,000 (0.716) 0.213 3 7 57 1 BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. GSCM—Goldman Sachs Bank USA. JPMC—JP Morgan Chase Bank. WFC—Wells Fargo Bank N.A. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. At December 31, 2012, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. In the event of default or bankruptcy by a counterparty, the fund may sell or retain the securities, however such action may be subject to legal proceedings. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. Realized and unrealized gains (losses) on certain of the portfolio’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the portfolio’s income dividends to shareholders is offset by a change in principal return. Realized gains of $422,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. 56 Vanguard Short-Term Investment-Grade Portfolio The portfolio used capital loss carryforwards of $114,000 to offset taxable capital gains realized during the year ended December 31, 2012, reducing the amount of capital gains that would otherwise be available to distribute to shareholders. For tax purposes, at December 31, 2012, the portfolio had $25,055,000 of ordinary income and $5,714,000 of long-term capital gains available for distribution. At December 31, 2012, the cost of investment securities for tax purposes was $1,052,774,000. Net unrealized appreciation of investment securities for tax purposes was $18,115,000, consisting of unrealized gains of $22,657,000 on securities that had risen in value since their purchase and $4,542,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended December 31, 2012, the portfolio purchased $563,233,000 of investment securities and sold $516,518,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $212,598,000 and $252,056,000, respectively. The following table summarizes the portfolio’s covered call options written during the year ended December 31, 2012: Number of Premiums Contracts Received Options (000) ($000) Balance at December 31, 2011 — — Options written 270 82 Options expired (58) (23) Options closed (212) (59) Options exercised — — Options open at December 31, 2012 — — G. Capital shares issued and redeemed were: Year Ended December 31, 2012 2011 Shares Shares (000) (000) Issued 17,060 20,648 Issued in Lieu of Cash Distributions 2,450 3,662 Redeemed (14,848) (13,418) Net Increase (Decrease) in Shares Outstanding 4,662 10,892 At December 31, 2012, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record of beneficial owner of 80% of the portfolio’s net assets. If the shareholder were to redeem its total investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. H. In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 57 Vanguard Short-Term Investment-Grade Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Short-Term Investment-Grade Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Short-Term Investment-Grade Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the custodian and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 11, 2013 58 Vanguard Short-Term Investment-Grade Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During Short-Term Investment-Grade Portfolio 6/30/2012 12/31/2012 Period 1 Based on Actual Portfolio Return $1,000.00 $1,022.54 $1.02 Based on Hypothetical 5% Yearly Return 1,000.00 1,024.20 1.02 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.20%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 59 Vanguard ® Total Bond Market Index Portfolio Despite periods of heightened anxiety over a number of issues—notably the health of Spanish banks in May and the U.S. “fiscal cliff” in November and December—investors by and large chose yield over safety in 2012. Contributing to that choice were the meager yields on offer from U.S. Treasuries. The Total Bond Market Index Portfolio returned 4.02% for the 12 months ended December 31, 2012, lagging the 4.32% return of its benchmark index and the 6.47% average return for peer funds (which include actively managed funds). Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. With demand driving bond prices higher during the year, the portfolio’s 30-day SEC yield fell; it was 1.50% on December 31, down from 2.07% a year ago. Investors hunt for greater yield The slow recovery in the economy and stubbornly high unemployment prompted the Federal Reserve to take further action during the period to spur economic growth by bringing down borrowing costs. The Fed expanded and extended its bond-buying programs in the attempt to push longer-term interest rates lower while keeping its target for the federal funds rate between 0.00% and 0.25%, where it’s been since December 2008. And in fact some Treasury yields did hit all-time lows in 2012. In this context, Treasuries, which represented about 40% of the portfolio’s assets at the end of the year, returned just under 2%. Government mortgage-backed securities, about 25% of assets, returned 2.6%. Not surprisingly, many investors sought higher yields elsewhere, including in investment-grade corporate bonds. High demand for these securities helped absorb a record level of new issuance in 2012 as borrowers took advantage of both the exceptionally low interest rates and the market’s willingness to extend them credit. Much of the new issuance was related to companies refinancing existing debt at a lower cost. As a whole, investment-grade corporate bonds returned just shy of 10% for the year, with longer-maturity and lower-quality bonds in the lead. In terms of sectors, financials stood out. Actions by European central bankers to shore up the continent’s banks as well as accommodative moves by a number of other central banks, including the Fed, helped ease concerns about the global financial system. The rebound in sentiment toward financials pushed up returns for the sector to 14.7%, well ahead of industrials and utilities, which both returned under 8%. Low costs are behind the portfolio’s long-term record Over the past decade, the portfolio has produced an average annual return of 5.11%. Keeping costs low is essential if your portfolio is to meet its primary objective of closely tracking its benchmark, which incurs no expenses. I’m happy to say we have come close to doing that—the average annual return of the benchmark over the same period was 5.20%. The portfolio also outpaced the average return for peer funds, which was 4.65%. Bonds remain an important part of a diversified investment plan With yields having fallen so low, there is little room for them to decline further. Some investors believe that’s a signal to jump off the bond bandwagon. Our fundamental belief, however, is that bonds will continue to play an important role in a well-diversified investment plan, helping to cushion overall returns in periods when volatility in stocks runs high. Total Returns Ten Years Ended December 31, 2012 Year Ended Average December 31, 2012 Annual Return Vanguard Total Bond Market Index Portfolio 4.02% 5.11% Spliced Barclays U.S. Aggregate Float Adjusted Bond Index 1 4.32 5.20 Variable Insurance Intermediate Investment Grade Debt Funds Average 2 6.47 4.65 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Intermediate Investment Grade Portfolio Debt Funds Average 2 Total Bond Market Index Portfolio 0.21% 0.72% 1 Barclays U.S. Aggregate Bond Index through December 31, 2009; Barclays U.S. Aggregate Float Adjusted Index thereafter. 2 Derived from data provided by Lipper Inc. 3 The portfolio expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.20%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 60 Vanguard Total Bond Market Index Portfolio Portfolio Profile As of December 31, 2012 Financial Attributes Target Portfolio Index 1 Number of Issues 4,080 8,109 Yield 2 1.5% 1.7% Yield to Maturity 1.7% 3 1.7% Average Coupon 3.7% 3.5% Average Effective Maturity 7.1 years 7.0 years Average Duration 5.2 years 5.2 years Expense Ratio 4 0.21% — Short-Term Reserves 0.1% — Volatility Measures Portfolio Versus Target Index 5 R-Squared 0.99 Beta 1.04 Distribution by Effective Maturity (% of portfolio) Under 1 Year 1.2% 1–3 Years 27.2 3–5 Years 31.3 5–10 Years 25.8 10–20 Years 4.2 20–30 Years 9.9 Over 30 Years 0.4 Sector Diversification 6 (% of portfolio) Asset-Backed/Commercial Mortgage-Backed 2.5% Finance 7.6 Foreign 4.8 Government Mortgage-Backed 25.2 Industrial 12.6 Treasury/Agency 43.1 Utilities 2.6 Other 1.6 Distribution by Credit Quality (% of portfolio) U.S. Government 68.2% Aaa 4.0 Aa 4.5 A 11.8 Baa 11.5 Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Barclays Capital using ratings generally derived from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating is shown. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Barclays U.S. Aggregate Float Adjusted Index. 2 30-day SEC yield for the portfolio; index yield assumes that all bonds are called or prepaid at the earliest possible dates. 3 Before expenses. 4 The expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2012, the portfolio’s expense ratio was 0.20%. 5 Barclays U.S. Aggregate Index through December 31, 2009; Barclays U.S. Aggregate Float Adjusted Index thereafter. 6 The agency sector may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 61 Vanguard Total Bond Market Index Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: December 31, 2002–December 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2012 of a $10,000 One Year Five Years Ten Years Investment Total Bond Market Index Portfolio 4.02% 5.86% 5.11% $16,468 Variable Insurance Intermediate Investment Grade Debt Funds Average 1 6.47 5.59 4.65 15,757 Spliced Barclays U.S. Aggregate Float Adjusted Bond Index 2 4.32 5.99 5.20 16,610 Fiscal-Year Total Returns (%): December 31, 2002–December 31, 2012 1 Derived from data provided by Lipper Inc. 2 Barclays U.S. Aggregate Index through December 31, 2009; Barclays U.S. Aggregate Float Adjusted Index thereafter. See Financial Highlights for dividend and capital gains information. 62 Vanguard Total Bond Market Index Portfolio Financial Statements Statement of Net Assets As of December 31, 2012 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (68.8%) U.S. Government Securities (39.3%) United States Treasury Note/Bond 4.250% 11/15/13 1,200 1,242 United States Treasury Note/Bond 2.000% 11/30/13 975 991 United States Treasury Note/Bond 0.750% 12/15/13 2,525 2,538 United States Treasury Note/Bond 1.500% 12/31/13 1,000 1,013 United States Treasury Note/Bond 1.000% 1/15/14 1,450 1,462 United States Treasury Note/Bond 0.250% 1/31/14 1,000 1,001 United States Treasury Note/Bond 1.750% 1/31/14 400 407 United States Treasury Note/Bond 1.250% 2/15/14 5,185 5,245 United States Treasury Note/Bond 0.250% 2/28/14 800 800 United States Treasury Note/Bond 1.875% 2/28/14 43,650 44,489 United States Treasury Note/Bond 1.250% 3/15/14 225 228 United States Treasury Note/Bond 1.750% 3/31/14 875 892 United States Treasury Note/Bond 1.250% 4/15/14 20,900 21,174 United States Treasury Note/Bond 1.875% 4/30/14 11,000 11,241 United States Treasury Note/Bond 1.000% 5/15/14 3,160 3,194 United States Treasury Note/Bond 4.750% 5/15/14 1,050 1,115 United States Treasury Note/Bond 2.250% 5/31/14 8,600 8,845 United States Treasury Note/Bond 0.750% 6/15/14 3,790 3,820 United States Treasury Note/Bond 2.625% 6/30/14 7,145 7,400 United States Treasury Note/Bond 0.625% 7/15/14 2,025 2,037 United States Treasury Note/Bond 2.625% 7/31/14 14,670 15,222 United States Treasury Note/Bond 0.500% 8/15/14 13,650 13,710 United States Treasury Note/Bond 4.250% 8/15/14 19,525 20,788 United States Treasury Note/Bond 2.375% 8/31/14 9,825 10,172 United States Treasury Note/Bond 0.250% 9/15/14 2,850 2,850 United States Treasury Note/Bond 2.375% 9/30/14 420 436 United States Treasury Note/Bond 0.500% 10/15/14 6,400 6,429 United States Treasury Note/Bond 2.375% 10/31/14 4,130 4,289 United States Treasury Note/Bond 0.375% 11/15/14 8,625 8,645 United States Treasury Note/Bond 4.250% 11/15/14 7,000 7,520 United States Treasury Note/Bond 2.125% 11/30/14 10,300 10,665 United States Treasury Note/Bond 0.250% 12/15/14 12,030 12,030 United States Treasury Note/Bond 0.250% 1/15/15 2,550 2,549 United States Treasury Note/Bond 2.250% 1/31/15 6,325 6,584 United States Treasury Note/Bond 0.250% 2/15/15 11,942 11,935 United States Treasury Note/Bond 4.000% 2/15/15 7,380 7,959 United States Treasury Note/Bond 11.250% 2/15/15 7,050 8,680 United States Treasury Note/Bond 2.375% 2/28/15 350 366 United States Treasury Note/Bond 0.375% 3/15/15 7,550 7,564 United States Treasury Note/Bond 2.500% 3/31/15 550 577 United States Treasury Note/Bond 0.375% 4/15/15 7,275 7,289 United States Treasury Note/Bond 2.500% 4/30/15 2,550 2,680 United States Treasury Note/Bond 0.250% 5/15/15 8,075 8,065 United States Treasury Note/Bond 4.125% 5/15/15 2,450 2,670 United States Treasury Note/Bond 2.125% 5/31/15 575 600 United States Treasury Note/Bond 0.375% 6/15/15 23,500 23,537 United States Treasury Note/Bond 1.875% 6/30/15 2,200 2,285 United States Treasury Note/Bond 0.250% 7/15/15 12,385 12,364 United States Treasury Note/Bond 1.750% 7/31/15 2,750 2,850 United States Treasury Note/Bond 0.250% 8/15/15 10,107 10,088 United States Treasury Note/Bond 4.250% 8/15/15 1,600 1,763 United States Treasury Note/Bond 10.625% 8/15/15 35 44 United States Treasury Note/Bond 0.250% 10/15/15 11,735 11,708 United States Treasury Note/Bond 1.250% 10/31/15 4,525 4,639 United States Treasury Note/Bond 0.375% 11/15/15 18,975 18,990 United States Treasury Note/Bond 4.500% 11/15/15 10,100 11,293 United States Treasury Note/Bond 9.875% 11/15/15 1,450 1,843 Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 1.375% 11/30/15 3,135 3,227 United States Treasury Note/Bond 0.250% 12/15/15 15,750 15,701 United States Treasury Note/Bond 2.125% 12/31/15 1,775 1,868 United States Treasury Note/Bond 4.500% 2/15/16 6,750 7,606 United States Treasury Note/Bond 9.250% 2/15/16 75 96 United States Treasury Note/Bond 2.125% 2/29/16 2,350 2,478 United States Treasury Note/Bond 2.375% 3/31/16 4,575 4,864 United States Treasury Note/Bond 2.000% 4/30/16 9,575 10,070 United States Treasury Note/Bond 2.625% 4/30/16 6,875 7,373 United States Treasury Note/Bond 5.125% 5/15/16 10,725 12,401 United States Treasury Note/Bond 7.250% 5/15/16 685 841 United States Treasury Note/Bond 1.750% 5/31/16 2,575 2,689 United States Treasury Note/Bond 3.250% 5/31/16 575 629 United States Treasury Note/Bond 3.250% 6/30/16 700 768 United States Treasury Note/Bond 1.500% 7/31/16 525 544 United States Treasury Note/Bond 3.250% 7/31/16 1,825 2,005 United States Treasury Note/Bond 4.875% 8/15/16 1,500 1,736 United States Treasury Note/Bond 1.000% 8/31/16 4,000 4,076 United States Treasury Note/Bond 3.000% 8/31/16 5,050 5,510 United States Treasury Note/Bond 3.000% 9/30/16 5,850 6,393 United States Treasury Note/Bond 1.000% 10/31/16 1,270 1,294 United States Treasury Note/Bond 3.125% 10/31/16 2,000 2,198 United States Treasury Note/Bond 4.625% 11/15/16 250 289 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,661 United States Treasury Note/Bond 0.875% 11/30/16 2,500 2,535 United States Treasury Note/Bond 2.750% 11/30/16 20,150 21,885 United States Treasury Note/Bond 0.875% 12/31/16 14,535 14,730 United States Treasury Note/Bond 0.875% 1/31/17 1,300 1,317 United States Treasury Note/Bond 3.125% 1/31/17 1,925 2,125 United States Treasury Note/Bond 4.625% 2/15/17 200 233 United States Treasury Note/Bond 0.875% 2/28/17 700 709 United States Treasury Note/Bond 3.000% 2/28/17 125 137 United States Treasury Note/Bond 1.000% 3/31/17 3,655 3,719 United States Treasury Note/Bond 3.250% 3/31/17 10,575 11,758 United States Treasury Note/Bond 0.875% 4/30/17 105 106 United States Treasury Note/Bond 4.500% 5/15/17 7,020 8,197 United States Treasury Note/Bond 8.750% 5/15/17 5,125 6,928 United States Treasury Note/Bond 0.625% 5/31/17 750 751 United States Treasury Note/Bond 2.750% 5/31/17 2,530 2,766 United States Treasury Note/Bond 2.500% 6/30/17 13,100 14,189 United States Treasury Note/Bond 0.500% 7/31/17 4,057 4,031 United States Treasury Note/Bond 2.375% 7/31/17 2,200 2,372 United States Treasury Note/Bond 4.750% 8/15/17 2,175 2,581 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,418 United States Treasury Note/Bond 0.625% 8/31/17 1,555 1,553 United States Treasury Note/Bond 1.875% 8/31/17 4,840 5,111 United States Treasury Note/Bond 0.625% 9/30/17 8,810 8,791 United States Treasury Note/Bond 1.875% 9/30/17 9,200 9,712 United States Treasury Note/Bond 0.750% 10/31/17 4,220 4,232 United States Treasury Note/Bond 1.875% 10/31/17 6,125 6,468 United States Treasury Note/Bond 4.250% 11/15/17 2,975 3,482 United States Treasury Note/Bond 0.625% 11/30/17 4,149 4,133 United States Treasury Note/Bond 0.750% 12/31/17 6,975 6,984 United States Treasury Note/Bond 2.625% 1/31/18 100 109 United States Treasury Note/Bond 2.750% 2/28/18 1,000 1,101 United States Treasury Note/Bond 2.875% 3/31/18 3,575 3,962 United States Treasury Note/Bond 2.625% 4/30/18 1,275 1,396 United States Treasury Note/Bond 3.875% 5/15/18 523 607 United States Treasury Note/Bond 9.125% 5/15/18 50 72 United States Treasury Note/Bond 2.375% 5/31/18 2,350 2,545 63 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 2.375% 6/30/18 4,275 4,630 United States Treasury Note/Bond 2.250% 7/31/18 8,250 8,882 United States Treasury Note/Bond 4.000% 8/15/18 2,375 2,789 United States Treasury Note/Bond 1.500% 8/31/18 8,175 8,460 United States Treasury Note/Bond 1.375% 9/30/18 10,500 10,785 United States Treasury Note/Bond 1.750% 10/31/18 10,475 10,979 United States Treasury Note/Bond 3.750% 11/15/18 5,275 6,139 United States Treasury Note/Bond 1.375% 11/30/18 12,775 13,106 United States Treasury Note/Bond 8.875% 2/15/19 260 383 United States Treasury Note/Bond 1.375% 2/28/19 2,150 2,202 United States Treasury Note/Bond 1.500% 3/31/19 2,875 2,963 United States Treasury Note/Bond 1.250% 4/30/19 1,775 1,800 United States Treasury Note/Bond 3.125% 5/15/19 400 453 United States Treasury Note/Bond 1.125% 5/31/19 4,850 4,877 United States Treasury Note/Bond 1.000% 6/30/19 4,850 4,832 United States Treasury Note/Bond 3.625% 8/15/19 2,857 3,324 United States Treasury Note/Bond 8.125% 8/15/19 195 284 United States Treasury Note/Bond 1.000% 9/30/19 3,275 3,250 United States Treasury Note/Bond 1.250% 10/31/19 2,625 2,644 United States Treasury Note/Bond 3.375% 11/15/19 18,060 20,741 United States Treasury Note/Bond 1.000% 11/30/19 200 198 United States Treasury Note/Bond 1.125% 12/31/19 3,200 3,188 United States Treasury Note/Bond 3.625% 2/15/20 27,475 32,069 United States Treasury Note/Bond 8.500% 2/15/20 65 98 United States Treasury Note/Bond 3.500% 5/15/20 3,515 4,078 United States Treasury Note/Bond 2.625% 8/15/20 1,350 1,481 United States Treasury Note/Bond 8.750% 8/15/20 9,225 14,270 United States Treasury Note/Bond 2.625% 11/15/20 7,405 8,120 United States Treasury Note/Bond 3.625% 2/15/21 8,225 9,645 United States Treasury Note/Bond 7.875% 2/15/21 2,880 4,331 United States Treasury Note/Bond 2.125% 8/15/21 156 164 United States Treasury Note/Bond 2.000% 11/15/21 390 404 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,651 United States Treasury Note/Bond 2.000% 2/15/22 2,935 3,032 United States Treasury Note/Bond 1.750% 5/15/22 8,012 8,072 United States Treasury Note/Bond 1.625% 8/15/22 21,935 21,767 United States Treasury Note/Bond 1.625% 11/15/22 4,315 4,262 United States Treasury Note/Bond 7.625% 11/15/22 40 62 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,545 United States Treasury Note/Bond 6.250% 8/15/23 16,090 23,044 United States Treasury Note/Bond 7.500% 11/15/24 25 40 United States Treasury Note/Bond 6.875% 8/15/25 5,325 8,188 United States Treasury Note/Bond 6.000% 2/15/26 375 542 United States Treasury Note/Bond 6.750% 8/15/26 5 8 United States Treasury Note/Bond 6.500% 11/15/26 765 1,160 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,635 United States Treasury Note/Bond 6.375% 8/15/27 185 280 United States Treasury Note/Bond 5.500% 8/15/28 2,205 3,110 United States Treasury Note/Bond 5.250% 11/15/28 1,435 1,979 United States Treasury Note/Bond 5.250% 2/15/29 6,140 8,487 United States Treasury Note/Bond 6.125% 8/15/29 930 1,406 United States Treasury Note/Bond 6.250% 5/15/30 550 849 United States Treasury Note/Bond 4.500% 5/15/38 428 564 United States Treasury Note/Bond 3.500% 2/15/39 3,492 3,933 United States Treasury Note/Bond 4.250% 5/15/39 11,725 14,911 United States Treasury Note/Bond 4.500% 8/15/39 7,006 9,253 United States Treasury Note/Bond 4.375% 11/15/39 7,417 9,618 United States Treasury Note/Bond 4.625% 2/15/40 2,850 3,838 United States Treasury Note/Bond 4.375% 5/15/40 985 1,278 United States Treasury Note/Bond 3.875% 8/15/40 8,065 9,662 United States Treasury Note/Bond 4.250% 11/15/40 9,075 11,552 United States Treasury Note/Bond 4.750% 2/15/41 3,156 4,337 United States Treasury Note/Bond 3.125% 11/15/41 8,095 8,443 United States Treasury Note/Bond 3.125% 2/15/42 365 380 United States Treasury Note/Bond 3.000% 5/15/42 11,550 11,725 United States Treasury Note/Bond 2.750% 8/15/42 2,790 2,684 United States Treasury Note/Bond 2.750% 11/15/42 2,110 2,026 1,046,766 Agency Bonds and Notes (3.8%) Egypt Government AID Bonds 4.450% 9/15/15 650 720 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 75 78 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 100 105 1 Federal Farm Credit Banks 1.125% 2/27/14 200 202 1 Federal Farm Credit Banks 2.625% 4/17/14 250 257 1 Federal Farm Credit Banks 3.000% 9/22/14 150 157 1 Federal Farm Credit Banks 1.625% 11/19/14 325 333 1 Federal Farm Credit Banks 0.500% 6/23/15 200 201 1 Federal Farm Credit Banks 1.500% 11/16/15 200 206 1 Federal Farm Credit Banks 4.875% 12/16/15 175 198 1 Federal Farm Credit Banks 1.050% 3/28/16 100 102 1 Federal Farm Credit Banks 5.125% 8/25/16 225 262 1 Federal Farm Credit Banks 4.875% 1/17/17 250 292 1 Federal Farm Credit Banks 5.150% 11/15/19 500 624 1 Federal Home Loan Banks 0.375% 1/29/14 600 601 1 Federal Home Loan Banks 1.375% 5/28/14 800 813 1 Federal Home Loan Banks 2.500% 6/13/14 375 387 1 Federal Home Loan Banks 5.500% 8/13/14 700 759 1 Federal Home Loan Banks 4.500% 11/14/14 350 377 1 Federal Home Loan Banks 2.750% 12/12/14 200 209 1 Federal Home Loan Banks 0.250% 1/16/15 600 599 1 Federal Home Loan Banks 3.125% 3/11/16 875 947 1 Federal Home Loan Banks 5.375% 5/18/16 1,000 1,164 1 Federal Home Loan Banks 5.625% 6/13/16 75 87 1 Federal Home Loan Banks 5.125% 10/19/16 525 615 1 Federal Home Loan Banks 4.750% 12/16/16 1,200 1,397 1 Federal Home Loan Banks 4.875% 5/17/17 550 648 1 Federal Home Loan Banks 1.000% 6/21/17 400 405 1 Federal Home Loan Banks 5.000% 11/17/17 225 270 1 Federal Home Loan Banks 5.375% 8/15/18 150 186 1 Federal Home Loan Banks 4.125% 3/13/20 375 444 1 Federal Home Loan Banks 5.250% 12/11/20 425 541 1 Federal Home Loan Banks 5.625% 6/11/21 35 46 1 Federal Home Loan Banks 5.500% 7/15/36 1,400 1,918 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 125 128 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 731 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 1,075 1,089 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,775 2,857 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,386 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,086 2 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 600 607 2 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 575 581 2 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 925 936 2 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 275 276 2 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 850 857 2 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 875 881 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 400 421 2 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 2,000 2,007 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 700 725 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 722 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 325 347 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,375 1,613 2 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 775 815 2 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 1,000 1,013 2 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 5,000 5,113 2 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 625 632 2 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 500 505 2 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 700 706 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 241 2 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 700 696 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 664 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,100 1,271 2 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 1,150 1,188 2 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 700 699 2 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 675 672 2 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 800 834 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 603 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,345 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 371 2 Federal National Mortgage Assn. 1.250% 2/27/14 2,250 2,277 2 Federal National Mortgage Assn. 2.750% 3/13/14 1,725 1,777 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 464 2 Federal National Mortgage Assn. 1.125% 6/27/14 300 304 64 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Federal National Mortgage Assn. 0.875% 8/28/14 2,925 2,954 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 471 2 Federal National Mortgage Assn. 4.625% 10/15/14 725 781 2 Federal National Mortgage Assn. 0.625% 10/30/14 1,085 1,092 2 Federal National Mortgage Assn. 2.625% 11/20/14 1,855 1,936 2 Federal National Mortgage Assn. 0.750% 12/19/14 825 832 2 Federal National Mortgage Assn. 0.375% 3/16/15 700 701 2 Federal National Mortgage Assn. 0.500% 5/27/15 900 903 2 Federal National Mortgage Assn. 0.500% 7/2/15 1,000 1,003 2 Federal National Mortgage Assn. 2.375% 7/28/15 2,250 2,364 2 Federal National Mortgage Assn. 0.500% 9/28/15 1,300 1,304 2 Federal National Mortgage Assn. 4.375% 10/15/15 1,725 1,914 2 Federal National Mortgage Assn. 1.625% 10/26/15 450 465 2 Federal National Mortgage Assn. 0.375% 12/21/15 675 674 2 Federal National Mortgage Assn. 5.000% 3/15/16 150 171 2 Federal National Mortgage Assn. 2.375% 4/11/16 450 477 2 Federal National Mortgage Assn. 5.250% 9/15/16 550 644 2 Federal National Mortgage Assn. 1.250% 9/28/16 875 896 2 Federal National Mortgage Assn. 1.375% 11/15/16 1,175 1,209 2 Federal National Mortgage Assn. 1.250% 1/30/17 1,000 1,023 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,262 2 Federal National Mortgage Assn. 1.125% 4/27/17 2,950 3,001 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,365 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,202 2 Federal National Mortgage Assn. 0.875% 10/26/17 900 903 2 Federal National Mortgage Assn. 0.875% 12/20/17 1,500 1,502 2 Federal National Mortgage Assn. 0.000% 10/9/19 275 241 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 251 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,446 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 478 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 455 2 Federal National Mortgage Assn. 5.625% 7/15/37 275 394 1 Financing Corp. 9.650% 11/2/18 225 331 Israel Government AID Bond 5.500% 12/4/23 50 66 Israel Government AID Bond 5.500% 4/26/24 475 629 Private Export Funding Corp. 3.050% 10/15/14 250 262 Private Export Funding Corp. 1.375% 2/15/17 25 26 Private Export Funding Corp. 2.250% 12/15/17 125 133 Private Export Funding Corp. 4.375% 3/15/19 200 237 Private Export Funding Corp. 4.300% 12/15/21 100 120 Private Export Funding Corp. 2.800% 5/15/22 125 133 Private Export Funding Corp. 2.050% 11/15/22 75 75 Private Export Funding Corp. 2.450% 7/15/24 100 102 1 Tennessee Valley Authority 5.500% 7/18/17 275 333 1 Tennessee Valley Authority 4.500% 4/1/18 175 207 1 Tennessee Valley Authority 3.875% 2/15/21 250 289 1 Tennessee Valley Authority 1.875% 8/15/22 175 174 1 Tennessee Valley Authority 6.750% 11/1/25 50 73 1 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,535 1 Tennessee Valley Authority 4.650% 6/15/35 175 210 1 Tennessee Valley Authority 5.880% 4/1/36 250 345 1 Tennessee Valley Authority 5.500% 6/15/38 100 135 1 Tennessee Valley Authority 5.250% 9/15/39 225 295 1 Tennessee Valley Authority 3.500% 12/15/42 200 198 1 Tennessee Valley Authority 4.875% 1/15/48 100 124 1 Tennessee Valley Authority 5.375% 4/1/56 50 67 1 Tennessee Valley Authority 4.625% 9/15/60 180 215 101,218 Conventional Mortgage-Backed Securities (24.8%) 2,3,4 Fannie Mae Pool 2.500% 1/1/28 10,475 10,953 2,3,4 Fannie Mae Pool 3.000% 4/1/27– 1/1/43 30,279 31,851 2,3,4 Fannie Mae Pool 3.500% 9/1/25– 1/1/43 46,124 49,139 2,3,4 Fannie Mae Pool 4.000% 8/1/18– 1/1/43 50,345 54,055 2,3,4 Fannie Mae Pool 4.500% 2/1/18– 1/1/43 40,012 43,281 2,3,4 Fannie Mae Pool 5.000% 3/1/17– 1/1/43 35,231 38,351 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 5.500% 9/1/14– 12/1/39 29,498 32,221 Fannie Mae Pool 6.000% 11/1/13– 7/1/40 21,586 23,700 Fannie Mae Pool 6.500% 11/1/14– 10/1/39 7,835 8,789 Fannie Mae Pool 7.000% 9/1/14– 11/1/37 1,891 2,158 Fannie Mae Pool 7.500% 11/1/22– 7/1/32 155 169 Fannie Mae Pool 8.000% 8/1/17– 11/1/30 67 72 Fannie Mae Pool 8.500% 7/1/22– 4/1/31 25 29 Fannie Mae Pool 9.000% 7/1/22– 12/1/24 2 2 Fannie Mae Pool 9.500% 12/1/18– 2/1/25 4 4 Fannie Mae Pool 10.000% 8/1/20– 8/1/21 1 1 2,3,4 Freddie Mac Gold Pool 2.500% 1/1/28 6,525 6,808 2,3,4 Freddie Mac Gold Pool 3.000% 3/1/27– 1/1/43 16,577 17,378 2,3,4 Freddie Mac Gold Pool 3.500% 9/1/25– 1/1/43 25,495 27,027 2,3,4 Freddie Mac Gold Pool 4.000% 9/1/13– 1/1/43 31,041 33,079 2,3,4 Freddie Mac Gold Pool 4.500% 1/1/18– 1/1/43 27,982 30,038 2,3,4 Freddie Mac Gold Pool 5.000% 10/1/17– 1/1/43 22,168 23,902 2,3,4 Freddie Mac Gold Pool 5.500% 12/1/13– 2/1/43 21,153 22,873 2,3,4 Freddie Mac Gold Pool 6.000% 1/1/13– 1/1/43 13,725 14,975 Freddie Mac Gold Pool 6.500% 2/1/13– 4/1/39 3,964 4,450 Freddie Mac Gold Pool 7.000% 3/1/13– 2/1/37 1,122 1,277 Freddie Mac Gold Pool 7.500% 9/1/15– 10/1/30 76 87 Freddie Mac Gold Pool 8.000% 12/1/15– 7/1/30 74 86 Freddie Mac Gold Pool 8.500% 3/1/23– 11/1/30 39 45 Freddie Mac Gold Pool 9.000% 5/1/27– 5/1/30 6 6 Freddie Mac Gold Pool 10.000% 3/1/17 2 2 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 Ginnie Mae I Pool 3.000% 1/1/43 1,750 1,860 Ginnie Mae I Pool 3.500% 11/15/25– 1/1/43 6,379 6,917 Ginnie Mae I Pool 4.000% 10/15/24– 1/1/43 14,139 15,493 Ginnie Mae I Pool 4.500% 8/15/18– 1/1/43 17,406 19,144 3 Ginnie Mae I Pool 5.000% 1/15/18– 9/15/40 10,392 11,357 3 Ginnie Mae I Pool 5.500% 6/15/18– 9/15/38 6,985 7,709 3 Ginnie Mae I Pool 6.000% 2/15/17– 9/15/40 5,327 5,969 3 Ginnie Mae I Pool 6.500% 5/15/13– 2/15/39 1,737 1,982 3 Ginnie Mae I Pool 7.000% 5/15/23– 10/15/31 221 250 3 Ginnie Mae I Pool 7.500% 4/15/22– 1/15/31 105 118 3 Ginnie Mae I Pool 8.000% 2/15/22– 10/15/30 68 74 65 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Ginnie Mae I Pool 8.500% 6/15/24– 9/15/26 11 13 3 Ginnie Mae I Pool 9.000% 4/15/16– 7/15/30 15 17 3 Ginnie Mae I Pool 9.500% 12/15/21 4 4 3 Ginnie Mae I Pool 10.000% 5/15/20 1 1 Ginnie Mae II Pool 3.000% 2/20/27– 1/1/43 6,870 7,307 Ginnie Mae II Pool 3.500% 9/20/25– 1/1/43 27,020 29,347 Ginnie Mae II Pool 4.000% 9/20/25– 1/1/43 19,651 21,431 3 Ginnie Mae II Pool 4.500% 4/20/40– 8/20/41 23,788 26,101 3 Ginnie Mae II Pool 5.000% 3/20/18– 6/20/42 17,140 18,942 3 Ginnie Mae II Pool 5.500% 6/20/34– 8/20/41 5,364 5,901 3 Ginnie Mae II Pool 6.000% 3/20/33– 7/20/39 2,913 3,251 3 Ginnie Mae II Pool 6.500% 12/20/35– 11/20/39 1,089 1,242 3 Ginnie Mae II Pool 7.000% 8/20/36– 4/20/38 99 113 661,352 Nonconventional Mortgage-Backed Securities (0.9%) 2,3,5 Fannie Mae Pool 1.837% 4/1/37 43 45 Fannie Mae Pool 2.218% 9/1/42 316 328 2,3,5 Fannie Mae Pool 2.235% 6/1/37 44 46 2,3,5 Fannie Mae Pool 2.400% 2/1/37 244 255 2,3,5 Fannie Mae Pool 2.435% 9/1/37 72 77 2,3,5 Fannie Mae Pool 2.437% 1/1/35 169 183 Fannie Mae Pool 2.537% 12/1/40 150 156 Fannie Mae Pool 2.557% 10/1/40 292 302 2,3,5 Fannie Mae Pool 2.596% 8/1/37 86 91 2,3,5 Fannie Mae Pool 2.605% 12/1/35 269 290 2,3,5 Fannie Mae Pool 2.644% 9/1/34 28 30 2,3,5 Fannie Mae Pool 2.678% 2/1/36 37 38 2,3,5 Fannie Mae Pool 2.691% 12/1/35 258 275 2,3,5 Fannie Mae Pool 2.695% 12/1/35 87 92 2,3,5 Fannie Mae Pool 2.717% 8/1/35 222 239 2,3,5 Fannie Mae Pool 2.746% 1/1/37 78 85 2,3,5 Fannie Mae Pool 2.778% 12/1/35 160 169 Fannie Mae Pool 2.789% 3/1/42 279 294 2,3,5 Fannie Mae Pool 2.810% 11/1/33 33 36 Fannie Mae Pool 2.818% 1/1/42 175 185 Fannie Mae Pool 2.832% 3/1/41 162 170 2,3,5 Fannie Mae Pool 2.842% 3/1/37 126 133 2,3,5 Fannie Mae Pool 2.849% 3/1/37 288 309 2,3,5 Fannie Mae Pool 2.871% 2/1/37 167 179 Fannie Mae Pool 2.872% 11/1/41 289 298 Fannie Mae Pool 2.919% 12/1/40 133 140 2,3,5 Fannie Mae Pool 2.937% 4/1/36 115 124 2,3,5 Fannie Mae Pool 2.972% 8/1/35 261 285 Fannie Mae Pool 2.987% 5/1/42 143 154 2,3,5 Fannie Mae Pool 2.996% 3/1/37 86 92 Fannie Mae Pool 3.012% 3/1/42 225 243 Fannie Mae Pool 3.018% 3/1/41 309 324 Fannie Mae Pool 3.040% 2/1/41 113 118 Fannie Mae Pool 3.120% 2/1/41 142 149 Fannie Mae Pool 3.130% 12/1/40 167 176 Fannie Mae Pool 3.168% 2/1/41 179 188 Fannie Mae Pool 3.185% 12/1/40 196 206 Fannie Mae Pool 3.210% 9/1/40 272 285 Fannie Mae Pool 3.213% 8/1/40 223 234 Fannie Mae Pool 3.235% 10/1/40 201 212 Fannie Mae Pool 3.274% 11/1/40 91 96 Fannie Mae Pool 3.285% 1/1/41 184 199 Fannie Mae Pool 3.289% 1/1/40 120 126 2,3,5 Fannie Mae Pool 3.306% 3/1/37 69 74 Fannie Mae Pool 3.372% 1/1/40 283 297 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 3.393% 5/1/40 99 104 Fannie Mae Pool 3.436% 12/1/39 495 519 2,3,5 Fannie Mae Pool 3.490% 8/1/37 194 207 Fannie Mae Pool 3.508% 5/1/40 79 83 Fannie Mae Pool 3.518% 10/1/39 76 80 Fannie Mae Pool 3.536% 3/1/40 286 301 Fannie Mae Pool 3.544% 7/1/41 262 283 Fannie Mae Pool 3.580% 8/1/39 99 105 Fannie Mae Pool 3.589% 4/1/41 195 206 2,3 Fannie Mae Pool 3.607% 11/1/39 41 43 Fannie Mae Pool 3.629% 11/1/39 119 126 Fannie Mae Pool 3.666% 7/1/39 72 76 Fannie Mae Pool 3.701% 5/1/40 378 399 Fannie Mae Pool 3.781% 2/1/40 407 431 Fannie Mae Pool 3.822% 9/1/40 281 300 Fannie Mae Pool 4.200% 12/1/39 274 294 2,3,5 Fannie Mae Pool 4.480% 11/1/34 64 68 2,3,5 Fannie Mae Pool 4.674% 10/1/38 191 205 Fannie Mae Pool 4.949% 12/1/33 38 41 Fannie Mae Pool 5.091% 3/1/38 150 164 Fannie Mae Pool 5.206% 7/1/36 59 64 Fannie Mae Pool 5.259% 7/1/38 14 15 Fannie Mae Pool 5.564% 5/1/36 88 96 Fannie Mae Pool 5.668% 4/1/37 105 115 Fannie Mae Pool 5.784% 12/1/37 154 167 Fannie Mae Pool 5.957% 10/1/37 121 132 Fannie Mae Pool 5.976% 7/1/37 26 28 Fannie Mae Pool 6.072% 11/1/36 142 154 Fannie Mae Pool 6.074% 6/1/36 7 7 2,3,5 Freddie Mac Non Gold Pool 2.095% 6/1/37 44 45 2,3,5 Freddie Mac Non Gold Pool 2.165% 7/1/35 65 69 2,3,5 Freddie Mac Non Gold Pool 2.190% 4/1/37 78 80 2,3,5 Freddie Mac Non Gold Pool 2.362% 12/1/34 176 189 2,3,5 Freddie Mac Non Gold Pool 2.375% 5/1/35– 4/1/37 212 225 2,3,5 Freddie Mac Non Gold Pool 2.376% 11/1/34 89 99 Freddie Mac Non Gold Pool 2.573% 2/1/42 223 235 2,3,5 Freddie Mac Non Gold Pool 2.629% 1/1/35 10 11 Freddie Mac Non Gold Pool 2.632% 12/1/40 138 143 2,3,5 Freddie Mac Non Gold Pool 2.691% 10/1/37– 12/1/40 255 266 2,3,5 Freddie Mac Non Gold Pool 2.709% 12/1/34 74 79 Freddie Mac Non Gold Pool 2.726% 11/1/40 106 111 2,3,5 Freddie Mac Non Gold Pool 2.767% 12/1/36 128 136 2,3,5 Freddie Mac Non Gold Pool 2.802% 3/1/36– 1/1/41 292 309 2,3,5 Freddie Mac Non Gold Pool 2.888% 6/1/37 284 307 2,3,5 Freddie Mac Non Gold Pool 2.894% 4/1/37 140 148 2,3,5 Freddie Mac Non Gold Pool 2.930% 3/1/37 132 142 Freddie Mac Non Gold Pool 2.955% 2/1/41 238 249 2,3,5 Freddie Mac Non Gold Pool 3.020% 8/1/37 109 121 Freddie Mac Non Gold Pool 3.096% 6/1/41 123 129 Freddie Mac Non Gold Pool 3.109% 3/1/41 115 121 Freddie Mac Non Gold Pool 3.137% 11/1/40 199 209 Freddie Mac Non Gold Pool 3.262% 6/1/40 119 125 Freddie Mac Non Gold Pool 3.352% 5/1/40 59 62 Freddie Mac Non Gold Pool 3.406% 4/1/40 160 168 Freddie Mac Non Gold Pool 3.451% 5/1/40 73 77 Freddie Mac Non Gold Pool 3.504% 8/1/40 243 256 Freddie Mac Non Gold Pool 3.528% 11/1/39 262 276 Freddie Mac Non Gold Pool 3.619% 6/1/40 311 329 Freddie Mac Non Gold Pool 3.626% 1/1/40 171 180 Freddie Mac Non Gold Pool 3.634% 6/1/40 177 187 Freddie Mac Non Gold Pool 3.683% 9/1/40 230 243 Freddie Mac Non Gold Pool 3.997% 3/1/40 394 418 Freddie Mac Non Gold Pool 4.245% 12/1/35 60 62 Freddie Mac Non Gold Pool 4.700% 5/1/38 18 20 Freddie Mac Non Gold Pool 4.895% 12/1/35 137 144 Freddie Mac Non Gold Pool 5.014% 10/1/36 91 96 Freddie Mac Non Gold Pool 5.236% 3/1/38 219 239 Freddie Mac Non Gold Pool 5.441% 3/1/37 23 25 66 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Freddie Mac Non Gold Pool 5.446% 1/1/38 53 58 Freddie Mac Non Gold Pool 5.497% 2/1/36 61 65 Freddie Mac Non Gold Pool 5.689% 9/1/36 319 344 Freddie Mac Non Gold Pool 5.734% 5/1/36 49 52 Freddie Mac Non Gold Pool 5.735% 9/1/37 131 143 Freddie Mac Non Gold Pool 5.837% 5/1/37 124 135 Freddie Mac Non Gold Pool 5.960% 12/1/36 43 47 Freddie Mac Non Gold Pool 6.053% 12/1/36 104 113 Freddie Mac Non Gold Pool 6.333% 10/1/37 5 6 Freddie Mac Non Gold Pool 6.409% 2/1/37 31 34 3 Ginnie Mae II Pool 2.500% 1/20/41– 1/20/42 880 927 3 Ginnie Mae II Pool 3.000% 12/20/40– 11/20/41 1,025 1,087 3 Ginnie Mae II Pool 3.500% 1/20/41– 7/20/41 324 346 3 Ginnie Mae II Pool 3.750% 1/20/40 96 101 3 Ginnie Mae II Pool 4.000% 9/20/39– 10/20/41 1,148 1,217 Ginnie Mae II Pool 4.500% 10/20/39 19 21 3 Ginnie Mae II Pool 5.000% 7/20/38– 10/20/38 53 56 23,922 Total U.S. Government and Agency Obligations (Cost $1,756,005) 1,833,258 Asset-Backed/Commercial Mortgage-Backed Securities (2.6%) 3 Ally Auto Receivables Trust 0.850% 1/16/18 140 141 3 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 175 179 3 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 25 25 3 Banc of America Commercial Mortgage Trust 2004-2 4.153% 11/10/38 41 41 3 Banc of America Commercial Mortgage Trust 2004-4 4.877% 7/10/42 510 529 3 Banc of America Commercial Mortgage Trust 2005-1 5.077% 11/10/42 75 76 3 Banc of America Commercial Mortgage Trust 2005-3 4.727% 7/10/43 115 125 3 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 700 779 3 Banc of America Commercial Mortgage Trust 2005-6 5.190% 9/10/47 90 95 3 Banc of America Commercial Mortgage Trust 2005-6 5.190% 9/10/47 50 57 3 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 475 540 3 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 5 6 3 Banc of America Commercial Mortgage Trust 2006-2 5.726% 5/10/45 325 377 3 Banc of America Commercial Mortgage Trust 2006-2 5.761% 5/10/45 85 86 3 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 500 577 3 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 425 485 3 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 50 53 3 Banc of America Commercial Mortgage Trust 2007-1 5.482% 1/15/49 145 154 3 Banc of America Commercial Mortgage Trust 2008-1 6.205% 2/10/51 500 615 6 Bank of Scotland plc 5.250% 2/21/17 375 428 3 Bear Stearns Commercial Mortgage Securities 5.663% 6/11/40 353 361 3 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 152 155 3 Bear Stearns Commercial Mortgage Securities Trust 2002-TOP8 4.830% 8/15/38 13 13 3 Bear Stearns Commercial Mortgage Securities Trust 2003-TOP10 4.740% 3/13/40 68 68 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Bear Stearns Commercial Mortgage Securities Trust 2003-TOP12 4.680% 8/13/39 333 340 3 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.868% 11/11/41 60 63 3 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 130 147 3 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 110 113 3 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP20 5.149% 10/12/42 350 394 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.452% 3/11/39 125 143 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.751% 9/11/38 150 170 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 95 108 3 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.573% 4/12/38 175 198 3 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.573% 4/12/38 125 138 3 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 237 267 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.715% 6/11/40 150 169 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 150 178 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.890% 6/11/50 235 265 3 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 575 694 3 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 190 208 3 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 825 981 3 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.793% 9/11/42 156 162 3 Capital One Multi-asset Execution Trust 2006-A3 5.050% 12/17/18 1,000 1,126 3 Capital One Multi-asset Execution Trust 2007-A7 5.750% 7/15/20 225 271 3 CarMax Auto Owner Trust 0.790% 4/16/18 55 55 3 CD 2005-CD1 Commercial Mortgage Trust 5.219% 7/15/44 145 159 3 CD 2005-CD1 Commercial Mortgage Trust 5.219% 7/15/44 300 335 3 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 250 281 3 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 250 286 3 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 498 593 3 CenterPoint Energy Transition Bond Co. IV, LLC 2012-1 3.028% 10/15/25 350 375 3 Chase Issuance Trust 4.650% 3/15/15 1,000 1,009 3 Chase Issuance Trust 2008-A11 5.400% 7/15/15 250 256 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 250 303 3 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 100 109 3 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 245 293 3 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 525 559 3 Citigroup Commercial Mortgage Trust 3.024% 9/10/45 75 78 3 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 110 127 3 Citigroup Commercial Mortgage Trust 2005-C3 4.830% 5/15/43 175 192 3 Citigroup Commercial Mortgage Trust 2006-C4 5.738% 3/15/49 425 484 3 Citigroup Commercial Mortgage Trust 2006-C5 5.462% 10/15/49 100 113 3 Citigroup Commercial Mortgage Trust 2007-C6 5.702% 12/10/49 600 710 67 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Citigroup Commercial Mortgage Trust 2008-C7 6.060% 12/10/49 536 650 3 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.803% 5/15/46 300 348 3 COMM 2003-LNB1 Mortgage Trust 4.084% 6/10/38 248 250 3 COMM 2004-LNB2 Mortgage Trust 4.715% 3/10/39 478 492 3 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 460 514 3 COMM 2006-C7 Mortgage Trust 5.748% 6/10/46 550 626 3 COMM 2006-C7 Mortgage Trust 5.773% 6/10/46 100 110 3 COMM 2006-C8 Mortgage Trust 5.248% 12/10/46 50 50 3 COMM 2007-C9 Mortgage Trust 5.800% 12/10/49 550 658 3 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 58 61 3 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 125 128 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 381 403 3 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.409% 2/15/39 100 106 3 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.409% 2/15/39 175 198 3 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.409% 2/15/39 200 226 3 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.804% 6/15/38 600 686 3 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.804% 6/15/38 75 82 3 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 50 54 3 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 150 170 3 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 175 194 3 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.679% 6/15/39 200 226 3 CSFB Commercial Mortgage Trust 2003-C3 3.936% 5/15/38 161 162 3 CSFB Commercial Mortgage Trust 2004-C1 4.750% 1/15/37 246 252 3 CSFB Commercial Mortgage Trust 2005-C1 5.014% 2/15/38 250 267 3 CSFB Commercial Mortgage Trust 2005-C1 5.075% 2/15/38 117 123 3 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 75 78 3 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 50 55 3 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 85 89 3 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 275 331 3 Discover Card Execution Note Trust 2008-A4 5.650% 12/15/15 600 614 3 Ford Credit Auto Owner Trust 1.650% 5/15/16 100 101 3 Ford Credit Auto Owner Trust 0.720% 12/15/16 100 100 3 Ford Credit Auto Owner Trust 1.150% 6/15/17 150 152 3 Ford Credit Auto Owner Trust 2009-E 2.420% 11/15/14 131 132 3 Ford Credit Auto Owner Trust 2010-A 2.150% 6/15/15 425 429 3 GE Commercial Mortgage Corp. Series 2005-C3 Trust 4.974% 7/10/45 150 168 3 GE Commercial Mortgage Corp. Series 2006-C1 Trust 5.296% 3/10/44 425 476 3 GE Commercial Mortgage Corp. Series 2006-C1 Trust 5.296% 3/10/44 175 195 3 GE Commercial Mortgage Corp. Series 2007-C1 Trust 5.543% 12/10/49 275 310 3 GMAC Commercial Mortgage Securities Inc. Series 2003-C1 Trust 4.079% 5/10/36 43 43 3 GMAC Commercial Mortgage Securities Inc. Series 2004-C1 Trust 4.908% 3/10/38 350 362 3 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 400 427 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 100 107 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2004-GG1 5.317% 6/10/36 687 714 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG3 4.799% 8/10/42 1,200 1,297 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG3 4.859% 8/10/42 100 105 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.117% 4/10/37 11 11 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 775 859 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 150 162 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2006-GG7 5.867% 7/10/38 250 290 3 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2007-GG9 5.475% 3/10/39 50 54 3 GS Mortgage Securities Corp. II 5.506% 4/10/38 143 147 3 GS Mortgage Securities Trust 2004-GG2 5.396% 8/10/38 300 316 3 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 650 735 3 GS Mortgage Securities Trust 2006-GG6 5.622% 4/10/38 150 165 3 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 80 89 3 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 300 319 3 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 175 188 3 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 125 126 3 Honda Auto Receivables 2011-1 Owner Trust 1.800% 4/17/17 75 76 3 Honda Auto Receivables Owner Trust 0.660% 12/18/18 125 125 3 Hyundai Auto Receivables Trust 0.730% 6/15/18 75 75 3 JP Morgan Chase Commercial Mortgage Securities Corp. 2.829% 10/15/45 150 153 3 JP Morgan Chase Commercial Mortgage Securities Trust 2003-CIBC7 4.879% 1/12/38 735 753 3 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC10 4.654% 1/12/37 60 61 3 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC8 4.404% 1/12/39 150 154 3 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC9 5.584% 6/12/41 500 530 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.363% 8/12/37 50 53 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.333% 1/12/43 50 52 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 130 144 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.242% 12/15/44 105 117 68 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.321% 12/15/44 35 37 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.452% 12/12/44 75 83 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 253 282 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 197 224 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 65 74 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 275 317 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 90 87 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 115 131 3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.447% 5/15/45 200 207 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 250 287 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 525 624 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.880% 2/12/51 75 87 3 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.812% 6/15/49 300 353 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 225 244 3 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 176 189 3 LB-UBS Commercial Mortgage Trust 6.157% 4/15/41 200 243 3 LB-UBS Commercial Mortgage Trust 2003-C3 4.166% 5/15/32 207 208 3 LB-UBS Commercial Mortgage Trust 2003-C7 4.931% 9/15/35 700 709 3 LB-UBS Commercial Mortgage Trust 2003-C8 5.124% 11/15/32 225 230 3 LB-UBS Commercial Mortgage Trust 2004-C7 4.786% 10/15/29 700 734 3 LB-UBS Commercial Mortgage Trust 2005-C1 4.742% 2/15/30 350 373 3 LB-UBS Commercial Mortgage Trust 2005-C2 5.150% 4/15/30 225 246 3 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 50 52 3 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 250 280 3 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 75 84 3 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 475 544 3 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 60 68 3 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 75 82 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 275 323 3 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 325 373 3 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 600 720 3 LB-UBS Commercial Mortgage Trust 2008-C1 6.157% 4/15/41 130 150 3 Merrill Lynch Mortgage Trust 2003-KEY1 5.236% 11/12/35 400 410 3 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 45 50 3 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 350 397 3 Merrill Lynch Mortgage Trust 2006-C1 5.684% 5/12/39 400 463 3 Merrill Lynch Mortgage Trust 2006-C1 5.684% 5/12/39 50 57 3 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 125 139 3 Merrill Lynch Mortgage Trust 2007-C1 5.849% 6/12/50 700 813 3 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 500 593 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 97 97 3 ML-CFC Commercial Mortgage Trust 2006-2 5.893% 6/12/46 600 687 3 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 85 93 3 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 50 55 3 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 465 530 3 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 125 148 3 Morgan Stanley Bank of America Merrill Lynch Trust 3.176% 8/15/45 100 106 3 Morgan Stanley Capital I Trust 2003-IQ6 4.970% 12/15/41 395 406 3 Morgan Stanley Capital I Trust 2004-HQ4 4.970% 4/14/40 575 600 3 Morgan Stanley Capital I Trust 2004-IQ8 5.110% 6/15/40 63 66 3 Morgan Stanley Capital I Trust 2004-TOP13 4.660% 9/13/45 116 119 3 Morgan Stanley Capital I Trust 2004-TOP15 5.270% 6/13/41 200 208 3 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 125 135 3 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 225 250 3 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 95 98 3 Morgan Stanley Capital I Trust 2005-HQ7 5.208% 11/14/42 400 444 3 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 750 825 3 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 85 88 3 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 100 108 3 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 35 36 3 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 75 79 3 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 135 156 3 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 200 223 3 Morgan Stanley Capital I Trust 2006-HQ8 5.420% 3/12/44 300 341 3 Morgan Stanley Capital I Trust 2006-HQ8 5.469% 3/12/44 118 132 3 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 125 141 3 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 115 125 69 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Morgan Stanley Capital I Trust 2006-IQ11 5.691% 10/15/42 240 275 3 Morgan Stanley Capital I Trust 2006-IQ11 5.695% 10/15/42 20 23 3 Morgan Stanley Capital I Trust 2006-IQ11 5.695% 10/15/42 100 107 3 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 200 230 3 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 6 6 3 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 200 220 3 Morgan Stanley Capital I Trust 2006-TOP23 5.818% 8/12/41 50 58 3 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 420 490 3 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 550 651 3 Morgan Stanley Capital I Trust 2007-IQ16 6.103% 12/12/49 125 146 3 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 100 109 3 Morgan Stanley Capital I Trust 2007-TOP27 5.651% 6/11/42 300 355 3 Morgan Stanley Capital I Trust 2007-TOP27 5.651% 6/11/42 150 169 3 Morgan Stanley Capital I Trust 2008-TOP29 6.275% 1/11/43 475 584 3 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 350 367 3 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 115 115 6 Northern Rock Asset Management plc 5.625% 6/22/17 150 174 3 PSE&G Transition Funding LLC Series 2001-1 6.890% 12/15/17 600 684 6 Royal Bank of Canada 3.125% 4/14/15 225 238 Royal Bank of Canada 0.625% 12/4/15 200 200 Royal Bank of Canada 1.200% 9/19/17 300 301 3 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.565% 8/15/39 85 93 3 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 252 255 3 Volkswagen Auto Loan Enhanced Trust 1.150% 7/20/18 288 293 3 Wachovia Bank Commercial Mortgage Trust Series 2003-C6 5.125% 8/15/35 90 91 3 Wachovia Bank Commercial Mortgage Trust Series 2003-C8 4.964% 11/15/35 325 333 3 Wachovia Bank Commercial Mortgage Trust Series 2004-C10 4.748% 2/15/41 360 372 3 Wachovia Bank Commercial Mortgage Trust Series 2004-C12 5.307% 7/15/41 275 288 3 Wachovia Bank Commercial Mortgage Trust Series 2004-C15 4.803% 10/15/41 600 637 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.083% 3/15/42 250 273 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.224% 3/15/42 50 53 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.699% 5/15/44 800 881 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 35 38 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 75 80 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 175 194 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.240% 10/15/44 686 762 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.240% 10/15/44 35 37 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.293% 12/15/44 500 557 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.343% 12/15/44 50 55 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.736% 5/15/43 475 547 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 5.967% 6/15/45 34 39 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 440 506 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.679% 10/15/48 150 161 3 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.313% 11/15/48 425 440 3 Wells Fargo Commercial Mortgage Trust 2.918% 10/15/45 75 77 3 WF-RBS Commercial Mortgage Trust 2.870% 11/15/45 140 144 3 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 175 191 3 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 125 135 3 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 100 110 3 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 75 78 3 World Omni Auto Receivables Trust 0.810% 1/15/19 77 77 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $61,018) 68,654 Corporate Bonds (22.4%) Finance (7.5%) Banking (4.8%) Abbey National Treasury Services plc 2.875% 4/25/14 75 77 Abbey National Treasury Services plc 4.000% 4/27/16 575 606 American Express Centurion Bank 5.950% 6/12/17 50 60 American Express Centurion Bank 6.000% 9/13/17 625 753 American Express Co. 7.250% 5/20/14 75 82 American Express Co. 5.500% 9/12/16 100 114 American Express Co. 6.150% 8/28/17 100 121 American Express Co. 7.000% 3/19/18 675 853 6 American Express Co. 2.650% 12/2/22 201 200 6 American Express Co. 4.050% 12/3/42 67 67 3 American Express Co. 6.800% 9/1/66 200 215 American Express Credit Corp. 5.125% 8/25/14 50 54 American Express Credit Corp. 1.750% 6/12/15 1,050 1,072 American Express Credit Corp. 2.750% 9/15/15 700 734 American Express Credit Corp. 2.800% 9/19/16 215 228 American Express Credit Corp. 2.375% 3/24/17 250 262 Bancolombia SA 4.250% 1/12/16 275 287 Bancolombia SA 5.125% 9/11/22 150 155 Bank of America Corp. 7.375% 5/15/14 275 298 Bank of America Corp. 5.125% 11/15/14 1,050 1,118 Bank of America Corp. 4.500% 4/1/15 200 213 Bank of America Corp. 4.750% 8/1/15 500 538 Bank of America Corp. 3.700% 9/1/15 250 264 Bank of America Corp. 5.250% 12/1/15 75 81 Bank of America Corp. 3.625% 3/17/16 100 106 Bank of America Corp. 3.750% 7/12/16 700 746 Bank of America Corp. 6.500% 8/1/16 375 434 Bank of America Corp. 5.750% 8/15/16 100 109 Bank of America Corp. 5.420% 3/15/17 125 136 Bank of America Corp. 5.750% 12/1/17 325 377 Bank of America Corp. 5.650% 5/1/18 900 1,044 Bank of America Corp. 7.625% 6/1/19 300 383 Bank of America Corp. 5.625% 7/1/20 350 414 Bank of America Corp. 5.700% 1/24/22 125 150 Bank of America Corp. 5.875% 2/7/42 225 280 Bank of America NA 5.300% 3/15/17 1,125 1,268 Bank of America NA 6.100% 6/15/17 500 575 Bank of Montreal 0.800% 11/6/15 175 175 Bank of Montreal 2.500% 1/11/17 350 367 Bank of Montreal 2.550% 11/6/22 150 149 Bank of New York Mellon Corp. 4.300% 5/15/14 150 158 70 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bank of New York Mellon Corp. 4.950% 3/15/15 200 217 Bank of New York Mellon Corp. 2.500% 1/15/16 450 472 Bank of New York Mellon Corp. 1.300% 1/25/18 50 50 Bank of New York Mellon Corp. 5.450% 5/15/19 200 238 Bank of New York Mellon Corp. 3.550% 9/23/21 550 599 Bank of Nova Scotia 2.375% 12/17/13 625 637 Bank of Nova Scotia 3.400% 1/22/15 125 132 Bank of Nova Scotia 0.750% 10/9/15 75 75 Bank of Nova Scotia 2.900% 3/29/16 500 531 Bank of Nova Scotia 2.550% 1/12/17 150 158 Bank One Corp. 4.900% 4/30/15 100 108 Barclays Bank plc 5.200% 7/10/14 600 640 Barclays Bank plc 3.900% 4/7/15 400 423 Barclays Bank plc 5.000% 9/22/16 675 758 Barclays Bank plc 5.125% 1/8/20 525 598 BB&T Corp. 2.050% 4/28/14 250 255 BB&T Corp. 5.200% 12/23/15 625 697 BB&T Corp. 2.150% 3/22/17 175 180 BB&T Corp. 4.900% 6/30/17 75 84 BB&T Corp. 1.450% 1/12/18 50 50 BBVA US Senior SAU 3.250% 5/16/14 175 175 BBVA US Senior SAU 4.664% 10/9/15 400 410 Bear Stearns Cos. LLC 5.700% 11/15/14 550 597 Bear Stearns Cos. LLC 5.300% 10/30/15 50 56 Bear Stearns Cos. LLC 5.550% 1/22/17 650 733 Bear Stearns Cos. LLC 6.400% 10/2/17 400 481 Bear Stearns Cos. LLC 7.250% 2/1/18 325 408 BNP Paribas SA 3.250% 3/11/15 300 313 BNP Paribas SA 3.600% 2/23/16 525 557 BNP Paribas SA 2.375% 9/14/17 350 355 BNP Paribas SA 5.000% 1/15/21 875 985 BNY Mellon NA 4.750% 12/15/14 50 54 Branch Banking & Trust Co. 5.625% 9/15/16 175 201 Canadian Imperial Bank of Commerce 0.900% 10/1/15 150 151 Canadian Imperial Bank of Commerce 2.350% 12/11/15 165 173 Capital One Bank USA NA 8.800% 7/15/19 900 1,218 Capital One Financial Corp. 2.150% 3/23/15 275 280 Capital One Financial Corp. 5.500% 6/1/15 25 27 Capital One Financial Corp. 3.150% 7/15/16 250 266 Capital One Financial Corp. 6.150% 9/1/16 125 143 Capital One Financial Corp. 5.250% 2/21/17 50 57 Capital One Financial Corp. 6.750% 9/15/17 75 91 Capital One Financial Corp. 4.750% 7/15/21 50 58 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 611 Citigroup Inc. 5.125% 5/5/14 100 105 Citigroup Inc. 6.375% 8/12/14 750 811 Citigroup Inc. 5.000% 9/15/14 975 1,026 Citigroup Inc. 5.500% 10/15/14 300 322 Citigroup Inc. 6.010% 1/15/15 275 300 Citigroup Inc. 4.750% 5/19/15 275 296 Citigroup Inc. 4.700% 5/29/15 150 161 Citigroup Inc. 2.250% 8/7/15 250 256 Citigroup Inc. 4.587% 12/15/15 175 191 Citigroup Inc. 5.300% 1/7/16 225 249 Citigroup Inc. 3.953% 6/15/16 100 107 Citigroup Inc. 4.450% 1/10/17 300 332 Citigroup Inc. 6.000% 8/15/17 176 207 Citigroup Inc. 6.125% 11/21/17 825 982 Citigroup Inc. 6.125% 5/15/18 789 946 Citigroup Inc. 8.500% 5/22/19 300 402 Citigroup Inc. 5.375% 8/9/20 150 177 Citigroup Inc. 4.500% 1/14/22 575 638 Citigroup Inc. 6.625% 6/15/32 100 115 Citigroup Inc. 5.875% 2/22/33 275 292 Citigroup Inc. 6.000% 10/31/33 325 349 Citigroup Inc. 6.125% 8/25/36 75 82 Citigroup Inc. 5.875% 5/29/37 325 386 Citigroup Inc. 6.875% 3/5/38 640 842 Citigroup Inc. 8.125% 7/15/39 575 859 Comerica Bank 5.750% 11/21/16 225 260 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Comerica Bank 5.200% 8/22/17 75 87 Commonwealth Bank of Australia 1.950% 3/16/15 350 359 Commonwealth Bank of Australia 1.250% 9/18/15 250 253 Commonwealth Bank of Australia 1.900% 9/18/17 250 256 Compass Bank 6.400% 10/1/17 75 80 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.125% 10/13/15 125 129 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 250 269 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.500% 1/11/21 950 1,061 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.875% 2/8/22 525 565 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 125 129 Countrywide Financial Corp. 6.250% 5/15/16 125 138 Credit Suisse 2.200% 1/14/14 675 685 Credit Suisse 3.500% 3/23/15 525 554 Credit Suisse 5.300% 8/13/19 175 208 Credit Suisse 5.400% 1/14/20 325 364 Credit Suisse 4.375% 8/5/20 685 780 Credit Suisse USA Inc. 5.125% 1/15/14 100 105 Credit Suisse USA Inc. 4.875% 1/15/15 635 685 Credit Suisse USA Inc. 5.125% 8/15/15 75 83 Deutsche Bank AG 3.450% 3/30/15 300 317 Deutsche Bank AG 3.250% 1/11/16 375 398 Deutsche Bank AG 6.000% 9/1/17 550 661 Deutsche Bank Financial LLC 5.375% 3/2/15 300 321 Fifth Third Bancorp 3.625% 1/25/16 400 427 Fifth Third Bancorp 3.500% 3/15/22 375 393 Fifth Third Bancorp 8.250% 3/1/38 225 323 First Horizon National Corp. 5.375% 12/15/15 625 682 First Niagara Financial Group Inc. 6.750% 3/19/20 50 59 First Niagara Financial Group Inc. 7.250% 12/15/21 25 30 First Tennessee Bank NA 5.050% 1/15/15 50 52 Goldman Sachs Capital I 6.345% 2/15/34 400 419 Goldman Sachs Group Inc. 4.750% 7/15/13 1,225 1,250 Goldman Sachs Group Inc. 5.150% 1/15/14 635 661 Goldman Sachs Group Inc. 5.000% 10/1/14 275 293 Goldman Sachs Group Inc. 5.125% 1/15/15 665 714 Goldman Sachs Group Inc. 3.300% 5/3/15 175 182 Goldman Sachs Group Inc. 3.700% 8/1/15 550 579 Goldman Sachs Group Inc. 5.350% 1/15/16 300 331 Goldman Sachs Group Inc. 3.625% 2/7/16 550 582 Goldman Sachs Group Inc. 5.750% 10/1/16 250 284 Goldman Sachs Group Inc. 5.625% 1/15/17 450 493 Goldman Sachs Group Inc. 6.250% 9/1/17 475 557 Goldman Sachs Group Inc. 5.950% 1/18/18 825 963 Goldman Sachs Group Inc. 6.150% 4/1/18 200 235 Goldman Sachs Group Inc. 7.500% 2/15/19 75 94 Goldman Sachs Group Inc. 5.375% 3/15/20 475 543 Goldman Sachs Group Inc. 6.000% 6/15/20 180 213 Goldman Sachs Group Inc. 5.250% 7/27/21 475 541 Goldman Sachs Group Inc. 5.750% 1/24/22 150 176 Goldman Sachs Group Inc. 5.950% 1/15/27 550 596 Goldman Sachs Group Inc. 6.125% 2/15/33 125 145 Goldman Sachs Group Inc. 6.450% 5/1/36 625 681 Goldman Sachs Group Inc. 6.750% 10/1/37 1,525 1,724 Goldman Sachs Group Inc. 6.250% 2/1/41 675 818 HSBC Bank USA NA 4.875% 8/24/20 250 277 HSBC Bank USA NA 5.625% 8/15/35 250 280 HSBC Holdings plc 5.100% 4/5/21 1,075 1,255 HSBC Holdings plc 4.875% 1/14/22 225 261 HSBC Holdings plc 4.000% 3/30/22 225 245 HSBC Holdings plc 7.625% 5/17/32 100 129 HSBC Holdings plc 7.350% 11/27/32 100 123 HSBC Holdings plc 6.500% 5/2/36 500 619 HSBC Holdings plc 6.500% 9/15/37 450 561 HSBC Holdings plc 6.800% 6/1/38 50 63 HSBC USA Inc. 2.375% 2/13/15 250 257 HSBC USA Inc. 1.625% 1/16/18 375 375 71 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Huntington Bancshares Inc. 7.000% 12/15/20 25 30 JPMorgan Chase & Co. 2.050% 1/24/14 510 518 JPMorgan Chase & Co. 4.875% 3/15/14 230 240 JPMorgan Chase & Co. 4.650% 6/1/14 400 421 JPMorgan Chase & Co. 5.125% 9/15/14 410 436 JPMorgan Chase & Co. 3.700% 1/20/15 250 263 JPMorgan Chase & Co. 4.750% 3/1/15 775 835 JPMorgan Chase & Co. 5.250% 5/1/15 425 461 JPMorgan Chase & Co. 5.150% 10/1/15 375 412 JPMorgan Chase & Co. 1.100% 10/15/15 600 599 JPMorgan Chase & Co. 2.600% 1/15/16 150 156 JPMorgan Chase & Co. 3.450% 3/1/16 275 293 JPMorgan Chase & Co. 3.150% 7/5/16 525 555 JPMorgan Chase & Co. 6.125% 6/27/17 75 87 JPMorgan Chase & Co. 2.000% 8/15/17 325 331 JPMorgan Chase & Co. 6.000% 1/15/18 450 539 JPMorgan Chase & Co. 6.300% 4/23/19 1,475 1,815 JPMorgan Chase & Co. 4.400% 7/22/20 575 648 JPMorgan Chase & Co. 4.625% 5/10/21 250 284 JPMorgan Chase & Co. 4.350% 8/15/21 280 313 JPMorgan Chase & Co. 4.500% 1/24/22 25 28 JPMorgan Chase & Co. 3.250% 9/23/22 700 720 JPMorgan Chase & Co. 6.400% 5/15/38 950 1,270 JPMorgan Chase & Co. 5.500% 10/15/40 250 305 JPMorgan Chase & Co. 5.600% 7/15/41 450 559 JPMorgan Chase & Co. 5.400% 1/6/42 150 180 JPMorgan Chase Bank NA 5.875% 6/13/16 25 28 JPMorgan Chase Bank NA 6.000% 10/1/17 375 443 KeyBank NA 4.950% 9/15/15 150 163 KeyBank NA 5.450% 3/3/16 150 168 KeyCorp 5.100% 3/24/21 25 29 Lloyds TSB Bank plc 4.875% 1/21/16 150 165 Lloyds TSB Bank plc 4.200% 3/28/17 400 443 Lloyds TSB Bank plc 6.375% 1/21/21 425 523 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 242 3 Manufacturers & Traders Trust Co. 5.585% 12/28/20 150 149 MBNA Corp. 5.000% 6/15/15 50 54 Mellon Funding Corp. 5.000% 12/1/14 300 323 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 156 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 238 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 534 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 247 Merrill Lynch & Co. Inc. 5.700% 5/2/17 300 326 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 472 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,422 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 88 Merrill Lynch & Co. Inc. 6.110% 1/29/37 100 109 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,545 1,994 Morgan Stanley 2.875% 1/24/14 950 966 Morgan Stanley 4.750% 4/1/14 525 543 Morgan Stanley 6.000% 5/13/14 500 529 Morgan Stanley 4.200% 11/20/14 475 496 Morgan Stanley 4.100% 1/26/15 225 235 Morgan Stanley 6.000% 4/28/15 225 244 Morgan Stanley 5.375% 10/15/15 175 190 Morgan Stanley 3.450% 11/2/15 700 729 Morgan Stanley 3.800% 4/29/16 575 603 Morgan Stanley 5.750% 10/18/16 375 416 Morgan Stanley 5.450% 1/9/17 575 636 Morgan Stanley 4.750% 3/22/17 150 163 Morgan Stanley 5.550% 4/27/17 50 55 Morgan Stanley 5.950% 12/28/17 375 424 Morgan Stanley 6.625% 4/1/18 450 529 Morgan Stanley 7.300% 5/13/19 525 636 Morgan Stanley 5.625% 9/23/19 800 901 Morgan Stanley 5.500% 1/26/20 275 305 Morgan Stanley 5.500% 7/24/20 175 196 Morgan Stanley 5.750% 1/25/21 150 169 Morgan Stanley 5.500% 7/28/21 175 198 Morgan Stanley 4.875% 11/1/22 425 438 Morgan Stanley 6.250% 8/9/26 450 524 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Morgan Stanley 7.250% 4/1/32 150 187 Morgan Stanley 6.375% 7/24/42 200 234 Murray Street Investment Trust I 4.647% 3/9/17 275 297 National Australia Bank Ltd. 2.000% 3/9/15 175 179 National Australia Bank Ltd. 1.600% 8/7/15 275 279 National Australia Bank Ltd. 2.750% 3/9/17 175 184 National Bank of Canada 1.500% 6/26/15 325 330 National City Corp. 4.900% 1/15/15 500 539 Northern Trust Corp. 4.625% 5/1/14 100 105 Northern Trust Corp. 3.375% 8/23/21 100 107 PNC Bank NA 4.875% 9/21/17 775 887 PNC Bank NA 6.000% 12/7/17 100 120 PNC Funding Corp. 3.625% 2/8/15 75 79 PNC Funding Corp. 5.250% 11/15/15 100 112 PNC Funding Corp. 5.625% 2/1/17 75 87 PNC Funding Corp. 6.700% 6/10/19 25 32 PNC Funding Corp. 5.125% 2/8/20 150 178 PNC Funding Corp. 4.375% 8/11/20 475 542 PNC Funding Corp. 3.300% 3/8/22 500 526 Royal Bank of Canada 0.800% 10/30/15 575 575 Royal Bank of Canada 2.625% 12/15/15 625 660 Royal Bank of Canada 2.875% 4/19/16 150 159 Royal Bank of Scotland Group plc 2.550% 9/18/15 150 154 Royal Bank of Scotland plc 3.250% 1/11/14 175 178 6 Royal Bank of Scotland plc 4.875% 8/25/14 50 53 Royal Bank of Scotland plc 4.875% 3/16/15 325 349 Royal Bank of Scotland plc 3.950% 9/21/15 25 27 Royal Bank of Scotland plc 4.375% 3/16/16 75 82 Royal Bank of Scotland plc 6.400% 10/21/19 650 768 Royal Bank of Scotland plc 5.625% 8/24/20 150 175 Royal Bank of Scotland plc 6.125% 1/11/21 200 243 Santander Holdings USA Inc. 3.000% 9/24/15 250 255 Societe Generale SA 2.750% 10/12/17 225 229 SouthTrust Corp. 5.800% 6/15/14 50 53 Sovereign Bank 8.750% 5/30/18 75 88 State Street Corp. 2.875% 3/7/16 550 587 State Street Corp. 4.956% 3/15/18 275 311 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 475 484 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 250 256 SunTrust Bank 7.250% 3/15/18 75 92 SunTrust Banks Inc. 3.600% 4/15/16 75 80 SunTrust Banks Inc. 3.500% 1/20/17 350 375 SunTrust Banks Inc. 6.000% 9/11/17 50 59 Svenska Handelsbanken AB 2.875% 4/4/17 475 502 Toronto-Dominion Bank 1.375% 7/14/14 90 91 Toronto-Dominion Bank 2.500% 7/14/16 120 126 Toronto-Dominion Bank 2.375% 10/19/16 250 263 UBS AG 2.250% 1/28/14 300 304 UBS AG 7.000% 10/15/15 250 280 UBS AG 7.375% 6/15/17 200 232 UBS AG 5.875% 12/20/17 425 504 UBS AG 5.750% 4/25/18 375 444 UBS AG 4.875% 8/4/20 550 636 Union Bank NA 5.950% 5/11/16 100 114 Union Bank NA 3.000% 6/6/16 25 27 Union Bank NA 2.125% 6/16/17 50 51 UnionBanCal Corp. 3.500% 6/18/22 175 184 US Bancorp 4.200% 5/15/14 500 525 US Bancorp 3.150% 3/4/15 50 53 US Bancorp 3.442% 2/1/16 150 159 US Bancorp 4.125% 5/24/21 250 283 US Bancorp 3.000% 3/15/22 125 130 US Bancorp 2.950% 7/15/22 400 405 US Bank NA 4.950% 10/30/14 600 646 Vesey Street Investment Trust I 4.404% 9/1/16 25 27 Wachovia Bank NA 4.875% 2/1/15 216 232 Wachovia Bank NA 6.000% 11/15/17 200 239 Wachovia Bank NA 5.850% 2/1/37 300 372 Wachovia Bank NA 6.600% 1/15/38 225 306 Wachovia Corp. 4.875% 2/15/14 180 187 Wachovia Corp. 5.250% 8/1/14 75 80 72 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wachovia Corp. 5.625% 10/15/16 125 143 Wachovia Corp. 5.750% 6/15/17 425 502 Wachovia Corp. 5.750% 2/1/18 300 360 Wachovia Corp. 6.605% 10/1/25 500 626 Wells Fargo & Co. 1.250% 2/13/15 575 579 Wells Fargo & Co. 3.625% 4/15/15 425 451 Wells Fargo & Co. 3.676% 6/15/16 50 54 Wells Fargo & Co. 2.625% 12/15/16 350 368 Wells Fargo & Co. 2.100% 5/8/17 150 155 Wells Fargo & Co. 5.625% 12/11/17 575 684 Wells Fargo & Co. 1.500% 1/16/18 25 25 Wells Fargo & Co. 4.600% 4/1/21 1,450 1,660 Wells Fargo & Co. 3.500% 3/8/22 200 212 Wells Fargo & Co. 5.375% 2/7/35 200 240 Wells Fargo Bank NA 4.750% 2/9/15 1,106 1,186 Wells Fargo Bank NA 5.750% 5/16/16 125 141 Wells Fargo Bank NA 5.950% 8/26/36 200 255 Westpac Banking Corp. 4.200% 2/27/15 750 805 Westpac Banking Corp. 3.000% 8/4/15 275 290 Westpac Banking Corp. 1.125% 9/25/15 50 50 Westpac Banking Corp. 4.875% 11/19/19 250 291 Zions Bancorporation 4.500% 3/27/17 25 26 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 125 141 Ameriprise Financial Inc. 5.300% 3/15/20 50 59 BlackRock Inc. 3.500% 12/10/14 100 106 BlackRock Inc. 1.375% 6/1/15 25 25 BlackRock Inc. 6.250% 9/15/17 100 122 BlackRock Inc. 5.000% 12/10/19 160 191 BlackRock Inc. 4.250% 5/24/21 200 225 BlackRock Inc. 3.375% 6/1/22 225 239 6 Charles Schwab Corp. 3.225% 9/1/22 150 152 Franklin Resources Inc. 3.125% 5/20/15 100 105 Franklin Resources Inc. 1.375% 9/15/17 50 50 Franklin Resources Inc. 2.800% 9/15/22 225 227 Invesco Finance plc 3.125% 11/30/22 100 101 Jefferies Group Inc. 5.125% 4/13/18 175 183 Jefferies Group Inc. 8.500% 7/15/19 25 30 Jefferies Group Inc. 6.875% 4/15/21 405 454 Jefferies Group Inc. 6.450% 6/8/27 125 132 Jefferies Group Inc. 6.250% 1/15/36 175 182 Lazard Group LLC 6.850% 6/15/17 325 375 Nomura Holdings Inc. 5.000% 3/4/15 175 185 Nomura Holdings Inc. 6.700% 3/4/20 200 232 Raymond James Financial Inc. 4.250% 4/15/16 50 53 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 80 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 59 Finance Companies (0.7%) Block Financial LLC 5.125% 10/30/14 150 158 GATX Corp. 4.750% 6/15/22 100 105 General Electric Capital Corp. 2.100% 1/7/14 50 51 General Electric Capital Corp. 5.900% 5/13/14 50 54 General Electric Capital Corp. 5.500% 6/4/14 400 428 General Electric Capital Corp. 5.650% 6/9/14 125 133 General Electric Capital Corp. 3.750% 11/14/14 600 633 General Electric Capital Corp. 2.150% 1/9/15 25 26 General Electric Capital Corp. 3.500% 6/29/15 800 850 General Electric Capital Corp. 1.625% 7/2/15 450 458 General Electric Capital Corp. 4.375% 9/21/15 200 218 General Electric Capital Corp. 1.000% 12/11/15 50 50 General Electric Capital Corp. 2.950% 5/9/16 450 474 General Electric Capital Corp. 3.350% 10/17/16 850 912 General Electric Capital Corp. 5.400% 2/15/17 300 344 General Electric Capital Corp. 2.300% 4/27/17 325 337 General Electric Capital Corp. 5.625% 9/15/17 460 542 General Electric Capital Corp. 1.600% 11/20/17 125 125 General Electric Capital Corp. 5.625% 5/1/18 1,040 1,233 General Electric Capital Corp. 6.000% 8/7/19 650 788 General Electric Capital Corp. 2.100% 12/11/19 25 25 Face Market Maturity Amount Value • Coupon Date ($000) ($000) General Electric Capital Corp. 5.500% 1/8/20 75 89 General Electric Capital Corp. 5.550% 5/4/20 275 326 General Electric Capital Corp. 4.375% 9/16/20 150 167 General Electric Capital Corp. 5.300% 2/11/21 350 406 General Electric Capital Corp. 4.650% 10/17/21 375 426 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,523 General Electric Capital Corp. 6.150% 8/7/37 475 584 General Electric Capital Corp. 5.875% 1/14/38 925 1,124 General Electric Capital Corp. 6.875% 1/10/39 875 1,186 3 General Electric Capital Corp. 6.375% 11/15/67 400 421 3 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 101 HSBC Finance Corp. 5.250% 1/15/14 325 339 HSBC Finance Corp. 5.000% 6/30/15 275 299 HSBC Finance Corp. 6.676% 1/15/21 640 759 SLM Corp. 5.050% 11/14/14 450 472 SLM Corp. 6.250% 1/25/16 825 897 SLM Corp. 6.000% 1/25/17 50 54 SLM Corp. 4.625% 9/25/17 75 77 SLM Corp. 8.450% 6/15/18 300 352 SLM Corp. 8.000% 3/25/20 75 86 SLM Corp. 5.625% 8/1/33 275 257 Insurance (1.4%) ACE Capital Trust II 9.700% 4/1/30 50 73 ACE INA Holdings Inc. 5.600% 5/15/15 175 194 ACE INA Holdings Inc. 2.600% 11/23/15 150 158 ACE INA Holdings Inc. 5.700% 2/15/17 100 117 ACE INA Holdings Inc. 5.800% 3/15/18 25 30 ACE INA Holdings Inc. 5.900% 6/15/19 25 31 AEGON Funding Co. LLC 5.750% 12/15/20 331 386 Aetna Inc. 6.000% 6/15/16 75 87 Aetna Inc. 1.500% 11/15/17 75 75 Aetna Inc. 6.500% 9/15/18 150 186 Aetna Inc. 2.750% 11/15/22 200 197 Aetna Inc. 6.625% 6/15/36 250 334 Aetna Inc. 6.750% 12/15/37 100 138 Aetna Inc. 4.500% 5/15/42 175 183 Aetna Inc. 4.125% 11/15/42 75 74 Aflac Inc. 2.650% 2/15/17 125 131 Aflac Inc. 4.000% 2/15/22 50 54 Aflac Inc. 6.900% 12/17/39 25 33 Alleghany Corp. 5.625% 9/15/20 100 111 Allied World Assurance Co. Ltd. 7.500% 8/1/16 425 502 Allstate Corp. 5.000% 8/15/14 150 160 Allstate Corp. 6.125% 12/15/32 100 128 Allstate Corp. 5.550% 5/9/35 125 150 Allstate Corp. 5.200% 1/15/42 325 383 3 Allstate Corp. 6.500% 5/15/57 225 239 3 Allstate Corp. 6.125% 5/15/67 225 233 Alterra Finance LLC 6.250% 9/30/20 55 63 American Financial Group Inc. 9.875% 6/15/19 50 65 American International Group Inc. 4.250% 9/15/14 200 211 American International Group Inc. 3.000% 3/20/15 200 208 American International Group Inc. 2.375% 8/24/15 25 25 American International Group Inc. 5.050% 10/1/15 225 249 American International Group Inc. 4.875% 9/15/16 200 223 American International Group Inc. 5.600% 10/18/16 325 371 American International Group Inc. 3.800% 3/22/17 300 324 American International Group Inc. 5.850% 1/16/18 125 148 American International Group Inc. 8.250% 8/15/18 75 99 American International Group Inc. 6.400% 12/15/20 385 476 American International Group Inc. 4.875% 6/1/22 100 114 American International Group Inc. 6.250% 5/1/36 900 1,156 3 American International Group Inc. 8.175% 5/15/68 575 745 3 American International Group Inc. 6.250% 3/15/87 125 133 Aon Corp. 3.500% 9/30/15 125 132 Aon Corp. 5.000% 9/30/20 325 372 Aon Corp. 8.205% 1/1/27 25 31 Aon Corp. 6.250% 9/30/40 100 130 Arch Capital Group Ltd. 7.350% 5/1/34 75 95 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 50 55 73 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Assurant Inc. 5.625% 2/15/14 25 26 Assurant Inc. 6.750% 2/15/34 50 56 AXA SA 8.600% 12/15/30 375 470 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 54 Axis Specialty Finance LLC 5.875% 6/1/20 575 651 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 298 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 25 26 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 150 153 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 571 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 142 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 150 156 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 91 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 150 154 Berkshire Hathaway Inc. 3.200% 2/11/15 225 237 Berkshire Hathaway Inc. 2.200% 8/15/16 525 547 Chubb Corp. 5.750% 5/15/18 50 62 Chubb Corp. 6.000% 5/11/37 125 162 Chubb Corp. 6.500% 5/15/38 50 69 3 Chubb Corp. 6.375% 3/29/67 325 351 Cigna Corp. 2.750% 11/15/16 175 184 Cigna Corp. 5.125% 6/15/20 150 171 Cigna Corp. 4.375% 12/15/20 75 83 Cigna Corp. 4.000% 2/15/22 75 82 Cigna Corp. 7.875% 5/15/27 50 66 Cigna Corp. 6.150% 11/15/36 275 335 Cigna Corp. 5.875% 3/15/41 50 60 Cigna Corp. 5.375% 2/15/42 75 87 Cincinnati Financial Corp. 6.125% 11/1/34 150 173 CNA Financial Corp. 5.850% 12/15/14 100 109 CNA Financial Corp. 6.500% 8/15/16 175 202 CNA Financial Corp. 7.350% 11/15/19 25 31 CNA Financial Corp. 5.875% 8/15/20 75 88 CNA Financial Corp. 5.750% 8/15/21 250 293 Coventry Health Care Inc. 6.300% 8/15/14 325 352 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 85 Genworth Financial Inc. 5.750% 6/15/14 31 32 Genworth Financial Inc. 8.625% 12/15/16 275 322 Genworth Financial Inc. 7.200% 2/15/21 75 81 Genworth Financial Inc. 7.625% 9/24/21 100 110 Genworth Financial Inc. 6.500% 6/15/34 150 151 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 140 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 113 Hartford Financial Services Group Inc. 4.000% 10/15/17 50 55 Hartford Financial Services Group Inc. 6.300% 3/15/18 200 238 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 29 Hartford Financial Services Group Inc. 5.125% 4/15/22 25 29 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 57 Hartford Financial Services Group Inc. 6.625% 4/15/42 50 63 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 116 Humana Inc. 7.200% 6/15/18 200 247 Humana Inc. 8.150% 6/15/38 175 246 Infinity Property & Casualty Corp. 5.000% 9/19/22 50 52 6 ING US Inc. 5.500% 7/15/22 25 27 Lincoln National Corp. 4.200% 3/15/22 175 188 Lincoln National Corp. 6.150% 4/7/36 150 173 Lincoln National Corp. 7.000% 6/15/40 100 128 3 Lincoln National Corp. 7.000% 5/17/66 500 510 Loews Corp. 6.000% 2/1/35 50 59 Manulife Financial Corp. 3.400% 9/17/15 250 263 Manulife Financial Corp. 4.900% 9/17/20 275 307 Markel Corp. 7.125% 9/30/19 50 60 Markel Corp. 4.900% 7/1/22 125 135 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 160 179 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 102 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 295 333 MetLife Inc. 2.375% 2/6/14 150 153 MetLife Inc. 5.000% 6/15/15 125 138 MetLife Inc. 1.756% 12/15/17 100 101 MetLife Inc. 7.717% 2/15/19 50 65 MetLife Inc. 4.750% 2/8/21 700 811 MetLife Inc. 3.048% 12/15/22 100 101 Face Market Maturity Amount Value • Coupon Date ($000) ($000) MetLife Inc. 6.500% 12/15/32 175 226 MetLife Inc. 6.375% 6/15/34 100 129 MetLife Inc. 5.700% 6/15/35 200 240 MetLife Inc. 5.875% 2/6/41 25 31 3 MetLife Inc. 6.400% 12/15/66 200 215 OneBeacon US Holdings Inc. 4.600% 11/9/22 50 52 PartnerRe Finance B LLC 5.500% 6/1/20 100 112 Primerica Inc. 4.750% 7/15/22 25 27 Principal Financial Group Inc. 1.850% 11/15/17 25 25 Principal Financial Group Inc. 3.300% 9/15/22 200 202 Principal Financial Group Inc. 3.125% 5/15/23 100 99 Principal Financial Group Inc. 6.050% 10/15/36 100 123 Principal Financial Group Inc. 4.625% 9/15/42 50 51 Principal Financial Group Inc. 4.350% 5/15/43 50 49 Principal Life Income Funding Trusts 5.100% 4/15/14 100 106 Progressive Corp. 3.750% 8/23/21 250 274 Progressive Corp. 6.625% 3/1/29 125 160 3 Progressive Corp. 6.700% 6/15/67 125 134 Protective Life Corp. 8.450% 10/15/39 25 32 Prudential Financial Inc. 4.750% 4/1/14 75 78 Prudential Financial Inc. 5.100% 9/20/14 125 134 Prudential Financial Inc. 6.200% 1/15/15 25 28 Prudential Financial Inc. 5.500% 3/15/16 65 73 Prudential Financial Inc. 6.000% 12/1/17 250 301 Prudential Financial Inc. 5.375% 6/21/20 425 496 Prudential Financial Inc. 5.750% 7/15/33 50 56 Prudential Financial Inc. 5.400% 6/13/35 100 108 Prudential Financial Inc. 5.900% 3/17/36 375 432 Prudential Financial Inc. 6.625% 6/21/40 425 539 3 Prudential Financial Inc. 5.875% 9/15/42 100 105 3 Prudential Financial Inc. 5.625% 6/15/43 375 388 3 Reinsurance Group of America Inc. 6.750% 12/15/65 150 150 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 116 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 63 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 150 199 Torchmark Corp. 6.375% 6/15/16 100 113 Transatlantic Holdings Inc. 8.000% 11/30/39 375 497 Travelers Cos. Inc. 6.250% 6/20/16 150 176 Travelers Cos. Inc. 5.750% 12/15/17 250 304 Travelers Cos. Inc. 5.900% 6/2/19 650 806 Travelers Cos. Inc. 3.900% 11/1/20 125 141 UnitedHealth Group Inc. 5.000% 8/15/14 475 504 UnitedHealth Group Inc. 4.875% 3/15/15 50 54 UnitedHealth Group Inc. 6.000% 6/15/17 150 180 UnitedHealth Group Inc. 1.400% 10/15/17 100 101 UnitedHealth Group Inc. 6.000% 2/15/18 125 152 UnitedHealth Group Inc. 3.375% 11/15/21 100 107 UnitedHealth Group Inc. 2.750% 2/15/23 175 176 UnitedHealth Group Inc. 6.500% 6/15/37 50 66 UnitedHealth Group Inc. 6.625% 11/15/37 125 166 UnitedHealth Group Inc. 6.875% 2/15/38 320 439 UnitedHealth Group Inc. 4.625% 11/15/41 75 80 UnitedHealth Group Inc. 4.375% 3/15/42 50 52 UnitedHealth Group Inc. 3.950% 10/15/42 75 74 Unum Group 7.125% 9/30/16 100 118 Unum Group 5.625% 9/15/20 50 57 Unum Group 5.750% 8/15/42 25 27 Validus Holdings Ltd. 8.875% 1/26/40 75 100 WellPoint Inc. 5.000% 12/15/14 25 27 WellPoint Inc. 1.250% 9/10/15 100 101 WellPoint Inc. 5.250% 1/15/16 525 584 WellPoint Inc. 5.875% 6/15/17 50 59 WellPoint Inc. 1.875% 1/15/18 125 127 WellPoint Inc. 3.125% 5/15/22 75 75 WellPoint Inc. 3.300% 1/15/23 125 128 WellPoint Inc. 5.950% 12/15/34 425 504 WellPoint Inc. 5.850% 1/15/36 225 265 WellPoint Inc. 6.375% 6/15/37 50 63 WellPoint Inc. 4.625% 5/15/42 175 180 Willis North America Inc. 5.625% 7/15/15 225 246 Willis North America Inc. 7.000% 9/29/19 600 706 74 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) WR Berkley Corp. 5.375% 9/15/20 25 28 XL Group plc 5.250% 9/15/14 125 133 XL Group plc 6.250% 5/15/27 125 148 XLIT Ltd. 5.750% 10/1/21 105 125 Other Finance (0.0%) CME Group Inc. 5.750% 2/15/14 100 105 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 78 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 82 ORIX Corp. 4.710% 4/27/15 250 268 ORIX Corp. 5.000% 1/12/16 115 125 XTRA Finance Corp. 5.150% 4/1/17 375 429 Real Estate Investment Trusts (0.5%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 125 135 Arden Realty LP 5.250% 3/1/15 25 27 AvalonBay Communities Inc. 5.750% 9/15/16 50 58 AvalonBay Communities Inc. 2.850% 3/15/23 25 25 BioMed Realty LP 3.850% 4/15/16 125 132 BioMed Realty LP 4.250% 7/15/22 50 52 Boston Properties LP 5.625% 4/15/15 200 220 Boston Properties LP 5.625% 11/15/20 225 266 Boston Properties LP 4.125% 5/15/21 75 81 Boston Properties LP 3.850% 2/1/23 225 236 Brandywine Operating Partnership LP 4.950% 4/15/18 250 274 BRE Properties Inc. 3.375% 1/15/23 100 100 Camden Property Trust 5.700% 5/15/17 100 115 Camden Property Trust 2.950% 12/15/22 125 122 CommonWealth REIT 6.250% 8/15/16 150 165 CommonWealth REIT 5.875% 9/15/20 100 107 DDR Corp. 4.625% 7/15/22 200 217 Digital Realty Trust LP 4.500% 7/15/15 225 240 Digital Realty Trust LP 5.250% 3/15/21 225 250 Duke Realty LP 5.950% 2/15/17 125 143 Duke Realty LP 8.250% 8/15/19 100 128 Duke Realty LP 6.750% 3/15/20 250 303 EPR Properties 5.750% 8/15/22 25 26 ERP Operating LP 5.250% 9/15/14 50 54 ERP Operating LP 5.125% 3/15/16 75 84 ERP Operating LP 5.375% 8/1/16 50 57 ERP Operating LP 5.750% 6/15/17 25 29 ERP Operating LP 4.625% 12/15/21 215 242 Federal Realty Investment Trust 3.000% 8/1/22 75 75 HCP Inc. 2.700% 2/1/14 125 127 HCP Inc. 3.750% 2/1/16 425 451 HCP Inc. 6.300% 9/15/16 100 115 HCP Inc. 6.700% 1/30/18 50 61 HCP Inc. 3.750% 2/1/19 50 53 HCP Inc. 2.625% 2/1/20 25 25 HCP Inc. 5.375% 2/1/21 25 28 HCP Inc. 3.150% 8/1/22 75 74 HCP Inc. 6.750% 2/1/41 100 129 Health Care REIT Inc. 3.625% 3/15/16 25 26 Health Care REIT Inc. 6.200% 6/1/16 275 314 Health Care REIT Inc. 4.700% 9/15/17 25 28 Health Care REIT Inc. 2.250% 3/15/18 200 199 Health Care REIT Inc. 4.125% 4/1/19 200 215 Health Care REIT Inc. 4.950% 1/15/21 75 82 Health Care REIT Inc. 5.250% 1/15/22 100 112 Health Care REIT Inc. 3.750% 3/15/23 75 75 Health Care REIT Inc. 6.500% 3/15/41 25 29 Health Care REIT Inc. 5.125% 3/15/43 75 73 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 78 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 57 Hospitality Properties Trust 7.875% 8/15/14 75 80 Hospitality Properties Trust 5.125% 2/15/15 150 158 Hospitality Properties Trust 6.700% 1/15/18 250 287 Kilroy Realty LP 5.000% 11/3/15 100 109 Kilroy Realty LP 4.800% 7/15/18 125 139 Kimco Realty Corp. 5.783% 3/15/16 25 28 Kimco Realty Corp. 5.700% 5/1/17 250 289 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kimco Realty Corp. 6.875% 10/1/19 50 62 Liberty Property LP 5.125% 3/2/15 250 269 Liberty Property LP 5.500% 12/15/16 50 57 Liberty Property LP 3.375% 6/15/23 50 49 Mack-Cali Realty LP 7.750% 8/15/19 300 371 Mack-Cali Realty LP 4.500% 4/18/22 75 80 National Retail Properties Inc. 6.875% 10/15/17 275 331 Omega Healthcare Investors Inc. 6.750% 10/15/22 150 163 Post Apartment Homes LP 3.375% 12/1/22 50 50 ProLogis LP 4.500% 8/15/17 25 27 ProLogis LP 7.375% 10/30/19 175 216 ProLogis LP 6.625% 12/1/19 75 89 ProLogis LP 6.875% 3/15/20 200 242 Realty Income Corp. 2.000% 1/31/18 50 50 Realty Income Corp. 6.750% 8/15/19 150 186 Realty Income Corp. 5.750% 1/15/21 200 234 Realty Income Corp. 3.250% 10/15/22 50 49 Senior Housing Properties Trust 4.300% 1/15/16 50 52 Simon Property Group LP 6.750% 5/15/14 175 187 Simon Property Group LP 5.750% 12/1/15 525 590 Simon Property Group LP 5.250% 12/1/16 250 286 Simon Property Group LP 5.875% 3/1/17 25 29 Simon Property Group LP 2.150% 9/15/17 75 78 Simon Property Group LP 6.125% 5/30/18 225 273 Simon Property Group LP 5.650% 2/1/20 75 90 Simon Property Group LP 4.375% 3/1/21 125 140 Simon Property Group LP 3.375% 3/15/22 100 105 Simon Property Group LP 2.750% 2/1/23 25 25 Simon Property Group LP 6.750% 2/1/40 375 508 Simon Property Group LP 4.750% 3/15/42 75 80 Tanger Properties LP 6.150% 11/15/15 100 114 UDR Inc. 4.250% 6/1/18 25 27 UDR Inc. 4.625% 1/10/22 50 55 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 25 25 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 150 162 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 125 137 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 200 195 Washington REIT 4.950% 10/1/20 25 27 Washington REIT 3.950% 10/15/22 75 76 Weingarten Realty Investors 3.375% 10/15/22 25 25 199,674 Industrial (12.3%) Basic Industry (1.2%) Agrium Inc. 6.750% 1/15/19 200 248 Agrium Inc. 6.125% 1/15/41 25 30 Air Products & Chemicals Inc. 2.000% 8/2/16 125 130 Air Products & Chemicals Inc. 1.200% 10/15/17 75 75 Air Products & Chemicals Inc. 3.000% 11/3/21 75 78 Airgas Inc. 4.500% 9/15/14 50 53 Airgas Inc. 3.250% 10/1/15 150 158 Albemarle Corp. 4.500% 12/15/20 25 28 Alcoa Inc. 5.900% 2/1/27 1,100 1,136 AngloGold Ashanti Holdings plc 5.375% 4/15/20 50 51 AngloGold Ashanti Holdings plc 5.125% 8/1/22 100 103 AngloGold Ashanti Holdings plc 6.500% 4/15/40 50 50 Barrick Gold Corp. 1.750% 5/30/14 75 76 Barrick Gold Corp. 2.900% 5/30/16 425 446 Barrick Gold Corp. 6.950% 4/1/19 175 219 Barrick Gold Finance Co. 4.875% 11/15/14 75 80 Barrick North America Finance LLC 6.800% 9/15/18 150 186 Barrick North America Finance LLC 4.400% 5/30/21 125 137 Barrick North America Finance LLC 5.700% 5/30/41 450 511 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 80 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 125 127 BHP Billiton Finance USA Ltd. 1.000% 2/24/15 425 428 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 57 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 150 155 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 375 384 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 118 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 509 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 25 27 75 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) BHP Billiton Finance USA Ltd. 2.875% 2/24/22 225 234 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 150 159 Cabot Corp. 2.550% 1/15/18 25 26 Carpenter Technology Corp. 5.200% 7/15/21 275 295 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 272 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 27 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 75 79 CF Industries Inc. 6.875% 5/1/18 275 335 CF Industries Inc. 7.125% 5/1/20 380 477 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 27 Cliffs Natural Resources Inc. 4.875% 4/1/21 300 297 Cliffs Natural Resources Inc. 6.250% 10/1/40 225 219 Cytec Industries Inc. 8.950% 7/1/17 50 63 Domtar Corp. 6.250% 9/1/42 25 26 Dow Chemical Co. 7.600% 5/15/14 225 245 Dow Chemical Co. 5.900% 2/15/15 925 1,020 Dow Chemical Co. 2.500% 2/15/16 75 78 Dow Chemical Co. 5.700% 5/15/18 25 30 Dow Chemical Co. 4.250% 11/15/20 125 138 Dow Chemical Co. 4.125% 11/15/21 100 110 Dow Chemical Co. 7.375% 11/1/29 25 33 Dow Chemical Co. 9.400% 5/15/39 350 576 Dow Chemical Co. 5.250% 11/15/41 200 223 Eastman Chemical Co. 3.000% 12/15/15 50 53 Eastman Chemical Co. 2.400% 6/1/17 75 78 Eastman Chemical Co. 5.500% 11/15/19 150 175 Eastman Chemical Co. 4.500% 1/15/21 75 83 Eastman Chemical Co. 3.600% 8/15/22 200 209 Eastman Chemical Co. 4.800% 9/1/42 225 241 Ecolab Inc. 2.375% 12/8/14 75 77 Ecolab Inc. 3.000% 12/8/16 50 53 Ecolab Inc. 1.450% 12/8/17 225 224 Ecolab Inc. 4.350% 12/8/21 400 448 Ecolab Inc. 5.500% 12/8/41 150 179 EI du Pont de Nemours & Co. 1.950% 1/15/16 150 155 EI du Pont de Nemours & Co. 5.250% 12/15/16 25 29 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 340 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 471 EI du Pont de Nemours & Co. 3.625% 1/15/21 600 660 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 134 EI du Pont de Nemours & Co. 4.900% 1/15/41 150 179 FMC Corp. 3.950% 2/1/22 50 53 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 225 224 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 50 50 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 100 99 International Paper Co. 5.300% 4/1/15 75 81 International Paper Co. 7.950% 6/15/18 500 647 International Paper Co. 7.500% 8/15/21 950 1,235 International Paper Co. 7.300% 11/15/39 100 136 Kinross Gold Corp. 5.125% 9/1/21 75 77 Kinross Gold Corp. 6.875% 9/1/41 50 52 Lubrizol Corp. 5.500% 10/1/14 250 271 Monsanto Co. 5.875% 4/15/38 325 436 Mosaic Co. 3.750% 11/15/21 150 159 Newmont Mining Corp. 3.500% 3/15/22 650 671 Newmont Mining Corp. 5.875% 4/1/35 100 114 Newmont Mining Corp. 4.875% 3/15/42 100 104 Nucor Corp. 5.750% 12/1/17 25 30 Nucor Corp. 5.850% 6/1/18 150 183 Nucor Corp. 6.400% 12/1/37 75 103 Packaging Corp. of America 3.900% 6/15/22 100 103 Placer Dome Inc. 6.450% 10/15/35 75 89 Plum Creek Timberlands LP 5.875% 11/15/15 100 111 Plum Creek Timberlands LP 4.700% 3/15/21 75 83 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 162 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 175 192 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 145 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 175 213 PPG Industries Inc. 1.900% 1/15/16 175 180 PPG Industries Inc. 6.650% 3/15/18 250 311 Praxair Inc. 4.375% 3/31/14 75 79 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Praxair Inc. 5.250% 11/15/14 50 54 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 50 58 Praxair Inc. 3.000% 9/1/21 75 79 Praxair Inc. 2.450% 2/15/22 450 450 Praxair Inc. 2.200% 8/15/22 200 196 Praxair Inc. 3.550% 11/7/42 50 48 Rayonier Inc. 3.750% 4/1/22 50 51 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 131 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 27 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 285 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 637 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 75 77 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 350 365 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 188 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 550 754 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 75 79 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 300 324 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 101 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 125 144 Rio Tinto Finance USA plc 2.000% 3/22/17 125 128 Rio Tinto Finance USA plc 1.625% 8/21/17 200 202 Rio Tinto Finance USA plc 3.500% 3/22/22 75 79 Rio Tinto Finance USA plc 2.875% 8/21/22 75 75 Rio Tinto Finance USA plc 4.750% 3/22/42 150 166 Rio Tinto Finance USA plc 4.125% 8/21/42 550 558 Rohm & Haas Co. 7.850% 7/15/29 250 337 RPM International Inc. 6.125% 10/15/19 25 29 RPM International Inc. 3.450% 11/15/22 100 99 Sherwin-Williams Co. 3.125% 12/15/14 75 78 Sigma-Aldrich Corp. 3.375% 11/1/20 50 53 Southern Copper Corp. 5.375% 4/16/20 75 86 Southern Copper Corp. 7.500% 7/27/35 450 573 Southern Copper Corp. 6.750% 4/16/40 125 150 Syngenta Finance NV 3.125% 3/28/22 100 105 Syngenta Finance NV 4.375% 3/28/42 50 55 Teck Resources Ltd. 3.150% 1/15/17 25 26 Teck Resources Ltd. 2.500% 2/1/18 125 128 Teck Resources Ltd. 4.750% 1/15/22 25 27 Teck Resources Ltd. 3.750% 2/1/23 250 255 Teck Resources Ltd. 6.125% 10/1/35 200 226 Teck Resources Ltd. 6.250% 7/15/41 225 264 Teck Resources Ltd. 5.200% 3/1/42 150 153 Teck Resources Ltd. 5.400% 2/1/43 50 53 Vale Canada Ltd. 5.700% 10/15/15 125 136 Vale Overseas Ltd. 6.250% 1/23/17 50 58 Vale Overseas Ltd. 5.625% 9/15/19 175 199 Vale Overseas Ltd. 4.625% 9/15/20 275 297 Vale Overseas Ltd. 4.375% 1/11/22 860 919 Vale Overseas Ltd. 8.250% 1/17/34 50 68 Vale Overseas Ltd. 6.875% 11/21/36 500 622 Vale Overseas Ltd. 6.875% 11/10/39 550 694 Valspar Corp. 7.250% 6/15/19 25 31 Westlake Chemical Corp. 3.600% 7/15/22 25 25 Westvaco Corp. 7.950% 2/15/31 125 163 Xstrata Canada Corp. 5.500% 6/15/17 200 224 Capital Goods (1.2%) 3M Co. 6.375% 2/15/28 100 134 3M Co. 5.700% 3/15/37 125 170 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 4.375% 5/8/42 25 27 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 57 6 ADT Corp. 2.250% 7/15/17 25 25 6 ADT Corp. 3.500% 7/15/22 300 291 6 ADT Corp. 4.875% 7/15/42 75 71 Boeing Capital Corp. 3.250% 10/27/14 275 289 Boeing Co. 3.500% 2/15/15 400 424 Boeing Co. 6.000% 3/15/19 25 31 Boeing Co. 4.875% 2/15/20 75 90 Boeing Co. 6.625% 2/15/38 150 219 76 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Boeing Co. 5.875% 2/15/40 75 101 Carlisle Cos. Inc. 3.750% 11/15/22 75 74 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 292 Caterpillar Financial Services Corp. 1.650% 4/1/14 125 127 Caterpillar Financial Services Corp. 1.125% 12/15/14 300 303 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 271 Caterpillar Financial Services Corp. 1.050% 3/26/15 300 302 Caterpillar Financial Services Corp. 2.650% 4/1/16 375 394 Caterpillar Financial Services Corp. 2.050% 8/1/16 300 311 Caterpillar Financial Services Corp. 1.750% 3/24/17 325 335 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 687 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 0.950% 6/26/15 150 151 Caterpillar Inc. 1.500% 6/26/17 150 152 Caterpillar Inc. 3.900% 5/27/21 75 84 Caterpillar Inc. 2.600% 6/26/22 50 50 Caterpillar Inc. 3.803% 8/15/42 443 440 Cooper US Inc. 5.450% 4/1/15 75 83 Cooper US Inc. 2.375% 1/15/16 500 515 CRH America Inc. 4.125% 1/15/16 50 52 CRH America Inc. 6.000% 9/30/16 225 253 CRH America Inc. 8.125% 7/15/18 300 364 CRH America Inc. 5.750% 1/15/21 75 83 Danaher Corp. 2.300% 6/23/16 50 52 Danaher Corp. 5.625% 1/15/18 75 90 Deere & Co. 6.950% 4/25/14 175 190 Deere & Co. 4.375% 10/16/19 175 203 Deere & Co. 2.600% 6/8/22 325 329 Deere & Co. 5.375% 10/16/29 125 160 Deere & Co. 7.125% 3/3/31 100 142 Deere & Co. 3.900% 6/9/42 75 76 Dover Corp. 5.450% 3/15/18 200 238 Dover Corp. 6.600% 3/15/38 75 106 6 Eaton Corp. 4.000% 11/2/32 25 26 6 Eaton Corp. 4.150% 11/2/42 50 50 Eaton Corp. plc 5.600% 5/15/18 300 354 Embraer Overseas Ltd. 6.375% 1/24/17 150 170 Embraer Overseas Ltd. 6.375% 1/15/20 300 348 Emerson Electric Co. 5.250% 10/15/18 225 272 Emerson Electric Co. 4.875% 10/15/19 25 30 Emerson Electric Co. 4.250% 11/15/20 25 29 Emerson Electric Co. 6.000% 8/15/32 425 553 Flowserve Corp. 3.500% 9/15/22 50 50 General Dynamics Corp. 1.375% 1/15/15 250 254 General Dynamics Corp. 1.000% 11/15/17 275 274 General Dynamics Corp. 3.875% 7/15/21 250 281 General Dynamics Corp. 2.250% 11/15/22 300 294 General Dynamics Corp. 3.600% 11/15/42 100 96 General Electric Co. 0.850% 10/9/15 375 376 General Electric Co. 5.250% 12/6/17 765 902 General Electric Co. 2.700% 10/9/22 700 713 General Electric Co. 4.125% 10/9/42 375 385 Harsco Corp. 5.750% 5/15/18 325 361 Honeywell International Inc. 5.300% 3/15/17 200 235 Honeywell International Inc. 4.250% 3/1/21 450 526 Honeywell International Inc. 5.700% 3/15/37 100 130 Honeywell International Inc. 5.375% 3/1/41 250 319 Illinois Tool Works Inc. 5.150% 4/1/14 175 185 Illinois Tool Works Inc. 6.250% 4/1/19 100 124 Illinois Tool Works Inc. 3.375% 9/15/21 100 109 Illinois Tool Works Inc. 4.875% 9/15/41 75 88 Illinois Tool Works Inc. 3.900% 9/1/42 275 280 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 55 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 153 John Deere Capital Corp. 1.250% 12/2/14 175 177 John Deere Capital Corp. 2.950% 3/9/15 100 105 John Deere Capital Corp. 0.950% 6/29/15 200 202 John Deere Capital Corp. 2.000% 1/13/17 150 155 John Deere Capital Corp. 2.800% 9/18/17 275 294 John Deere Capital Corp. 1.200% 10/10/17 200 201 John Deere Capital Corp. 5.750% 9/10/18 275 336 Face Market Maturity Amount Value • Coupon Date ($000) ($000) John Deere Capital Corp. 1.700% 1/15/20 125 124 John Deere Capital Corp. 3.150% 10/15/21 25 26 John Deere Capital Corp. 2.800% 1/27/23 50 51 Joy Global Inc. 6.000% 11/15/16 50 57 Kennametal Inc. 2.650% 11/1/19 75 75 Kennametal Inc. 3.875% 2/15/22 50 52 L-3 Communications Corp. 5.200% 10/15/19 100 114 L-3 Communications Corp. 4.750% 7/15/20 75 83 L-3 Communications Corp. 4.950% 2/15/21 325 366 Lockheed Martin Corp. 3.350% 9/15/21 500 529 Lockheed Martin Corp. 6.150% 9/1/36 725 931 Lockheed Martin Corp. 5.500% 11/15/39 25 30 Martin Marietta Materials Inc. 6.600% 4/15/18 150 167 Northrop Grumman Corp. 3.500% 3/15/21 200 214 Northrop Grumman Corp. 5.050% 11/15/40 400 452 Owens Corning 6.500% 12/1/16 341 384 Owens Corning 4.200% 12/15/22 450 458 Parker Hannifin Corp. 5.500% 5/15/18 50 60 Parker Hannifin Corp. 3.500% 9/15/22 100 109 Parker Hannifin Corp. 6.250% 5/15/38 25 34 Precision Castparts Corp. 0.700% 12/20/15 75 75 Precision Castparts Corp. 1.250% 1/15/18 100 100 Precision Castparts Corp. 2.500% 1/15/23 25 25 Precision Castparts Corp. 3.900% 1/15/43 75 77 Raytheon Co. 4.400% 2/15/20 100 114 Raytheon Co. 3.125% 10/15/20 25 27 Raytheon Co. 2.500% 12/15/22 175 172 Raytheon Co. 7.200% 8/15/27 25 35 Raytheon Co. 4.700% 12/15/41 300 337 Republic Services Inc. 3.800% 5/15/18 125 138 Republic Services Inc. 5.500% 9/15/19 425 503 Republic Services Inc. 5.000% 3/1/20 125 145 Republic Services Inc. 5.250% 11/15/21 75 89 Republic Services Inc. 3.550% 6/1/22 50 52 Republic Services Inc. 6.086% 3/15/35 75 91 Republic Services Inc. 6.200% 3/1/40 125 157 Republic Services Inc. 5.700% 5/15/41 200 238 Rockwell Automation Inc. 5.650% 12/1/17 25 30 Rockwell Automation Inc. 6.700% 1/15/28 50 66 Rockwell Automation Inc. 6.250% 12/1/37 100 137 Rockwell Collins Inc. 5.250% 7/15/19 25 30 Rockwell Collins Inc. 3.100% 11/15/21 50 53 Roper Industries Inc. 1.850% 11/15/17 75 75 Roper Industries Inc. 6.250% 9/1/19 75 90 Sonoco Products Co. 4.375% 11/1/21 25 27 Sonoco Products Co. 5.750% 11/1/40 125 143 Stanley Black & Decker Inc. 3.400% 12/1/21 150 156 Stanley Black & Decker Inc. 5.200% 9/1/40 125 145 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 225 282 United Technologies Corp. 4.875% 5/1/15 125 137 United Technologies Corp. 1.200% 6/1/15 225 228 United Technologies Corp. 1.800% 6/1/17 225 231 United Technologies Corp. 5.375% 12/15/17 875 1,041 United Technologies Corp. 4.500% 4/15/20 100 117 United Technologies Corp. 3.100% 6/1/22 375 397 United Technologies Corp. 6.700% 8/1/28 100 136 United Technologies Corp. 7.500% 9/15/29 125 184 United Technologies Corp. 5.400% 5/1/35 150 185 United Technologies Corp. 6.050% 6/1/36 225 294 United Technologies Corp. 6.125% 7/15/38 300 398 United Technologies Corp. 5.700% 4/15/40 100 128 United Technologies Corp. 4.500% 6/1/42 725 803 Waste Management Inc. 5.000% 3/15/14 350 368 Waste Management Inc. 6.375% 3/11/15 175 196 Waste Management Inc. 2.600% 9/1/16 125 131 Waste Management Inc. 4.600% 3/1/21 50 57 Waste Management Inc. 6.125% 11/30/39 200 254 Communication (2.2%) America Movil SAB de CV 5.500% 3/1/14 50 53 America Movil SAB de CV 5.750% 1/15/15 296 325 77 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) America Movil SAB de CV 2.375% 9/8/16 300 313 America Movil SAB de CV 5.625% 11/15/17 150 180 America Movil SAB de CV 5.000% 10/16/19 400 465 America Movil SAB de CV 6.375% 3/1/35 175 226 America Movil SAB de CV 6.125% 11/15/37 150 191 America Movil SAB de CV 6.125% 3/30/40 475 629 America Movil SAB de CV 4.375% 7/16/42 250 254 American Tower Corp. 4.625% 4/1/15 325 345 American Tower Corp. 4.500% 1/15/18 225 248 American Tower Corp. 5.900% 11/1/21 500 598 AT&T Corp. 6.500% 3/15/29 175 214 AT&T Corp. 8.000% 11/15/31 406 614 AT&T Inc. 5.100% 9/15/14 450 484 AT&T Inc. 2.500% 8/15/15 600 626 AT&T Inc. 0.800% 12/1/15 150 150 AT&T Inc. 2.950% 5/15/16 125 132 AT&T Inc. 5.625% 6/15/16 400 460 AT&T Inc. 2.400% 8/15/16 200 209 AT&T Inc. 1.700% 6/1/17 425 431 AT&T Inc. 1.400% 12/1/17 200 200 AT&T Inc. 5.500% 2/1/18 50 59 AT&T Inc. 5.600% 5/15/18 450 541 AT&T Inc. 5.800% 2/15/19 250 306 AT&T Inc. 4.450% 5/15/21 250 289 AT&T Inc. 3.875% 8/15/21 250 278 AT&T Inc. 3.000% 2/15/22 375 391 AT&T Inc. 2.625% 12/1/22 275 275 AT&T Inc. 6.450% 6/15/34 315 402 AT&T Inc. 6.500% 9/1/37 450 584 AT&T Inc. 6.300% 1/15/38 725 925 AT&T Inc. 6.550% 2/15/39 50 66 AT&T Inc. 5.350% 9/1/40 631 732 AT&T Inc. 5.550% 8/15/41 275 328 6 AT&T Inc. 4.300% 12/15/42 271 272 6 AT&T Inc. 4.350% 6/15/45 374 379 AT&T Mobility LLC 7.125% 12/15/31 175 235 Bellsouth Capital Funding Corp. 7.875% 2/15/30 128 168 BellSouth Corp. 5.200% 9/15/14 125 134 BellSouth Corp. 5.200% 12/15/16 75 86 BellSouth Corp. 6.875% 10/15/31 78 97 BellSouth Corp. 6.550% 6/15/34 154 184 BellSouth Corp. 6.000% 11/15/34 189 213 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 84 British Telecommunications plc 5.950% 1/15/18 300 360 British Telecommunications plc 9.625% 12/15/30 350 555 CBS Corp. 8.875% 5/15/19 175 235 CBS Corp. 5.750% 4/15/20 115 138 CBS Corp. 4.300% 2/15/21 275 302 CBS Corp. 5.900% 10/15/40 500 581 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 604 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 600 825 CenturyLink Inc. 5.000% 2/15/15 50 53 CenturyLink Inc. 6.150% 9/15/19 275 301 CenturyLink Inc. 6.450% 6/15/21 100 111 CenturyLink Inc. 5.800% 3/15/22 350 371 CenturyLink Inc. 7.600% 9/15/39 275 286 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 211 Comcast Cable Communications LLC 8.875% 5/1/17 500 648 Comcast Corp. 5.300% 1/15/14 325 341 Comcast Corp. 5.900% 3/15/16 100 115 Comcast Corp. 6.300% 11/15/17 50 61 Comcast Corp. 5.875% 2/15/18 325 391 Comcast Corp. 5.700% 5/15/18 175 211 Comcast Corp. 5.700% 7/1/19 775 941 Comcast Corp. 5.150% 3/1/20 325 384 Comcast Corp. 5.650% 6/15/35 400 465 Comcast Corp. 6.500% 11/15/35 750 956 Comcast Corp. 6.450% 3/15/37 75 96 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Comcast Corp. 6.950% 8/15/37 225 304 COX Communications Inc. 5.450% 12/15/14 160 175 COX Communications Inc. 5.500% 10/1/15 125 140 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 79 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 453 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 183 Deutsche Telekom International Finance BV 8.750% 6/15/30 725 1,084 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 50 53 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 100 105 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 25 26 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 250 264 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 925 1,089 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 750 841 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 650 658 Discovery Communications LLC 5.050% 6/1/20 200 233 Discovery Communications LLC 4.375% 6/15/21 25 28 Discovery Communications LLC 3.300% 5/15/22 125 128 Discovery Communications LLC 4.950% 5/15/42 75 80 Embarq Corp. 7.082% 6/1/16 175 205 Embarq Corp. 7.995% 6/1/36 50 55 France Telecom SA 2.125% 9/16/15 175 180 France Telecom SA 2.750% 9/14/16 225 236 France Telecom SA 4.125% 9/14/21 325 358 France Telecom SA 8.500% 3/1/31 425 631 France Telecom SA 5.375% 1/13/42 150 174 Grupo Televisa SAB 6.625% 3/18/25 100 129 Grupo Televisa SAB 6.625% 1/15/40 275 350 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 175 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 173 Moody’s Corp. 4.500% 9/1/22 400 428 NBCUniversal Media LLC 2.100% 4/1/14 150 153 NBCUniversal Media LLC 3.650% 4/30/15 75 80 NBCUniversal Media LLC 2.875% 4/1/16 275 290 NBCUniversal Media LLC 5.150% 4/30/20 125 148 NBCUniversal Media LLC 4.375% 4/1/21 175 197 NBCUniversal Media LLC 2.875% 1/15/23 225 225 NBCUniversal Media LLC 6.400% 4/30/40 300 384 NBCUniversal Media LLC 5.950% 4/1/41 150 183 NBCUniversal Media LLC 4.450% 1/15/43 325 327 New Cingular Wireless Services Inc. 8.750% 3/1/31 75 122 News America Inc. 5.300% 12/15/14 250 272 News America Inc. 4.500% 2/15/21 525 599 News America Inc. 6.550% 3/15/33 300 362 News America Inc. 6.200% 12/15/34 600 723 News America Inc. 6.400% 12/15/35 365 455 News America Inc. 8.150% 10/17/36 175 234 News America Inc. 6.150% 3/1/37 100 122 News America Inc. 6.900% 8/15/39 100 131 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 25 25 Omnicom Group Inc. 5.900% 4/15/16 25 28 Omnicom Group Inc. 4.450% 8/15/20 300 333 Omnicom Group Inc. 3.625% 5/1/22 325 338 Pacific Bell Telephone Co. 7.125% 3/15/26 50 67 Qwest Corp. 7.500% 10/1/14 200 219 Qwest Corp. 6.500% 6/1/17 100 117 Qwest Corp. 7.250% 9/15/25 25 29 Qwest Corp. 6.875% 9/15/33 275 276 Qwest Corp. 7.125% 11/15/43 100 104 6 Reed Elsevier Capital Inc. 3.125% 10/15/22 282 277 Rogers Communications Inc. 6.375% 3/1/14 450 479 78 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rogers Communications Inc. 5.500% 3/15/14 150 159 Rogers Communications Inc. 6.800% 8/15/18 150 190 Telecom Italia Capital SA 5.250% 11/15/13 120 123 Telecom Italia Capital SA 6.175% 6/18/14 75 79 Telecom Italia Capital SA 4.950% 9/30/14 175 183 Telecom Italia Capital SA 5.250% 10/1/15 275 293 Telecom Italia Capital SA 7.175% 6/18/19 100 116 Telecom Italia Capital SA 6.375% 11/15/33 85 85 Telecom Italia Capital SA 6.000% 9/30/34 25 24 Telecom Italia Capital SA 7.200% 7/18/36 100 106 Telecom Italia Capital SA 7.721% 6/4/38 775 846 Telefonica Emisiones SAU 3.729% 4/27/15 100 104 Telefonica Emisiones SAU 6.421% 6/20/16 450 499 Telefonica Emisiones SAU 5.877% 7/15/19 100 108 Telefonica Emisiones SAU 5.134% 4/27/20 225 237 Telefonica Emisiones SAU 5.462% 2/16/21 225 240 Telefonica Emisiones SAU 7.045% 6/20/36 425 456 Telefonica Europe BV 8.250% 9/15/30 200 235 Thomson Reuters Corp. 5.700% 10/1/14 125 135 Thomson Reuters Corp. 4.700% 10/15/19 300 345 Thomson Reuters Corp. 5.500% 8/15/35 200 232 Thomson Reuters Corp. 5.850% 4/15/40 150 186 Time Warner Cable Inc. 7.500% 4/1/14 100 108 Time Warner Cable Inc. 3.500% 2/1/15 150 158 Time Warner Cable Inc. 5.850% 5/1/17 675 796 Time Warner Cable Inc. 6.750% 7/1/18 850 1,063 Time Warner Cable Inc. 8.250% 4/1/19 225 299 Time Warner Cable Inc. 5.000% 2/1/20 475 553 Time Warner Cable Inc. 6.550% 5/1/37 200 247 Time Warner Cable Inc. 6.750% 6/15/39 200 254 Time Warner Cable Inc. 5.875% 11/15/40 600 696 Time Warner Cable Inc. 4.500% 9/15/42 350 339 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 247 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 146 United States Cellular Corp. 6.700% 12/15/33 75 79 Verizon Communications Inc. 1.950% 3/28/14 800 815 Verizon Communications Inc. 5.550% 2/15/16 250 285 Verizon Communications Inc. 3.000% 4/1/16 25 27 Verizon Communications Inc. 2.000% 11/1/16 500 518 Verizon Communications Inc. 5.500% 4/1/17 50 59 Verizon Communications Inc. 5.500% 2/15/18 550 658 Verizon Communications Inc. 6.100% 4/15/18 50 61 Verizon Communications Inc. 8.750% 11/1/18 389 540 Verizon Communications Inc. 6.350% 4/1/19 200 253 Verizon Communications Inc. 4.600% 4/1/21 775 905 Verizon Communications Inc. 3.500% 11/1/21 100 110 Verizon Communications Inc. 5.850% 9/15/35 425 535 Verizon Communications Inc. 6.250% 4/1/37 60 79 Verizon Communications Inc. 6.400% 2/15/38 125 169 Verizon Communications Inc. 6.900% 4/15/38 290 412 Verizon Communications Inc. 4.750% 11/1/41 200 226 Verizon Global Funding Corp. 7.750% 12/1/30 425 622 Vodafone Group plc 5.375% 1/30/15 500 547 Vodafone Group plc 5.750% 3/15/16 100 115 Vodafone Group plc 5.625% 2/27/17 250 295 Vodafone Group plc 1.625% 3/20/17 625 636 Vodafone Group plc 1.250% 9/26/17 300 301 Vodafone Group plc 5.450% 6/10/19 150 183 Vodafone Group plc 2.500% 9/26/22 75 75 Vodafone Group plc 7.875% 2/15/30 50 73 Vodafone Group plc 6.150% 2/27/37 225 298 Washington Post Co. 7.250% 2/1/19 75 90 WPP Finance 2010 4.750% 11/21/21 358 387 WPP Finance 2010 3.625% 9/7/22 50 50 WPP Finance UK 8.000% 9/15/14 50 55 Consumer Cyclical (1.5%) Amazon.com Inc. 0.650% 11/27/15 150 150 Amazon.com Inc. 1.200% 11/29/17 200 199 Amazon.com Inc. 2.500% 11/29/22 150 147 AutoZone Inc. 6.500% 1/15/14 200 211 Face Market Maturity Amount Value • Coupon Date ($000) ($000) AutoZone Inc. 7.125% 8/1/18 250 313 AutoZone Inc. 2.875% 1/15/23 50 49 BorgWarner Inc. 4.625% 9/15/20 25 28 Costco Wholesale Corp. 5.500% 3/15/17 200 236 CVS Caremark Corp. 4.875% 9/15/14 50 54 CVS Caremark Corp. 3.250% 5/18/15 25 26 CVS Caremark Corp. 6.125% 8/15/16 100 117 CVS Caremark Corp. 2.750% 12/1/22 150 151 CVS Caremark Corp. 6.250% 6/1/27 375 491 CVS Caremark Corp. 6.125% 9/15/39 175 222 6 Daimler Finance North America LLC 2.625% 9/15/16 125 130 Daimler Finance North America LLC 8.500% 1/18/31 100 155 Darden Restaurants Inc. 6.200% 10/15/17 275 327 Darden Restaurants Inc. 4.500% 10/15/21 225 246 Darden Restaurants Inc. 6.800% 10/15/37 100 120 eBay Inc. 1.625% 10/15/15 75 77 eBay Inc. 1.350% 7/15/17 175 177 eBay Inc. 3.250% 10/15/20 75 81 eBay Inc. 2.600% 7/15/22 400 404 eBay Inc. 4.000% 7/15/42 25 24 Expedia Inc. 5.950% 8/15/20 75 83 Family Dollar Stores Inc. 5.000% 2/1/21 75 80 Ford Motor Co. 6.625% 10/1/28 275 314 Ford Motor Co. 6.375% 2/1/29 100 111 Ford Motor Co. 7.450% 7/16/31 375 476 Ford Motor Co. 7.400% 11/1/46 100 121 Ford Motor Credit Co. LLC 8.000% 6/1/14 175 191 Ford Motor Credit Co. LLC 8.700% 10/1/14 100 112 Ford Motor Credit Co. LLC 3.875% 1/15/15 650 677 Ford Motor Credit Co. LLC 7.000% 4/15/15 225 251 Ford Motor Credit Co. LLC 2.750% 5/15/15 100 102 Ford Motor Credit Co. LLC 12.000% 5/15/15 125 154 Ford Motor Credit Co. LLC 5.625% 9/15/15 125 137 Ford Motor Credit Co. LLC 4.207% 4/15/16 125 133 Ford Motor Credit Co. LLC 3.984% 6/15/16 550 580 Ford Motor Credit Co. LLC 8.000% 12/15/16 200 241 Ford Motor Credit Co. LLC 4.250% 2/3/17 100 107 Ford Motor Credit Co. LLC 6.625% 8/15/17 325 379 Ford Motor Credit Co. LLC 5.000% 5/15/18 525 580 Ford Motor Credit Co. LLC 8.125% 1/15/20 250 319 Ford Motor Credit Co. LLC 5.750% 2/1/21 250 287 Ford Motor Credit Co. LLC 5.875% 8/2/21 325 379 Historic TW Inc. 9.150% 2/1/23 195 282 Historic TW Inc. 6.625% 5/15/29 175 220 Home Depot Inc. 5.400% 3/1/16 175 200 Home Depot Inc. 3.950% 9/15/20 100 114 Home Depot Inc. 4.400% 4/1/21 1,100 1,289 Home Depot Inc. 5.875% 12/16/36 275 361 Home Depot Inc. 5.400% 9/15/40 75 93 Home Depot Inc. 5.950% 4/1/41 125 167 Hyatt Hotels Corp. 3.875% 8/15/16 50 53 Hyatt Hotels Corp. 5.375% 8/15/21 50 56 International Game Technology 7.500% 6/15/19 50 59 International Game Technology 5.500% 6/15/20 75 81 Johnson Controls Inc. 2.600% 12/1/16 100 104 Johnson Controls Inc. 5.000% 3/30/20 125 142 Johnson Controls Inc. 4.250% 3/1/21 250 273 Johnson Controls Inc. 3.750% 12/1/21 100 107 Johnson Controls Inc. 6.000% 1/15/36 50 59 Johnson Controls Inc. 5.250% 12/1/41 50 56 Kohl’s Corp. 6.250% 12/15/17 50 60 Kohl’s Corp. 4.000% 11/1/21 300 317 Kohl’s Corp. 6.000% 1/15/33 100 116 Lowe’s Cos. Inc. 5.000% 10/15/15 150 168 Lowe’s Cos. Inc. 5.400% 10/15/16 150 174 Lowe’s Cos. Inc. 6.100% 9/15/17 75 91 Lowe’s Cos. Inc. 3.750% 4/15/21 500 544 Lowe’s Cos. Inc. 6.875% 2/15/28 25 33 Lowe’s Cos. Inc. 6.500% 3/15/29 200 254 Lowe’s Cos. Inc. 5.800% 10/15/36 175 216 Macy’s Retail Holdings Inc. 7.875% 7/15/15 650 757 79 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Macy’s Retail Holdings Inc. 5.900% 12/1/16 107 126 Macy’s Retail Holdings Inc. 7.450% 7/15/17 325 401 Macy’s Retail Holdings Inc. 6.900% 4/1/29 225 270 Macy’s Retail Holdings Inc. 6.375% 3/15/37 125 151 Marriott International Inc. 6.200% 6/15/16 25 29 Marriott International Inc. 6.375% 6/15/17 50 59 Marriott International Inc. 3.000% 3/1/19 50 52 McDonald’s Corp. 0.750% 5/29/15 125 125 McDonald’s Corp. 5.300% 3/15/17 125 147 McDonald’s Corp. 5.800% 10/15/17 325 395 McDonald’s Corp. 5.350% 3/1/18 100 121 McDonald’s Corp. 5.000% 2/1/19 100 119 McDonald’s Corp. 1.875% 5/29/19 50 51 McDonald’s Corp. 6.300% 10/15/37 50 69 McDonald’s Corp. 5.700% 2/1/39 100 131 McDonald’s Corp. 3.700% 2/15/42 375 371 Nordstrom Inc. 6.250% 1/15/18 75 91 Nordstrom Inc. 4.750% 5/1/20 400 464 Nordstrom Inc. 4.000% 10/15/21 175 196 Nordstrom Inc. 7.000% 1/15/38 50 71 NVR Inc. 3.950% 9/15/22 75 77 O’Reilly Automotive Inc. 4.875% 1/14/21 25 28 PACCAR Financial Corp. 1.600% 3/15/17 25 25 PACCAR Inc. 6.875% 2/15/14 100 107 6 QVC Inc. 5.125% 7/2/22 25 26 Staples Inc. 9.750% 1/15/14 100 109 Target Corp. 5.375% 5/1/17 225 265 Target Corp. 6.000% 1/15/18 200 246 Target Corp. 7.000% 7/15/31 100 136 Target Corp. 6.350% 11/1/32 175 230 Target Corp. 6.500% 10/15/37 125 173 Target Corp. 7.000% 1/15/38 425 623 Target Corp. 4.000% 7/1/42 150 153 Time Warner Inc. 3.150% 7/15/15 575 607 Time Warner Inc. 5.875% 11/15/16 75 88 Time Warner Inc. 4.875% 3/15/20 350 408 Time Warner Inc. 4.700% 1/15/21 50 57 Time Warner Inc. 4.750% 3/29/21 675 772 Time Warner Inc. 7.625% 4/15/31 300 412 Time Warner Inc. 7.700% 5/1/32 375 523 Time Warner Inc. 6.500% 11/15/36 175 218 Time Warner Inc. 6.200% 3/15/40 100 122 Time Warner Inc. 6.100% 7/15/40 175 213 Time Warner Inc. 6.250% 3/29/41 50 62 TJX Cos. Inc. 6.950% 4/15/19 150 191 Toyota Motor Credit Corp. 1.000% 2/17/15 175 176 Toyota Motor Credit Corp. 3.200% 6/17/15 425 450 Toyota Motor Credit Corp. 0.875% 7/17/15 50 50 Toyota Motor Credit Corp. 2.800% 1/11/16 50 53 Toyota Motor Credit Corp. 2.000% 9/15/16 175 181 Toyota Motor Credit Corp. 2.050% 1/12/17 450 464 Toyota Motor Credit Corp. 1.250% 10/5/17 175 175 Toyota Motor Credit Corp. 4.250% 1/11/21 125 143 Toyota Motor Credit Corp. 3.400% 9/15/21 75 81 Toyota Motor Credit Corp. 3.300% 1/12/22 275 300 VF Corp. 5.950% 11/1/17 75 89 VF Corp. 3.500% 9/1/21 200 212 VF Corp. 6.450% 11/1/37 50 67 Viacom Inc. 1.250% 2/27/15 150 151 Viacom Inc. 2.500% 12/15/16 175 183 Viacom Inc. 3.500% 4/1/17 50 54 Viacom Inc. 6.125% 10/5/17 75 90 Viacom Inc. 5.625% 9/15/19 275 328 Viacom Inc. 3.875% 12/15/21 25 27 Viacom Inc. 3.125% 6/15/22 50 51 Viacom Inc. 6.875% 4/30/36 375 499 6 Viacom Inc. 4.375% 3/15/43 106 103 Wal-Mart Stores Inc. 1.625% 4/15/14 350 356 Wal-Mart Stores Inc. 4.500% 7/1/15 225 247 Wal-Mart Stores Inc. 1.500% 10/25/15 190 196 Wal-Mart Stores Inc. 5.375% 4/5/17 25 30 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wal-Mart Stores Inc. 5.800% 2/15/18 200 245 Wal-Mart Stores Inc. 3.625% 7/8/20 25 28 Wal-Mart Stores Inc. 3.250% 10/25/20 325 353 Wal-Mart Stores Inc. 4.250% 4/15/21 200 234 Wal-Mart Stores Inc. 5.875% 4/5/27 725 977 Wal-Mart Stores Inc. 7.550% 2/15/30 175 258 Wal-Mart Stores Inc. 5.250% 9/1/35 150 182 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,264 Wal-Mart Stores Inc. 6.200% 4/15/38 300 407 Wal-Mart Stores Inc. 5.625% 4/15/41 475 614 Walgreen Co. 1.000% 3/13/15 225 225 Walgreen Co. 1.800% 9/15/17 50 50 Walgreen Co. 4.400% 9/15/42 75 76 Walt Disney Co. 0.875% 12/1/14 175 176 Walt Disney Co. 0.450% 12/1/15 100 100 Walt Disney Co. 5.625% 9/15/16 375 437 Walt Disney Co. 1.100% 12/1/17 400 401 Walt Disney Co. 5.875% 12/15/17 175 214 Walt Disney Co. 2.750% 8/16/21 100 104 Walt Disney Co. 2.350% 12/1/22 75 76 Walt Disney Co. 4.375% 8/16/41 75 83 Walt Disney Co. 4.125% 12/1/41 275 292 Walt Disney Co. 3.700% 12/1/42 125 123 Western Union Co. 5.930% 10/1/16 125 137 Western Union Co. 5.253% 4/1/20 133 143 Western Union Co. 6.200% 11/17/36 75 77 Western Union Co. 6.200% 6/21/40 200 201 Wyndham Worldwide Corp. 2.950% 3/1/17 200 205 Wyndham Worldwide Corp. 4.250% 3/1/22 175 181 Yum! Brands Inc. 6.250% 4/15/16 50 57 Yum! Brands Inc. 6.250% 3/15/18 50 61 Yum! Brands Inc. 6.875% 11/15/37 225 310 Consumer Noncyclical (3.0%) Abbott Laboratories 4.125% 5/27/20 25 29 Abbott Laboratories 6.150% 11/30/37 175 242 Abbott Laboratories 6.000% 4/1/39 25 34 Abbott Laboratories 5.300% 5/27/40 300 388 6 AbbVie Inc. 1.200% 11/6/15 350 352 6 AbbVie Inc. 1.750% 11/6/17 600 606 6 AbbVie Inc. 2.000% 11/6/18 225 227 6 AbbVie Inc. 2.900% 11/6/22 500 509 6 AbbVie Inc. 4.400% 11/6/42 100 107 Allergan Inc. 5.750% 4/1/16 25 29 Altria Group Inc. 4.125% 9/11/15 475 516 Altria Group Inc. 9.700% 11/10/18 192 269 Altria Group Inc. 9.250% 8/6/19 185 257 Altria Group Inc. 2.850% 8/9/22 75 74 Altria Group Inc. 9.950% 11/10/38 150 247 Altria Group Inc. 10.200% 2/6/39 650 1,086 Altria Group Inc. 4.250% 8/9/42 150 146 AmerisourceBergen Corp. 5.875% 9/15/15 150 170 AmerisourceBergen Corp. 4.875% 11/15/19 25 29 Amgen Inc. 1.875% 11/15/14 200 205 Amgen Inc. 4.850% 11/18/14 100 108 Amgen Inc. 2.300% 6/15/16 150 156 Amgen Inc. 2.500% 11/15/16 200 210 Amgen Inc. 2.125% 5/15/17 225 234 Amgen Inc. 5.850% 6/1/17 150 178 Amgen Inc. 5.700% 2/1/19 75 91 Amgen Inc. 3.450% 10/1/20 225 240 Amgen Inc. 4.100% 6/15/21 150 166 Amgen Inc. 3.875% 11/15/21 200 220 Amgen Inc. 3.625% 5/15/22 225 242 Amgen Inc. 6.375% 6/1/37 125 158 Amgen Inc. 6.900% 6/1/38 275 369 Amgen Inc. 6.400% 2/1/39 175 226 Amgen Inc. 5.750% 3/15/40 125 152 Amgen Inc. 4.950% 10/1/41 150 166 Amgen Inc. 5.150% 11/15/41 325 365 Amgen Inc. 5.650% 6/15/42 175 211 80 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Amgen Inc. 5.375% 5/15/43 75 88 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 75 90 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 150 205 Anheuser-Busch Cos. Inc. 5.750% 4/1/36 115 146 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 275 279 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 200 217 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 294 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 318 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 525 530 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 575 766 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 230 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 610 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 179 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 88 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 200 201 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 246 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 325 452 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 225 225 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 90 Archer-Daniels-Midland Co. 4.479% 3/1/21 225 254 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 123 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 321 Archer-Daniels-Midland Co. 5.765% 3/1/41 50 62 6 Archer-Daniels-Midland Co. 4.016% 4/16/43 25 24 AstraZeneca plc 5.400% 6/1/14 75 80 AstraZeneca plc 5.900% 9/15/17 550 669 AstraZeneca plc 1.950% 9/18/19 25 25 AstraZeneca plc 6.450% 9/15/37 450 609 AstraZeneca plc 4.000% 9/18/42 250 253 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 50 56 Baxter International Inc. 6.250% 12/1/37 300 409 Baxter International Inc. 3.650% 8/15/42 25 25 Beam Inc. 5.375% 1/15/16 45 50 Beam Inc. 1.875% 5/15/17 25 26 Beam Inc. 3.250% 5/15/22 50 52 Beam Inc. 5.875% 1/15/36 50 58 Becton Dickinson & Co. 3.250% 11/12/20 300 321 Becton Dickinson & Co. 3.125% 11/8/21 65 69 Becton Dickinson & Co. 5.000% 5/15/19 50 59 Biogen Idec Inc. 6.875% 3/1/18 325 405 Boston Scientific Corp. 4.500% 1/15/15 200 213 Boston Scientific Corp. 6.250% 11/15/15 325 367 Boston Scientific Corp. 6.000% 1/15/20 200 234 Boston Scientific Corp. 7.000% 11/15/35 25 31 Boston Scientific Corp. 7.375% 1/15/40 50 68 Bottling Group LLC 5.500% 4/1/16 250 286 Bottling Group LLC 5.125% 1/15/19 100 118 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 60 Bristol-Myers Squibb Co. 2.000% 8/1/22 275 267 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 277 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 141 Bristol-Myers Squibb Co. 5.875% 11/15/36 112 145 Bristol-Myers Squibb Co. 6.125% 5/1/38 50 67 Bristol-Myers Squibb Co. 3.250% 8/1/42 75 69 Brown-Forman Corp. 1.000% 1/15/18 25 25 Brown-Forman Corp. 2.250% 1/15/23 50 49 Brown-Forman Corp. 3.750% 1/15/43 25 25 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 184 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 27 Bunge Ltd. Finance Corp. 4.100% 3/15/16 50 54 Bunge Ltd. Finance Corp. 8.500% 6/15/19 425 544 Campbell Soup Co. 3.050% 7/15/17 25 27 Campbell Soup Co. 4.250% 4/15/21 100 113 Campbell Soup Co. 3.800% 8/2/42 75 73 Cardinal Health Inc. 4.000% 6/15/15 50 54 Cardinal Health Inc. 4.625% 12/15/20 125 142 CareFusion Corp. 5.125% 8/1/14 50 53 CareFusion Corp. 6.375% 8/1/19 50 60 3 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 200 205 Celgene Corp. 2.450% 10/15/15 50 52 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Celgene Corp. 1.900% 8/15/17 75 76 Celgene Corp. 3.950% 10/15/20 25 27 Celgene Corp. 3.250% 8/15/22 175 178 Celgene Corp. 5.700% 10/15/40 50 58 Church & Dwight Co. Inc. 3.350% 12/15/15 50 53 Clorox Co. 5.000% 1/15/15 250 270 Clorox Co. 3.800% 11/15/21 100 109 Coca-Cola Co. 3.625% 3/15/14 100 104 Coca-Cola Co. 0.750% 3/13/15 325 327 Coca-Cola Co. 1.500% 11/15/15 200 205 Coca-Cola Co. 1.800% 9/1/16 450 465 Coca-Cola Co. 5.350% 11/15/17 450 537 Coca-Cola Co. 4.875% 3/15/19 200 239 Coca-Cola Co. 3.150% 11/15/20 125 136 Coca-Cola Co. 3.300% 9/1/21 250 277 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 319 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 112 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 400 431 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 25 27 Colgate-Palmolive Co. 0.600% 11/15/14 50 50 Colgate-Palmolive Co. 1.300% 1/15/17 200 204 Colgate-Palmolive Co. 2.450% 11/15/21 75 77 ConAgra Foods Inc. 3.250% 9/15/22 125 126 ConAgra Foods Inc. 7.125% 10/1/26 150 192 Covidien International Finance SA 1.350% 5/29/15 175 177 Covidien International Finance SA 6.000% 10/15/17 225 273 Covidien International Finance SA 3.200% 6/15/22 200 210 Covidien International Finance SA 6.550% 10/15/37 175 245 CR Bard Inc. 1.375% 1/15/18 75 75 Delhaize Group SA 5.700% 10/1/40 200 188 DENTSPLY International Inc. 2.750% 8/15/16 75 78 Diageo Capital plc 1.500% 5/11/17 1,200 1,218 Diageo Capital plc 5.750% 10/23/17 25 30 Diageo Capital plc 4.828% 7/15/20 300 352 Diageo Finance BV 5.300% 10/28/15 75 84 Diageo Investment Corp. 2.875% 5/11/22 100 103 Diageo Investment Corp. 4.250% 5/11/42 75 79 Dignity Health California GO 3.125% 11/1/22 50 50 Dignity Health California GO 4.500% 11/1/42 200 198 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 75 79 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 70 88 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 125 128 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 75 74 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 50 50 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 36 Eli Lilly & Co. 4.200% 3/6/14 150 157 Eli Lilly & Co. 5.200% 3/15/17 150 175 Eli Lilly & Co. 5.500% 3/15/27 150 190 Eli Lilly & Co. 5.550% 3/15/37 150 188 Energizer Holdings Inc. 4.700% 5/19/21 50 53 Energizer Holdings Inc. 4.700% 5/24/22 25 27 Estee Lauder Cos. Inc. 2.350% 8/15/22 75 74 Estee Lauder Cos. Inc. 3.700% 8/15/42 25 24 Express Scripts Holding Co. 6.250% 6/15/14 75 81 6 Express Scripts Holding Co. 2.100% 2/12/15 325 332 Express Scripts Holding Co. 3.125% 5/15/16 100 105 6 Express Scripts Holding Co. 2.650% 2/15/17 350 364 Express Scripts Holding Co. 7.250% 6/15/19 50 64 6 Express Scripts Holding Co. 4.750% 11/15/21 150 170 6 Express Scripts Holding Co. 3.900% 2/15/22 100 107 6 Express Scripts Holding Co. 6.125% 11/15/41 175 223 Flowers Foods Inc. 4.375% 4/1/22 75 77 Genentech Inc. 4.750% 7/15/15 50 55 Genentech Inc. 5.250% 7/15/35 375 452 General Mills Inc. 5.700% 2/15/17 150 176 General Mills Inc. 5.650% 2/15/19 775 945 General Mills Inc. 3.150% 12/15/21 25 26 Gilead Sciences Inc. 2.400% 12/1/14 100 103 Gilead Sciences Inc. 4.500% 4/1/21 150 171 Gilead Sciences Inc. 4.400% 12/1/21 400 456 Gilead Sciences Inc. 5.650% 12/1/41 100 124 81 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 394 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 486 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 650 894 GlaxoSmithKline Capital plc 1.500% 5/8/17 525 534 GlaxoSmithKline Capital plc 2.850% 5/8/22 100 104 Hasbro Inc. 6.300% 9/15/17 175 203 Hasbro Inc. 6.350% 3/15/40 300 371 Hershey Co. 5.450% 9/1/16 50 58 Hershey Co. 1.500% 11/1/16 100 102 Hershey Co. 4.125% 12/1/20 50 57 HJ Heinz Co. 2.850% 3/1/22 50 51 HJ Heinz Finance Co. 6.750% 3/15/32 225 285 Hormel Foods Corp. 4.125% 4/15/21 25 28 Hospira Inc. 5.900% 6/15/14 75 80 Hospira Inc. 5.600% 9/15/40 50 53 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 25 28 Ingredion Inc. 6.625% 4/15/37 25 31 JM Smucker Co. 3.500% 10/15/21 50 53 Johnson & Johnson 5.550% 8/15/17 500 605 Johnson & Johnson 6.950% 9/1/29 25 36 Johnson & Johnson 4.950% 5/15/33 150 182 Johnson & Johnson 5.950% 8/15/37 200 277 Johnson & Johnson 4.500% 9/1/40 150 176 Kaiser Foundation Hospitals 3.500% 4/1/22 50 53 Kaiser Foundation Hospitals 4.875% 4/1/42 100 113 Kellogg Co. 1.875% 11/17/16 350 360 Kellogg Co. 4.150% 11/15/19 125 141 Kellogg Co. 4.000% 12/15/20 500 558 Kellogg Co. 3.125% 5/17/22 50 52 Kimberly-Clark Corp. 4.875% 8/15/15 200 222 Kimberly-Clark Corp. 6.125% 8/1/17 275 337 Kimberly-Clark Corp. 6.250% 7/15/18 50 63 Kimberly-Clark Corp. 3.625% 8/1/20 140 155 Kimberly-Clark Corp. 5.300% 3/1/41 350 446 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 243 Koninklijke Philips Electronics NV 3.750% 3/15/22 300 327 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 237 Koninklijke Philips Electronics NV 5.000% 3/15/42 50 56 6 Kraft Foods Group Inc. 1.625% 6/4/15 50 51 6 Kraft Foods Group Inc. 2.250% 6/5/17 150 155 6 Kraft Foods Group Inc. 6.125% 8/23/18 75 92 6 Kraft Foods Group Inc. 5.375% 2/10/20 65 78 6 Kraft Foods Group Inc. 3.500% 6/6/22 150 160 6 Kraft Foods Group Inc. 6.875% 1/26/39 575 772 6 Kraft Foods Group Inc. 5.000% 6/4/42 325 366 Kroger Co. 3.900% 10/1/15 500 539 Kroger Co. 2.200% 1/15/17 100 103 Kroger Co. 6.150% 1/15/20 75 91 Kroger Co. 8.000% 9/15/29 125 167 Kroger Co. 7.500% 4/1/31 100 129 Kroger Co. 6.900% 4/15/38 75 96 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 85 Laboratory Corp. of America Holdings 2.200% 8/23/17 25 26 Laboratory Corp. of America Holdings 3.750% 8/23/22 25 27 Life Technologies Corp. 4.400% 3/1/15 100 107 Life Technologies Corp. 3.500% 1/15/16 50 53 Life Technologies Corp. 6.000% 3/1/20 125 148 Life Technologies Corp. 5.000% 1/15/21 75 84 Lorillard Tobacco Co. 3.500% 8/4/16 50 53 Lorillard Tobacco Co. 8.125% 6/23/19 175 223 Lorillard Tobacco Co. 7.000% 8/4/41 75 89 Mattel Inc. 5.450% 11/1/41 50 56 McCormick & Co. Inc. 3.900% 7/15/21 50 55 McKesson Corp. 3.250% 3/1/16 425 455 McKesson Corp. 4.750% 3/1/21 25 29 McKesson Corp. 6.000% 3/1/41 475 629 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 26 Mead Johnson Nutrition Co. 4.900% 11/1/19 600 687 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 121 Medco Health Solutions Inc. 2.750% 9/15/15 300 314 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Medco Health Solutions Inc. 7.125% 3/15/18 250 312 Medtronic Inc. 4.500% 3/15/14 75 79 Medtronic Inc. 3.000% 3/15/15 250 262 Medtronic Inc. 4.750% 9/15/15 100 111 Medtronic Inc. 5.600% 3/15/19 25 30 Medtronic Inc. 4.450% 3/15/20 125 145 Medtronic Inc. 6.500% 3/15/39 25 35 Medtronic Inc. 5.550% 3/15/40 350 455 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 50 58 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 150 146 Merck & Co. Inc. 4.750% 3/1/15 200 218 Merck & Co. Inc. 4.000% 6/30/15 100 109 Merck & Co. Inc. 2.250% 1/15/16 75 78 Merck & Co. Inc. 6.000% 9/15/17 200 244 Merck & Co. Inc. 1.100% 1/31/18 50 50 Merck & Co. Inc. 5.000% 6/30/19 100 120 Merck & Co. Inc. 3.875% 1/15/21 250 279 Merck & Co. Inc. 2.400% 9/15/22 250 250 Merck & Co. Inc. 6.400% 3/1/28 50 69 Merck & Co. Inc. 5.950% 12/1/28 75 98 Merck & Co. Inc. 6.500% 12/1/33 75 107 Merck & Co. Inc. 5.750% 11/15/36 350 462 Merck & Co. Inc. 6.550% 9/15/37 125 178 Merck & Co. Inc. 5.850% 6/30/39 75 101 Merck & Co. Inc. 3.600% 9/15/42 75 74 Molson Coors Brewing Co. 2.000% 5/1/17 25 26 Molson Coors Brewing Co. 3.500% 5/1/22 25 26 Molson Coors Brewing Co. 5.000% 5/1/42 100 112 Mondelez International Inc. 6.750% 2/19/14 75 80 Mondelez International Inc. 4.125% 2/9/16 925 1,007 Mondelez International Inc. 6.500% 8/11/17 475 580 Mondelez International Inc. 5.375% 2/10/20 435 527 Mondelez International Inc. 6.500% 11/1/31 200 260 Mondelez International Inc. 7.000% 8/11/37 400 554 Mondelez International Inc. 6.875% 2/1/38 575 793 Mondelez International Inc. 6.875% 1/26/39 25 34 Mondelez International Inc. 6.500% 2/9/40 225 302 Newell Rubbermaid Inc. 2.050% 12/1/17 300 303 Novant Health Inc. 5.850% 11/1/19 150 175 Novartis Capital Corp. 4.125% 2/10/14 525 546 Novartis Capital Corp. 2.900% 4/24/15 125 132 Novartis Capital Corp. 2.400% 9/21/22 75 75 Novartis Capital Corp. 3.700% 9/21/42 75 74 Novartis Securities Investment Ltd. 5.125% 2/10/19 650 774 Pepsi Bottling Group Inc. 7.000% 3/1/29 275 394 PepsiAmericas Inc. 5.000% 5/15/17 100 115 PepsiCo Inc. 3.750% 3/1/14 350 363 PepsiCo Inc. 0.750% 3/5/15 100 100 PepsiCo Inc. 0.700% 8/13/15 450 452 PepsiCo Inc. 2.500% 5/10/16 200 210 PepsiCo Inc. 1.250% 8/13/17 200 201 PepsiCo Inc. 5.000% 6/1/18 325 386 PepsiCo Inc. 7.900% 11/1/18 275 371 PepsiCo Inc. 4.500% 1/15/20 25 29 PepsiCo Inc. 3.000% 8/25/21 150 159 PepsiCo Inc. 2.750% 3/5/22 275 284 PepsiCo Inc. 5.500% 1/15/40 250 316 PepsiCo Inc. 4.875% 11/1/40 200 232 PepsiCo Inc. 4.000% 3/5/42 175 181 PerkinElmer Inc. 5.000% 11/15/21 75 83 Pfizer Inc. 5.350% 3/15/15 700 771 Pfizer Inc. 6.200% 3/15/19 600 759 Pfizer Inc. 7.200% 3/15/39 275 419 Pharmacia Corp. 6.600% 12/1/28 75 100 Philip Morris International Inc. 6.875% 3/17/14 150 161 Philip Morris International Inc. 2.500% 5/16/16 700 735 Philip Morris International Inc. 1.625% 3/20/17 50 51 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 5.650% 5/16/18 325 395 82 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philip Morris International Inc. 6.375% 5/16/38 200 271 Philip Morris International Inc. 4.375% 11/15/41 425 450 Philip Morris International Inc. 4.500% 3/20/42 50 54 Philip Morris International Inc. 3.875% 8/21/42 25 25 3 Procter & Gamble - Esop 9.360% 1/1/21 347 461 Procter & Gamble Co. 4.950% 8/15/14 50 54 Procter & Gamble Co. 3.500% 2/15/15 150 159 Procter & Gamble Co. 1.450% 8/15/16 50 51 Procter & Gamble Co. 4.700% 2/15/19 100 118 Procter & Gamble Co. 6.450% 1/15/26 75 104 Procter & Gamble Co. 5.550% 3/5/37 325 435 Quest Diagnostics Inc. 5.450% 11/1/15 200 222 Quest Diagnostics Inc. 6.950% 7/1/37 75 97 Ralcorp Holdings Inc. 6.625% 8/15/39 250 302 Reynolds American Inc. 1.050% 10/30/15 25 25 Reynolds American Inc. 6.750% 6/15/17 150 181 Reynolds American Inc. 3.250% 11/1/22 75 75 Reynolds American Inc. 7.250% 6/15/37 125 165 Reynolds American Inc. 4.750% 11/1/42 75 76 Safeway Inc. 6.250% 3/15/14 150 158 Safeway Inc. 6.350% 8/15/17 100 114 Safeway Inc. 5.000% 8/15/19 125 134 Safeway Inc. 3.950% 8/15/20 250 248 Safeway Inc. 7.250% 2/1/31 75 81 Sanofi 1.625% 3/28/14 50 51 Sanofi 2.625% 3/29/16 200 211 Sanofi 4.000% 3/29/21 600 681 St. Jude Medical Inc. 3.750% 7/15/14 225 235 Stryker Corp. 3.000% 1/15/15 50 52 Stryker Corp. 2.000% 9/30/16 100 104 Stryker Corp. 4.375% 1/15/20 50 57 Sysco Corp. 5.250% 2/12/18 100 119 Sysco Corp. 5.375% 9/21/35 100 123 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 75 78 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 25 27 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 125 126 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 200 261 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 100 105 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 75 80 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 50 51 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 25 25 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 78 Thermo Fisher Scientific Inc. 3.200% 5/1/15 200 211 Thermo Fisher Scientific Inc. 2.250% 8/15/16 500 520 Thermo Fisher Scientific Inc. 4.500% 3/1/21 300 336 Tyson Foods Inc. 4.500% 6/15/22 275 298 Unilever Capital Corp. 3.650% 2/15/14 25 26 Unilever Capital Corp. 2.750% 2/10/16 500 529 Unilever Capital Corp. 4.250% 2/10/21 200 231 Unilever Capital Corp. 5.900% 11/15/32 50 68 UST LLC 5.750% 3/1/18 75 89 Watson Pharmaceuticals Inc. 1.875% 10/1/17 100 101 Watson Pharmaceuticals Inc. 3.250% 10/1/22 675 691 Watson Pharmaceuticals Inc. 4.625% 10/1/42 50 52 Wyeth LLC 5.500% 2/1/14 50 53 Wyeth LLC 5.500% 2/15/16 200 228 Wyeth LLC 5.450% 4/1/17 50 59 Wyeth LLC 6.450% 2/1/24 100 135 Wyeth LLC 6.500% 2/1/34 250 342 Wyeth LLC 6.000% 2/15/36 175 229 Wyeth LLC 5.950% 4/1/37 650 864 Zimmer Holdings Inc. 1.400% 11/30/14 75 76 Zimmer Holdings Inc. 4.625% 11/30/19 50 57 Zimmer Holdings Inc. 3.375% 11/30/21 100 104 Zimmer Holdings Inc. 5.750% 11/30/39 50 61 Energy (1.7%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 162 Anadarko Petroleum Corp. 7.625% 3/15/14 150 162 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Anadarko Petroleum Corp. 5.950% 9/15/16 500 575 Anadarko Petroleum Corp. 6.450% 9/15/36 775 963 Anadarko Petroleum Corp. 7.950% 6/15/39 25 36 Anadarko Petroleum Corp. 6.200% 3/15/40 275 341 Apache Corp. 5.625% 1/15/17 100 117 Apache Corp. 1.750% 4/15/17 75 77 Apache Corp. 6.900% 9/15/18 150 191 Apache Corp. 3.625% 2/1/21 75 82 Apache Corp. 6.000% 1/15/37 350 440 Apache Corp. 5.100% 9/1/40 350 397 Apache Corp. 4.750% 4/15/43 200 216 Baker Hughes Inc. 3.200% 8/15/21 300 319 Baker Hughes Inc. 6.875% 1/15/29 100 137 Baker Hughes Inc. 5.125% 9/15/40 275 329 BP Capital Markets plc 3.625% 5/8/14 50 52 BP Capital Markets plc 1.700% 12/5/14 500 510 BP Capital Markets plc 3.875% 3/10/15 275 294 BP Capital Markets plc 3.125% 10/1/15 450 478 BP Capital Markets plc 3.200% 3/11/16 225 240 BP Capital Markets plc 2.248% 11/1/16 500 520 BP Capital Markets plc 1.846% 5/5/17 225 230 BP Capital Markets plc 1.375% 11/6/17 200 200 BP Capital Markets plc 4.750% 3/10/19 175 203 BP Capital Markets plc 4.500% 10/1/20 225 259 BP Capital Markets plc 4.742% 3/11/21 350 409 BP Capital Markets plc 3.245% 5/6/22 250 262 BP Capital Markets plc 2.500% 11/6/22 25 25 Burlington Resources Finance Co. 7.400% 12/1/31 175 249 Cameron International Corp. 6.375% 7/15/18 100 121 Cameron International Corp. 7.000% 7/15/38 100 135 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 161 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 146 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 266 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 303 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 159 Canadian Natural Resources Ltd. 6.500% 2/15/37 150 194 Cenovus Energy Inc. 4.500% 9/15/14 150 159 Cenovus Energy Inc. 5.700% 10/15/19 50 61 Cenovus Energy Inc. 6.750% 11/15/39 450 607 Cenovus Energy Inc. 4.450% 9/15/42 150 156 Chevron Corp. 1.104% 12/5/17 275 277 Chevron Corp. 4.950% 3/3/19 275 328 Chevron Corp. 2.355% 12/5/22 275 276 ConocoPhillips 4.750% 2/1/14 33 34 ConocoPhillips 4.600% 1/15/15 500 540 ConocoPhillips 5.750% 2/1/19 875 1,078 ConocoPhillips 5.900% 10/15/32 50 64 ConocoPhillips 5.900% 5/15/38 50 66 ConocoPhillips 6.500% 2/1/39 500 707 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 293 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 200 254 ConocoPhillips Holding Co. 6.950% 4/15/29 150 208 Devon Energy Corp. 5.625% 1/15/14 100 105 Devon Energy Corp. 2.400% 7/15/16 50 52 Devon Energy Corp. 1.875% 5/15/17 100 102 Devon Energy Corp. 4.000% 7/15/21 100 111 Devon Energy Corp. 3.250% 5/15/22 125 130 Devon Energy Corp. 7.950% 4/15/32 50 74 Devon Energy Corp. 5.600% 7/15/41 250 296 Devon Energy Corp. 4.750% 5/15/42 75 80 Devon Financing Corp. LLC 7.875% 9/30/31 300 435 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 28 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 93 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 128 Encana Corp. 5.900% 12/1/17 225 267 Encana Corp. 6.500% 8/15/34 325 398 Encana Corp. 6.625% 8/15/37 125 159 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 106 Ensco plc 3.250% 3/15/16 125 133 Ensco plc 4.700% 3/15/21 225 253 EOG Resources Inc. 2.950% 6/1/15 125 132 83 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) EOG Resources Inc. 5.875% 9/15/17 125 151 EOG Resources Inc. 4.400% 6/1/20 100 115 EOG Resources Inc. 4.100% 2/1/21 350 399 EOG Resources Inc. 2.625% 3/15/23 200 201 EQT Corp. 6.500% 4/1/18 350 405 FMC Technologies Inc. 2.000% 10/1/17 100 101 FMC Technologies Inc. 3.450% 10/1/22 25 26 Halliburton Co. 6.150% 9/15/19 200 252 Halliburton Co. 6.700% 9/15/38 125 174 Halliburton Co. 7.450% 9/15/39 200 303 Hess Corp. 7.875% 10/1/29 350 486 Hess Corp. 7.125% 3/15/33 100 133 Hess Corp. 5.600% 2/15/41 250 294 Husky Energy Inc. 5.900% 6/15/14 300 322 Husky Energy Inc. 6.150% 6/15/19 100 123 Husky Energy Inc. 6.800% 9/15/37 50 66 Kerr-McGee Corp. 6.950% 7/1/24 250 316 Kerr-McGee Corp. 7.875% 9/15/31 50 66 Marathon Oil Corp. 0.900% 11/1/15 275 275 Marathon Oil Corp. 6.000% 10/1/17 125 150 Marathon Oil Corp. 5.900% 3/15/18 46 56 Marathon Oil Corp. 2.800% 11/1/22 175 176 Marathon Oil Corp. 6.800% 3/15/32 300 391 Marathon Petroleum Corp. 3.500% 3/1/16 250 267 Marathon Petroleum Corp. 5.125% 3/1/21 375 441 Murphy Oil Corp. 2.500% 12/1/17 200 201 Murphy Oil Corp. 4.000% 6/1/22 50 50 Murphy Oil Corp. 5.125% 12/1/42 125 121 Nabors Industries Inc. 6.150% 2/15/18 450 530 Nabors Industries Inc. 5.000% 9/15/20 175 191 National Oilwell Varco Inc. 1.350% 12/1/17 200 201 National Oilwell Varco Inc. 2.600% 12/1/22 275 279 National Oilwell Varco Inc. 3.950% 12/1/42 300 303 Nexen Inc. 7.875% 3/15/32 50 71 Nexen Inc. 6.400% 5/15/37 300 389 Nexen Inc. 7.500% 7/30/39 200 290 Noble Energy Inc. 8.250% 3/1/19 400 525 Noble Energy Inc. 4.150% 12/15/21 175 192 Noble Holding International Ltd. 2.500% 3/15/17 100 104 Noble Holding International Ltd. 4.900% 8/1/20 125 140 Noble Holding International Ltd. 3.950% 3/15/22 50 53 Noble Holding International Ltd. 6.200% 8/1/40 100 118 Noble Holding International Ltd. 6.050% 3/1/41 150 175 Noble Holding International Ltd. 5.250% 3/15/42 100 106 Occidental Petroleum Corp. 2.500% 2/1/16 200 210 Occidental Petroleum Corp. 1.500% 2/15/18 750 760 Occidental Petroleum Corp. 4.100% 2/1/21 350 399 Petro-Canada 7.875% 6/15/26 25 36 Petro-Canada 7.000% 11/15/28 100 128 Petro-Canada 5.350% 7/15/33 150 168 Petro-Canada 6.800% 5/15/38 125 171 6 Phillips 66 1.950% 3/5/15 125 128 6 Phillips 66 2.950% 5/1/17 350 370 6 Phillips 66 4.300% 4/1/22 275 307 6 Phillips 66 5.875% 5/1/42 175 209 Pioneer Natural Resources Co. 3.950% 7/15/22 450 473 Pride International Inc. 6.875% 8/15/20 275 347 Rowan Cos. Inc. 5.000% 9/1/17 175 195 Rowan Cos. Inc. 7.875% 8/1/19 75 93 Shell International Finance BV 4.000% 3/21/14 300 313 Shell International Finance BV 3.100% 6/28/15 1,425 1,511 Shell International Finance BV 3.250% 9/22/15 100 107 Shell International Finance BV 0.625% 12/4/15 25 25 Shell International Finance BV 4.300% 9/22/19 550 635 Shell International Finance BV 6.375% 12/15/38 475 663 Southwestern Energy Co. 4.100% 3/15/22 75 81 Suncor Energy Inc. 6.100% 6/1/18 25 31 Suncor Energy Inc. 5.950% 12/1/34 75 90 Suncor Energy Inc. 6.500% 6/15/38 925 1,246 Talisman Energy Inc. 5.125% 5/15/15 50 54 Talisman Energy Inc. 7.750% 6/1/19 200 259 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Talisman Energy Inc. 3.750% 2/1/21 225 241 Talisman Energy Inc. 5.850% 2/1/37 150 169 Tosco Corp. 8.125% 2/15/30 100 148 Total Capital Canada Ltd. 1.625% 1/28/14 300 304 Total Capital International SA 1.550% 6/28/17 350 355 Total Capital International SA 2.875% 2/17/22 300 313 Total Capital International SA 2.700% 1/25/23 50 51 Total Capital SA 3.000% 6/24/15 450 475 Total Capital SA 4.450% 6/24/20 375 435 Total Capital SA 4.125% 1/28/21 125 142 Transocean Inc. 4.950% 11/15/15 850 930 Transocean Inc. 2.500% 10/15/17 75 76 Transocean Inc. 6.000% 3/15/18 75 88 Transocean Inc. 6.500% 11/15/20 150 181 Transocean Inc. 3.800% 10/15/22 75 77 Transocean Inc. 7.500% 4/15/31 175 218 Transocean Inc. 6.800% 3/15/38 150 184 Valero Energy Corp. 9.375% 3/15/19 100 137 Valero Energy Corp. 6.125% 2/1/20 75 91 Valero Energy Corp. 7.500% 4/15/32 725 928 Weatherford International Inc. 6.350% 6/15/17 250 287 Weatherford International Inc. 6.800% 6/15/37 150 163 Weatherford International Ltd. 6.000% 3/15/18 750 858 Weatherford International Ltd. 6.500% 8/1/36 275 307 XTO Energy Inc. 6.250% 8/1/17 375 465 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 300 326 Cintas Corp. No 2 6.125% 12/1/17 150 180 Cintas Corp. No 2 3.250% 6/1/22 75 77 Fluor Corp. 3.375% 9/15/21 75 79 Massachusetts Institute of Technology GO 5.600% 7/1/11 200 291 6 URS Corp. 5.000% 4/1/22 150 154 Technology (1.0%) Adobe Systems Inc. 3.250% 2/1/15 100 105 Adobe Systems Inc. 4.750% 2/1/20 175 196 Agilent Technologies Inc. 5.500% 9/14/15 50 56 Agilent Technologies Inc. 6.500% 11/1/17 400 484 Agilent Technologies Inc. 3.200% 10/1/22 275 276 Altera Corp. 1.750% 5/15/17 50 51 Amphenol Corp. 4.750% 11/15/14 100 107 Analog Devices Inc. 5.000% 7/1/14 100 107 Applied Materials Inc. 2.650% 6/15/16 50 53 Applied Materials Inc. 4.300% 6/15/21 650 724 Applied Materials Inc. 5.850% 6/15/41 150 183 Arrow Electronics Inc. 3.375% 11/1/15 75 78 Autodesk Inc. 1.950% 12/15/17 25 25 Autodesk Inc. 3.600% 12/15/22 25 25 Avnet Inc. 5.875% 6/15/20 200 219 BMC Software Inc. 7.250% 6/1/18 50 59 BMC Software Inc. 4.500% 12/1/22 25 26 Broadcom Corp. 1.500% 11/1/13 50 50 Broadcom Corp. 2.700% 11/1/18 50 54 6 Broadcom Corp. 2.500% 8/15/22 325 322 CA Inc. 5.375% 12/1/19 175 199 Cisco Systems Inc. 1.625% 3/14/14 450 457 Cisco Systems Inc. 2.900% 11/17/14 125 131 Cisco Systems Inc. 5.500% 2/22/16 200 229 Cisco Systems Inc. 3.150% 3/14/17 50 54 Cisco Systems Inc. 4.950% 2/15/19 475 563 Cisco Systems Inc. 4.450% 1/15/20 825 957 Cisco Systems Inc. 5.900% 2/15/39 200 260 Cisco Systems Inc. 5.500% 1/15/40 275 350 Computer Sciences Corp. 6.500% 3/15/18 50 58 Corning Inc. 6.625% 5/15/19 25 32 Corning Inc. 4.700% 3/15/37 300 310 Corning Inc. 5.750% 8/15/40 75 88 Dell Inc. 2.300% 9/10/15 75 77 Dell Inc. 5.650% 4/15/18 200 232 84 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Dell Inc. 5.875% 6/15/19 75 87 Dell Inc. 6.500% 4/15/38 100 115 Dun & Bradstreet Corp. 4.375% 12/1/22 50 51 Equifax Inc. 4.450% 12/1/14 50 53 Equifax Inc. 6.300% 7/1/17 25 29 Fiserv Inc. 3.125% 10/1/15 50 52 Fiserv Inc. 6.800% 11/20/17 150 181 Fiserv Inc. 3.500% 10/1/22 150 151 GOOGLE Inc. 2.125% 5/19/16 25 26 Google Inc. 3.625% 5/19/21 150 167 Harris Corp. 5.000% 10/1/15 125 138 Harris Corp. 4.400% 12/15/20 50 54 Harris Corp. 6.150% 12/15/40 75 89 Hewlett-Packard Co. 6.125% 3/1/14 700 734 Hewlett-Packard Co. 4.750% 6/2/14 350 365 Hewlett-Packard Co. 2.625% 12/9/14 425 430 Hewlett-Packard Co. 2.350% 3/15/15 150 151 Hewlett-Packard Co. 2.125% 9/13/15 250 250 Hewlett-Packard Co. 3.000% 9/15/16 150 151 Hewlett-Packard Co. 3.300% 12/9/16 50 51 Hewlett-Packard Co. 2.600% 9/15/17 150 147 Hewlett-Packard Co. 5.500% 3/1/18 75 81 Hewlett-Packard Co. 3.750% 12/1/20 325 315 Hewlett-Packard Co. 4.300% 6/1/21 850 841 Hewlett-Packard Co. 4.375% 9/15/21 200 198 Hewlett-Packard Co. 4.650% 12/9/21 100 100 Hewlett-Packard Co. 6.000% 9/15/41 100 98 Intel Corp. 1.950% 10/1/16 100 103 Intel Corp. 1.350% 12/15/17 150 150 Intel Corp. 3.300% 10/1/21 100 106 Intel Corp. 2.700% 12/15/22 275 274 Intel Corp. 4.000% 12/15/32 150 148 Intel Corp. 4.800% 10/1/41 475 519 Intel Corp. 4.250% 12/15/42 325 326 International Business Machines Corp. 2.000% 1/5/16 25 26 International Business Machines Corp. 5.700% 9/14/17 2,150 2,593 International Business Machines Corp. 1.875% 5/15/19 25 25 International Business Machines Corp. 7.000% 10/30/25 300 432 International Business Machines Corp. 6.220% 8/1/27 75 102 International Business Machines Corp. 6.500% 1/15/28 75 102 International Business Machines Corp. 5.875% 11/29/32 325 431 International Business Machines Corp. 5.600% 11/30/39 98 126 International Business Machines Corp. 4.000% 6/20/42 68 72 Juniper Networks Inc. 3.100% 3/15/16 30 31 Juniper Networks Inc. 4.600% 3/15/21 50 53 Juniper Networks Inc. 5.950% 3/15/41 25 29 KLA-Tencor Corp. 6.900% 5/1/18 125 151 Lexmark International Inc. 6.650% 6/1/18 150 165 Microsoft Corp. 2.950% 6/1/14 500 519 Microsoft Corp. 1.625% 9/25/15 150 155 Microsoft Corp. 4.200% 6/1/19 25 29 Microsoft Corp. 3.000% 10/1/20 225 243 Microsoft Corp. 2.125% 11/15/22 200 198 Microsoft Corp. 5.200% 6/1/39 25 31 Microsoft Corp. 4.500% 10/1/40 100 111 Microsoft Corp. 5.300% 2/8/41 200 250 Microsoft Corp. 3.500% 11/15/42 225 216 Motorola Solutions Inc. 3.750% 5/15/22 250 255 Motorola Solutions Inc. 7.500% 5/15/25 50 63 Oracle Corp. 3.750% 7/8/14 225 236 Oracle Corp. 5.250% 1/15/16 275 311 Oracle Corp. 1.200% 10/15/17 325 327 Oracle Corp. 5.750% 4/15/18 300 366 Oracle Corp. 5.000% 7/8/19 550 661 Oracle Corp. 2.500% 10/15/22 250 252 Oracle Corp. 6.500% 4/15/38 200 276 Oracle Corp. 6.125% 7/8/39 150 200 Oracle Corp. 5.375% 7/15/40 600 742 Pitney Bowes Inc. 4.875% 8/15/14 100 105 Pitney Bowes Inc. 4.750% 1/15/16 375 386 SAIC Inc. 4.450% 12/1/20 75 81 Face Market Maturity Amount Value • Coupon Date ($000) ($000) SAIC Inc. 5.950% 12/1/40 75 80 Science Applications International Corp. 5.500% 7/1/33 25 25 Symantec Corp. 2.750% 9/15/15 25 26 Symantec Corp. 2.750% 6/15/17 175 180 Symantec Corp. 4.200% 9/15/20 50 53 Symantec Corp. 3.950% 6/15/22 175 177 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 50 52 Texas Instruments Inc. 0.450% 8/3/15 225 224 Texas Instruments Inc. 2.375% 5/16/16 75 79 Texas Instruments Inc. 1.650% 8/3/19 200 199 Tyco Electronics Group SA 6.550% 10/1/17 75 90 Tyco Electronics Group SA 7.125% 10/1/37 300 395 Verisk Analytics Inc. 4.125% 9/12/22 125 128 Xerox Corp. 8.250% 5/15/14 150 163 Xerox Corp. 6.400% 3/15/16 100 113 Xerox Corp. 6.750% 2/1/17 100 116 Xerox Corp. 2.950% 3/15/17 500 512 Xerox Corp. 6.350% 5/15/18 175 203 Xerox Corp. 5.625% 12/15/19 25 28 Xerox Corp. 6.750% 12/15/39 375 449 Transportation (0.5%) 3 American Airlines 2009-1A Pass Through Trust 10.375% 1/2/21 64 67 3 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 94 98 Burlington Northern Santa Fe LLC 5.650% 5/1/17 100 118 Burlington Northern Santa Fe LLC 3.600% 9/1/20 175 189 Burlington Northern Santa Fe LLC 3.450% 9/15/21 275 296 Burlington Northern Santa Fe LLC 3.050% 3/15/22 150 155 Burlington Northern Santa Fe LLC 3.050% 9/1/22 150 155 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 159 Burlington Northern Santa Fe LLC 5.050% 3/1/41 225 254 Burlington Northern Santa Fe LLC 5.400% 6/1/41 250 295 Burlington Northern Santa Fe LLC 4.400% 3/15/42 250 261 Burlington Northern Santa Fe LLC 4.375% 9/1/42 100 105 Canadian National Railway Co. 5.800% 6/1/16 100 116 Canadian National Railway Co. 5.550% 3/1/19 300 364 Canadian National Railway Co. 2.850% 12/15/21 200 210 Canadian National Railway Co. 6.200% 6/1/36 75 102 Canadian National Railway Co. 6.375% 11/15/37 100 142 Canadian Pacific Railway Co. 4.450% 3/15/23 25 28 Canadian Pacific Railway Co. 7.125% 10/15/31 100 131 Canadian Pacific Railway Co. 5.950% 5/15/37 150 181 Con-way Inc. 6.700% 5/1/34 100 106 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 131 140 3 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 131 152 3 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 450 475 CSX Corp. 6.250% 4/1/15 50 56 CSX Corp. 5.600% 5/1/17 175 205 CSX Corp. 7.900% 5/1/17 73 91 CSX Corp. 6.250% 3/15/18 375 458 CSX Corp. 7.375% 2/1/19 425 539 CSX Corp. 6.000% 10/1/36 50 61 CSX Corp. 6.220% 4/30/40 152 195 CSX Corp. 5.500% 4/15/41 25 29 CSX Corp. 4.750% 5/30/42 275 293 3 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 177 198 3 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 268 309 3 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 109 118 FedEx Corp. 2.625% 8/1/22 75 74 FedEx Corp. 3.875% 8/1/42 100 97 JB Hunt Transport Services Inc. 3.375% 9/15/15 250 258 Norfolk Southern Corp. 7.700% 5/15/17 450 568 Norfolk Southern Corp. 5.750% 4/1/18 100 119 85 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Norfolk Southern Corp. 5.900% 6/15/19 175 213 6 Norfolk Southern Corp. 2.903% 2/15/23 48 48 Norfolk Southern Corp. 7.800% 5/15/27 160 226 Norfolk Southern Corp. 4.837% 10/1/41 513 572 Ryder System Inc. 5.850% 3/1/14 75 79 Ryder System Inc. 3.150% 3/2/15 100 104 Ryder System Inc. 7.200% 9/1/15 100 115 Ryder System Inc. 3.600% 3/1/16 230 242 Ryder System Inc. 5.850% 11/1/16 25 28 Southwest Airlines Co. 5.750% 12/15/16 75 85 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 40 47 Union Pacific Corp. 4.163% 7/15/22 659 744 Union Pacific Corp. 7.125% 2/1/28 150 205 Union Pacific Corp. 4.750% 9/15/41 350 392 United Parcel Service Inc. 3.875% 4/1/14 200 208 United Parcel Service Inc. 5.500% 1/15/18 75 90 United Parcel Service Inc. 5.125% 4/1/19 100 121 United Parcel Service Inc. 3.125% 1/15/21 725 780 United Parcel Service Inc. 6.200% 1/15/38 100 134 United Parcel Service Inc. 3.625% 10/1/42 25 24 3 US Airways 2012-2 Class A Pass Through Trust 4.625% 12/3/26 50 51 327,754 Utilities (2.6%) Electric (1.8%) AEP Texas Central Co. 6.650% 2/15/33 200 255 Alabama Power Co. 5.500% 10/15/17 225 269 Alabama Power Co. 5.200% 6/1/41 175 212 Alabama Power Co. 3.850% 12/1/42 25 25 Ameren Illinois Co. 6.125% 11/15/17 25 30 Ameren Illinois Co. 2.700% 9/1/22 500 500 American Electric Power Co. Inc. 1.650% 12/15/17 150 150 American Electric Power Co. Inc. 2.950% 12/15/22 25 25 Appalachian Power Co. 3.400% 5/24/15 150 158 Appalachian Power Co. 4.600% 3/30/21 50 57 Appalachian Power Co. 6.700% 8/15/37 250 325 Arizona Public Service Co. 5.800% 6/30/14 75 80 Arizona Public Service Co. 8.750% 3/1/19 200 265 Arizona Public Service Co. 4.500% 4/1/42 25 27 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 116 Baltimore Gas & Electric Co. 3.500% 11/15/21 350 374 Carolina Power & Light Co. 5.300% 1/15/19 175 210 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 71 CenterPoint Energy Inc. 6.500% 5/1/18 400 488 Cleco Power LLC 6.000% 12/1/40 100 118 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 270 Commonwealth Edison Co. 1.625% 1/15/14 75 76 Commonwealth Edison Co. 5.950% 8/15/16 575 671 Commonwealth Edison Co. 6.150% 9/15/17 325 394 Commonwealth Edison Co. 5.800% 3/15/18 75 91 Commonwealth Edison Co. 4.000% 8/1/20 25 28 Commonwealth Edison Co. 5.900% 3/15/36 50 64 Commonwealth Edison Co. 6.450% 1/15/38 175 239 Connecticut Light & Power Co. 6.350% 6/1/36 175 233 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 116 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 700 892 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 239 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 275 353 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 99 Consolidated Natural Gas Co. 5.000% 12/1/14 300 322 Constellation Energy Group Inc. 4.550% 6/15/15 300 324 Constellation Energy Group Inc. 5.150% 12/1/20 200 228 Consumers Energy Co. 5.500% 8/15/16 100 116 Consumers Energy Co. 5.650% 9/15/18 700 850 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delmarva Power & Light Co. 4.000% 6/1/42 50 52 Detroit Edison Co. 3.900% 6/1/21 100 111 Detroit Edison Co. 2.650% 6/15/22 200 204 Detroit Edison Co. 3.950% 6/15/42 375 385 Dominion Resources Inc. 5.150% 7/15/15 600 662 Dominion Resources Inc. 6.000% 11/30/17 250 301 Dominion Resources Inc. 6.400% 6/15/18 342 425 Dominion Resources Inc. 6.300% 3/15/33 100 129 Dominion Resources Inc. 5.950% 6/15/35 225 282 Dominion Resources Inc. 4.050% 9/15/42 100 99 Duke Energy Carolinas LLC 4.300% 6/15/20 250 285 Duke Energy Carolinas LLC 3.900% 6/15/21 500 560 Duke Energy Carolinas LLC 6.000% 12/1/28 125 152 Duke Energy Carolinas LLC 6.100% 6/1/37 100 126 Duke Energy Carolinas LLC 6.000% 1/15/38 25 32 Duke Energy Carolinas LLC 6.050% 4/15/38 25 33 Duke Energy Carolinas LLC 5.300% 2/15/40 175 208 Duke Energy Carolinas LLC 4.000% 9/30/42 75 75 Duke Energy Corp. 3.350% 4/1/15 200 211 Duke Energy Corp. 1.625% 8/15/17 325 327 Duke Energy Corp. 5.050% 9/15/19 75 87 Duke Energy Corp. 3.050% 8/15/22 75 76 Duke Energy Indiana Inc. 3.750% 7/15/20 25 28 Duke Energy Indiana Inc. 6.350% 8/15/38 225 294 Duke Energy Indiana Inc. 4.200% 3/15/42 400 407 El Paso Electric Co. 6.000% 5/15/35 50 62 Entergy Arkansas Inc. 3.750% 2/15/21 75 82 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 237 Entergy Louisiana LLC 1.875% 12/15/14 50 51 Entergy Louisiana LLC 5.400% 11/1/24 475 577 Entergy Texas Inc. 7.125% 2/1/19 300 375 Exelon Generation Co. LLC 6.200% 10/1/17 125 148 Exelon Generation Co. LLC 4.000% 10/1/20 225 236 6 Exelon Generation Co. LLC 5.600% 6/15/42 205 221 FirstEnergy Corp. 7.375% 11/15/31 200 258 FirstEnergy Solutions Corp. 6.800% 8/15/39 200 224 Florida Power & Light Co. 5.550% 11/1/17 75 90 Florida Power & Light Co. 5.625% 4/1/34 25 31 Florida Power & Light Co. 5.400% 9/1/35 75 91 Florida Power & Light Co. 6.200% 6/1/36 50 67 Florida Power & Light Co. 5.650% 2/1/37 100 127 Florida Power & Light Co. 5.850% 5/1/37 25 33 Florida Power & Light Co. 5.950% 2/1/38 150 199 Florida Power & Light Co. 5.960% 4/1/39 475 631 Florida Power & Light Co. 3.800% 12/15/42 575 581 Florida Power Corp. 0.650% 11/15/15 300 300 Florida Power Corp. 5.650% 6/15/18 75 91 Florida Power Corp. 6.350% 9/15/37 225 298 Florida Power Corp. 6.400% 6/15/38 650 871 Florida Power Corp. 3.850% 11/15/42 200 194 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 3.000% 4/15/16 575 614 Georgia Power Co. 5.400% 6/1/40 300 357 Iberdrola International BV 6.750% 7/15/36 75 81 Indiana Michigan Power Co. 6.050% 3/15/37 200 244 3 Integrys Energy Group Inc. 6.110% 12/1/66 150 157 Interstate Power & Light Co. 6.250% 7/15/39 50 65 Jersey Central Power & Light Co. 5.625% 5/1/16 125 142 Jersey Central Power & Light Co. 5.650% 6/1/17 475 552 3 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 75 85 Kansas City Power & Light Co. 6.050% 11/15/35 50 62 Kansas City Power & Light Co. 5.300% 10/1/41 100 115 Kentucky Utilities Co. 1.625% 11/1/15 425 437 Kentucky Utilities Co. 3.250% 11/1/20 50 54 Kentucky Utilities Co. 5.125% 11/1/40 125 151 LG&E & KU Energy LLC 2.125% 11/15/15 75 77 LG&E & KU Energy LLC 3.750% 11/15/20 100 106 Louisville Gas & Electric Co. 1.625% 11/15/15 125 129 Louisville Gas & Electric Co. 5.125% 11/15/40 125 151 MidAmerican Energy Co. 5.950% 7/15/17 75 90 86 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) MidAmerican Energy Co. 5.300% 3/15/18 50 60 MidAmerican Energy Co. 6.750% 12/30/31 125 170 MidAmerican Energy Co. 5.750% 11/1/35 250 315 MidAmerican Energy Holdings Co. 5.750% 4/1/18 575 694 MidAmerican Energy Holdings Co. 5.950% 5/15/37 375 465 MidAmerican Energy Holdings Co. 6.500% 9/15/37 50 66 Mississippi Power Co. 4.250% 3/15/42 150 154 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 184 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 225 227 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 293 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 240 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 250 261 6 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 195 200 Nevada Power Co. 6.500% 5/15/18 300 372 Nevada Power Co. 7.125% 3/15/19 550 709 3 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 75 80 3 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 75 80 Northern States Power Co. 1.950% 8/15/15 25 26 Northern States Power Co. 5.250% 3/1/18 150 179 Northern States Power Co. 6.250% 6/1/36 50 69 Northern States Power Co. 6.200% 7/1/37 50 69 Northern States Power Co. 5.350% 11/1/39 175 218 NSTAR Electric Co. 4.875% 4/15/14 50 53 NSTAR Electric Co. 5.625% 11/15/17 150 181 NSTAR Electric Co. 2.375% 10/15/22 150 149 NSTAR Electric Co. 5.500% 3/15/40 75 93 NSTAR LLC 4.500% 11/15/19 25 28 Oglethorpe Power Corp. 5.950% 11/1/39 50 62 Oglethorpe Power Corp. 5.375% 11/1/40 125 146 Ohio Edison Co. 6.400% 7/15/16 175 206 Ohio Power Co. 6.000% 6/1/16 75 86 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 128 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 138 Oncor Electric Delivery Co. LLC 4.100% 6/1/22 175 190 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 163 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 306 Pacific Gas & Electric Co. 4.800% 3/1/14 700 733 Pacific Gas & Electric Co. 5.625% 11/30/17 150 181 Pacific Gas & Electric Co. 8.250% 10/15/18 200 272 Pacific Gas & Electric Co. 6.050% 3/1/34 625 802 Pacific Gas & Electric Co. 6.350% 2/15/38 100 132 Pacific Gas & Electric Co. 5.400% 1/15/40 250 299 Pacific Gas & Electric Co. 4.450% 4/15/42 225 241 PacifiCorp 7.700% 11/15/31 600 888 PacifiCorp 5.250% 6/15/35 100 118 PacifiCorp 4.100% 2/1/42 75 77 Peco Energy Co. 5.350% 3/1/18 50 60 Peco Energy Co. 2.375% 9/15/22 75 76 Pennsylvania Electric Co. 6.050% 9/1/17 75 88 Pepco Holdings Inc. 2.700% 10/1/15 175 181 Potomac Electric Power Co. 6.500% 11/15/37 100 142 PPL Electric Utilities Corp. 3.000% 9/15/21 125 132 PPL Energy Supply LLC 6.200% 5/15/16 23 26 PPL Energy Supply LLC 6.500% 5/1/18 50 60 PPL Energy Supply LLC 4.600% 12/15/21 125 136 Progress Energy Inc. 6.050% 3/15/14 50 53 Progress Energy Inc. 3.150% 4/1/22 25 25 Progress Energy Inc. 7.000% 10/30/31 119 153 Progress Energy Inc. 6.000% 12/1/39 25 30 PSEG Power LLC 5.500% 12/1/15 75 84 PSEG Power LLC 8.625% 4/15/31 481 700 Public Service Co. of Colorado 5.125% 6/1/19 275 331 Public Service Co. of Colorado 3.200% 11/15/20 25 27 Public Service Co. of Colorado 6.250% 9/1/37 25 34 Public Service Co. of Colorado 4.750% 8/15/41 75 86 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Public Service Co. of Colorado 3.600% 9/15/42 175 169 Public Service Co. of Oklahoma 6.625% 11/15/37 200 259 Public Service Electric & Gas Co. 2.700% 5/1/15 200 209 Public Service Electric & Gas Co. 5.800% 5/1/37 75 97 Public Service Electric & Gas Co. 3.950% 5/1/42 350 359 Puget Sound Energy Inc. 5.483% 6/1/35 25 30 Puget Sound Energy Inc. 6.274% 3/15/37 125 167 Puget Sound Energy Inc. 5.757% 10/1/39 75 95 Puget Sound Energy Inc. 5.764% 7/15/40 100 127 Puget Sound Energy Inc. 4.434% 11/15/41 150 164 San Diego Gas & Electric Co. 5.350% 5/15/35 25 31 San Diego Gas & Electric Co. 4.500% 8/15/40 150 168 San Diego Gas & Electric Co. 3.950% 11/15/41 175 181 San Diego Gas & Electric Co. 4.300% 4/1/42 150 165 SCANA Corp. 4.750% 5/15/21 125 137 SCANA Corp. 4.125% 2/1/22 200 210 Sierra Pacific Power Co. 6.000% 5/15/16 100 116 Sierra Pacific Power Co. 6.750% 7/1/37 150 207 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 127 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 32 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 122 South Carolina Electric & Gas Co. 4.350% 2/1/42 125 132 Southern California Edison Co. 5.000% 1/15/14 200 209 Southern California Edison Co. 4.650% 4/1/15 100 109 Southern California Edison Co. 5.000% 1/15/16 25 28 Southern California Edison Co. 3.875% 6/1/21 275 310 Southern California Edison Co. 6.650% 4/1/29 75 99 Southern California Edison Co. 6.000% 1/15/34 50 65 Southern California Edison Co. 5.750% 4/1/35 75 96 Southern California Edison Co. 5.350% 7/15/35 100 122 Southern California Edison Co. 5.625% 2/1/36 125 158 Southern California Edison Co. 5.950% 2/1/38 200 266 Southern California Edison Co. 4.500% 9/1/40 75 84 Southern California Edison Co. 4.050% 3/15/42 125 130 Southern Co. 4.150% 5/15/14 100 105 Southern Co. 2.375% 9/15/15 150 156 Southern Power Co. 4.875% 7/15/15 200 219 Southern Power Co. 5.150% 9/15/41 100 112 Southwestern Electric Power Co. 6.450% 1/15/19 100 122 Southwestern Electric Power Co. 3.550% 2/15/22 25 26 Southwestern Electric Power Co. 6.200% 3/15/40 50 62 Southwestern Public Service Co. 4.500% 8/15/41 50 55 Tampa Electric Co. 6.100% 5/15/18 100 124 Tampa Electric Co. 2.600% 9/15/22 75 75 Tampa Electric Co. 6.550% 5/15/36 100 141 Tampa Electric Co. 4.100% 6/15/42 50 52 TECO Finance Inc. 4.000% 3/15/16 50 53 TECO Finance Inc. 5.150% 3/15/20 50 58 Toledo Edison Co. 6.150% 5/15/37 100 124 TransAlta Corp. 6.650% 5/15/18 50 58 Tucson Electric Power Co. 5.150% 11/15/21 50 56 UIL Holdings Corp. 4.625% 10/1/20 75 80 Union Electric Co. 8.450% 3/15/39 150 256 Virginia Electric & Power Co. 6.000% 1/15/36 125 165 Virginia Electric & Power Co. 6.000% 5/15/37 100 132 Virginia Electric & Power Co. 6.350% 11/30/37 50 69 Westar Energy Inc. 4.125% 3/1/42 200 208 Western Massachusetts Electric Co. 3.500% 9/15/21 75 80 3 Wisconsin Energy Corp. 6.250% 5/15/67 425 457 Wisconsin Power & Light Co. 5.000% 7/15/19 50 59 Wisconsin Power & Light Co. 2.250% 11/15/22 75 74 Wisconsin Power & Light Co. 6.375% 8/15/37 100 138 Xcel Energy Inc. 5.613% 4/1/17 78 91 Xcel Energy Inc. 4.700% 5/15/20 100 116 Xcel Energy Inc. 6.500% 7/1/36 100 134 Natural Gas (0.8%) AGL Capital Corp. 3.500% 9/15/21 325 353 AGL Capital Corp. 5.875% 3/15/41 75 98 Atmos Energy Corp. 4.950% 10/15/14 50 54 Atmos Energy Corp. 8.500% 3/15/19 75 101 87 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atmos Energy Corp. 5.500% 6/15/41 300 371 Boardwalk Pipelines LP 5.500% 2/1/17 100 111 Boardwalk Pipelines LP 3.375% 2/1/23 100 98 British Transco Finance Inc. 6.625% 6/1/18 50 62 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 86 CenterPoint Energy Resources Corp. 4.500% 1/15/21 50 57 CenterPoint Energy Resources Corp. 5.850% 1/15/41 250 315 DCP Midstream Operating LP 3.250% 10/1/15 100 103 DCP Midstream Operating LP 2.500% 12/1/17 75 75 El Paso Natural Gas Co. LLC 5.950% 4/15/17 525 606 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 675 660 Enbridge Energy Partners LP 6.500% 4/15/18 75 91 Enbridge Energy Partners LP 9.875% 3/1/19 125 169 Enbridge Energy Partners LP 7.500% 4/15/38 150 191 Energy Transfer Partners LP 8.500% 4/15/14 119 129 Energy Transfer Partners LP 5.950% 2/1/15 75 82 Energy Transfer Partners LP 6.125% 2/15/17 50 58 Energy Transfer Partners LP 9.000% 4/15/19 229 300 Energy Transfer Partners LP 4.650% 6/1/21 100 109 Energy Transfer Partners LP 5.200% 2/1/22 300 341 Energy Transfer Partners LP 6.625% 10/15/36 150 176 Energy Transfer Partners LP 6.050% 6/1/41 100 114 Energy Transfer Partners LP 6.500% 2/1/42 475 579 7 Enron Corp. 9.125% 4/1/03 500 — 7 Enron Corp. 7.125% 5/15/07 150 — 7 Enron Corp. 6.875% 10/15/07 500 — Enterprise Products Operating LLC 9.750% 1/31/14 240 263 Enterprise Products Operating LLC 5.600% 10/15/14 275 298 Enterprise Products Operating LLC 6.300% 9/15/17 125 152 Enterprise Products Operating LLC 6.650% 4/15/18 75 93 Enterprise Products Operating LLC 6.500% 1/31/19 50 63 Enterprise Products Operating LLC 6.875% 3/1/33 175 218 Enterprise Products Operating LLC 7.550% 4/15/38 250 348 Enterprise Products Operating LLC 5.950% 2/1/41 650 782 Enterprise Products Operating LLC 4.450% 2/15/43 50 50 7 HNG Internorth 9.625% 3/15/06 500 — KeySpan Corp. 8.000% 11/15/30 75 103 Kinder Morgan Energy Partners LP 3.500% 3/1/16 325 347 Kinder Morgan Energy Partners LP 5.950% 2/15/18 300 359 Kinder Morgan Energy Partners LP 9.000% 2/1/19 350 471 Kinder Morgan Energy Partners LP 6.850% 2/15/20 325 409 Kinder Morgan Energy Partners LP 7.300% 8/15/33 275 358 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 58 Kinder Morgan Energy Partners LP 6.500% 2/1/37 25 31 Kinder Morgan Energy Partners LP 6.950% 1/15/38 50 65 Kinder Morgan Energy Partners LP 6.500% 9/1/39 250 313 Kinder Morgan Energy Partners LP 6.550% 9/15/40 250 312 Magellan Midstream Partners LP 5.650% 10/15/16 75 86 Magellan Midstream Partners LP 6.550% 7/15/19 75 93 Magellan Midstream Partners LP 4.250% 2/1/21 225 248 Magellan Midstream Partners LP 4.200% 12/1/42 300 289 National Grid plc 6.300% 8/1/16 325 378 Nisource Finance Corp. 5.400% 7/15/14 400 428 Nisource Finance Corp. 5.250% 9/15/17 150 173 Nisource Finance Corp. 4.450% 12/1/21 100 109 Nisource Finance Corp. 6.125% 3/1/22 75 90 Nisource Finance Corp. 6.250% 12/15/40 150 178 Nisource Finance Corp. 5.800% 2/1/42 150 170 ONEOK Inc. 5.200% 6/15/15 75 82 ONEOK Inc. 4.250% 2/1/22 50 54 ONEOK Inc. 6.000% 6/15/35 125 145 ONEOK Partners LP 3.250% 2/1/16 50 53 ONEOK Partners LP 6.150% 10/1/16 150 175 ONEOK Partners LP 2.000% 10/1/17 175 177 ONEOK Partners LP 8.625% 3/1/19 225 301 ONEOK Partners LP 3.375% 10/1/22 100 102 ONEOK Partners LP 6.850% 10/15/37 150 191 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 250 300 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 31 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 102 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 550 637 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 6.150% 6/15/18 548 674 Sempra Energy 2.875% 10/1/22 100 100 Sempra Energy 6.000% 10/15/39 300 379 Southern California Gas Co. 3.750% 9/15/42 25 25 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 200 235 Spectra Energy Capital LLC 5.500% 3/1/14 125 131 Spectra Energy Capital LLC 6.750% 2/15/32 50 62 Texas Gas Transmission LLC 4.600% 6/1/15 100 108 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 189 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 195 TransCanada PipeLines Ltd. 2.500% 8/1/22 275 275 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 181 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 378 TransCanada PipeLines Ltd. 6.200% 10/15/37 625 830 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 275 292 Western Gas Partners LP 5.375% 6/1/21 300 343 Williams Cos. Inc. 7.500% 1/15/31 116 145 Williams Cos. Inc. 7.750% 6/15/31 35 45 Williams Partners LP 3.800% 2/15/15 125 132 Williams Partners LP 5.250% 3/15/20 475 548 Williams Partners LP 4.125% 11/15/20 650 703 Williams Partners LP 6.300% 4/15/40 100 122 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 200 239 American Water Capital Corp. 6.593% 10/15/37 150 198 United Utilities plc 5.375% 2/1/19 325 361 Veolia Environnement SA 6.000% 6/1/18 400 469 69,203 Total Corporate Bonds (Cost $536,310) 596,631 Sovereign Bonds (U.S. Dollar-Denominated) (4.7%) African Development Bank 3.000% 5/27/14 450 467 African Development Bank 1.250% 9/2/16 50 51 African Development Bank 1.125% 3/15/17 300 303 Asian Development Bank 2.750% 5/21/14 750 777 Asian Development Bank 0.875% 6/10/14 100 101 Asian Development Bank 4.250% 10/20/14 275 293 Asian Development Bank 2.625% 2/9/15 275 287 Asian Development Bank 0.500% 8/17/15 350 351 Asian Development Bank 2.500% 3/15/16 325 345 Asian Development Bank 1.125% 3/15/17 600 609 Asian Development Bank 5.593% 7/16/18 275 336 Asian Development Bank 1.875% 10/23/18 550 576 Asian Development Bank 1.750% 3/21/19 25 26 Banco do Brasil SA 3.875% 1/23/17 75 78 Canada 0.875% 2/14/17 950 959 China Development Bank Corp. 4.750% 10/8/14 100 106 China Development Bank Corp. 5.000% 10/15/15 100 110 Corp Andina de Fomento 5.125% 5/5/15 50 54 Corp Andina de Fomento 3.750% 1/15/16 125 132 Corp Andina de Fomento 4.375% 6/15/22 582 634 6 Corp Nacional del Cobre de Chile 3.000% 7/17/22 250 253 Corp. Andina de Fomento 8.125% 6/4/19 400 517 Council Of Europe Development Bank 2.750% 2/10/15 150 157 Council Of Europe Development Bank 2.625% 2/16/16 150 159 Council Of Europe Development Bank 1.500% 2/22/17 300 305 Council Of Europe Development Bank 1.500% 6/19/17 50 51 8 Development Bank of Japan Inc. 4.250% 6/9/15 250 272 European Bank for Reconstruction & Development 2.750% 4/20/15 525 553 European Bank for Reconstruction & Development 1.625% 9/3/15 125 129 European Bank for Reconstruction & Development 2.500% 3/15/16 175 185 88 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) European Bank for Reconstruction & Development 1.375% 10/20/16 100 102 European Bank for Reconstruction & Development 0.750% 9/1/17 700 699 European Investment Bank 1.250% 2/14/14 475 480 European Investment Bank 2.375% 3/14/14 700 716 European Investment Bank 1.500% 5/15/14 325 330 European Investment Bank 4.625% 5/15/14 175 185 European Investment Bank 3.125% 6/4/14 1,975 2,050 European Investment Bank 1.125% 8/15/14 1,200 1,213 European Investment Bank 0.875% 12/15/14 200 202 European Investment Bank 2.875% 1/15/15 200 209 European Investment Bank 2.750% 3/23/15 450 472 European Investment Bank 1.125% 4/15/15 700 710 European Investment Bank 1.000% 7/15/15 135 137 European Investment Bank 1.625% 9/1/15 650 668 European Investment Bank 1.375% 10/20/15 475 486 European Investment Bank 4.875% 2/16/16 650 733 European Investment Bank 2.500% 5/16/16 725 766 European Investment Bank 2.125% 7/15/16 500 523 European Investment Bank 5.125% 9/13/16 1,250 1,446 European Investment Bank 1.250% 10/14/16 1,125 1,146 European Investment Bank 4.875% 1/17/17 150 174 European Investment Bank 1.750% 3/15/17 775 804 European Investment Bank 5.125% 5/30/17 675 798 European Investment Bank 1.125% 9/15/17 400 404 European Investment Bank 1.000% 12/15/17 250 250 European Investment Bank 2.875% 9/15/20 100 108 European Investment Bank 4.000% 2/16/21 1,225 1,420 Export Development Canada 3.125% 4/24/14 150 156 Export Development Canada 2.250% 5/28/15 75 78 Export Development Canada 0.500% 9/15/15 275 276 Export Development Canada 1.250% 10/26/16 100 103 Export Development Canada 0.750% 12/15/17 575 575 Export-Import Bank of Korea 8.125% 1/21/14 1,025 1,099 Export-Import Bank of Korea 5.875% 1/14/15 150 164 Export-Import Bank of Korea 4.000% 1/11/17 325 353 Export-Import Bank of Korea 4.375% 9/15/21 75 82 Export-Import Bank of Korea 5.000% 4/11/22 275 317 Federative Republic of Brazil 7.875% 3/7/15 175 200 Federative Republic of Brazil 6.000% 1/17/17 375 444 3 Federative Republic of Brazil 8.000% 1/15/18 550 638 Federative Republic of Brazil 5.875% 1/15/19 1,400 1,736 Federative Republic of Brazil 8.875% 10/14/19 300 433 Federative Republic of Brazil 4.875% 1/22/21 750 901 Federative Republic of Brazil 2.625% 1/5/23 300 300 Federative Republic of Brazil 8.875% 4/15/24 125 202 Federative Republic of Brazil 8.750% 2/4/25 300 488 Federative Republic of Brazil 10.125% 5/15/27 325 598 Federative Republic of Brazil 8.250% 1/20/34 400 674 Federative Republic of Brazil 7.125% 1/20/37 325 496 Federative Republic of Brazil 11.000% 8/17/40 200 251 Federative Republic of Brazil 5.625% 1/7/41 850 1,113 FMS Wertmanagement AoeR 1.000% 11/21/17 200 199 Hydro-Quebec 8.400% 1/15/22 775 1,114 Hydro-Quebec 8.050% 7/7/24 200 293 Inter-American Development Bank 3.000% 4/22/14 625 646 Inter-American Development Bank 2.250% 7/15/15 200 209 Inter-American Development Bank 0.500% 8/17/15 75 75 Inter-American Development Bank 1.375% 10/18/16 200 205 Inter-American Development Bank 2.375% 8/15/17 100 107 Inter-American Development Bank 4.250% 9/10/18 1,050 1,228 Inter-American Development Bank 1.125% 9/12/19 100 99 Inter-American Development Bank 3.875% 9/17/19 1,550 1,806 Inter-American Development Bank 3.875% 2/14/20 50 58 Inter-American Development Bank 7.000% 6/15/25 100 145 International Bank for Reconstruction & Development 1.125% 8/25/14 500 506 International Bank for Reconstruction & Development 2.375% 5/26/15 1,575 1,649 International Bank for Reconstruction & Development 2.125% 3/15/16 650 680 Face Market Maturity Amount Value • Coupon Date ($000) ($000) International Bank for Reconstruction & Development 5.000% 4/1/16 400 457 International Bank for Reconstruction & Development 1.000% 9/15/16 450 455 International Bank for Reconstruction & Development 0.875% 4/17/17 1,450 1,460 International Bank for Reconstruction & Development 4.750% 2/15/35 600 747 International Finance Corp. 3.000% 4/22/14 775 800 International Finance Corp. 2.750% 4/20/15 175 184 International Finance Corp. 2.250% 4/11/16 200 211 International Finance Corp. 1.125% 11/23/16 750 763 International Finance Corp. 2.125% 11/17/17 450 478 International Finance Corp. 0.625% 12/21/17 250 248 8 Japan Bank for International Cooperation 2.875% 2/2/15 325 341 8 Japan Bank for International Cooperation 1.875% 9/24/15 25 26 8 Japan Bank for International Cooperation 2.500% 1/21/16 200 211 8 Japan Bank for International Cooperation 2.500% 5/18/16 100 106 8 Japan Bank for International Cooperation 2.250% 7/13/16 275 290 8 Japan Bank for International Cooperation 1.125% 7/19/17 950 957 8 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 110 8 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 117 8 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 346 9 KFW 1.375% 1/13/14 550 555 9 KFW 3.500% 3/10/14 625 648 9 KFW 1.500% 4/4/14 50 51 9 KFW 4.125% 10/15/14 575 612 9 KFW 2.750% 10/21/14 225 234 9 KFW 1.000% 1/12/15 1,100 1,112 9 KFW 2.625% 3/3/15 775 811 9 KFW 0.625% 4/24/15 825 828 9 KFW 1.250% 10/26/15 200 204 9 KFW 5.125% 3/14/16 1,450 1,656 9 KFW 2.000% 6/1/16 825 863 9 KFW 1.250% 10/5/16 225 229 9 KFW 1.250% 2/15/17 1,700 1,734 9 KFW 0.875% 9/5/17 250 250 9 KFW 4.375% 3/15/18 250 291 9 KFW 4.875% 6/17/19 1,350 1,631 9 KFW 4.000% 1/27/20 50 58 9 KFW 2.750% 9/8/20 2,025 2,181 9 KFW 2.000% 10/4/22 650 652 9 KFW 0.000% 4/18/36 400 185 Korea Development Bank 8.000% 1/23/14 250 268 Korea Development Bank 4.375% 8/10/15 750 808 Korea Finance Corp. 3.250% 9/20/16 250 263 Korea Finance Corp. 2.250% 8/7/17 25 25 Korea Finance Corp. 4.625% 11/16/21 150 167 9 Landwirtschaftliche Rentenbank 3.125% 7/15/15 375 399 9 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 309 9 Landwirtschaftliche Rentenbank 2.125% 7/15/16 100 105 9 Landwirtschaftliche Rentenbank 0.875% 9/12/17 725 720 9 Landwirtschaftliche Rentenbank 1.875% 9/17/18 150 155 9 Landwirtschaftliche Rentenbank 1.375% 10/23/19 250 249 Nordic Investment Bank 2.625% 10/6/14 225 233 Nordic Investment Bank 2.500% 7/15/15 225 237 Nordic Investment Bank 2.250% 3/15/16 300 316 Nordic Investment Bank 0.750% 1/17/18 350 348 North American Development Bank 4.375% 2/11/20 100 113 North American Development Bank 2.400% 10/26/22 150 148 10 Oesterreichische Kontrollbank AG 1.750% 10/5/15 500 516 10 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 697 3 Oriental Republic of Uruguay 4.125% 11/20/45 800 798 89 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pemex Project Funding Master Trust 5.750% 3/1/18 600 700 Pemex Project Funding Master Trust 6.625% 6/15/35 625 790 Pemex Project Funding Master Trust 6.625% 6/15/38 150 189 People’s Republic of China 4.750% 10/29/13 50 52 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 75 83 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 325 342 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 350 396 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 75 79 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 675 769 Petrobras International Finance Co. - Pifco 8.375% 12/10/18 300 381 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 850 1,057 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 75 85 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 125 140 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 225 286 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 900 1,132 Petroleos Mexicanos 4.875% 3/15/15 375 404 Petroleos Mexicanos 8.000% 5/3/19 200 262 Petroleos Mexicanos 6.000% 3/5/20 400 480 Petroleos Mexicanos 5.500% 1/21/21 150 175 Petroleos Mexicanos 4.875% 1/24/22 500 559 Petroleos Mexicanos 6.500% 6/2/41 100 125 Petroleos Mexicanos 5.500% 6/27/44 275 303 6 Petroleos Mexicanos 5.500% 6/27/44 350 382 Province of British Columbia 2.850% 6/15/15 400 423 Province of British Columbia 2.100% 5/18/16 500 526 Province of British Columbia 1.200% 4/25/17 100 102 Province of British Columbia 2.000% 10/23/22 200 197 Province of Manitoba 1.375% 4/28/14 200 203 Province of Manitoba 2.625% 7/15/15 250 264 Province of Manitoba 1.300% 4/3/17 75 77 Province of Manitoba 1.750% 5/30/19 175 178 Province of Manitoba 2.100% 9/6/22 150 149 Province of New Brunswick 2.750% 6/15/18 350 378 Province of Nova Scotia 2.375% 7/21/15 200 209 Province of Ontario 1.375% 1/27/14 375 379 Province of Ontario 4.100% 6/16/14 675 711 Province of Ontario 2.950% 2/5/15 100 105 Province of Ontario 0.950% 5/26/15 775 784 Province of Ontario 2.700% 6/16/15 575 606 Province of Ontario 1.875% 9/15/15 200 207 Province of Ontario 4.750% 1/19/16 100 112 Province of Ontario 5.450% 4/27/16 500 577 Province of Ontario 2.300% 5/10/16 300 316 Province of Ontario 1.600% 9/21/16 450 464 Province of Ontario 1.100% 10/25/17 250 251 Province of Ontario 3.150% 12/15/17 225 248 Province of Ontario 3.000% 7/16/18 225 246 Province of Ontario 1.650% 9/27/19 225 225 Province of Ontario 4.000% 10/7/19 575 661 Province of Ontario 4.400% 4/14/20 500 589 Province of Ontario 2.450% 6/29/22 150 152 Quebec 5.125% 11/14/16 325 379 Quebec 4.625% 5/14/18 575 674 Quebec 3.500% 7/29/20 350 390 Quebec 2.750% 8/25/21 325 339 Quebec 7.500% 9/15/29 325 496 Region of Lombardy Italy 5.804% 10/25/32 200 177 Republic of Chile 3.875% 8/5/20 200 225 Republic of Chile 2.250% 10/30/22 175 173 Republic of Chile 3.625% 10/30/42 75 74 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Republic of Columbia 8.250% 12/22/14 100 114 Republic of Columbia 7.375% 1/27/17 325 401 Republic of Columbia 7.375% 3/18/19 400 526 Republic of Columbia 4.375% 7/12/21 450 520 Republic of Columbia 8.125% 5/21/24 500 745 Republic of Columbia 7.375% 9/18/37 100 155 Republic of Columbia 6.125% 1/18/41 575 783 Republic of Italy 4.500% 1/21/15 450 471 Republic of Italy 3.125% 1/26/15 425 432 Republic of Italy 4.750% 1/25/16 750 786 Republic of Italy 5.250% 9/20/16 1,050 1,116 Republic of Italy 5.375% 6/12/17 500 535 Republic of Italy 5.375% 6/15/33 175 177 Republic of Korea 5.750% 4/16/14 325 345 Republic of Korea 7.125% 4/16/19 225 292 Republic of Korea 5.625% 11/3/25 100 130 Republic of Panama 5.200% 1/30/20 100 119 Republic of Panama 7.125% 1/29/26 600 851 3 Republic of Panama 6.700% 1/26/36 692 976 Republic of Peru 7.125% 3/30/19 350 456 Republic of Peru 7.350% 7/21/25 400 577 Republic of Peru 8.750% 11/21/33 142 245 3 Republic of Peru 6.550% 3/14/37 525 757 Republic of Peru 5.625% 11/18/50 300 386 Republic of Poland 5.250% 1/15/14 200 210 Republic of Poland 3.875% 7/16/15 400 429 Republic of Poland 6.375% 7/15/19 961 1,198 Republic of Poland 5.125% 4/21/21 250 297 Republic of Poland 5.000% 3/23/22 425 501 Republic of Poland 3.000% 3/17/23 125 124 Republic of South Africa 6.875% 5/27/19 250 313 Republic of South Africa 5.500% 3/9/20 500 593 Republic of South Africa 4.665% 1/17/24 225 254 Republic of South Africa 6.250% 3/8/41 300 398 State of Israel 5.500% 11/9/16 175 201 State of Israel 5.125% 3/26/19 550 643 Statoil ASA 3.875% 4/15/14 25 26 Statoil ASA 1.800% 11/23/16 125 129 Statoil ASA 3.125% 8/17/17 400 435 Statoil ASA 5.250% 4/15/19 25 30 Statoil ASA 3.150% 1/23/22 150 159 Statoil ASA 2.450% 1/17/23 150 149 Statoil ASA 7.250% 9/23/27 400 571 Statoil ASA 5.100% 8/17/40 125 150 Statoil ASA 4.250% 11/23/41 175 187 Svensk Exportkredit AB 3.250% 9/16/14 200 209 Svensk Exportkredit AB 2.125% 7/13/16 125 130 Svensk Exportkredit AB 5.125% 3/1/17 350 406 Svensk Exportkredit AB 1.750% 5/30/17 200 205 United Mexican States 5.875% 2/17/14 1,250 1,314 United Mexican States 6.625% 3/3/15 510 571 United Mexican States 11.375% 9/15/16 100 137 United Mexican States 5.625% 1/15/17 325 377 United Mexican States 5.950% 3/19/19 500 615 United Mexican States 3.625% 3/15/22 550 599 United Mexican States 8.300% 8/15/31 250 403 United Mexican States 6.750% 9/27/34 733 1,050 United Mexican States 6.050% 1/11/40 775 1,039 United Mexican States 4.750% 3/8/44 1,327 1,488 United Mexican States 5.750% 10/12/10 192 230 Total Sovereign Bonds (Cost $115,980) Taxable Municipal Bonds (1.0%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 173 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 50 58 90 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 68 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 183 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 64 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 137 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 150 205 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 250 356 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 200 209 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 111 California GO 5.250% 4/1/14 100 106 California GO 3.950% 11/1/15 150 162 California GO 5.750% 3/1/17 100 115 California GO 6.200% 10/1/19 275 335 California GO 5.700% 11/1/21 250 290 California GO 7.500% 4/1/34 600 832 California GO 7.300% 10/1/39 75 104 California GO 7.350% 11/1/39 575 804 California GO 7.625% 3/1/40 605 869 California GO 7.600% 11/1/40 200 292 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 62 Chicago IL Board of Education GO 6.319% 11/1/29 50 58 Chicago IL Board of Education GO 6.138% 12/1/39 50 56 Chicago IL GO 7.781% 1/1/35 50 65 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 300 388 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 50 65 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 168 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 150 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 50 63 Chicago IL Water Revenue 6.742% 11/1/40 75 102 Clark County NV Airport Revenue 6.881% 7/1/42 100 116 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 150 185 Connecticut GO 5.090% 10/1/30 175 199 Connecticut GO 5.850% 3/15/32 200 250 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 59 Cook County IL GO 6.229% 11/15/34 50 58 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 64 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 59 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 135 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 60 Dallas TX Independent School District GO6.450% 2/15/35 100 125 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 63 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Denver CO Public Schools Revenue (City & County of Denver School District No. 1) COP 7.017% 12/15/37 50 67 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 62 District of Columbia Income Tax Revenue 5.582% 12/1/35 50 62 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 100 102 George Washington University District of Columbia GO 3.485% 9/15/22 200 212 Georgia GO 4.503% 11/1/25 150 174 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 200 237 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 177 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 84 Harvard University Massachusetts GO 4.875% 10/15/40 200 242 Howard Hughes Medical Institute Maryland Revenue 3.450% 9/1/14 100 105 Illinois GO 4.071% 1/1/14 150 155 Illinois GO 4.511% 3/1/15 75 80 Illinois GO 5.365% 3/1/17 175 196 Illinois GO 5.877% 3/1/19 250 287 Illinois GO 4.950% 6/1/23 550 584 Illinois GO 5.100% 6/1/33 1,100 1,085 Illinois GO 6.725% 4/1/35 200 230 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 62 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 250 329 Johns Hopkins University Maryland GO 5.250% 7/1/19 200 239 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 50 66 Los Angeles CA Community College District GO 6.600% 8/1/42 150 201 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 75 94 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 150 191 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 29 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 139 Los Angeles CA Unified School District GO 5.755% 7/1/29 500 583 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 149 Los Angeles CA Unified School District GO 6.758% 7/1/34 50 66 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 93 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 128 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 66 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 67 Massachusetts GO 4.200% 12/1/21 125 142 Massachusetts GO 5.456% 12/1/39 150 187 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 75 96 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 66 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 75 90 91 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Memorial Sloan-Kettering Cancer Center New York GO 3.774% 11/15/43 275 275 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 50 60 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 50 62 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 60 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 50 62 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 61 11 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 288 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 500 663 12 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 105 109 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 300 440 New York City NY GO 6.246% 6/1/35 25 30 New York City NY GO 5.968% 3/1/36 100 127 New York City NY GO 5.985% 12/1/36 50 62 New York City NY GO 5.517% 10/1/37 50 61 New York City NY GO 6.271% 12/1/37 100 133 New York City NY GO 5.846% 6/1/40 50 65 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 64 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 69 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 66 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 124 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 235 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 150 199 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 50 63 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 122 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 92 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 250 361 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 58 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 100 129 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 125 149 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 117 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 122 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 75 92 Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 181 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 50 62 New York University Hospitals Center GO 4.428% 7/1/42 75 73 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 133 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 116 Ohio State University General Receipts Revenue 4.800% 6/1/11 100 111 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 86 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 50 70 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 50 65 Oregon GO 5.762% 6/1/23 50 62 Oregon GO 5.892% 6/1/27 75 96 12 Oregon School Boards Association GO 4.759% 6/30/28 75 85 13 Oregon School Boards Association GO 5.528% 6/30/28 50 60 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 100 106 Pennsylvania GO 4.650% 2/15/26 50 58 Pennsylvania GO 5.350% 5/1/30 200 231 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 58 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 59 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 50 59 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 93 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 250 300 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 550 540 Puerto Rico Government Development Bank GO 3.670% 5/1/14 100 99 Puerto Rico Government Development Bank GO 4.704% 5/1/16 100 99 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 136 Rutgers State University NJ Revenue 5.665% 5/1/40 50 63 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 50 59 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 161 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 64 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 161 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 150 160 San Diego County CA Water Authority Revenue 6.138% 5/1/49 50 65 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 50 62 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 100 141 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 240 South Carolina Public Service Authority Revenue 6.454% 1/1/50 50 67 Texas Transportation Commission Revenue 5.028% 4/1/26 50 61 92 Vanguard Total Bond Market Index Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Transportation Commission Revenue 5.178% 4/1/30 175 211 Texas Transportation Commission Revenue 4.631% 4/1/33 150 172 Texas Transportation Commission Revenue 4.681% 4/1/40 50 57 Tufts University Massachusetts GO 5.017% 4/15/12 200 221 University of California Regents Medical Center Revenue 6.548% 5/15/48 100 130 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 65 University of California Revenue 0.887% 7/1/13 25 25 University of California Revenue 6.270% 5/15/31 500 581 University of California Revenue 5.946% 5/15/45 175 214 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 50 61 University of Pennsylvania GO 4.674% 9/1/12 250 278 University of Southern California Revenue 5.250% 10/1/11 100 128 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 62 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 29 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 123 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 87 Utah GO 4.554% 7/1/24 50 59 Utah GO 3.539% 7/1/25 50 53 Washington GO 5.090% 8/1/33 250 299 Washington GO 5.140% 8/1/40 150 182 13 Wisconsin GO 5.700% 5/1/26 75 91 Total Taxable Municipal Bonds (Cost $22,846) 27,397 Market Value • Coupon Shares ($000) Temporary Cash Investment (8.5%) Money Market Fund (8.5%) 14 Vanguard Market Liquidity Fund (Cost $227,240) 0.162% 227,240,335 Total Investments (108.0%) (Cost $2,719,399) Other Assets and Liabilities (–8.0%) Other Assets 44,792 Liabilities (257,719) (212,927) Net Assets (100%) Applicable to 214,048,041 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 2,652,111 Affiliated Vanguard Funds 227,240 Total Investments in Securities 2,879,351 Receivables for Investment Securities Sold 23,591 Other Assets 21,201 Total Assets Liabilities Payables for Investment Securities Purchased 247,419 Other Liabilities 10,300 Total Liabilities 257,719 Net Assets 2,666,424 At December 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 2,417,420 Undistributed Net Investment Income 60,927 Accumulated Net Realized Gains 28,125 Unrealized Appreciation (Depreciation) 159,952 Net Assets • See Note A in Notes to Financial Statements. 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of December 31, 2012. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2012, the aggregate value of these securities was $11,527,000, representing 0.4% of net assets. 7 Non-income-producing security—security in default. 8 Guaranteed by the Government of Japan. 9 Guaranteed by the Federal Republic of Germany. 10 Guaranteed by the Republic of Austria. 11 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 12 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 13 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 93 Vanguard Total Bond Market Index Portfolio Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Interest 1 69,854 Total Income 69,854 Expenses The Vanguard Group—Note B Investment Advisory Services 234 Management and Administrative 4,210 Marketing and Distribution 549 Custodian Fees 122 Auditing Fees 32 Shareholders’ Reports 49 Trustees’ Fees and Expenses 2 Total Expenses 5,198 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 64,656 68,415 Realized Net Gain (Loss) 28,518 23,501 Change in Unrealized Appreciation (Depreciation) 7,707 73,250 Net Increase (Decrease) in Net Assets Resulting from Operations 100,881 165,166 Distributions Net Investment Income (68,763) (69,813) Realized Capital Gain 2 (22,786) (18,962) Total Distributions (91,549) (88,775) Capital Share Transactions Issued 389,065 452,161 Issued in Lieu of Cash Distributions 91,549 88,775 Redeemed (312,017) (274,868) Net Increase (Decrease) from Capital Share Transactions 168,597 266,068 Total Increase (Decrease) 177,929 342,459 Net Assets Beginning of Period End of Period 3 1 Interest income from an affiliated company of the portfolio was $240,000. 2 Includes fiscal 2012 and 2011 short-term gain distributions totaling $12,502,000 and $8,619,000 respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 3 Net Assets—End of Period includes undistributed net investment income of $60,927,000 and $65,034,000. See accompanying Notes, which are an integral part of the Financial Statements. 94 Vanguard Total Bond Market Index Portfolio Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .301 .357 .404 1 .477 1 .543 1 Net Realized and Unrealized Gain (Loss) on Investments .183 .528 .339 .183 .037 Total from Investment Operations .484 .885 .743 .660 .580 Distributions Dividends from Net Investment Income (.341) (.405) (.432) (.510) (.500) Distributions from Realized Capital Gains (.113) (.110) (.021) — — Total Distributions (.454) (.515) (.453) (.510) (.500) Net Asset Value, End of Period Total Return 4.02% 7.65% 6.50% 5.94% 5.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,666 $2,488 $2,146 $1,797 $1,501 Ratio of Total Expenses to Average Net Assets 0.20% 0.21% 0.21% 0.21% 0.16% Ratio of Net Investment Income to Average Net Assets 2.49% 3.06% 3.38% 4.14% 4.80% Portfolio Turnover Rate 105% 2 113% 2 104% 2 93% 57% 1 Calculated based on average shares outstanding. 2 Includes 66%, 53%, and 41% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 95 Vanguard Total Bond Market Index Portfolio Notes to Financial Statements Vanguard Total Bond Market Index Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 3. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 4. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. Vanguard Total Bond Market Index Portfolio 6. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2012, the portfolio had contributed capital of $367,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.15% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the portfolio’s investments as of December 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,833,258 — Asset-Backed/Commercial Mortgage-Backed Securities — 68,654 — Corporate Bonds — 596,631 — Sovereign Bonds — 126,171 — Taxable Municipal Bonds — 27,397 — Temporary Cash Investments 227,240 — — Total 227,240 2,652,111 — D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. For tax purposes, at December 31, 2012, the portfolio had $72,983,000 of ordinary income and $18,970,000 of long-term capital gains available for distribution. At December 31, 2012, the cost of investment securities for tax purposes was $2,719,470,000. Net unrealized appreciation of investment securities for tax purposes was $159,881,000 consisting of unrealized gains of $162,425,000 on securities that had risen in value since their purchase and $2,544,000 in unrealized losses on securities that had fallen in value since their purchase. 97 Vanguard Total Bond Market Index Portfolio E. During the year ended December 31, 2012, the portfolio purchased $191,383,000 of investment securities and sold $108,976,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $2,672,965,000 and $2,601,087,000, respectively. F. Capital shares issued and redeemed were: Year Ended December 31, 2012 2011 Shares Shares (000) (000) Issued 31,466 37,408 Issued in Lieu of Cash Distributions 7,610 7,666 Redeemed (25,211) (22,871) Net Increase (Decrease) in Shares Outstanding 13,865 22,203 At December 31, 2012, one shareholder, an insurance company separate account whose holdings in the portfolio represent the indirect investment of Vanguard Variable Annuity contract holders, was the record or beneficial owner of 55% of the portfolio’s net assets. If the shareholder were to redeem its investment in the portfolio, the redemption might result in an increase in the portfolio’s expense ratio or cause the portfolio to incur higher transaction costs. G. In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 98 Vanguard Total Bond Market Index Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Total Bond Market Index Portfolio: In our opinion, the accompanying statement of net assets, the statement of assets and liabilities and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Total Bond Market Index Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the custodian and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 11, 2013 Special 2012 tax information (unaudited) for corporate shareholders only for Vanguard Total Bond Market Index Portfolio, a portfolio of Vanguard Variable Insurance Fund This information for the fiscal year ended December 31, 2012, is included pursuant to provisions of the Internal Revenue Code for corporate shareholders only. The portfolio distributed $10,284,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. 99 Vanguard Total Bond Market Index Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A portfolio’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the portfolio for buying and selling securities. The portfolio’s expense ratio does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During Total Bond Market Index Portfolio 6/30/2012 12/31/2012 Period 1 Based on Actual Portfolio Return $1,000.00 $1,016.31 $1.02 Based on Hypothetical 5% Yearly Return 1,000.00 1,024.20 1.02 1 The calculations are based on expenses incurred in the most recent six-month period. The portfolio’s annualized six-month expense ratio for that period is 0.20%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. (diversified manufacturing and services), Hewlett-Packard Co. (electronic computer manufacturing), and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of The Conference Board. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Communication and the Graduate School of Education of the University of Pennsylvania; Member of the National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U.S. Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Maxwell School of Citizenship and Public Affairs at Syracuse University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Director of SKF AB (industrial machinery), Hillenbrand, Inc. (specialized consumer services), the Lumina Foundation for Education, and Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Institute for International Studies at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years: Senior Vice President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Director of TIFF Advisory Services, Inc. (investment advisor); Member of the Investment Advisory Committees of the Financial Industry Regulatory Authority (FINRA) and of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Gund Professor of Finance and Banking at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Industries, Inc. (forklift trucks/housewares/lignite); Director of Goodrich Corporation (industrial products/ aircraft systems and services) and the National Association of Manufacturers; Chairman of the Board of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Kathryn J. Hyatt Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment companies served by The Vanguard Group (1988–2008). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior ManagementTeam Mortimer J. Buckley Michael S. Miller Kathleen C. Gubanich James M. Norris Paul A. Heller Glenn W. Reed Martha G. King George U. Sauter Chris D. McIsaac Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 Annuity and Insurance Services > 800-522-5555 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can review and copy information about your portfolio at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your portfolio is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. The funds or securities referred to herein that are offered by The Vanguard Group and track an MSCI index are not sponsored, endorsed, or promoted by MSCI, and MSCI bears no liability with respect to any such funds or securities. For such funds or securities, the prospectus or the Statement of Additional Information contains a more detailed description of the limited relationship MSCI has with The Vanguard Group. CFA ® is a trademark owned by CFA Institute. S&P ® and S&P 500 ® are registered trademarks of Standard & Poor’s Financial Services LLC (“S&P”) and have been licensed for use by S&P Dow Jones Indices LLC and its affiliates and sublicensed for certain purposes by Vanguard. The S&P Index is a product of S&P Dow Jones Indices LLC and has been licensed for use by Vanguard. The Vanguard funds are not sponsored, endorsed, sold or promoted by S&P Dow Jones Indices LLC, Dow Jones, S&P or their respective affiliates, and none of S&P Dow Jones Indices LLC, Dow Jones, S&P nor their respective affiliates makes any representation regarding the advisability of investing in such products. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q640 022013 Annual Report | December 31, 2012 Vanguard Variable Insurance Fund Conservative Allocation Portfolio Equity Index Portfolio Mid-Cap Index Portfolio Moderate Allocation Portfolio REIT Index Portfolio Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) > The broad U.S. stock market returned about 16% for the 12 months ended December 31, 2012. > International stocks fared even better than their U.S. counterparts, with European stocks among the best performers. > U.S. bonds produced solid returns for the period, despite their low yields. Contents Market Perspective 1 Conservative Allocation Portfolio 2 Equity Index Portfolio 11 Mid-Cap Index Portfolio 24 Moderate Allocation Portfolio 37 REIT Index Portfolio 46 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 56 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Market Perspective Dear Planholder, We sometimes describe Vanguard as a company “with the intellectual rigor of Wall Street but with Midwestern values.” That’s also an apt description for Gus Sauter. Gus retired as our chief investment officer at the end of December, having set the highest of standards for both intellectual achievement and devotion to doing the right thing for clients. During his 25 years at Vanguard, Gus played a pivotal role in transforming indexing from a novelty to an investing mainstay. He also developed our active quantitative equity strategies, oversaw the growth of our expertise in fixed income, and ultimately helped Vanguard to become a global investment manager responsible for $2 trillion in client assets. As for the Midwestern values, Gus—a native of Ohio, incidentally—served our clients with a dedication to thrift, candor, and common sense that has helped make Vanguard what it is. An important aspect of Gus’s legacy is the team of world-class investment professionals that he cultivated at Vanguard. That team is now led by Tim Buckley, who oversaw our services for individual investors before becoming chief investment officer. I am confident that Tim will not only carry on Gus’s legacy, but also—as Gus himself put it—take Vanguard investment management to the next level. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 9, 2013 With help from central banks, stocks posted strong results Stocks around the world recorded double- digit gains for the 12 months ended December 31, 2012, with international stocks faring even better than their U.S. counterparts. European stocks shook off investors’ concerns to deliver some of the best results, rising about 19% compared with about 16% for U.S. stocks. The rally came as European central bankers moved to address worries about the finances of governments and banks. Still, Vanguard economists expect Europe to remain a trouble spot, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. In the United States, attention to the nation’s considerable budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to nervousness in the markets before policymakers reached a limited tax-rate agreement on the cusp of the new year. The compromise legislation, which President Barack Obama signed into law on January 2, addressed some immediate concerns, but a credible long-term deficit-reduction strategy had yet to be crafted to resolve the nation’s fiscal imbalance and open the way for growth. Bond returns were solid, but challenges lie ahead The broad U.S. taxable bond market returned about 4% for the 12 months. As bond prices rose, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it remained exceptionally low by historical standards. Although bonds can provide critical diversification benefits to a portfolio, their prospects look much less promising than they had in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Market Barometer Average Annual Total Returns Periods Ended December 31, 2012 One Year Three Years Five Years Stocks Russell 1000 Index (Large-caps) 16.42% 11.12% 1.92% Russell 2000 Index (Small-caps) 16.35 12.25 3.56 Russell 3000 Index (Broad U.S. market) 16.42 11.20 2.04 MSCI All Country World Index ex USA (International) 16.83 3.87 –2.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.21% 6.19% 5.95% Barclays Municipal Bond Index (Broad tax-exempt market) 6.78 6.57 5.91 Citigroup Three-Month Treasury Bill Index 0.07 0.08 0.44 CPI Consumer Price Index 1.74% 2.06% 1.80% 1 Vanguard ® Conservative Allocation Portfolio Both stocks and bonds recorded solid gains over the year although a swirl of uncertainty was often evident in the financial markets. For the fiscal year ended December 31, 2012, the Conservative Allocation Portfolio returned 9.25%, a result that was in line with the return of its target index and slightly ahead of the average return of peer funds. In early October, we announced that we will transition to new benchmark indexes for 22 of our index funds, including Vanguard Total International Stock Index Fund, one of the underlying funds of your portfolio. The new international benchmark will be the FTSE Global All Cap ex US Index. This transition, which we plan to complete by the middle of the year, is expected to produce significant long-term savings for Vanguard clients. Since then, we have announced plans to reallocate 20% of the portfolio’s bond holdings to international bonds through an investment in Vanguard Total International Bond Index Fund. The portfolio’s overall fixed income allocation and strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. The table below shows the returns of your portfolio and its comparative standards over the past year. For additional perspective, we also present their annualized returns since inception. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. A mix of asset classes helped portfolio’s return The Conservative Allocation Portfolio, as a “fund of funds,” seeks to capture the returns of its benchmark by investing in a combination of Vanguard Variable Insurance Fund (VVIF) portfolios and Vanguard index funds. While the exact percentages may vary, the portfolio targets an asset allocation of approximately 60% bonds and 40% stocks through the following holdings: VVIF Total Bond Market Index Portfolio (60%), VVIF Equity Index Portfolio (23%), Vanguard Total International Stock Index Fund (12%), and Vanguard Extended Market Index Fund (5%). The VVIF Total Bond Market Index Portfolio, which has significant holdings in U.S. government bonds and in corporate bonds, returned 4.02%. Much of the gains came from price appreciation as interest rates edged lower. With investors searching for yield, corporate bonds, especially those of lower quality, outperformed U.S. Treasury bonds. Although both U.S. and international stocks endured pockets of volatility during the year, stimulus programs by the Federal Reserve, along with the European Central Bank president’s vow to preserve the euro, boosted global economies and helped stock markets advance. The VVIF Equity Index Portfolio returned almost 16%; Vanguard Total International Stock Index Fund, about 18%; and Vanguard Extended Market Index Fund, about 18%. Financial, consumer discretionary, and health care stocks were among those that most helped the portfolio’s performance. Laggards included the energy and utilities sectors. Economic sluggishness has restrained power and energy demand, while the sudden abundance of natural gas has put pressure on oil and gas prices. Electricity use has been growing at a slower pace than in the past, and this restrained utilities. Diversification can soften the markets’ sharp ride While the broad stock and bond markets produced commendable performances over the year, both confronted difficult stretches at times. And no one can precisely forecast the market’s future direction, which is one of the reasons why we counsel investors to create a balanced portfolio of stock, bond, and money market funds that fits their specific goals, time horizon, and risk tolerance. The Conservative Allocation Portfolio, with its low expenses and its wide exposure to the U.S. bond market and the U.S. and international stock markets, can be a suitable part of such an investment program. Total Returns Average Annual Return October 19, 2011 1 Year Ended through December 31, 2012 December 31, 2012 Vanguard Conservative Allocation Portfolio 9.25% 9.62% Conservative Allocation Composite Index 2 9.40 9.68 Variable Insurance Mixed-Asset Target Conservative Funds Average 3 8.64 8.98 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Allocation Acquired Fund Fees Conservative and Expenses 4 Funds Average 5 Conservative Allocation Portfolio 0.25% 0.42% 1 Portfolio inception. 2 Weighted 60% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, and 12% MSCI ACWI ex USA IMI Index. Returns for the MSCI Index are adjusted for withholding taxes. 3 Derived from data provided by Lipper Inc. 4 This figure—drawn from the prospectus dated April 27, 2012—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the “acquired” funds) in which the Conservative Allocation Portfolio invests. The Conservative Allocation Portfolio does not charge any expenses or fees of its own. For the fiscal year ended December 31, 2012, the acquired fund fees and expenses were 0.20%. 5 The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 2 Vanguard Conservative Allocation Portfolio Portfolio Profile As of December 31, 2012 Total Portfolio Characteristics Yield 1 2.5% Acquired Fund Fees and Expenses 2 0.25% Allocation to Underlying Funds Vanguard Variable Insurance Fund Total Bond Market Index Portfolio 59.8% Vanguard Variable Insurance Fund Equity Index Portfolio 23.0 Vanguard Total International Stock Index Fund Investor Shares 12.0 Vanguard Extended Market Index Fund Investor Shares 5.2 Portfolio Asset Allocation 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Acquired Fund Fees and Expenses. Portfolios that invest in other Vanguard funds incur no direct expenses, but they do bear proportionate shares of the operating, administrative, and advisory expenses of the underlying funds, and they must pay any fees charged by those funds. The figure for acquired fund fees and expenses represents a weighted average of these underlying costs. Acquired is a term that the Securities and Exchange Commission applies to any mutual fund whose shares are owned by another fund. 1 30-day SEC yield. 2 This figure—drawn from the prospectus dated April 27, 2012—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the “acquired” funds) in which the Conservative Allocation Portfolio invests. The Conservative Allocation Portfolio does not charge any expenses or fees of its own. For the fiscal year ended December 31, 2012, the acquired fund fees and expenses were 0.20%. 3 Vanguard Conservative Allocation Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Cumulative Performance: October 19, 2011–December 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended December 31, 2012 of a $10,000 One Year Since Inception 1 Investment Conservative Allocation Portfolio 9.25% 9.62% $11,166 Conservative Allocation Composite Index 2 9.40 9.68 11,173 Variable Insurance Mixed-Asset Target Conservative Funds Average 3 8.64 8.98 11,087 Dow Jones U.S. Total Stock Market Float-Adjusted Index 16.38 17.83 12,176 Fiscal-Year Total Returns (%): October 19, 2011–December 31, 2012 1 October 19, 2011. 2 Weighted 60% Barclays U.S. Aggregate Float Adjusted Index, 28% S&P Total Market Index, and 12% MSCI ACWI ex USA IMI Index. Returns for the MSCI Index are adjusted for withholding taxes. 3 Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 4 Vanguard Conservative Allocation Portfolio Financial Statements Statement of Net Assets As of December 31, 2012 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Investment Companies (100.2%) U.S. Stock Funds (28.2%) Vanguard Variable Insurance Fund– Equity Index Portfolio 564,023 14,061 Vanguard Extended Market Index Fund Investor Shares 69,759 3,200 17,261 International Stock Fund (12.0%) Vanguard Total International Stock Index Fund Investor Shares 488,730 7,321 Bond Fund (60.0%) Vanguard Variable Insurance Fund– Total Bond Market Index Portfolio 2,942,915 36,669 Total Investment Companies (Cost $59,835) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1 Vanguard Market Liquidity Fund, 0.162% (Cost $258) 258 Total Investments (100.6%) (Cost $60,093) Market Value • ($000) Other Assets and Liabilities (–0.6%) Other Assets 89 Liabilities (473) (384) Net Assets (100%) Applicable to 2,745,284 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At December 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 58,450 Undistributed Net Investment Income 678 Accumulated Net Realized Gains 581 Unrealized Appreciation (Depreciation) 1,416 Net Assets 5 Vanguard Conservative Allocation Portfolio Statement of Operations Year Ended December 31, 2012 ($000) Investment Income Income Income Distributions Received 683 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 317 Investment Securities Sold 265 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets October 19, Year Ended 2011 1 to December 31, December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 683 37 Realized Net Gain (Loss) 582 17 Change in Unrealized Appreciation (Depreciation) 1,398 18 Net Increase (Decrease) in Net Assets Resulting from Operations 2,663 72 Distributions Net Investment Income (42) — Realized Capital Gain 2 (18) — Total Distributions (60) — Capital Share Transactions Issued 53,353 11,353 Issued in Lieu of Cash Distributions 60 — Redeemed (5,399) (917) Net Increase (Decrease) from Capital Share Transactions 48,014 10,436 Total Increase (Decrease) 50,617 10,508 Net Assets Beginning of Period — End of Period 3 1 Inception. 2 Includes fiscal 2012 short-term gain distributions totaling $18,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 3 Net Assets—End of Period includes undistributed net investment income of $678,000 and $37,000. See accompanying Notes, which are an integral part of the Financial Statements. 6 Vanguard Conservative Allocation Portfolio Financial Highlights Year Oct. 19, Ended 2011 1 to Dec. 31, Dec. 31, For a Share Outstanding Throughout Each Period 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .424 2 .172 2 Capital Gain Distributions Received .197 2 — Net Realized and Unrealized Gain (Loss) on Investments 1.268 .268 Total from Investment Operations 1.889 .440 Distributions Dividends from Net Investment Income (.041) — Distributions from Realized Capital Gains (.018) — Total Distributions (.059) — Net Asset Value, End of Period Total Return 9.25% 2.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $61 $11 Ratio of Total Expenses to Average Net Assets — — Acquired Fund Fees and Expenses 0.20% 0.25% 3 Ratio of Net Investment Income to Average Net Assets 1.97% 0.75% 3 Portfolio Turnover Rate 17% 20% 1 Inception. 2 Calculated based on average shares outstanding. 3 Annualized. Notes to Financial Statements Vanguard Conservative Allocation Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio follows a balanced investment strategy by investing in selected Vanguard funds to achieve its targeted allocation of assets to U.S. stocks, international stocks, and U.S. bonds. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2011–2012), and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7 Vanguard Conservative Allocation Portfolio 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the portfolio. The service agreement provides that the portfolio’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the portfolio. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the portfolio during the year ended December 31, 2012, were borne by the funds in which the portfolio invests. The portfolio’s trustees and officers are also directors and officers of Vanguard and the funds in which the portfolio invests. C. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the portfolio’s own assumptions used to determine the fair value of investments). At December 31, 2012, 100% of the market value of the portfolio’s investments was determined based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. For tax purposes, at December 31, 2012, the portfolio had $998,000 of ordinary income and $261,000 of long-term capital gains available for distribution. At December 31, 2012, the cost of investment securities for tax purposes was $60,093,000. Net unrealized appreciation of investment securities for tax purposes was $1,416,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. E. During the year ended December 31, 2012, the portfolio purchased $55,001,000 of investment securities and sold $5,921,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: Year Ended October 19, 2011 1 to December 31, 2012 December 31, 2011 Shares Shares (000) (000) Issued 2,499 560 Issued in Lieu of Cash Distributions 3 — Redeemed (271) (46) Net Increase (Decrease) in Shares Outstanding 2,231 514 1 Inception. G. In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In February 2013, Vanguard announced plans to reallocate 20% of the fund’s fixed income exposure to foreign bonds, through an investment in Vanguard Total International Bond Index Fund. The fund’s overall fixed income allocation and its strategic asset allocation are not changing. The transition is expected to be completed by June 30, 2013. 8 Vanguard Conservative Allocation Portfolio Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Variable Insurance Funds and the Shareholders of Conservative Allocation Portfolio: In our opinion, the accompanying statement of net assets and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Conservative Allocation Portfolio (constituting a separate portfolio of Vanguard Variable Insurance Funds, hereafter referred to as the “Portfolio”) at December 31, 2012, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Portfolio’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 11, 2013 Special 2012 tax information (unaudited) for corporate shareholders only for Vanguard Conservative Allocation Portfolio, a portfolio of Vanguard Variable Insurance Fund This information for the fiscal year ended December 31, 2012, is included pursuant to provisions of the Internal Revenue Code for corporate shareholders only. For corporate shareholders, 12.6% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 9 Vanguard Conservative Allocation Portfolio About Your Portfolio’s Expenses As a shareholder of the portfolio, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a portfolio’s gross income, directly reduce the investment return of the portfolio. A typical portfolio’s expenses are expressed as a percentage of its average net assets. The Conservative Allocation Portfolio has no direct expenses, but bears its proportionate share of the expenses of the underlying funds in which it invests. These indirect expenses make up the acquired fund fees and expenses, also expressed as a percentage of average net assets. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your portfolio and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The costs were calculated using the acquired fund fees and expenses for the Conservative Allocation Portfolio. The accompanying table illustrates your portfolio’s costs in two ways: • Based on actual portfolio return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the portfolio’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the portfolio. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your portfolio under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your portfolio’s costs with those of other mutual funds. It assumes that the portfolio had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the portfolio’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your portfolio’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only. The portfolio’s expense figure does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the portfolio’s expenses in the Financial Statements section. For additional information on operating expenses and other shareholder costs, please refer to the prospectus. Six Months Ended December 31, 2012 Beginning Ending Expenses Account Value Account Value Paid During Conservative Allocation Portfolio 6/30/2012 12/31/2012 Period 1 Based on Actual Portfolio Return $1,000.00 $1,045.54 $1.03 Based on Hypothetical 5% Yearly Return 1000.00 1024.20 1.02 1 The calculations are based on the Conservative Allocation Portfolio’s acquired fund fees and expenses for the most recent six-month period. The Conservative Allocation Portfolio’s annualized expense figure for that period is 0.20%. The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio for the underlying funds, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the recent 12-month period. 10 Vanguard ® Equity Index Portfolio While the broad U.S. stock market posted strong results, a swirl of uncertainty was often evident as investors confronted various issues in the United States and abroad. For the fiscal year ended December 31, 2012, Vanguard Equity Index Portfolio returned 15.86%, a result that was in line with the return of its target index and about 1 percentage point ahead of the average return of competitor funds. The table below shows the returns of your portfolio and its comparative standards over the past year. For additional perspective, we also present their annualized returns for the past ten years. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Strong start makes a difference in stocks’ fruitful year The broad U.S. stock market bolted to a return of more than 12% for the first quarter of 2012. While that pace wasn’t sustained in subsequent quarters, the markets did add to their early gains as the year progressed in up-and-down fashion. Financial stocks, one of the portfolio’s largest sectors, returned nearly 30% and were responsible for about one-quarter of the portfolio’s performance. Diversified financial services giants and the biggest commercial banks benefited from higher capital levels, improved lending conditions, global opportunities, and the recovery of the U.S. housing market. The portfolio’s largest sector, information technology, also lifted returns significantly as the growing popularity of smartphones and tablet computers rippled from computer hardware manufacturers to software and internet companies. Consumer discretionary, health care, and industrial stocks––all strong performers––benefited from economic growth and business expansion. Laggards included the energy and utilities sectors. Economic sluggishness has restrained power and energy demand, while the sudden abundance of natural gas has put pressure on oil and gas prices. Electricity use, which grew at a slower pace than in the past, restrained utilities. Sophisticated techniques were key to successful index tracking Vanguard Equity Index Portfolio generated an average annual return of 7.01% over the past decade. The portfolio met its objective of closely tracking its benchmark index and bested the average annual return of its peers. This performance is a tribute to the portfolio’s advisor, Vanguard Equity Investment Group. The advisor’s sophisticated portfolio construction and management techniques and decades of index-tracking experience were complemented by the portfolio’s low expenses, which allow you to keep more of the return on your investment. ‘
